EXECUTION COPY
U.S. $2,500,000,000
CREDIT AGREEMENT
Dated as of June 17, 2011,
Among
FIRSTENERGY SOLUTIONS CORP.
and
ALLEGHENY ENERGY SUPPLY COMPANY, LLC,
as Borrowers,
THE BANKS NAMED HEREIN,
as Banks,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
THE FRONTING BANKS
PARTY HERETO FROM TIME TO TIME
as Fronting Banks
and
THE SWING LINE LENDERS PARTY
HERETO FROM TIME TO TIME
as Swing Line Lenders

      J.P. MORGAN SECURITIES LLC   CITIGROUP GLOBAL MARKETS INC. BARCLAYS
CAPITAL   KEYBANK NATIONAL ASSOCIATION MERRILL LYNCH, PIERCE, FENNER & SMITH  
THE BANK OF NOVA SCOTIA INCORPORATED   UNION BANK, N.A. RBS SECURITIES INC.  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.     WELLS FARGO SECURITIES, LLC

Joint Lead Arrangers

      MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
BARCLAYS CAPITAL
THE ROYAL BANK OF SCOTLAND PLC
Syndication Agents   CITIBANK, N.A.
UNION BANK, N.A.
THE BANK OF NOVA SCOTIA
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
KEYBANK NATIONAL ASSOCIATION
WELLS FARGO BANK, NATIONAL
ASSOCIATION
Documentation Agents

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 
       
SECTION 1.02. Computation of Time Periods
    21  
SECTION 1.03. Accounting Terms
    22  
SECTION 1.04. Terms Generally
    22  
 
        ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 
       
SECTION 2.01. The Pro-Rata Advances
    22  
SECTION 2.02. Making the Pro-Rata Advances
    23  
SECTION 2.03. Swing Line Advances
    24  
SECTION 2.04. Letters of Credit
    27  
SECTION 2.05. Fees
    35  
SECTION 2.06. Adjustment of the Commitments; Borrower Sublimits
    36  
SECTION 2.07. Repayment of Advances
    37  
SECTION 2.08. Interest on Advances
    37  
SECTION 2.09. Additional Interest on Advances
    38  
SECTION 2.10. Interest Rate Determination
    38  
SECTION 2.11. Conversion of Advances
    39  
SECTION 2.12. Prepayments
    40  
SECTION 2.13. Increased Costs
    41  
SECTION 2.14. Illegality
    42  
SECTION 2.15. Payments and Computations
    43  
SECTION 2.16. Taxes
    45  
SECTION 2.17. Sharing of Payments, Etc.
    47  
SECTION 2.18. Noteless Agreement; Evidence of Indebtedness
    48  
SECTION 2.19. Extension of Termination Date
    49  
SECTION 2.20. Several Obligations
    50  
SECTION 2.21. Defaulting Lenders
    51  
 
        ARTICLE III CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT

 
       
SECTION 3.01. Conditions Precedent to Initial Extension of Credit
    52  
SECTION 3.02. Conditions Precedent to Each Extension of Credit
    54  
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES

 
       
SECTION 4.01. Representations and Warranties of the Borrowers
    55  
 
        ARTICLE V COVENANTS OF THE BORROWERS

 
       
SECTION 5.01. Affirmative Covenants of the Borrowers
    58  
SECTION 5.02. Debt to Capitalization Ratio
    62  
SECTION 5.03. Negative Covenants of the Borrowers
    62  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE VI EVENTS OF DEFAULT

 
       
SECTION 6.01. Events of Default
    66  
 
        ARTICLE VII THE ADMINISTRATIVE AGENT

 
       
SECTION 7.01. Authorization and Action
    69  
SECTION 7.02. Administrative Agent’s Reliance, Etc.
    69  
SECTION 7.03. JPMCB and the Fronting Banks and Swing Line Lenders
    70  
SECTION 7.04. Lender Credit Decision; No Other Duties
    70  
SECTION 7.05. Indemnification
    71  
SECTION 7.06. Successor Administrative Agent
    71  
SECTION 7.07. Delegation of Duties
    72  
 
        ARTICLE VIII MISCELLANEOUS

 
       
SECTION 8.01. Amendments, Etc.
    72  
SECTION 8.02. Notices, Etc.
    73  
SECTION 8.03. Electronic Communications
    73  
SECTION 8.04. No Waiver; Remedies
    75  
SECTION 8.05. Costs and Expenses; Indemnification
    75  
SECTION 8.06. Right of Set-off
    77  
SECTION 8.07. Binding Effect
    77  
SECTION 8.08. Assignments and Participations
    77  
SECTION 8.09. Governing Law
    82  
SECTION 8.10. Consent to Jurisdiction; Waiver of Jury Trial
    82  
SECTION 8.11. Severability
    83  
SECTION 8.12. Entire Agreement
    83  
SECTION 8.13. Execution in Counterparts
    83  
SECTION 8.14. USA PATRIOT Act Notice
    83  
SECTION 8.15. No Fiduciary Duty
    83  

 

ii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

         
Schedule I
  -   List of Commitments and Lending Offices
Schedule II
  -   List of L/C Fronting Bank Commitments
Schedule III
  -   List of Swing Line Commitments
Schedule IV
  -   Letters of Credit
Schedule V
  -   Existing Facilities
Schedule VI
  -   Disclosure Documents
 
       
Exhibit A
  -   Form of Assignment and Assumption
Exhibit B
  -   Form of Note
Exhibit C
  -   Form of Notice of Pro-Rata Borrowing
Exhibit D
  -   Form of Notice of Swing Line Borrowing
Exhibit E
  -   Form of Letter of Credit Request
Exhibit F
  -   Form of Opinion of Wendy E. Stark, Associate General Counsel of FE
Exhibit G
  -   Form of Opinion of Akin Gump Strauss Hauer & Feld LLP
Exhibit H
  -   Form of Opinion of King & Spalding LLP
Exhibit I
  -   Form of Affiliate Subordination Provisions

 

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of June 17, 2011, among FIRSTENERGY SOLUTIONS CORP.,
an Ohio corporation (“FES”), and ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a
Delaware limited liability company (“Allegheny”, and together with FES, the
“Borrowers”), the banks and other financial institutions (the “Banks”) listed on
the signature pages hereof, JPMorgan Chase Bank, N.A. (“JPMCB”), as
Administrative Agent (the “Administrative Agent”) for the Lenders hereunder, the
fronting banks party hereto from time to time and the swing line lenders party
hereto from time to time.
PRELIMINARY STATEMENTS
(1) The Borrowers have requested that the Lenders establish a five-year
unsecured revolving credit facility in the amount of $2,500,000,000 in favor of
the Borrowers, all of which may be used for general corporate purposes and the
entirety of which may be used for the issuance of Letters of Credit.
(2) Subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments (as defined herein),
are willing to establish the requested revolving credit facility in favor of the
Borrowers.
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Account Party” has the meaning set forth in Section 2.04(a).
“Additional Commitment Lender” has the meaning set forth in Section 2.19(d).
“Additional Lender” has the meaning set forth in Section 2.06(b).
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a Pro-Rata Advance or a Swing Line Advance.

 

 



--------------------------------------------------------------------------------



 



“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agreement” means this Credit Agreement, as amended, modified and supplemented
from time to time.
“Allegheny” has the meaning set forth in the preamble hereto.
“Allegheny FERC Order” means the Order Accepting for Filing Market-Based Rate
Tariff, and Granting Waivers and Blanket Authorizations issued by the FERC on
September 30, 1999, in Docket Nos. ER99-4020-000, et al., as amended, extended,
supplemented, replaced or renewed from time to time.
“Alternate Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the highest of (i) the rate of interest per annum announced
publicly by JPMCB in New York, New York, from time to time, as its “prime rate”,
(ii) the sum of 1/2 of 1% per annum plus the Federal Funds Rate in effect from
time to time and (iii) the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/32 of 1%) appearing on Telerate Page 3750 (or any
successor page) as displaying the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) such day for a term of one
month plus 1%; provided, however, if more than one rate is specified on such
service, the applicable rate shall be the arithmetic mean of all such rates plus
1%.
“Alternate Base Rate Advance” means an Alternate Base Rate Pro-Rata Advance or a
Swing Line Advance.
“Alternate Base Rate Pro-Rata Advance” means a Pro-Rata Advance that bears
interest as provided in Section 2.08(a).
“Anniversary Date” has the meaning set forth in Section 2.19(a).
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction (including those
pertaining to health, safety or the environment or otherwise).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

2



--------------------------------------------------------------------------------



 



“Applicable Margin” means, for any Alternate Base Rate Advance or any Eurodollar
Rate Advance made to any Borrower, the interest rate per annum set forth in the
relevant row of the table below, determined by reference to the Reference
Ratings for such Borrower from time to time in effect:

                                                                               
              LEVEL 6                                               Reference  
            LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5     Ratings            
  Reference     Reference     Reference     Reference     lower than       LEVEL
1     Ratings lower     Ratings of     Ratings lower     Ratings     BB+ by S&P
      Reference     than Level 1     lower than     than Level 3     lower than
    and Ba1 by       Ratings at     but at least     Level 2 but at     but at
least     Level 4 but at     Moody’s, or       least A- by     BBB+ by     least
BBB by     BBB- by S&P     least BB+ by     no   BASIS FOR   S&P or A3 by    
S&P or Baa1     S&P or Baa2     or Baa3 by     S&P or Ba1     Reference  
PRICING   Moody’s.     by Moody’s.     by Moody’s.     Moody’s.     by Moody’s.
    Ratings.  
Applicable Margin for Eurodollar Rate Advances
    1.25 %     1.50 %     1.75 %     2.00 %     2.25 %     2.50 %
Applicable Margin for Alternate Base Rate Advances
    0.25 %     0.50 %     0.75 %     1.00 %     1.25 %     1.50 %

For purposes of the foregoing, (i) if there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the pricing level and (ii) if there
is a difference of more than one level in Reference Ratings of S&P and Moody’s,
the Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the pricing level, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the pricing level. If there exists only one Reference
Rating, such Reference Rating will be used to determine the pricing level.
“Approval” means (i) with respect to FES, the FES FERC Order and (ii) with
respect to Allegheny, the Allegheny FERC Order.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender, and accepted by the Administrative Agent,
in substantially the form of Exhibit A hereto.
“Attributable Securitization Obligations” has the meaning set forth in the
definition of “Permitted Securitization”.
“Authorized Officer” means, with respect to any notice, certificate or other
communication to be delivered by any Borrower hereunder, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of such Borrower, which officer shall have all necessary corporate or
limited liability company authorization to deliver such notice, certificate or
other communication.

 

3



--------------------------------------------------------------------------------



 



“Available Commitment” means, for each Lender, the excess of such Lender’s
Commitment over such Lender’s Percentage of the Outstanding Credits. “Available
Commitments” shall refer to the aggregate of the Lenders’ Available Commitments
hereunder.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and any Federal law with respect to bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally.
“Bankruptcy Event” means, with respect to any Person, such Person has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Banks” has the meaning set forth in the preamble hereto.
“Beneficiary” means any Person designated by an Account Party to whom a Fronting
Bank is to make payment, or on whose order payment is to be made, under a Letter
of Credit.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Extension Notice Date” has the meaning set forth in Section 2.19(a).
“Borrower Sublimit” means: (i) with respect to FES, $1,500,000,000, and
(ii) with respect to Allegheny, $1,000,000,000.
“Borrowing” means a Pro-Rata Borrowing or a Swing Line Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Akron, Ohio and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day on which dealings
are carried on in the London interbank market.

 

4



--------------------------------------------------------------------------------



 



“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (iii) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
introduced or adopted after the date of this Agreement, regardless of the date
enacted or adopted.
“Change of Control” has the meaning set forth in Section 6.01(j).
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
“Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Assumption, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.08(c), as such amount may be
reduced pursuant to Section 2.06(a) or increased pursuant to Section 2.06(b).
“Commitment Increase” has the meaning set forth in Section 2.06(b).
“Commodity Trading Obligations” means the obligations of any Person under any
commodity swap agreement, commodity future agreement, commodity option
agreement, commodity cap agreement, commodity floor agreement, commodity collar
agreement, commodity hedge agreement, commodity forward contract or derivative
transaction and any put, call or other agreement, arrangement or transaction,
including natural gas, power, emissions forward contracts, renewable energy
credits, or any combination of any such arrangements, agreements and/or
transactions, employed in the ordinary course of such Person’s business,
including such Person’s energy marketing, trading and asset optimization
business. The term “commodity” shall include electric energy and/or capacity,
transmission rights, coal, petroleum, natural gas, fuel transportation rights,
emissions allowances, weather derivatives and related products and by-products
and ancillary services.
“Communications” has the meaning set forth in Section 8.03(a).

 

5



--------------------------------------------------------------------------------



 



“Consolidated Debt” means, with respect to any Borrower at any date of
determination the aggregate Indebtedness of such Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, but
shall not include (i) Nonrecourse Indebtedness of such Borrower and any of its
Subsidiaries, (ii) obligations under leases that shall have been or should be,
in accordance with GAAP, recorded as operating leases in respect of which such
Borrower or any of its Consolidated Subsidiaries is liable as a lessee,
(iii) the aggregate principal and/or face amount of Attributable Securitization
Obligations of such Borrower and its Consolidated Subsidiaries and (iv) the
aggregate principal amount of Trust Preferred Securities and Junior Subordinated
Deferred Interest Obligations not exceeding 15% of the Total Capitalization of
such Borrower and its Consolidated Subsidiaries (determined, for purposes of
such calculation, without regard to the amount of Trust Preferred Securities and
Junior Subordinated Deferred Interest Debt Obligations outstanding of such
Borrower); provided that the amount of any mandatory principal amortization or
defeasance of Trust Preferred Securities or Junior Subordinated Deferred
Interest Debt Obligations prior to the Termination Date shall be included in
this definition of Consolidated Debt.
“Consolidated Subsidiary” means, as to any Person, any Subsidiary of such Person
the accounts of which are or are required to be consolidated with the accounts
of such Person in accordance with GAAP.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with any Borrower and its Subsidiaries, are treated as a single
employer under Section 414(b), (c) or (m) or 414(o) of the Code.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Pro-Rata
Advances of one Type into Pro-Rata Advances of another Type or the selection of
a new, or the renewal of the same, Interest Period for Eurodollar Rate Advances
pursuant to Section 2.10 or 2.11.
“Credit Parties” has the meaning set forth in Section 8.15 hereto.
“Cross-Default Provision” has the meaning set forth in Section 5.03(f) hereto.
“Date of Issuance” means the date of issuance by a Fronting Bank of a Letter of
Credit under this Agreement.
“Debt to Capitalization Ratio” means, for any Borrower, the ratio of
Consolidated Debt of such Borrower to Total Capitalization of such Borrower.
“Defaulting Lender” means any Lender that (i) has failed, within three Business
Days of the date required to be funded or paid, to (A) fund any portion of its
Advances, (B) fund any portion of its participations in Letters of Credit or
Swing Line Advances or (C) pay over to the Administrative Agent, any Fronting
Bank or any Swing Line Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (A) or (B) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (ii) has notified any Borrower or the Administrative Agent, any
Fronting Bank or any Swing Line Lender in writing, or has made a public
statement to the effect, that it does not

 

6



--------------------------------------------------------------------------------



 



intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (iii) has failed, within
three Business Days after written request by the Administrative Agent, any
Fronting Bank or any Swing Line Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Advances and participations in
then outstanding Letters of Credit and Swing Line Advances under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (iii) upon the Administrative Agent’s, such Fronting Bank’s or such Swing
Line Lender’s (as applicable) receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, or
(iv) has become the subject of a Bankruptcy Event.
“Disclosure Documents” means (i) with respect to any Borrower that is required
to file reports with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act, such Borrower’s Annual Report on Form 10-K for the year ended December 31,
2010, Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 and
Current Reports on Form 8-K filed in 2011 prior to the date hereof and (ii) with
respect to any Borrower that is not required to file reports with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, (A) such Borrower’s
consolidated balance sheets as of December 31, 2010, and the related
consolidated statements of income, retained earnings and cash flows for the
fiscal year then ended, certified by PricewaterhouseCoopers LLP or Deloitte &
Touche LLP, as applicable, and unaudited consolidated balance sheets as of
March 31, 2011 and related consolidated statements of income, retained earnings
and cash flows for the three-month period then ended, with, in each case, any
accompanying notes, all prepared in accordance with GAAP, and (B) the matters
described in the portion of Schedule VI hereto applicable to such Borrower as
indicated thereon.
“Dollars” and “$” each means lawful currency of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent.
“Drawing” means a drawing by a Beneficiary under any Letter of Credit.
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

 

7



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder, each as amended, modified
and in effect from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent.
“Eurodollar Rate” means, for the Interest Period for any Eurodollar Rate Advance
made in connection with any Borrowing, the rate of interest per annum (rounded
upward to the nearest 1/32 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period for a period equal to such Interest Period. If, for any
reason, such rate is not available, the term “Eurodollar Rate” for such Interest
Period shall mean an interest rate per annum equal to the average rate per annum
(rounded upward to the nearest 1/32 of 1%) at which deposits in Dollars are
offered by the Reference Banks to prime banks in the London interbank eurodollar
market at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the Reference Banks’
respective Percentages of such Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.08(b).
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
“Event of Default” has the meaning set forth in Section 6.01.

 

8



--------------------------------------------------------------------------------



 



“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended and in effect from time to time.
“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Borrower hereunder, (i) income or
franchise taxes imposed on (or measured by) the Recipient’s net income by the
United States, or by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Recipient is located, and (iii) any withholding
taxes that (A) are imposed on amounts payable to such Recipient at the time such
Recipient becomes a Recipient under this Agreement or designates a new lending
office, except in each case to the extent that amounts with respect to such
taxes were payable either (i) to such Recipient’s assignor immediately before
such Recipient became a Recipient under this Agreement, or (ii) to such
Recipient immediately before it designated a new lending office, (B) are
attributable to such Recipient’s failure to comply with Section 2.16(e), or
(C) are imposed as a result of a failure by such Recipient to satisfy the
conditions for avoiding withholding under FATCA.
“Existing Facilities” means the credit facilities listed on Schedule V hereto.
“Existing Termination Date” has the meaning set forth in Section 2.19(a).
“Expiration Date” means, with respect to a Letter of Credit, its stated
expiration date.
“Extension of Credit” means the making of any Advance or the issuance, extension
or renewal, or any amendment that increases the Stated Amount, of a Letter of
Credit.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.
“FE” means FirstEnergy Corp., an Ohio corporation.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the quotations
for such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.

 

9



--------------------------------------------------------------------------------



 



“Fee Letters” means (i) the letter agreement, dated as of April 27, 2011, among
the Borrowers and JPMCB, (ii) the letter agreement, dated as of April 27, 2011,
among the Borrowers, JPMCB, J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, N.A., Barclays Bank PLC, The Royal
Bank of Scotland plc and RBS Securities Inc., and (iii) the letter agreement,
dated as of May 2, 2011, among the Borrowers, Citigroup Global Markets Inc.,
KeyBank National Association, The Bank of Nova Scotia, Union Bank, N.A., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank, National Association and
Wells Fargo Securities, LLC, in each case, as amended, modified or supplemented
from time to time.
“FERC” means the Federal Energy Regulatory Commission or successor organization.
“FES” has the meaning set forth in the preamble hereto.
“FES FERC Order” means the Order Accepting for Filing Market-Based Rate Tariff,
and Granting Waivers and Blanket Authorizations issued by the FERC on
January 24, 2001, in Docket Nos. ER01-103-000, et al., as amended, extended,
supplemented, replaced or renewed from time to time.
“FES’s Mark-to-Market Obligations” means any of FES’s mark-to-market obligations
under master standard service offer supply agreements or similar agreements
between FES and any of FE’s regulated utility subsidiaries entered into from
time to time as a result of FES’s participation in state public utility
commission-approved competitive bid processes to provide retail electric
generation supply.
“FES-FGC Guaranty” means the Guaranty, dated as of March 26, 2007, of FES with
respect to certain indebtedness of FGC.
“FES-NGC Guaranty” means the Guaranty, dated as of March 26, 2007, of FES with
respect to certain indebtedness of NGC.
“FGC” means FirstEnergy Generation Corp., an Ohio corporation.
“FGC-FES Guaranty” means the Guaranty, dated as of March 26, 2007, of FGC with
respect to certain indebtedness of FES
“First Mortgage Bonds” means the bonds, notes or similar instruments issued
under any FMB Mortgage.
“FMB Mortgage” means (i) with respect to FGC, the Open-End Mortgage, General
Mortgage Indenture and Deed of Trust, dated as of June 19, 2008, between FGC and
The Bank of New York Trust Company, N.A., as trustee, as amended, restated,
supplemented or otherwise modified from time to time (except as expressly
provided otherwise herein), together with any supplemental indentures issued
pursuant thereto, (ii) with respect to NGC, the Open-End Mortgage, General
Mortgage Indenture and Deed of Trust, dated as of June 1, 2009, between NGC and
The Bank of New York Mellon Trust Company, N.A., as trustee, as amended,
restated, supplemented or otherwise modified from time to time (except as
expressly provided otherwise herein), and (iii), with respect to Allegheny, a
first mortgage indenture pursuant to which Allegheny may issue bonds, notes or
similar instruments secured by a lien on all or substantially all of its fixed
assets, in each case of clauses (i), (ii) and (ii), together with any
supplemental indentures issued pursuant thereto.

 

10



--------------------------------------------------------------------------------



 



“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Fraction” means, for any Borrower at any time, a fraction, the numerator of
which shall be the Borrower Sublimit of such Borrower at such time, and the
denominator of which shall be the sum of the Borrower Sublimits of all Borrowers
at such time.
“Fronting Bank” means each Lender identified as a “Fronting Bank” on Schedule II
and any other Lender (in each case, acting directly or through an Affiliate)
that delivers an instrument in form and substance satisfactory to the Borrowers
and the Administrative Agent whereby such other Lender (or its Affiliate) agrees
to act as “Fronting Bank” hereunder and that specifies the maximum aggregate
Stated Amount of Letters of Credit that such other Lender (or its Affiliates)
will agree to issue hereunder.
“Fronting Bank Fee Letter” has the meaning set forth in Section 3.01(b).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Genco” means each of FGC and NGC.
“Genco Guarantees” means the FES-FGC Guaranty, the FES-NGC Guaranty, the FGC-FES
Guaranty and the NGC-FES Guaranty.
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority (other than
requirements the failure to comply with which will not affect the validity or
enforceability of any Loan Document or have a material adverse effect on the
transactions contemplated by any Loan Document or any material rights, power or
remedy of any Person thereunder or any other action in respect of any
Governmental Authority).
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 

11



--------------------------------------------------------------------------------



 



“Hedging Obligations” mean, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, interest rate or
currency hedge agreement, and any put, call or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.
“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition. As used in this definition, the term “Target
Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly (i) acquires all or substantially all of
the assets or ongoing business of any other Person, whether through purchase of
assets, merger or otherwise, (ii) acquires (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of any such Person that have ordinary
voting power for the election of directors or (iii) otherwise acquires control
of more than a 50% ownership interest in any such Person.
“Increasing Lender” has the meaning set forth in Section 2.06(b).
“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, or for the deferred purchase price of property or services
other than trade accounts payable, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (iii) all obligations of
such Person upon which interest charges are customarily paid, (iv) all
obligations under leases that shall have been or should be, in accordance with
GAAP, recorded as capital leases in respect of which such Person is liable as
lessee, (v) withdrawal liability incurred under ERISA by such Person or any of
its affiliates to any Multiemployer Plan, (vi) reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers acceptances, surety or other bonds and similar instruments, (vii) all
Indebtedness of others secured by a Lien on any asset of such Person, whether or
not such Indebtedness is assumed by such Person and (viii) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to above. For the avoidance of doubt,
“Indebtedness” shall include, as of any date of determination with respect to
FES, the aggregate obligations of the Gencos under outstanding First Mortgage
Bonds issued pursuant to their respective FMB Mortgages to guarantee or
otherwise support FES’s Market-to-Market Obligations, which obligations shall be
deemed to be limited in amount to the aggregate amount of FES’s Mark-to-Market
Obligations for which Mark-to-Market Guarantees are in effect as of such date
less the amount of cash or letter of credit collateral securing or otherwise
supporting FES’s Mark-to-Market Obligations as of such date.

 

12



--------------------------------------------------------------------------------



 



“Indemnified Persons” has the meaning set forth in Section 8.05(c) hereto.
“Indemnified Taxes” means all Taxes (including Other Taxes) other than Excluded
Taxes.
“Interest Period” means, for each Eurodollar Rate Advance made to any Borrower
as part of the same Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Pro-Rata Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by such Borrower pursuant to the provisions below and, thereafter in
the case of Pro-Rata Advances, each subsequent period commencing on the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by such Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be, in the case of any Eurodollar Rate
Advance, one week or one, two, three or six months, in each case, as the
applicable Borrower may select by notice to the Administrative Agent pursuant to
Section 2.02(a) or Section 2.11(a); provided, however, that:
(i) no Borrower may select any Interest Period that ends after the latest
Termination Date;
(ii) Interest Periods commencing on the same date for Advances made as part of
the same Borrowing shall be of the same duration;
(iii) no more than ten different Interest Periods shall apply to outstanding
Eurodollar Rate Advances on any date of determination; and
(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“ISDA Master Agreement” means the printed form of the 1992 ISDA Master Agreement
(Multicurrency — Cross Border) or the 2002 ISDA Master Agreement (Multicurrency
— Cross Border), as applicable, including any Schedule and Credit Support Annex
thereto, as published by the International Swaps and Derivatives Association,
Inc.
“JPMCB” has the meaning set forth in the preamble hereto.
“Junior Subordinated Deferred Interest Debt Obligations” means subordinated
deferrable interest debt obligations of any Borrower or any of its Subsidiaries
(i) for which the maturity date is subsequent to the Termination Date and
(ii) that are fully subordinated in right of payment to the Indebtedness
hereunder.

 

13



--------------------------------------------------------------------------------



 



“L/C Commitment Amount” means $2,500,000,000 as the same may be reduced
permanently from time to time pursuant to Section 2.06.
“L/C Fronting Bank Commitment” means, with respect to any Fronting Bank, the
aggregate Stated Amount of all Letters of Credit that such Fronting Bank agrees
to issue, as modified from time to time pursuant to an agreement signed by such
Fronting Bank. With respect to each Lender that is a Fronting Bank on the date
hereof, such Fronting Bank’s L/C Fronting Bank Commitment shall equal such
Fronting Bank’s “L/C Fronting Bank Commitment” listed on Schedule II, and
(ii) with respect to any Lender that becomes a Fronting Bank after the date
hereof, such Lender’s L/C Fronting Bank Commitment shall equal the amount agreed
upon between the Borrowers and such Lender at the time that such Lender becomes
a Fronting Bank, in each case as such L/C Fronting Bank Commitment may be
modified in accordance with the terms of this Agreement.
“Lender Extension Notice Date” has the meaning set forth in Section 2.19(b).
“Lenders” means the Banks listed on the signature pages hereof and each assignee
of a Bank or another Lender that shall become a party hereto pursuant to
Section 8.08 and, as the context requires, includes the Swing Line Lenders.
“Letter of Credit” has the meaning set forth in Section 2.04(a).
“Letter of Credit Cash Cover” has the meaning set forth in Section 6.01.
“Letter of Credit Request” has the meaning set forth in Section 2.04(c).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
“Loan Documents” means this Agreement, any Note, the Fee Letters and the
Fronting Bank Fee Letters.
“Majority Lenders” means, at any time prior to the Termination Date, Lenders
having in the aggregate more than 50% of the Commitments (without giving effect
to any termination in whole of the Commitments pursuant to Section 6.01) and at
any time on or after the Termination Date, Lenders having more than 50% of the
then aggregate Outstanding Credits of the Lenders; provided, that for purposes
hereof, no Borrower, nor any of its Affiliates, if a Lender, shall be included
in (i) the Lenders having such amount of the Commitments or the Advances or
(ii) determining the total amount of the Commitments or the Outstanding Credits.

 

14



--------------------------------------------------------------------------------



 



“Margin Stock” has the meaning assigned to that term in Regulation U issued by
the Board of Governors of the Federal Reserve System, and as amended and in
effect from time to time.
“Mark-to-Market Guarantees” means guarantees by a Genco supporting FES’s
Mark-to-Market Obligations, which guarantees may be secured by First Mortgage
Bonds.
“Material Adverse Effect” means, with respect to any Borrower, (i) any material
adverse effect on the business, property, operations or financial condition of
such Borrower and its Consolidated Subsidiaries, taken as a whole, or (ii) any
material adverse effect on the validity or enforceability against such Borrower
of this Agreement or any Note.
“Money Pool” has the meaning set forth in Section 5.01(i).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any member of the
Controlled Group is or may reasonably be expected to have an obligation to make,
contributions, or with respect to which any Borrower may reasonably be expected
to incur liability.
“New Fronting Bank” has the meaning set forth in Section 2.04(r).
“NGC-FES Guaranty” means the Guaranty, dated as of March 26, 2007, of NGC with
respect to certain indebtedness of FES.
“NGC” means FirstEnergy Nuclear Generation Corp., an Ohio corporation.
“Nonconsenting Lender” has the meaning set forth in Section 2.19(b).
“Nonrecourse Indebtedness” means, with respect to any Borrower and its
Subsidiaries, (i) any Indebtedness that finances the acquisition, development,
construction or improvement of an asset in respect of which the Person to which
such Indebtedness is owed has no recourse whatsoever to such Borrower or any of
its Affiliates and (ii) any Indebtedness existing on the date of this Agreement
that finances the ownership or operation of an asset in respect of which the
Person to which such Indebtedness is owed has no recourse whatsoever to such
Borrower or any of its Affiliates, in each case of clauses (i) and (ii), other
than:

  (A)  
recourse to the named obligor with respect to such Indebtedness (the “Debtor”)
for amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset; and

  (B)  
recourse to the Debtor for the purpose only of enabling amounts to be claimed in
respect of such Indebtedness in an enforcement of any security interest or lien
given by the Debtor over the asset or the income, cash flow or other proceeds
deriving from the asset (or given by any shareholder or the like in the Debtor
over its shares or like interest in the capital of the Debtor) to secure the
Indebtedness, but only if the extent of the recourse to the Debtor is limited
solely to the amount of any recoveries made on any such enforcement; and

 

15



--------------------------------------------------------------------------------



 



  (C)  
recourse to the Debtor generally or indirectly to any Affiliate of the Debtor,
under any form of assurance, undertaking or support, which recourse is limited
to a claim for damages (other than liquidated damages and damages required to be
calculated in a specified way) for a breach of an obligation (other than a
payment obligation or an obligation to comply or to procure compliance by
another with any financial ratios or other tests of financial condition) by the
Person against which such recourse is available.

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.18 in the form of Exhibit B hereto.
“Notice of Pro-Rata Borrowing” means a notice of a Pro-Rata Borrowing pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit C.
“Notice of Swing Line Borrowing” means a notice of a Swing Line Borrowing
pursuant to Section 2.03 which, if in writing, shall be substantially in the
form of Exhibit D.
“OECD” means the Organization for Economic Cooperation and Development.
“Organizational Documents” means, as applicable to any Person, the charter, code
of regulations, articles of incorporation, by-laws, certificate of formation,
operating agreement, certificate of partnership, limited liability company
agreement, operating agreement, partnership agreement, certificate of limited
partnership, limited partnership agreement or other constitutive documents of
such Person.
“Original Fronting Banks” has the meaning set forth in Section 2.04(r).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Credits” means, on any date of determination, an amount equal to
(i) the aggregate principal amount of all Advances outstanding on such date plus
(ii) the aggregate undrawn amount of all issued Letters of Credit outstanding on
such date plus (iii) the aggregate amount of Reimbursement Obligations
outstanding on such date (excluding Reimbursement Obligations that, on such date
of determination, are repaid with the proceeds of Advances made in accordance
with Sections 2.04 (f) and (g), to the extent the principal amount of such
Advances is included in the determination of the aggregate principal amount of
all outstanding Advances as provided in clause (i) of this definition). The
Outstanding Credits of a Lender on any date of determination shall be an amount
equal to the outstanding Advances made by such Lender plus the amount of such
Lender’s participation interest in outstanding Letters of Credit, Reimbursement
Obligations and Swing Line Advances included in the definition of “Outstanding
Credits”.

 

16



--------------------------------------------------------------------------------



 



“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 8.08(d).
“Participant Register” has the meaning set forth in Section 8.08(d).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as in effect from time to time.
“Payment Date” means the date on which payment of a Drawing is made by a
Fronting Bank.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Percentage” means, in respect of any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such day by the
total of the Commitments on such day, and multiplying the quotient so obtained
by 100%.
“Permitted Obligations” mean (i) nonspeculative Hedging Obligations of any
Person and its subsidiaries arising in the ordinary course of business and in
accordance with such Person’s established risk management policies that are
designed to protect such Person against, among other things, fluctuations in
interest rates or currency exchange rates and which in the case of agreements
relating to interest rates shall have a notional amount no greater than the
payments due with respect to the applicable obligations being hedged and
(ii) Commodity Trading Obligations. For the avoidance of doubt, such
transactions shall be considered nonspeculative if undertaken in conformance
with FE’s Corporate Risk Management Policy then in effect, as approved by FE’s
Audit Committee, together with the Approved Business Unit Risk Management
Policies referenced thereunder, including, but not limited to, the FES Commodity
Portfolio Risk Management Policy.
“Permitted Securitization” means, for any Borrower and its Subsidiaries, any
sale, assignment, conveyance, grant and/or contribution, or series of related
sales, assignments, conveyances, grants and/or contributions, by such Borrower
or any of its Subsidiaries of Receivables (or purported sale, assignment,
conveyance, grant and/or contribution) to a trust, corporation or other entity,
where the purchase of such Receivables may be funded or exchanged in whole or in
part by the incurrence or issuance by the applicable Securitization SPV, if any,
of Indebtedness or securities (such Indebtedness and securities being
“Attributable Securitization Obligations”) that are to be secured by or
otherwise satisfied by payments from, or that represent interests in, the

 

17



--------------------------------------------------------------------------------



 



cash flow derived primarily from such Receivables (provided, however, that
“Indebtedness” as used in this definition shall not include Indebtedness
incurred by a Securitization SPV owed to any Borrower or any of its
Subsidiaries, which Indebtedness represents all or a portion of the purchase
price or other consideration paid by such Securitization SPV for such
receivables or interests therein), where (i) any representation, warranty,
covenant, recourse, repurchase, hold harmless, indemnity or similar obligations
of such Borrower or any of its Subsidiaries, as applicable, in respect of
Receivables sold, assigned, conveyed, granted or contributed, or payments made
in respect thereof, are customary for transactions of this type, and do not
prevent the characterization of the transaction as a true sale under applicable
laws (including debtor relief laws) and (ii) any representation, warranty,
covenant, recourse, repurchase, hold harmless, indemnity or similar obligations
of any Securitization SPV in respect of Receivables sold, assigned, conveyed,
granted or contributed or payments made in respect thereof, are customary for
transactions of this type.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means, at any time, an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
or 430 of the Code, (i) that is (A) maintained by or contributed to by (or to
which there is or may be an obligation to contribute to by) any Borrower or any
member of the Controlled Group for employees of any Borrower or a member of the
Controlled Group, or (B) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions, and (ii) each such plan as to which any Borrower or a member of
the Controlled Group has within the preceding five plan years maintained,
contributed to or had an obligation to contribute to.
“Platform” has the meaning set forth in Section 8.03(b).
“Pro-Rata Advance” means an advance by a Lender to any Borrower as part of a
Pro-Rata Borrowing pursuant to Section 2.01 and refers to an Alternate Base Rate
Pro-Rata Advance or a Eurodollar Rate Advance, subject to Conversion pursuant to
Section 2.10 or 2.11.
“Pro-Rata Borrowing” means a borrowing consisting of simultaneous Pro-Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01
or Converted pursuant to Section 2.10 or 2.11.
“PUCO” means The Public Utilities Commission of Ohio.

 

18



--------------------------------------------------------------------------------



 



“Receivables” means any accounts receivable, payment intangibles, notes
receivable, rights to receive future payments and related rights (whether now
existing or arising or acquired in the future, whether constituting accounts,
chattel paper, instruments, general intangibles or otherwise, and including the
right to payment of any interest or finance charges), including financial
transmission rights (“FTRs”) or any other rights to payment from PJM
Interconnection LLC or another regional transmission authority of the Borrower
or any of its Subsidiaries, and any supporting obligations and other financial
assets related thereto (including all collateral securing such accounts
receivables, FTRs or other assets, contracts and contract rights, all guarantees
with respect thereto, and all proceeds thereof) that are transferred, or in
respect of which security interests are granted in one or more transactions that
are customary for asset securitizations of such Receivables.
“Recipient” means, as applicable, (i) the Administrative Agent, (ii) any Lender,
(iii) any Fronting Bank and (iv) any Swing Line Lender.
“Reference Banks” means JPMCB and any Lender as may be selected from time to
time to act as a replacement or additional Reference Bank hereunder by the
Administrative Agent.
“Reference Ratings” means, with respect to any Borrower, the ratings assigned by
S&P and Moody’s to the senior unsecured non-credit enhanced debt of such
Borrower; provided that, if there is no such rating, “Reference Ratings” shall
mean the ratings that are one level below the ratings assigned by S&P and
Moody’s to the senior secured debt of such Borrower.
“Register” has the meaning set forth in Section 8.08(c).
“Reimbursement Obligation” means the obligation of each Borrower to reimburse a
Fronting Bank for any Drawing paid by such Fronting Bank pursuant to
Section 2.04(g).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Reimbursement Date” has the meaning set forth in Section 2.04(f)(i).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“SEC” means the United States Securities and Exchange Commission.
“Securitization SPV” means any trust, partnership or other Person established by
a Borrower or a Subsidiary of such Borrower to implement a Permitted
Securitization.
“Significant Subsidiaries” means (i) with respect to FES, each of FGC and NGC,
and (ii) with respect to either Borrower, any other significant subsidiary (as
such term is defined in Regulation S-X of the SEC (17 C.F.R. §210.1-02(w)), or
any successor provision) of such Borrower (excluding Securitization SPVs).

 

19



--------------------------------------------------------------------------------



 



“Specified Date” has the meaning set forth in Section 2.19(c).
“Stated Amount” means the maximum amount available to be drawn by a Beneficiary
under a Letter of Credit.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other persons performing similar
functions are at the time directly or indirectly owned by such a Person, or one
or more Subsidiaries, or by such Person and one or more of its Subsidiaries.
“Swing Line Advance” means an Advance made by a Swing Line Lender to any
Borrower as part of a Swing Line Borrowing pursuant to Section 2.03.
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by a Swing Line Lender pursuant to Section 2.03.
“Swing Line Commitment” means, with respect to any Swing Line Lender, the
aggregate amount of Swing Line Advances that such Swing Line Lender agrees to
make, as modified from time to time pursuant to an agreement signed by such
Swing Line Lender. With respect to each Lender that is a Swing Line Lender on
the date hereof, such Swing Line Lender’s Swing Line Commitment shall equal the
“Swing Line Commitment” listed for such Swing Line Lender on Schedule III and,
with respect to any Lender that becomes a Swing Line Lender after the date
hereof, such Lender’s Swing Line Commitment shall equal the amount agreed upon
between the Borrowers and such Lenders at the time such Lender becomes a Swing
Line Lender.
“Swing Line Lender” means each of the Lenders identified as a “Swing Line
Lender” on Schedule III and any other Lender or Affiliate thereof that may be
appointed from time to time by the Borrowers to provide Swing Line Advances
under this Agreement, that is reasonably acceptable to the Administrative Agent
and that accepts such appointment.
“Swing Line Sublimit” means an amount equal to the lesser of (i) $250,000,000
and (ii) the aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the aggregate Commitments.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” means June 17, 2016, subject, for certain Lenders, to the
extension described in Section 2.19 hereof, or, in any case, the earlier date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
hereof.

 

20



--------------------------------------------------------------------------------



 



“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of any member of the Controlled Group from a Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 or 4042 of ERISA, or (iv) the institution of proceedings to
terminate a Plan by the PBGC, or (v) any other event or condition that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment by a court of competent jurisdiction of a trustee to administer, any
Plan.
“Total Capitalization” means, with respect to any Borrower at any date of
determination the sum, without duplication, of (i) Consolidated Debt of such
Borrower, (ii) the capital stock (but excluding treasury stock and capital stock
subscribed and unissued) and other equity accounts (including retained earnings
and paid in capital but excluding accumulated other comprehensive income and
loss) of such Borrower and its Consolidated Subsidiaries, (iii) consolidated
equity of the preference stockholders of such Borrower and its Consolidated
Subsidiaries, and (iv) the aggregate principal amount of Trust Preferred
Securities and Junior Subordinated Deferred Interest Debt Obligations of such
Borrower and its Consolidated Subsidiaries.
“Trust Preferred Securities” means any securities, however denominated,
(i) issued by any Borrower or any Consolidated Subsidiary of any Borrower,
(ii) that are not subject to mandatory redemption or the underlying securities,
if any, of which are not subject to mandatory redemption, (iii) that are
perpetual or mature no less than 30 years from the date of issuance, (iv) the
indebtedness issued in connection with which, including any guaranty, is
subordinate in right of payment to the unsecured and unsubordinated indebtedness
of the issuer of such indebtedness or guaranty, and (v) the terms of which
permit the deferral of the payment of interest or distributions thereon to a
date occurring after the Termination Date.
“Type” means the designation of a Borrowing or an Advance as a Eurodollar Rate
Borrowing or Advance or as an Alternate Base Rate Borrowing or Advance.
“Unmatured Default” means any event that, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(e)(ii)(C).
SECTION 1.02. Computation of Time Periods.
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

 

21



--------------------------------------------------------------------------------



 



SECTION 1.03. Accounting Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g).
SECTION 1.04. Terms Generally.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provisions hereof, (iv) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement, and (v) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01. The Pro-Rata Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Pro-Rata Advances to each Borrower in Dollars only from time to time on
any Business Day during the period from the date hereof until the Termination
Date in an aggregate amount not to exceed at any time outstanding the Available
Commitment of such Lender. Each Pro-Rata Borrowing shall be in an aggregate
amount not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type and, in the case of
Eurodollar Rate Advances, having the same Interest Period made or Converted on
the same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Available Commitment, and subject to the
conditions set forth in Article III and the other terms and conditions hereof,
each Borrower may from time to time borrow, prepay pursuant to Section 2.12 and
reborrow under this Section 2.01; provided, that in no case shall any Lender be
required to make a Pro-Rata Advance to a Borrower hereunder if (i) the amount of
such Pro-Rata Advance would exceed such Lender’s Available Commitment, (ii) the
making of such Pro-Rata Advance, together with the making of the other Pro-Rata
Advances constituting part of the same Pro-Rata Borrowing, would cause the total
amount of all Outstanding Credits to exceed the aggregate amount of the
Commitments or (iii) the amount of such Pro-Rata Advance, together with all
other Outstanding Credits for the account of such Borrower, would exceed such
Borrower’s Borrower Sublimit.

 

22



--------------------------------------------------------------------------------



 



SECTION 2.02. Making the Pro-Rata Advances.
(a) Each Pro-Rata Borrowing shall be made on notice, given (i) in the case of a
Pro-Rata Borrowing comprising Eurodollar Rate Advances, not later than
11:00 a.m. (New York time) on the third Business Day prior to the date of the
proposed Borrowing, and (ii) in the case of a Pro-Rata Borrowing comprising
Alternate Base Rate Pro-Rata Advances, not later than 11:00 a.m. (New York time)
on the date of the proposed Pro-Rata Borrowing, by any Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof.
Each such Notice of Pro-Rata Borrowing by a Borrower shall be by telecopier, in
substantially the form of Exhibit C hereto, specifying therein the requested
(A) date of such Pro-Rata Borrowing, (B) Type of Pro-Rata Advances to be made in
connection with such Pro-Rata Borrowing, (C) aggregate amount of such Pro-Rata
Borrowing, (D) in the case of a Pro-Rata Borrowing comprising Eurodollar Rate
Advances, the initial Interest Period for each such Pro-Rata Advance, which
Pro-Rata Borrowing shall be subject to the limitations stated in the definition
of “Interest Period” in Section 1.01, and (E) the identity of the Borrower
requesting such Pro-Rata Borrowing. Each Borrower may request that more than one
Borrowing be made on any date. Each Lender shall, before 1:00 p.m. (New York
time) on the date of such Pro-Rata Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at its address
referred to in Section 8.02, in same day funds, such Lender’s Percentage of such
Pro-Rata Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to such Borrower at the
Administrative Agent’s aforesaid address.
(b) Each Notice of Pro-Rata Borrowing delivered by any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Notice of Pro-Rata
Borrowing delivered by any Borrower requesting Eurodollar Rate Advances, such
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure by such Borrower to fulfill on or
before the date specified in such Notice of Pro-Rata Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Pro-Rata Advance to be made by such Lender as part of such
Borrowing when such Pro-Rata Advance, as a result of such failure, is not made
on such date.
(c) Unless the Administrative Agent shall have received written notice via
facsimile transmission from a Lender prior to (A) 5:00 p.m. (New York time) one
Business Day prior to the date of a Pro-Rata Borrowing comprising Eurodollar
Rate Advances or (B) 12:00 noon (New York time) on the date of a Pro-Rata
Borrowing comprising Alternate Base Rate Pro-Rata Advances that such Lender will
not make available to the Administrative Agent such Lender’s Percentage of such
Pro-Rata Borrowing, the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the date of such
Pro-Rata Borrowing in accordance with subsection (a) of this Section 2.02 and
the Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such Percentage of such Pro-Rata
Borrowing available to the Administrative Agent, such Lender and such Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of such Borrower, the
interest rate applicable at the time to Pro-Rata Advances made in connection
with such Pro-Rata Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Pro-Rata Advance as part of such Pro-Rata Borrowing for purposes of this
Agreement.

 

23



--------------------------------------------------------------------------------



 



(d) The failure of any Lender to make the Pro-Rata Advance to be made by it as
part of any Pro-Rata Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Pro-Rata Advance on the date of such
Pro-Rata Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Pro-Rata Advance to be made by such other Lender on the
date of any Borrowing.
SECTION 2.03. Swing Line Advances.
(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender agrees to make Swing Line Advances to any Borrower in Dollars
only from time to time on any Business Day during the period from the date
hereof until the Termination Date in an aggregate amount not to exceed at any
time the amount of such Swing Line Lender’s Swing Line Commitment; provided,
however, no Swing Line Lender shall be required to make a Swing Line Advance
hereunder if (i) the amount of such Swing Line Advance, together with the
aggregate principal amount of all other Swing Line Advances outstanding would
exceed the Swing Line Sublimit, (ii) the making of such Swing Line Advance,
together with the making of the other Swing Line Advances constituting part of
the same Swing Line Borrowing, would cause the total amount of all Outstanding
Credits to exceed the aggregate amount of the Commitments or (iii) the amount of
such Swing Line Advance would exceed such Borrower’s Borrower Sublimit. Within
the foregoing limits, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.03, prepay under Section 2.12, and
reborrow under this Section 2.03. Immediately upon the making of a Swing Line
Advance, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to such Lender’s
Percentage of the amount of such Swing Line Advance. No more than five Swing
Line Advances may be outstanding hereunder at any time.
(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon any
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the applicable Swing Line Lender and the Administrative Agent not
later than 11:00 a.m. (New York time) on the date of the proposed Swing Line
Borrowing, or at such later time as a Swing Line Lender may agree, and shall
specify (i) the date of such Swing Line Borrowing, (ii) the amount of such Swing
Line Borrowing, which shall be not less than $1,000,000 or an integral multiple
of $1,000,000 in excess thereof, and (iii) the identity of the Borrower
requesting such Swing Line Borrowing. Each such telephonic notice must be
confirmed promptly by delivery to the relevant Swing Line Lender and the
Administrative Agent of a written Notice of

 

24



--------------------------------------------------------------------------------



 



Swing Line Borrowing, appropriately completed and signed by such Borrower.
Promptly after receipt by such Swing Line Lender of any telephonic Notice of
Swing Line Borrowing, such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swing Line Borrowing and, if not, such Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless such Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 12:00 p.m. (New York time) on the date of the proposed
Swing Line Borrowing (A) directing such Swing Line Lender not to make such Swing
Line Advance as a result of the limitations set forth in the first sentence of
Section 2.03(a) or (B) that one or more of the applicable conditions specified
in Article III is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender will, not later than 1:00 p.m. on the borrowing
date specified in such Notice of Swing Line Borrowing, make the amount of its
Swing Line Advance available to the applicable Borrower at its office by
crediting the account of such Borrower on the books of such Swing Line Lender in
immediately available funds.
(c) Refinancing of Swing Line Advances.
(i) Each Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of any Borrower (each of which hereby irrevocably authorizes
each Swing Line Lender to so request on its behalf), that each Lender make an
Alternate Base Rate Pro-Rata Advance in an amount equal to such Lender’s
Percentage of the amount of Swing Line Advances made by such Swing Line Lender
then outstanding to such Borrower. Such request shall be made in writing (which
written request shall be deemed to be a Notice of Pro-Rata Borrowing for
purposes hereof) and in accordance with the requirements of Sections 2.01 and
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Alternate Base Rate Pro-Rata Advances, but subject to the
unutilized portion of the Commitments and the conditions set forth in
Section 3.02. Such Swing Line Lender shall furnish such Borrower with a copy of
the applicable Notice of Pro-Rata Borrowing promptly after delivering such
notice to the Administrative Agent. Each Lender shall, before 1:00 p.m. (New
York time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 8.02, in same day funds, such Lender’s Percentage of such Pro-Rata
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to such Borrower at the
Administrative Agent’s aforesaid address, whereupon, subject to
Section 2.03(c)(ii), each Lender that so makes funds available shall be deemed
to have made an Alternate Base Rate Pro-Rata Advance to such Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable Swing Line Lender.
(ii) If for any reason any Swing Line Advance cannot be refinanced by a Pro-Rata
Borrowing in accordance with Section 2.03(c)(i), the request for Alternate Base
Rate Pro-Rata Advances submitted by a Swing Line Lender as set forth herein
shall be deemed to be a request by such Swing Line Lender that each Lender fund
its risk participation in the relevant Swing Line Advances, and each Lender’s
payment to the Administrative Agent for the account of such Swing Line Lender
pursuant to Section 2.03(c)(i) shall be deemed payment in respect of such
participation.

 

25



--------------------------------------------------------------------------------



 



(iii) If any Lender fails to make available to the Administrative Agent for the
account of any Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), such Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of such Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv) Each Lender’s obligation to make Pro-Rata Advances or to purchase and fund
risk participations in Swing Line Advances pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against any Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of an Unmatured Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Pro-Rata Advances
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 3.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of any Borrower to repay Swing Line Advances, together
with interest as provided herein.
(d) Repayment of Participations.
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Advance, if the applicable Swing Line Lender receives any
payment on account of such Swing Line Advance, such Swing Line Lender will
distribute to such Lender its Percentage of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swing Line Lender.
(ii) If any payment received by any Swing Line Lender in respect of principal or
interest on any Swing Line Advance is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 2.15(g) (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of such Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the obligations hereunder and
the termination of this Agreement.

 

26



--------------------------------------------------------------------------------



 



(e) Interest for Account of Swing Line Lenders. Each Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Advances made to such Borrower. Until each Lender funds its Alternate Base Rate
Pro-Rata Advance or risk participation pursuant to this Section 2.03 to
refinance such Lender’s Percentage of any Swing Line Advance, interest in
respect of such Percentage interest shall be solely for the account of such
Swing Line Lender.
(f) Payments Directly to Swing Line Lenders. Each Borrower with outstanding
Swing Line Advances shall make all payments of principal and interest in respect
of such Swing Line Advances directly to the Swing Line Lender that made such
Advances.
SECTION 2.04. Letters of Credit.
(a) Agreement of Fronting Banks. Subject to the terms and conditions of this
Agreement, each Fronting Bank agrees to issue and amend (including, without
limitation, to extend or renew) for the account of any Borrower or any
Subsidiary thereof (each such Person, an “Account Party”) one or more standby
letters of credit (individually, a “Letter of Credit” and collectively, the
“Letters of Credit”) from and including the date hereof to the third Business
Day preceding the Termination Date, in an aggregate Stated Amount at any time
outstanding not to exceed such Fronting Bank’s LC Fronting Bank Commitment, up
to a maximum aggregate Stated Amount of all Letters of Credit at any one time
outstanding equal to the L/C Commitment Amount minus Reimbursement Obligations
outstanding at such time. Each Letter of Credit may be renewable (if so
requested by the applicable Borrower), shall have a Stated Amount not less than
$100,000 and shall have an Expiration Date of no later than the earlier of
(x) the third Business Day preceding the latest Termination Date and (y) the
date occurring one year after the Date of Issuance of such Letter of Credit;
provided, however, that no Fronting Bank will issue or amend a Letter of Credit
if, immediately following such issuance or amendment, (i) the Stated Amount of
such Letter of Credit would (A) exceed the Available Commitments or (B) when
aggregated with (1) the Stated Amounts of all other outstanding Letters of
Credit and (2) the outstanding Reimbursement Obligations, exceed the L/C
Commitment Amount or (ii) the total amount of all Outstanding Credits would
exceed the aggregate amount of the Commitments. Letters of Credit shall be
denominated in Dollars only. Notwithstanding that any Letter of Credit issued or
outstanding hereunder may be in support of any obligations of, or for the
account of, a Subsidiary of a Borrower, any Borrower that requests the issuance
of any such Letter of Credit in support of any obligations of, or for the
account of, any of its Subsidiaries shall be obligated to reimburse the
applicable Fronting Bank for any and all drawings under such Letter of Credit.
Each Borrower that requests the issuance of any such Letter of Credit hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to such Borrower’s benefit and that such Borrower’s business
derives substantial benefits from the businesses of such Subsidiary. No Fronting
Bank shall be under any obligation to issue any Letter of Credit if (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Fronting Bank from issuing such
Letter of Credit, (B) any law applicable to such Fronting Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Fronting Bank shall prohibit, or request
that such Fronting Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Fronting Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Fronting Bank is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon such Fronting
Bank any unreimbursed loss, cost or expense that was not applicable on the date
hereof and that such Fronting Bank in good faith deems material to it, (C) the
issuance of such Letter of Credit would violate one or more policies of such
Fronting Bank or (D) such Fronting Bank is not required to make any Extension of
Credit in connection with a Letter of Credit under Section 2.21(d).

 

27



--------------------------------------------------------------------------------



 



(b) Forms. Each Letter of Credit shall be in a form customarily used by the
Fronting Bank that is to issue such Letter of Credit or in such other form as
has been approved by such Fronting Bank. At the time of issuance or amendment,
subject to the terms and conditions of this Agreement, the amount and the terms
and conditions of each Letter of Credit shall be subject to approval by the
applicable Fronting Bank and the applicable Borrower.
(c) Notice of Issuance; Application. The applicable Borrower shall give the
applicable Fronting Bank and the Administrative Agent written notice, or
telephonic notice confirmed in writing, in any case, at least two Business Days
(or such shorter period as such Fronting Bank may agree in its sole discretion)
prior to the requested Date of Issuance of a Letter of Credit, such notice to be
in substantially the form of Exhibit E hereto (a “Letter of Credit Request”).
Such Borrower shall also execute and deliver such customary letter of credit
application forms as requested from time to time by such Fronting Bank. Such
application forms shall indicate the identity of the Account Party and that such
Borrower is the “Applicant” or shall otherwise indicate that such Borrower is
the obligor in respect of any Letter of Credit to be issued thereunder. If the
terms or conditions of the application forms conflict with any provision of this
Agreement, the terms of this Agreement shall govern.
(d) Issuance. Provided that the applicable Borrower has given the notice
prescribed by Section 2.04(c) and subject to the other terms and conditions of
this Agreement, including the satisfaction of the applicable conditions
precedent set forth in Article III, the applicable Fronting Bank shall issue the
requested Letter of Credit on the requested Date of Issuance as set forth in the
applicable Letter of Credit Request for the benefit of the stipulated
Beneficiary and shall deliver the original of such Letter of Credit to the
Beneficiary at the address specified in the notice. At the request of the
applicable Borrower, such Fronting Bank shall deliver a copy of each Letter of
Credit to such Borrower within a reasonable time after the Date of Issuance
thereof. Upon the request of such Borrower, such Fronting Bank shall deliver to
such Borrower a copy of any Letter of Credit proposed to be issued hereunder
prior to the issuance thereof.
(e) Notice of Drawing. Each Fronting Bank shall promptly notify the applicable
Borrower by telephone, facsimile or other telecommunication of any Drawing under
a Letter of Credit issued for the account of such Borrower by such Fronting
Bank.

 

28



--------------------------------------------------------------------------------



 



(f) Payments. Each Borrower hereby agrees to pay to each Fronting Bank, in the
manner provided in subsection (g) below:
(i) on the date of receipt by such Borrower of notice of any Drawing pursuant to
a subsection (e) above, if such notice is received not later than 11:00 a.m.
(New York City time), or on the first Business Day following receipt of such
notice by such Borrower, if such notice is received later than 11:00 a.m. (New
York City time), an amount equal to the amount paid by such Fronting Bank in
connection with such Drawing (such date being the “Required Reimbursement
Date”); and
(ii) if any Drawing shall be reimbursed to any Fronting Bank after 12:00 noon
(New York time) on the applicable Payment Date, interest on any and all amounts
required to be paid pursuant to clause (i) of this subsection (f) from and after
such Payment Date until payment in full, payable on demand, at the annual rate
of interest applicable to Alternate Base Rate Advances as in effect from time to
time, provided, however, that from and after the Required Reimbursement Date
with respect to such Drawing until payment in full, such interest rate shall be
increased by 2.00%.
(g) Method of Reimbursement. Each Borrower shall reimburse each Fronting Bank
for each Drawing under any Letter of Credit issued for the account of such
Borrower by such Fronting Bank pursuant to subsection (f) above in the following
manner:
(i) such Borrower shall reimburse such Fronting Bank in the manner described in
subsection (f) above and Section 2.15; or
(ii) if (A) such Borrower has not reimbursed such Fronting Bank pursuant to
paragraph (i) above, (B) the applicable conditions to Borrowing set forth in
Articles II and III have been fulfilled, and (C) the Available Commitments in
effect at such time exceed the amount of the Drawing to be reimbursed, such
Borrower may reimburse such Fronting Bank for such Drawing with the proceeds of
an Alternate Base Rate Pro-Rata Advance or, if the conditions specified in the
foregoing clauses (A), (B) and (C) have been satisfied and a Notice of Borrowing
requesting a Eurodollar Rate Advance has been given in accordance with Section
2.02 three Business Days prior to the relevant Payment Date, with the proceeds
of a Eurodollar Rate Advance.
(h) Nature of Fronting Banks’ Duties. In determining whether to honor any
Drawing under any Letter of Credit issued by any Fronting Bank, such Fronting
Bank shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit.
Each Borrower otherwise assumes all risks of the acts and omissions of, or
misuse of any Letter of Credit issued by any Fronting Bank for the account of
such Borrower by, the Beneficiary of such Letter of Credit. In furtherance and
not in limitation of the foregoing, but consistent with applicable law, no
Fronting Bank shall be responsible, absent gross negligence or willful
misconduct, (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of any drawing honored under a Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part,

 

29



--------------------------------------------------------------------------------



 



which may prove to be invalid or ineffective for any reason; (iii) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile or otherwise, whether or not they be
in cipher; (iv) for errors in interpretation of technical terms; (v) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit, or the proceeds thereof;
(vi) for the misapplication by the Beneficiary of any such Letter of Credit or
of the proceeds of any drawing honored under such Letter of Credit; and
(vii) for any consequences arising from causes beyond the control of such
Fronting Bank. None of the above shall affect, impair or prevent the vesting of
any of such Fronting Bank’s rights or powers hereunder. Not in limitation of the
foregoing, any action taken or omitted to be taken by any Fronting Bank under or
in connection with any Letter of Credit shall not create against such Fronting
Bank any liability to the Borrowers or any Lender, except for actions or
omissions resulting from the gross negligence or willful misconduct of such
Fronting Bank or any of its agents or representatives, and such Fronting Bank
shall not be required to take any action that exposes such Fronting Bank to
personal liability or that is contrary to this Agreement or applicable law.
(i) Obligations of Borrowers Absolute. The obligation of each Borrower to
reimburse each Fronting Bank for Drawings honored under the Letters of Credit
issued for the account of such Borrower by such Fronting Bank shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances including, without limitation,
the following circumstances:
(i) any lack of validity or enforceability of any Letter of Credit;
(ii) the existence of any claim, set-off, defense or other right that any
Borrower, any Account Party or any Affiliate of any Borrower or any Account
Party may have at any time against a Beneficiary or any transferee of any Letter
of Credit (or any Persons or entities for whom any such Beneficiary or
transferee may be acting), such Fronting Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction;
(iii) any draft, demand, certificate or any other documents presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(v) any non-application or misapplication by the Beneficiary of the proceeds of
any Drawing under a Letter of Credit; or
(vi) the fact that an Event of Default or an Unmatured Default shall have
occurred and be continuing.
No payment made under this Section shall be deemed to be a waiver of any claim
any Borrower may have against any Fronting Bank or any other Person.

 

30



--------------------------------------------------------------------------------



 



(j) Participations by Lenders. By the issuance of a Letter of Credit and without
any further action on the part of any Fronting Bank or any Lender in respect
thereof, each Fronting Bank shall hereby be deemed to have granted to each
Lender, and each Lender shall hereby be deemed to have acquired from such
Fronting Bank, an undivided interest and participation in such Letter of Credit
(including any letter of credit issued by such Fronting Bank in substitution or
exchange for such Letter of Credit pursuant to the terms thereof) equal to such
Lender’s Percentage of the Stated Amount of such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to such Fronting Bank, in accordance with this subsection (j), such Lender’s
Percentage of each payment made by such Fronting Bank in respect of an
unreimbursed Drawing under a Letter of Credit. Such Fronting Bank shall notify
the Administrative Agent of the amount of such unreimbursed Drawing honored by
it not later than (x) 12:00 noon (New York time) on the date of payment of a
draft under a Letter of Credit, if such payment is made at or prior to
11:00 a.m. (New York time) on such day, and (y) the close of business (New York
time) on the date of payment of a draft under a Letter of Credit, if such
payment is made after 11:00 a.m. (New York time) on such day, and the
Administrative Agent shall notify each Lender of the date and amount of such
unreimbursed Drawing under such Letter of Credit honored by such Fronting Bank
and the amount of such Lender’s Percentage therein no later than (1) 1:00 p.m.
(New York time) on such day, if such payment is made at or prior to 11:00 a.m.
(New York time) on such day, and (2) 11:00 a.m. (New York time) on the next
following Business Day, if such payment is made after 11:00 a.m. (New York time)
on such day. Not later than 2:00 p.m. (New York time) on the date of receipt of
a notice of an unreimbursed Drawing by a Lender, such Lender agrees to pay to
such Fronting Bank an amount equal to the product of (A) such Lender’s
Percentage and (B) the amount of the payment made by such Fronting Bank in
respect of such unreimbursed Drawing.
If payment of the amount due pursuant to the preceding sentence from a Lender is
received by such Fronting Bank after the close of business on the date it is
due, such Lender agrees to pay to such Fronting Bank, in addition to (and along
with) its payment of the amount due pursuant to the preceding sentence, interest
on such amount at a rate per annum equal to (i) for the period from and
including the date such payment is due to but excluding the second succeeding
Business Day, the Federal Funds Rate, and (ii) for the period from and including
the second Business Day succeeding the date such payment is due to but excluding
the date on which such amount is paid in full, the Federal Funds Rate plus
2.00%.
(k) Obligations of Lenders Absolute. Each Lender acknowledges and agrees that
(i) its obligation to acquire a participation in any Fronting Bank’s liability
in respect of the Letters of Credit and (ii) its obligation to make the payments
specified herein, and the right of each Fronting Bank to receive the same, in
the manner specified herein, are absolute and unconditional and shall not be
affected by any circumstances whatsoever, including, without limitation, (A) the
occurrence and continuance of any Event of Default or Unmatured Default; (B) any
other breach or default by any Borrower, the Administrative Agent or any Lender
hereunder; (C) any lack of validity or enforceability of any Letter of Credit or
any Loan Document; (D) the existence of any claim, setoff, defense or other
right that the Lender may have at any time against any Borrower, any other
Account Party, any Beneficiary, any Fronting Bank or any other Lender; (E) the
existence of any claim, setoff, defense or other right that any Borrower may
have at any time against any Beneficiary, any Fronting Bank, the Administrative
Agent, any Lender or any other Person, whether in connection with this Agreement
or any other documents contemplated hereby or any unrelated transactions;
(F) any amendment or waiver of, or consent to any departure from, all or any of
the Letters of Credit or this Agreement; (G) any statement or any document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (H) payment by any Fronting Bank under any Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit, so long as such payment is not the
consequence of such Fronting Bank’s gross negligence or willful misconduct in
determining whether documents presented under a Letter of Credit comply with the
terms thereof; (I) the occurrence of the Termination Date; or (J) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing. Nothing herein shall prevent the assertion by any Lender of a claim
by separate suit or compulsory counterclaim, nor shall any payment made by a
Lender under Section 2.04 hereof be deemed to be a waiver of any claim that a
Lender may have against any Fronting Bank or any other Person.

 

31



--------------------------------------------------------------------------------



 



(l) Proceeds of Reimbursements. Upon receipt of a payment from a Borrower
pursuant to subsection (f) hereof, the applicable Fronting Bank shall promptly
transfer to each Lender that has funded its participation in the applicable
Drawing pursuant to subsection (j) above, such Lender’s pro rata share
(determined in accordance with such Lender’s Percentage) of such payment. All
payments due to the Lenders from any Fronting Bank pursuant to this subsection
(l) shall be made to the Lenders if, as, and, to the extent possible, when such
Fronting Bank receives payments in respect of Drawings under the Letters of
Credit pursuant to subsection (f) hereof, and in the same funds in which such
amounts are received; provided that if any Lender to which such Fronting Bank is
required to transfer any such payment (or any portion thereof) pursuant to this
subsection (l) does not receive such payment (or portion thereof) prior to
(i) the close of business on the Business Day on which such Fronting Bank
received such payment from such Borrower, if such Fronting Bank received such
payment prior to 1:00 p.m. (New York time) on such day, or (ii) 1:00 p.m. (New
York time) on the Business Day next succeeding the Business Day on which such
Fronting Bank received such payment from the Borrower, if such Fronting Bank
received such payment after 1:00 p.m. (New York time) on such day, such Fronting
Bank agrees to pay to such Lender, along with its payment of the portion of such
payment due to such Lender, interest on such amount at a rate per annum equal to
(A) for the period from and including the Business Day when such payment was
required to be made to the Lenders to but excluding the second succeeding
Business Day, the Federal Funds Rate and (B) for the period from and including
the second Business Day succeeding the Business Day when such payment was
required to be made to the Lenders to but excluding the date on which such
amount is paid in full, the Federal Funds Rate plus 2.00%.
(m) Concerning the Fronting Banks. Each Fronting Bank will exercise and give the
same care and attention to the Letters of Credit issued by it as it gives to its
other letters of credit and similar obligations, and each Lender agrees that
each Fronting Bank’s sole liability to such Lender shall be (i) to distribute
promptly, as and when received by such Fronting Bank, and in accordance with the
provisions of subsection (l) above, such Lender’s Percentage of any payments to
such Fronting Bank by the Borrowers pursuant to subsection (f) above in respect
of Drawings under the Letters of Credit issued by such Fronting Bank, (ii) to
exercise or refrain from exercising any right or to take or to refrain from
taking any action under this Agreement or any Letter of Credit issued by such
Fronting Bank as may be directed in writing by the Majority Lenders (or, when
expressly required by the terms of this Agreement, all

 

32



--------------------------------------------------------------------------------



 



of the Lenders) or the Administrative Agent acting at the direction and on
behalf of the Majority Lenders (or, when expressly required by the terms of this
Agreement, all of the Lenders), except to the extent required by the terms
hereof or thereof or by applicable law, and (iii) as otherwise expressly set
forth in this Section 2.04. No Fronting Bank shall be liable for any action
taken or omitted at the request or with approval of the Majority Lenders (or,
when expressly required by the terms of this Agreement, all of the Lenders) or
of the Administrative Agent acting on behalf of the Majority Lenders (or, when
expressly required by the terms of this Agreement, all of the Lenders) or for
the nonperformance of the obligations of any other party under this Agreement,
any Letter of Credit or any other document contemplated hereby or thereby.
Without in any way limiting any of the foregoing, each Fronting Bank may rely
upon the advice of counsel concerning legal matters and upon any written
communication or any telephone conversation that it believes to be genuine or to
have been signed, sent or made by the proper Person and shall not be required to
make any inquiry concerning the performance by any Borrower, any Beneficiary or
any other Person of any of their respective obligations and liabilities under or
in respect of this Agreement, any Letter of Credit or any other documents
contemplated hereby or thereby. No Fronting Bank shall have any obligation to
make any claim, or assert any Lien, upon any property held by such Fronting Bank
or assert any offset thereagainst in satisfaction of all or any part of the
obligations of the Borrowers hereunder; provided that each Fronting Bank shall,
if so directed by the Majority Lenders or the Administrative Agent acting on
behalf of and with the consent of the Majority Lenders, have an obligation to
make a claim, or assert a Lien, upon property held by such Fronting Bank in
connection with this Agreement, or assert an offset thereagainst.
Each Fronting Bank may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of banking or trust business with
the Borrowers or any of their Affiliates, or any other Person, and receive
payment on such loans or extensions of credit and otherwise act with respect
thereto freely and without accountability in the same manner as if it were not a
Fronting Bank hereunder.
Each Fronting Bank makes no representation or warranty and shall have no
responsibility with respect to: (i) the genuineness, legality, validity, binding
effect or enforceability of this Agreement or any other documents contemplated
hereby; (ii) the truthfulness, accuracy or performance of any of the
representations, warranties or agreements contained in this Agreement or any
other documents contemplated hereby; (iii) the collectibility of any amounts due
under this Agreement; (iv) the financial condition of the Borrowers or any other
Person; or (v) any act or omission of any Beneficiary with respect to its use of
any Letter of Credit or the proceeds of any Drawing under any Letter of Credit.
(n) Indemnification of Fronting Banks by Lenders. To the extent that any
Fronting Bank is not reimbursed and indemnified by the Borrowers under
Section 8.05 hereof, each Lender agrees to reimburse and indemnify such Fronting
Bank on demand, pro rata in accordance with such Lender’s Percentage, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against such
Fronting Bank, in any way relating to or arising out of this Agreement, any
Letter of Credit or any other document contemplated hereby or thereby, or any
action taken or omitted by such Fronting Bank under or in connection with this
Agreement, any Letter of Credit or any other document contemplated hereby or
thereby; provided, however, that such Lender shall not be liable

 

33



--------------------------------------------------------------------------------



 



for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Fronting Bank’s gross negligence or willful misconduct; and provided further,
however, that such Lender shall not be liable to such Fronting Bank or any other
Lender for the failure of any Borrower to reimburse such Fronting Bank for any
drawing made under a Letter of Credit issued for the account of such Borrower
with respect to which such Lender has paid such Fronting Bank such Lender’s pro
rata share (determined in accordance with such Lender’s Percentage), or for such
Borrower’s failure to pay interest thereon. Each Lender’s obligations under this
subsection (n) shall survive the payment in full of all amounts payable by such
Lender under subsection (j) above, and the termination of this Agreement and the
Letters of Credit. Nothing in this subsection (n) is intended to limit any
Lender’s reimbursement obligation contained in subsection (j) above.
(o) Representations of Lenders. As between any Fronting Bank and the Lenders, by
its execution and delivery of this Agreement each Lender hereby represents and
warrants solely to such Fronting Bank that (i) it is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation,
and has full corporate power, authority and legal right to execute, deliver and
perform its obligations to such Fronting Bank under this Agreement; and (ii)
this Agreement constitutes its legal, valid and binding obligation enforceable
against it in accordance with the terms hereof, except as such enforceability
may be limited by applicable bank organization, moratorium, conservatorship or
other laws now or hereafter in effect affecting the enforcement of creditors
rights in general and the rights of creditors of banks, and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).
(p) The Letters of Credit listed in Schedule IV shall be deemed “Letters of
Credit” upon fulfillment of the conditions precedent listed in Sections 3.01 and
3.02.
(q) Successor Fronting Bank. Any Fronting Bank may resign at any time by giving
written notice thereof to the Lenders, the other Fronting Banks and the
Borrowers, as long as such Fronting Bank has no Letters of Credit outstanding
under this Agreement. Upon such resignation, the Borrowers may designate one or
more Lenders as Fronting Banks to replace the retiring Fronting Bank. If a
Fronting Bank has any Letters of Credit outstanding under this Agreement and
delivers a written notice of its intent to resign to the Lenders, the other
Fronting Banks and the Borrowers, such Fronting Bank shall continue to honor its
obligations under this Agreement, but shall have no obligation to issue any new
Letter of Credit. Upon receipt of such notice of intent to resign, the Borrowers
and such Fronting Bank may agree to replace or terminate the outstanding Letters
of Credit issued by such Fronting Bank and to designate one or more Lenders as
Fronting Banks to replace such Fronting Bank.
(r) Reallocation of L/C Fronting Bank Commitments. If any Lender becomes a
Fronting Bank after the date hereof (a “New Fronting Bank”), the L/C Fronting
Bank Commitments of the Lenders that are Fronting Banks on the date hereof (the
“Original Fronting Banks”) shall be reduced by an aggregate amount equal to such
New Fronting Bank’s L/C Fronting Banks Commitment, with such reduction to be
allocated among the Original Fronting Banks ratably in accordance such Original
Fronting Banks’ respective L/C Fronting Bank Commitments on the date of such
reduction.

 

34



--------------------------------------------------------------------------------



 



SECTION 2.05. Fees.
(a) Each Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee on the amount of such Lender’s Percentage of the
unused portion of such Borrower’s Borrower Sublimit from the date hereof in the
case of each Bank and from the effective date specified in the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date applicable to such Lender, payable on the last day of
each March, June, September and December during such period, and on such
Termination Date, at the rate per annum set forth below determined by reference
to the Reference Ratings of FE from time to time in effect:

                                                                               
              LEVEL 6               LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5
    Reference               Reference     Reference     Reference     Reference
    Ratings       LEVEL 1     Ratings lower     Ratings of     Ratings lower    
Ratings lower     lower than       Reference     than Level 1     lower than    
than Level 3     than Level 4     BB+ by S&P       Ratings at least     but at
least     Level 2 but at     but at least     but at least     and Ba1 by      
A- by S&P or     BBB+ by     least BBB by     BBB- by S&P     BB+ by S&P    
Moody’s, or   BASIS FOR   A3 by     S&P or Baa1     S&P or Baa2     or Baa3 by  
  or Ba1 by     no Reference   PRICING   Moody’s.     by Moody’s.     by
Moody’s.     Moody’s.     Moody’s.     Ratings.  
Commitment Fee
    0.15 %     0.20 %     0.25 %     0.30 %     0.40 %     0.55 %

For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the commitment fee, and (ii) there is
a difference of more than one level in Reference Ratings of S&P and Moody’s, the
Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the commitment fee, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the commitment fee. If there exists only one Reference
Rating, such Reference Rating will be used to determine the commitment fee.
(b) Each Borrower agrees to pay the fees payable by such Borrower in such
amounts and payable on such terms as set forth in the Fee Letters.
(c) Each Borrower agrees to pay to the Administrative Agent, for the account of
the Lenders, a fee in an amount equal to the then Applicable Margin for
Eurodollar Rate Advances for such Borrower multiplied by the Stated Amount of
each Letter of Credit issued for the account of such Borrower, in each case for
the number of days that such Letter of Credit is issued and outstanding, payable
quarterly in arrears on the last day of each March, June, September and December
and on the date such Letter of Credit expires.
(d) Each Borrower agrees to pay to each Fronting Bank, for its own account,
certain fees payable such Borrower in such amounts and payable on such terms as
set forth in the Fronting Bank Fee Letter to which such Fronting Bank is a
party.

 

35



--------------------------------------------------------------------------------



 



SECTION 2.06. Adjustment of the Commitments; Borrower Sublimits.
(a) Commitment Reduction. The Borrowers shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or, upon same day notice, from time to time to permanently reduce ratably in
part the unused portion of the Commitments; provided that each partial reduction
shall be in the aggregate amount of $5,000,000 or in an integral multiple of
$1,000,000 in excess thereof; provided, further, that the Commitments may not be
reduced to an amount that is less than the aggregate Stated Amount of
outstanding Letters of Credit. Subject to the foregoing, any reduction of the
Commitments to an amount below $2,500,000,000 shall also result in a reduction
of the L/C Commitment Amount to the extent of such deficit. Each such notice of
termination or reduction shall be irrevocable; provided, further, that, if,
after giving effect to any reduction of the Commitments, the Swing Line Sublimit
or any Borrower Sublimit exceeds the amount of the aggregate Commitments, such
sublimit shall be automatically reduced by the amount of such excess, and the
L/C Fronting Bank Commitments shall be automatically reduced ratably in
proportion to the amount of reduction of the Commitments. Without limiting
subsection (b) below, any Commitment reduced or terminated pursuant to this
subsection (a) may not be reinstated.
(b) Commitment Increase. (i) On any date on or prior to the Termination Date,
but no more than once in each calendar year, the Borrowers may increase the
aggregate amount of the Commitments by an amount not less than $50,000,000 and
up to an aggregate amount for all such increases not more than the sum of the
aggregate amount of the Commitments on the date of such request plus
$500,000,000 (any such increase, a “Commitment Increase”) by designating one or
more of the existing Lenders or one or more Affiliates thereof (each of which,
in its sole discretion, may determine whether and to what degree to participate
in such Commitment Increase) or one or more other Persons that at the time
agree, in the case of any existing Lender, to increase its Commitment (an
“Increasing Lender”) and, in the case of any other Person or an Affiliate of a
Lender (an “Additional Lender”), to become a party to this Agreement; provided
that (i) each Additional Lender shall be acceptable to the Administrative Agent,
and each Increasing Lender and each Additional Lender shall be acceptable to the
Fronting Banks and the Swing Line Lenders, (ii) the allocations of the
Commitment Increase among the Increasing Lenders shall be based on the ratio of
each Increasing Lender’s proposed Commitment amount after giving effect to such
Commitment Increase to the aggregate amount of all Increasing Lenders’ proposed
Commitment amounts after giving effect to such Commitment Increase, and
(iii) the amount of the Commitment of each Additional Lender shall not be less
than $5,000,000. The sum of the increases in the Commitments of the Increasing
Lenders pursuant to this subsection (b) plus the Commitments of the Additional
Lenders upon giving effect to the Commitment Increase shall not exceed the
amount of the Commitment Increase. The Borrowers shall provide prompt notice of
any proposed Commitment Increase pursuant to this Section 2.06(b) to the
Administrative Agent, which shall promptly provide a copy of such notice to the
Lenders and the Fronting Banks.
(ii) Any Commitment Increase shall become effective upon (A) the receipt by the
Administrative Agent of an agreement in form and substance satisfactory to the
Administrative Agent signed by each Borrower, each Increasing Lender and each
Additional Lender, setting forth the new Commitment of each such Lender and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof binding upon
each Lender, (B) the funding by each Lender of the Advance(s) to be made by each
such Lender described in paragraph (iii) below and (C) receipt by the
Administrative Agent of a certificate (the statements contained in which shall
be true) of an Authorized Officer of each Borrower stating that both before and
after giving effect to such Commitment Increase (1) no Event of Default has
occurred and is continuing and (2) all representations and warranties made by
such Borrower in this Agreement are true and correct in all material respects.

 

36



--------------------------------------------------------------------------------



 



(iii) Upon the effective date of any Commitment Increase, the Borrowers shall
prepay the outstanding Pro-Rata Advances (if any) in full, and shall
simultaneously make new Pro-Rata Advances hereunder in an amount equal to such
prepayment, so that, after giving effect thereto, the Pro-Rata Advances are held
ratably by the Lenders in accordance with their respective Commitments (after
giving effect to such Commitment Increase). Prepayments made under this
paragraph (iii) shall not be subject to the notice requirements of Section 2.12.
(iv) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase and the making of any Pro-Rata
Advances on such date pursuant to paragraph (iii) above, all calculations and
payments of the commitment fee, Letter of Credit fees and interest on the
Advances shall take into account the actual Commitment of each Lender and the
principal amount outstanding of each Advance made by such Lender during the
relevant period of time.
(c) Borrower Sublimit Increase. In connection with any Commitment Increase, each
Borrower may increase its Borrower Sublimit by an amount equal to its Fraction
(calculated as of the date hereof) of such Commitment Increase by delivering a
notice to the Administrative Agent requesting such increase.
SECTION 2.07. Repayment of Advances.
Each Borrower agrees to repay the principal amount of each Advance made by each
Lender to such Borrower no later than the earlier of (i) 364 days after the date
such Advance is made (or in the case of a Swing Line Advance, 10 days after the
date such Swing Line Advance is made) and (ii) the latest Termination Date
applicable to such Lender; provided, however, that if any Borrower shall deliver
to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent (including, without limitation, certified copies of
governmental approvals and legal opinions) that such Borrower is authorized
under Applicable Law to incur Indebtedness hereunder maturing more than 364 days
after the date of incurrence of such Indebtedness, such Borrower shall repay
each Advance made to it by a Lender no later than the latest Termination Date
applicable to such Lender.
SECTION 2.08. Interest on Advances.
Each Borrower agrees to pay interest on the unpaid principal amount of each
Advance made by each Lender to such Borrower from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum,
subject to Section 2.15(f):
(a) Alternate Base Rate Pro-Rata Advances. If such Advance is an Alternate Base
Pro-Rata Rate Advance, a rate per annum equal at all times to the Alternate Base
Rate in effect from time to time plus the Applicable Margin for such Alternate
Base Rate Pro-Rata Advance in effect from time to time, payable quarterly in
arrears on the last day of each March, June, September and December, on the
Termination Date and on the date such Alternate Base Rate Pro-Rata Advance shall
be Converted or be paid in full and as provided in Section 2.12;

 

37



--------------------------------------------------------------------------------



 



(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Margin for such Eurodollar Rate Advance in effect from time to time, payable on
the last day of each Interest Period for such Eurodollar Rate Advance (and, in
the case of any Interest Period of six months, on the last day of the third
month of such Interest Period), on the Termination Date and on the date such
Eurodollar Rate Advance shall be Converted or be paid in full and as provided in
Section 2.12; and
(c) Swing Line Advances. If such Advance is a Swing Line Advance, a rate per
annum equal to the sum of the Alternate Base Rate in effect from time to time
plus the Applicable Margin for such Swing Line Advance payable on the date such
Swing Line Advance is paid in full and as provided in Section 2.12.
SECTION 2.09. Additional Interest on Advances.
Each Borrower agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Advance made by such Lender to such
Borrower, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance; provided, that no Lender shall be entitled to demand additional
interest under this Section 2.09 more than 90 days following the last day of the
Interest Period in respect of which such demand is made; provided further,
however, that the foregoing proviso shall in no way limit the right of any
Lender to demand or receive such additional interest to the extent that such
additional interest relates to the retroactive application by the Board of
Governors of the Federal Reserve System of any regulation described above if
such demand is made within 90 days after the implementation of such retroactive
regulation. Such additional interest shall be determined by such Lender and
notified to the applicable Borrower through the Administrative Agent, and such
determination shall be conclusive and binding for all purposes, absent manifest
error.
SECTION 2.10. Interest Rate Determination.
(a) The Administrative Agent shall give prompt notice to the applicable Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.08(a), (b) or (c).

 

38



--------------------------------------------------------------------------------



 



(b) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Advances, (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate or (iii) the Eurodollar
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Majority Lenders of making or funding their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrowers and the Lenders, whereupon
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into an Alternate Base Rate Pro-Rata
Advance, and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.
(c) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period thereofor, Convert into a Base Rate Advance, and the
obligation of the Lenders to make or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
SECTION 2.11. Conversion of Advances.
(a) Voluntary. Any Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York time) on the third
Business Day prior to the date of any proposed Conversion into Eurodollar Rate
Advances, and on the date of any proposed Conversion into Alternate Base Rate
Pro-Rata Advances, and subject to the provisions of Sections 2.10 and 2.14,
Convert all Pro-Rata Advances of one Type made to such Borrower in connection
with the same Borrowing into Pro-Rata Advances of another Type or Types or
Pro-Rata Advances of the same Type having the same or a new Interest Period;
provided, however, that any Conversion of, or with respect to, any Eurodollar
Rate Advances into Pro-Rata Advances of another Type or Pro-Rata Advances of the
same Type having the same or new Interest Periods, shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Rate Advances, unless
the applicable Borrower shall also reimburse the Lenders in respect thereof
pursuant to Section 8.05(b) on the date of such Conversion. Each such notice of
a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Pro-Rata Advances to be Converted, and
(iii) if such Conversion is into, or with respect to, Eurodollar Rate Advances,
the duration of the Interest Period for each such resulting Pro-Rata Advance.
(b) Mandatory. If any Borrower shall fail to select the Type of any Pro-Rata
Advance or the duration of any Interest Period for any Borrowing comprising
Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01 and Section 2.11(a), or if any
proposed Conversion of a Borrowing that is to comprise Eurodollar Rate Advances
upon Conversion shall not occur as a result of the circumstances described in
paragraph (c) below, the Administrative Agent will forthwith so notify such
Borrower and the Lenders, and such Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into Alternate Base Rate
Pro-Rata Advances.

 

39



--------------------------------------------------------------------------------



 



(c) Failure to Convert. Each notice of Conversion given by any Borrower pursuant
to subsection (a) above shall be irrevocable and binding on such Borrower. In
the case of any Borrowing that is to comprise Eurodollar Rate Advances upon
Conversion, the Borrower agrees to indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure of such Conversion
to occur pursuant to the provisions of Section 2.10(c), including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund such
Eurodollar Rate Advances upon such Conversion, when such Conversion does not
occur. Each Borrower’s obligations under this subsection (c) shall survive the
repayment of all other amounts owing by such Borrower to the Lenders and the
Administrative Agent under this Agreement and any Note and the termination of
the Commitments.
SECTION 2.12. Prepayments.
(a) Optional. Any Borrower may at any time prepay the outstanding principal
amounts of the Advances made to such Borrower as part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid, upon notice thereof given to the
Administrative Agent by such Borrower not later than 11:00 a.m. (New York time)
(i) on the date of any such prepayment in the case of Alternate Base Rate
Advances and (ii) on the second Business Day prior to any such prepayment in the
case of Eurodollar Rate Advances; provided, however, that (x) each partial
prepayment of any Borrowing shall be in an aggregate principal amount not less
than $5,000,000 with respect to Pro-Rata Borrowings and $1,000,000 with respect
to Swing Line Borrowings and (y) in the case of any such prepayment of a
Eurodollar Rate Advance, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.05(b) on the date of such
prepayment.
(b) Mandatory. (i) If and to the extent that the Outstanding Credits on any date
hereunder shall exceed the aggregate amount of the Commitments hereunder on such
date, each Borrower agrees to (A) prepay on such date a principal amount of
Advances and/or (B) pay to the Administrative Agent an amount in immediately
available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to all or a portion
of the amount available for drawing under the Letters of Credit outstanding at
such time, which prepayment under clause (A) and payment under clause (B) shall,
when taken together result in the amount of Outstanding Credits minus the amount
paid to the Administrative Agent pursuant to clause (B) being less than or equal
to the aggregate amount of the Commitments hereunder on such date.
(ii) If at any time the Outstanding Credits with respect to a Borrower on any
date hereunder shall exceed the Borrower Sublimit for such Borrower, such
Borrower agrees to (A) prepay on such date Advances in a principal amount equal
to such excess and/or (B) pay to the Administrative Agent an amount in
immediately available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to all or a portion
of the amount available for drawing under the Letters of Credit outstanding to
such Borrower at such time, which prepayment under clause (A) and payment under
clause (B) shall, when taken together, result in the amount of Outstanding
Credits minus the amount paid to the Administrative Agent pursuant to clause (B)
being less than or equal to the aggregate amount of the applicable Borrower
Sublimit hereunder on such date.

 

40



--------------------------------------------------------------------------------



 



(iii) If at any time the aggregate principal amount of the Swing Line Advances
exceeds the Swing Line Sublimit, each Borrower agrees to prepay the Swing Line
Advances outstanding to such Borrower in a principal amount equal to such
Borrower’s pro-rata amount of such excess, determined on the basis of the
percentage of the aggregate principal amount of Swing Line Advances outstanding
to such Borrower.
Any prepayment of Advances shall be accompanied by accrued interest on the
amount prepaid to the date of such prepayment and, in the case of any such
prepayment of Eurodollar Rate Advances, the applicable Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.05(b).
SECTION 2.13. Increased Costs.
(a) If, due to any Change in Law, there shall be any increase in the cost (other
than in respect of Taxes, which are addressed exclusively in Section 2.16) to
any Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances or any increase in the cost to any Fronting Bank or any Lender of
issuing, maintaining or participating in Letters of Credit, other than, in each
case, relating to Taxes, then each Borrower shall from time to time, upon demand
by such Lender or such Fronting Bank (as the case may be) (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender or such Fronting Bank (as the case may be) additional
amounts sufficient to compensate such Lender or such Fronting Bank (as the case
may be) for such increased cost. A certificate as to the amount of such
increased cost and the basis therefor, submitted to each Borrower and the
Administrative Agent by such Lender or such Fronting Bank (as the case may be),
shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.
(b) If any Lender or any Fronting Bank determines that any Change in Law affects
or would affect the amount of capital required or expected to be maintained by
such Lender or such Fronting Bank (as the case may be) or any corporation
controlling such Lender or such Fronting Bank (as the case may be) and that the
amount of such capital is increased by or based upon the existence of (i) such
Lender’s commitment to lend or participate in Letters of Credit hereunder and
other commitments of this type or (ii) the Advances made by such Lender or
(iii) the participations in Letters of Credit acquired by such Lender or (iv) in
the case of any Fronting Bank, such Fronting Bank’s commitment to issue,
maintain and honor drawings under Letters of Credit hereunder, or (v) the
honoring of Letters of Credit by any Fronting Bank hereunder, then, upon demand
by such Lender or such Fronting Bank (as the case may be) (with a copy of such
demand to the Administrative Agent), each Borrower shall immediately pay to the
Administrative Agent for the account of such Lender or such Fronting Bank (as
the case may be), from time to time as specified by such Lender or such Fronting
Bank (as the case may be), additional amounts sufficient to compensate such
Lender, such Fronting Bank or such corporation in the light of such
circumstances, to the extent that such Lender or such Fronting Bank (as the case
may be) determines such increase in capital to be allocable to (i) in the case
of such Lender, the existence of such Lender’s commitment to lend hereunder or
the Advances made by such Lender or (ii) the participations in Letters of Credit
acquired by such Lender or (iii) in the case of any Fronting Bank, such Fronting
Bank’s Commitment to issue, maintain and honor drawings under Letters of Credit
hereunder, or (iv) the honoring of Letters of Credit by any Fronting Bank
hereunder. A certificate as to such amounts submitted to each Borrower and the
Administrative Agent by such Lender or such Fronting Bank (as the case may be)
shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.

 

41



--------------------------------------------------------------------------------



 



(c) Each Borrower shall be liable for its pro rata share of each payment to be
made by the Borrowers under subsections (a) and (b) of this Section 2.13,
determined on the basis of such Borrower’s Fraction; provided, however, that if
and to the extent that any such liabilities are reasonably determined by the
Borrowers (subject to the approval of the Administrative Agent, which approval
shall not be unreasonably withheld) to be directly attributable to Advances made
to a specific Borrower, then only such Borrower shall be liable for such
payments.
(d) Failure or delay on the part of any Lender or Fronting Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Fronting Bank’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender or Fronting Bank pursuant
to this Section for any increased costs or additional amounts incurred more than
180 days prior to the date that such Lender or Fronting Bank notifies the
Borrowers of such Lender’s or Fronting Bank’s intention to claim such
compensation (except that, if such Change in Law giving rise to such increased
costs is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 2.14. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for any Lender
or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrowers shall forthwith prepay in full
all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless (A) the Borrowers, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
all Lenders then outstanding into Advances of another Type in accordance with
Section 2.11 or (B) the Administrative Agent notifies the Borrowers that the
circumstances causing such prepayment no longer exist. Any Lender that becomes
aware of circumstances that would permit such Lender to notify the
Administrative Agent of any illegality under this Section 2.14 shall use its
best efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such change would avoid or eliminate such illegality and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

42



--------------------------------------------------------------------------------



 



SECTION 2.15. Payments and Computations.
(a) Each Borrower shall make each payment hereunder and under any Note not later
than 12:00 noon (New York time) on the day when due in Dollars to the
Administrative Agent or, with respect to payments made in respect of
Reimbursement Obligations, to the applicable Fronting Bank, at its address
referred to in Section 8.02 in same day funds, without set-off, counterclaim or
defense and any such payment to the Administrative Agent or any Fronting Bank
(as the case may be) shall constitute payment by such Borrower hereunder or
under any Note, as the case may be, for all purposes, and upon such payment the
Lenders shall look solely to the Administrative Agent or such Fronting Bank (as
the case may be) for their respective interests in such payment. The
Administrative Agent or such Fronting Bank (as the case may be) will promptly
after any such payment cause to be distributed like funds relating to the
payment of principal or interest or commitment fees or Reimbursement Obligations
ratably (other than amounts payable pursuant to Section 2.02(c), 2.05, 2.09,
2.11(c), 2.13, 2.16, 2.21 or 8.05(b)) (according to the Lenders’ respective
Commitments) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.08(d),
from and after the effective date specified in such Assignment and Assumption,
the Administrative Agent and each Fronting Bank shall make all payments
hereunder and under any Note in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
(b) Each Borrower hereby authorizes each Lender, each Swing Line Lender and each
Fronting Bank, if and to the extent payment owed to such Lender, such Swing Line
Lender or such Fronting Bank (as the case may be) is not made by such Borrower
to the Administrative Agent, such Swing Line Lender or such Fronting Bank (as
the case may be) when due hereunder or under any Note held by such Lender, to
charge from time to time against any or all of such Borrower’s accounts (other
than any payroll account maintained by such Borrower with such Lender, such
Swing Line Lender or such Fronting Bank (as the case may be) if and to the
extent that such Lender, such Swing Line Lender or such Fronting Bank (as the
case may be) shall have expressly waived its set-off rights in writing in
respect of such payroll account) with such Lender, such Swing Line Lender or
such Fronting Bank (as the case may be) any amount so due.
(c) All computations of interest based on the Alternate Base Rate (based upon
JPMCB’s “prime rate”) shall be made by the Administrative Agent on the basis of
a year of 365 or 366 days, as the case may be, and all computations of
commitment fees and of interest based on the Alternate Base Rate (based upon the
Federal Funds Rate or upon clause (iii) of the definition of Alternate Base
Rate), the Eurodollar Rate or the Federal Funds Rate shall be made by the
Administrative Agent, and all computations of interest pursuant to Section 2.09
shall be made by a Lender, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such commitment fees or interest are payable.
Each determination by the Administrative Agent (or, in the case of Section 2.09,
by a Lender) of an interest rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

43



--------------------------------------------------------------------------------



 



(d) Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fees, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that each Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that a Borrower shall not have
so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.
(f) The principal amount of any Advance (or any portion thereof) payable by a
Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the rate otherwise applicable to such
Advance plus 2% per annum, payable upon demand. Any other amount payable by a
Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the rate of interest applicable to
Alternate Base Rate Advances plus 2% per annum, payable upon demand.
(g) To the extent that any payment by or on behalf of a Borrower is made to the
Administrative Agent, any Fronting Bank or any Lender, or the Administrative
Agent, any Fronting Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Fronting Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender and each Fronting Bank severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the Fronting Banks under
clause (ii) of the preceding sentence shall survive the payment in full of any
amounts hereunder and the termination of this Agreement.

 

44



--------------------------------------------------------------------------------



 



SECTION 2.16. Taxes.
(a) Any and all payments by each Borrower hereunder and under any Note or any
other Loan Document shall be made, in accordance with Section 2.15, free and
clear of and without deduction or withholding for any Indemnified Taxes, and all
liabilities with respect thereto. If a Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other Loan Document to any Recipient, (i) if such Taxes are
Indemnified Taxes, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16) such Recipient receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall timely pay or
cause to be timely paid the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.
(b) In addition, each Borrower agrees to timely pay or cause to be timely paid
any Other Taxes in accordance with Applicable Law.
(c) Each Borrower agrees to indemnify each Recipient, within 30 days after
written demand therefore, for the full amount of Indemnified Taxes (including,
without limitation, any Indemnified Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid or payable by such Recipient and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
asserted. A certificate as to the amount of such payment or liability delivered
to FE by or on behalf of the applicable Recipient shall be conclusive, absent
manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e) Tax Forms.
(i) Any Lender that is a U.S. Person shall deliver to each Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 (or copies thereof) certifying, to the extent such
Lender is legally entitled to do so, that such Lender is exempt from U.S.
federal backup withholding tax.

 

45



--------------------------------------------------------------------------------



 



(ii) Any Lender that is not a U.S. Person and that is entitled to an exemption
from or reduction of withholding tax under the Code or any treaty to which the
United States is a party with respect to payments under this Agreement shall
deliver to each Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding, as applicable. Without limiting the
generality of the foregoing, each Lender that is not a U.S. Person shall, to the
extent it is legally entitled to do so, (w) on or prior to the date such Lender
becomes a Lender under this Agreement, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this subsection, and (z) from time to
time upon the reasonable request by any Borrower or the Administrative Agent,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by such Borrower or the Administrative Agent), whichever
of the following is applicable:
(A) if such Lender is claiming eligibility for benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly executed originals of IRS Form W-8BEN, or any
successor form thereto, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other payments under any Loan Document, duly
executed originals of IRS Form W-8BEN, or any successor form thereto,
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B) duly executed originals of IRS Form W-8ECI, or any successor form thereto,
certifying that the payments received by such Lender are effectively connected
with such Lender’s conduct of a trade or business in the United States;
(C) if such Lender is claiming the benefits of the exemption for “portfolio
interest” under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN, or any successor form thereto, together with a
certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of
Section 881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is
not, with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section of the Code,
(2) such Lender is not a 10% shareholder of the Borrower within the meaning of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or
(D) if such Lender is not the beneficial owner (for example, a partnership or a
Lender granting a participation), duly executed originals of IRS Form W-8IMY, or
any successor form thereto, accompanied by IRS Form W-9, IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate, and/or other certification
documents from each beneficial owner, as applicable.

 

46



--------------------------------------------------------------------------------



 



(iii) Each Lender agrees that if any form or certification it previously
delivered under this Section 2.16(e) expires or becomes obsolete or inaccurate
in any respect and such Lender is not legally entitled to provide an updated
form or certification, it shall promptly notify the Borrowers and the
Administrative Agent of its inability to update such form or certification.
(f) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by any Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for each of the Borrowers and the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(h) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.16 shall survive the payment in full of principal and interest
hereunder and under any Note.
SECTION 2.17. Sharing of Payments, Etc.
(a) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it or participations in Letters of Credit acquired by it (other
than pursuant to Section 2.02(c), 2.09, 2.11(c), 2.13, 2.16, 2.21 or 8.05(b)) in
excess of its ratable share of payments on account of the Advances or Letters of
Credit (as the case may be) obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
made by them or participations in Letters of Credit acquired by them (as the
case may be) as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (a) the amount of such Lender’s required repayment to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.17 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.

 

47



--------------------------------------------------------------------------------



 



(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.03(c), 2.04(j) or 7.05, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, any Swing
Line Lender or any Fronting Bank to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.18. Noteless Agreement; Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Advance made hereunder, the Borrower thereof, the
Type thereof and the Interest Period (if any) with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from such Borrower to each Lender hereunder, and (iii) the amount of any sum
received by the Administrative Agent hereunder from each Borrower and each
Lender’s share thereof.
(c) Subject to Section 8.08(c), the entries maintained in the accounts
maintained pursuant to subsections (a) and (b) above shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of each Borrower to repay such obligations in accordance with their
terms.
(d) Any Lender may request that its Advances be evidenced by a Note. In such
event, each Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender and its registered assigns. Thereafter, the Advances
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 8.08) be represented by one or more Notes
payable to the payee named therein, or to its registered assigns pursuant to
Section 8.08, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Borrowings once
again be evidenced as described in subsections (a) and (b) above.

 

48



--------------------------------------------------------------------------------



 



SECTION 2.19. Extension of Termination Date.
(a) The Borrowers may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not earlier than 45 days prior to any anniversary
of the date of this Agreement (the “Anniversary Date”) but no later than 30 days
prior to such anniversary of the Closing Date (the date of delivery of any such
notice being the “Borrower Extension Notice Date”), request that each Lender
extend such Lender’s Termination Date for an additional one year after the
Termination Date then in effect for such Lender hereunder (the “Existing
Termination Date”). The Borrowers may request no more than two extensions
pursuant to this Section.
(b) Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not earlier than 30 days prior to the
applicable Anniversary Date and not later than the date (the “Lender Extension
Notice Date”) that is 20 days prior to the Applicable Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Existing Termination Date
(a “Nonconsenting Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Extension Notice Date), and any Lender that does not so advise the
Administrative Agent on or before the Lender Extension Notice Date shall be
deemed to be a Nonconsenting Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.
(c) The Administrative Agent shall notify the Borrowers of each Lender’s
determination under this Section no later than the date 15 days prior to the
applicable Anniversary Date, or, if such date is not a Business Day, on the next
preceding Business Day (the “Specified Date”).
(d) The Borrowers shall have the right on or before the fifth Business Day after
the Specified Date to replace each Nonconsenting Lender (i) with an existing
Lender, and/or (ii) by adding as “Lenders” under this Agreement in place
thereof, one or more Persons (each Lender in clauses (i) and (ii), an
“Additional Commitment Lender”), in each case, with the approval of the
Administrative Agent, the Swing Line Lenders and the Fronting Banks (which
approvals shall not be unreasonably withheld), each of which Additional
Commitment Lenders shall have entered into an agreement in form and substance
satisfactory to the Borrowers and the Administrative Agent pursuant to which
such Additional Commitment Lender shall, effective as of the Specified Date,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date); provided that the aggregate amount of the Commitments
for all Additional Commitment Lenders shall be no more than the aggregate amount
of the Commitments of all Nonconsenting Lenders; provided, further, that the
existing Lenders shall have the right to increase their Commitments up to the
amount of the Nonconsenting Lenders’ Commitments before the Borrowers shall have
the right to substitute any other Person for any Nonconsenting Lender.
(e) If (and only if) the aggregate amount of the Commitments of the Lenders that
have agreed to extend their Existing Termination Dates plus the aggregate
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Specified Date, then, effective as of the Specified Date, the Existing
Termination Date of each Lender agreeing to an extension and of each Additional
Commitment Lender shall be extended to the date that is one year after the
Existing Termination Date, and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

 

49



--------------------------------------------------------------------------------



 



(f) Notwithstanding the foregoing, the extension of a Lender’s Existing
Termination Date pursuant to this Section shall be effective with respect to
such Lender on the Specified Date but only if (i) the following statements shall
be true: (A) no event has occurred and is continuing, or would result from the
extension of the Existing Termination Date, that constitutes an Event of Default
or an Unmatured Default and (B) the representations and warranties contained in
Section 4.01 (other than the first sentence of subsection (g) thereof but solely
with respect to the unaudited consolidated balance sheet of such Borrower and
its Subsidiaries, as at March 31, 2011, and the related consolidated statements
of income, retained earnings and cash flows for the three months then ended) are
correct in all material respects on and as of the Specified Date, before and
after giving effect to such extension, as though made on and as of such date,
except for those made specifically as of another date, in which case such
representations and warranties shall be true as of such other date, provided
that, for purposes of the representations and warranties in Sections 4.01(f) and
the last sentence of 4.01(g), the Disclosure Documents shall include all the SEC
filings made by FE and the Borrowers prior to the applicable Borrower Extension
Notice Date and (ii) on or prior to the Specified Date the Administrative Agent
shall have received the following, each dated the Specified Date and in form and
substance satisfactory to the Administrative Agent: (x) a certificate of an
Authorized Officer of each Borrower to the effect that as of the Specified Date
the statements set forth in clauses (A) and (B) above are true, (y) certified
copies of the resolutions of the Board of Directors of each Borrower authorizing
such extension and the performance of this Agreement on and after the Specified
Date, and of all documents evidencing other necessary corporate action and
Governmental Action with respect to this Agreement and such extension of the
Existing Termination Date and (z) an opinion of counsel to the Borrowers, as to
such matters related to the foregoing as the Administrative Agent or the Lenders
through the Administrative Agent may reasonably request.
(g) Subject to subsection (d) above, the Commitment of any Nonconsenting Lender
shall automatically terminate on its Existing Termination Date (without regard
to any extension by any other Lender).
(h) Each Swing Line Lender and Fronting Bank may, in its sole discretion, elect
not to serve in such capacity following any extension of the Termination Date;
provided that, (i) the Borrowers and the Administrative Agent may appoint a
replacement for any such resigning Swing Line Lender or Fronting Bank and
(ii) the extension of the Termination Date may become effective without regard
to whether such replacement is found.
SECTION 2.20. Several Obligations.
Each Borrower’s obligations hereunder are several and not joint. Any action
taken by or on behalf of the Borrowers shall not result in one Borrower being
held responsible for the actions, debts or liabilities of the other Borrowers.
Nothing contained herein shall be interpreted as requiring the Borrowers to
effect Borrowings jointly.

 

50



--------------------------------------------------------------------------------



 



SECTION 2.21. Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the Percentage of such Defaulting Lender in
the unused portion of each Borrower’s Borrower Sublimit pursuant to
Section 2.05(a);
(b) the Commitment and Outstanding Credits of such Defaulting Lender shall not
be included in determining whether (i) the Majority Lenders have taken or may
take any action under this Agreement or (ii) all Lenders affected thereby have
taken or may take any action under this Agreement, except to the extent
Section 8.01 requires the consent of all Lenders affected thereby (and does not
otherwise exclude the Defaulting Lenders from such required consent) to an
amendment, waiver or other modification;
(c) if any Swing Line Advance, Letter of Credit or Reimbursement Obligation is
outstanding at the time such Lender becomes a Defaulting Lender then:
(i) all or any part of the obligation of such Defaulting Lender to participate
in such Swing Line Advance, Letter of Credit or Reimbursement Obligation shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Outstanding Credits does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 3.02 are satisfied at such time;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay its Swing Line Advances, if
any, and (y) second, cash collateralize for the benefit of the applicable
Fronting Banks only such Borrower’s obligations, if any, corresponding to such
Defaulting Lender’s obligation to participate in Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (i) above) in a manner
reasonably satisfactory to the Administrative Agent and such Fronting Banks for
so long as such LC Exposure is outstanding;
(iii) if and to the extent that any Borrower cash collateralizes any portion of
such Defaulting Lender’s obligation to participate in Letters of Credit pursuant
to clause (ii) above, such Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.05(c) with respect to such
Defaulting Lender’s Percentage of the Stated Amount of all Letters of Credit
during the period such Defaulting Lender’s obligation is cash collateralized;
(iv) if the obligation of the non-Defaulting Lenders to participate in Letters
of Credit is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.05(c) shall be adjusted in accordance with
such non-Defaulting Lenders’ Percentages; and

 

51



--------------------------------------------------------------------------------



 



(v) if all or any portion of the obligation of the non-Defaulting Lenders to
participate in Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Fronting Bank or any other Lender hereunder, all fees payable
under Section 2.05(c) with respect to such Defaulting Lender’s Percentage of the
Stated Amount of all Letters of Credit shall be payable to the applicable
Fronting Banks until and to the extent that such obligation is reallocated
and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Advance, and no Fronting Bank shall be required
to make any Extension of Credit in connection with a Letter of Credit, unless it
is satisfied that the related exposure and the Defaulting Lender’s then
outstanding obligations to participate in such Letter of Credit will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the applicable Borrower in accordance with subsection
(c) above, and participating interests in any newly made Swing Line Advance or
any new Extension of Credit relating to a Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with subsection (c)(i) above
(and such Defaulting Lender shall not participate therein).
If a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue, then no
Swing Line Lender shall be required to fund any Swing Line Advance, and no
Fronting Bank shall be required to issue, amend or increase any Letter of
Credit, unless such Swing Line Lender or Fronting Bank, as the case may be,
shall have entered into arrangements with the applicable Borrower or such Lender
reasonably satisfactory to such Swing Line Lender or Fronting Bank, as the case
may be, to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the applicable Borrower, the Swing
Line Lenders and the Fronting Banks all agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the obligation of such Lender to participate in Swing Line Advances
made to such Borrower and Letters of Credit for the account of such Borrower
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Advances of the other
Lenders (other than Swing Line Advances) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its Percentage.
ARTICLE III
CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT
SECTION 3.01. Conditions Precedent to Initial Extension of Credit.
The obligation of each Lender and each Swing Line Lender to make its initial
Advance to any Borrower, and the obligation of each Fronting Bank to issue its
initial Letter of Credit, are subject to the conditions precedent that on or
before the date of any such Extension of Credit:
(a) The Administrative Agent shall have received the following, each dated the
same date (except for the financial statements referred to in paragraph (iv)),
in form and substance satisfactory to the Administrative Agent and (except for
any Note) with one copy for each Swing Line Lender, each Fronting Bank and each
Lender:
(i) This Agreement, duly executed by each of the parties hereto, and Notes
requested by any Lender pursuant to Section 2.18(d), duly completed and executed
by each Borrower and payable to the order of such Lender;

 

52



--------------------------------------------------------------------------------



 



(ii) Certified copies of the resolutions of the Board of Directors of each
Borrower (or the equivalent authorization, in the case of Allegheny) approving
this Agreement and the other Loan Documents to which it is, or is to be, a party
and of all documents evidencing any other necessary corporate action with
respect to this Agreement and such Loan Documents;
(iii) A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (A) the names and true signatures of the officers of such Borrower
authorized to sign each Loan Document to which such Borrower is, or is to
become, a party and the other documents to be delivered hereunder; (B) that
attached thereto are true and correct copies of the Organizational Documents of
such Borrower, in each case as in effect on such date; (C) that attached thereto
are true and correct copies of all governmental and regulatory authorizations
and approvals (including such Borrower’s Approval) required for the due
execution, delivery and performance by such Borrower of this Agreement and each
other Loan Document to which such Borrower is, or is to become, a party and
(D) solely with respect to the certificate of FES, that attached thereto are
true and correct copies of the Genco Guarantees;
(iv) Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the date of such
Extension of Credit will be deemed to have been delivered under this clause
(iv));
(v) An opinion of Wendy E. Stark, Associate General Counsel of FE, counsel for
the Borrowers, substantially in the form of Exhibit F hereto;
(vi) An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for the
Borrowers, substantially in the form of Exhibit G hereto;
(vii) A favorable opinion of King & Spalding LLP, special New York counsel for
the Administrative Agent, substantially in the form of Exhibit H hereto; and
(viii) Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank, any
Swing Line Lender or any other Lender may reasonably request, all in form and
substance satisfactory to the Administrative Agent, such Fronting Bank, such
Swing Line Lender or such other Lender (as the case may be).
(b) The Borrowers and each Fronting Bank shall have entered into an agreement,
in form and substance satisfactory to such Fronting Bank, concerning fees
payable by the Borrower to such Fronting Bank for its own account (the “Fronting
Bank Fee Letters”).

 

53



--------------------------------------------------------------------------------



 



(c) The Borrowers shall have paid all of the fees payable in accordance with the
Fee Letters, and the Borrowers shall have paid all the fees payable in
accordance with the Fronting Bank Fee Letters.
(d) All amounts outstanding under the Existing Facilities, whether for
principal, interest, fees or otherwise, shall have been paid in full, all
commitments to lend thereunder shall have been terminated, and the Existing
Facilities shall have been terminated.
(e) The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent such documentation or information is
requested by the Administrative Agent on behalf of the Lenders prior to the date
hereof.
SECTION 3.02. Conditions Precedent to Each Extension of Credit.
The obligation of each Lender and each Swing Line Lender to make an Advance to
any Borrower as part of any Borrowing (including the initial Borrowing) that
would increase the aggregate principal amount of Advances outstanding hereunder,
and the obligation of each Fronting Bank to issue, amend, extend or renew a
Letter of Credit (including the initial Letter of Credit for the account of such
Borrower), in each case, as part of an Extension of Credit, shall be subject to
the further conditions precedent that on the date of such Extension of Credit:
(i) The following statements shall be true (and each of the giving of the
applicable Notice of Pro-Rata Borrowing, Notice of Swing Line Borrowing or
Letter of Credit Request and the acceptance by such Borrower of the proceeds of
such Borrowing or the acceptance of a Letter of Credit by the Beneficiary
thereof, as the case may be, shall constitute a representation and warranty by
such Borrower that on the date of such Extension of Credit such statements are
true):
(A) The representations and warranties of such Borrower contained in Section
4.01 (other than (1) subsection (f) thereof, (2) the first sentence of
subsection (g) thereof (but solely with respect to the unaudited consolidated
balance sheet of such Borrower and its Subsidiaries, as at March 31, 2011, and
the related consolidated statements of income, retained earnings and cash flows
for the three months then ended), and (3) the last sentence of subsection
(g) thereof with respect to any Extension of Credit following the initial
Extension of Credit) hereof are true and correct on and as of the date of such
Extension of Credit, before and after giving effect to such Extension of Credit
and to the application of the proceeds therefrom, as though made on and as of
such date (other than, as to any such representation or warranty that by its
terms refers to a specific date other than the date of such Extension of Credit,
in which case, such representation and warranty shall be true and correct as of
such specific date);
(B) No event has occurred and is continuing, or would result from such Extension
of Credit or from the application of the proceeds therefrom, that constitutes an
Event of Default or an Unmatured Default with respect to such Borrower; and

 

54



--------------------------------------------------------------------------------



 



(C) Immediately following such Extension of Credit, (1) the aggregate amount of
Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment, (3) the aggregate principal amount of
Advances outstanding for such Borrower shall not exceed the amounts authorized
under such Borrower’s Approval, (4) the Outstanding Credits for the account of
any Borrower shall not exceed the Borrower Sublimit for such Borrower, (5) the
aggregate principal amount of the Swing Line Advances outstanding shall not
exceed the Swing Line Sublimit, and (6) if such Extension of Credit relates to a
Letter of Credit, the Stated Amount thereof, when aggregated with (x) the Stated
Amount of each other Letter of Credit that is outstanding or with respect to
which a Letter of Credit Request has been received and (y) the outstanding
Reimbursement Obligations, shall not exceed the L/C Commitment Amount; and
(ii) Such Borrower shall have delivered to the Administrative Agent copies of
such other approvals and documents as the Administrative Agent, any Fronting
Bank, any Swing Line Lender or any other Lender (through the Administrative
Agent) may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrowers.
Each Borrower represents and warrants as follows:
(a) Existence and Power. It is a corporation or limited liability company, as
the case may be, duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation, is duly qualified to do business as a
foreign corporation or limited liability company in and is in good standing
under the laws of each state in which the ownership of its properties or the
conduct of its business makes such qualification necessary, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower, and has all corporate or limited
liability company powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted except where
the failure to do so, in each case, would not reasonably be expected to have a
Material Adverse Effect.
(b) Due Authorization. The execution, delivery and performance by it of each
Loan Document to which it is, or is to become, a party, have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholders or members, as the case
may be, other than such consents and approvals as have been duly obtained, given
or accomplished.

 

55



--------------------------------------------------------------------------------



 



(c) No Violation, Etc. Neither the execution, delivery or performance by it of
this Agreement or any other Loan Document to which it is, or is to become, a
party, nor the consummation by it of the transactions contemplated hereby or
thereby, nor compliance by it with the provisions hereof or thereof, contravenes
or will contravene, or results or will result in a breach of, any of the
provisions of its Organizational Documents, any Applicable Law, or any
indenture, mortgage, lease or any other agreement or instrument to which it or
any of its Subsidiaries is party or by which its property or the property of any
of its Subsidiaries is bound, or results or will result in the creation or
imposition of any Lien upon any of its property or the property of any of its
Subsidiaries except as provided herein, except to the extent such contravention
or breach, or the creation or imposition of any such Lien, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower. Each Borrower and each of
its Subsidiaries is in compliance with all laws (including, without limitation,
ERISA and Environmental Laws), regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.
(d) Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by it, or the
consummation by it of the transactions contemplated by this Agreement or any
other Loan Document to which it is, or is to become, a party other than such
Borrower’s Approval, as applicable, which has been duly issued and is in full
force and effect.
(e) Execution and Delivery. This Agreement and the other Loan Documents to which
it is, or is to become, a party have been or will be (as the case may be) duly
executed and delivered by it, and this Agreement is, and upon execution and
delivery thereof each other Loan Document will be, the legal, valid and binding
obligation of it enforceable against it in accordance with its terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.
(f) Litigation. Except as disclosed in such Borrower’s Disclosure Documents,
there is no pending or, to such Borrower’s knowledge, threatened action or
proceeding (including, without limitation, any proceeding relating to or arising
out of Environmental Laws) affecting such Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that would reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.
(g) Financial Statements; Material Adverse Change. The consolidated balance
sheets of such Borrower and its Subsidiaries, as at December 31, 2010, and the
related consolidated statements of income, retained earnings and cash flows of
such Borrower and its Subsidiaries, certified by PricewaterhouseCoopers LLP or
Deloitte & Touche LLP, as applicable, independent public accountants, and the
unaudited consolidated balance sheet of such Borrower and its Subsidiaries, as
at March 31, 2011, and the related consolidated statements of income, retained
earnings and cash flows of such Borrower and its Subsidiaries, for the three
months then ended, copies of which have been furnished to each Lender, each
Swing Line Lender and each Fronting Bank, in all cases as amended and restated
to the date hereof, present fairly in all material respects the consolidated
financial position of such Borrower and its Subsidiaries as at the indicated
dates and the consolidated results of the operations of such Borrower and its
Subsidiaries for the periods ended on the indicated dates, all in accordance
with GAAP consistently applied (in the case of such statements that are
unaudited, subject to year-end adjustments and the exclusion of detailed
footnotes). Except as disclosed in such Borrower’s Disclosure Documents, there
has been no change, event or occurrence since December 31, 2010 that has had a
Material Adverse Effect with respect to such Borrower.

 

56



--------------------------------------------------------------------------------



 



(h) ERISA. Except as would not reasonably be expected to have a Material Adverse
Effect:
(i) No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan.
(ii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Internal Revenue Service and furnished (or made available) to the
Banks, (A) is complete and accurate, (B) fairly presents the funding status of
such Plan, and (C) since the date of such Schedule B there has been no change in
such funding status.
(iii) Neither it nor any member of the Controlled Group has incurred or
reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan.
(i) Margin Stock. After applying the proceeds of each Extension of Credit, not
more than 25% of the value of the assets of such Borrower and its Subsidiaries
subject to the restrictions of Section 5.03(a) or (b) will consist of or be
represented by Margin Stock. Such Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Extension of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.
(j) Investment Company. Such Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(k) No Event of Default. No event has occurred and is continuing that
constitutes an Event of Default or an Unmatured Default in each case with
respect to such Borrower.
(l) No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of such Borrower to the
Administrative Agent, any Fronting Bank or any Lender pursuant to or in
connection with the Loan Documents and the transactions contemplated thereby,
when taken together with such Borrower’s Disclosure Documents, do not contain
and will not contain, when taken as a whole, any untrue statement of a material
fact and do not omit and will not omit, when taken as a whole, to state any fact
necessary to make the statements therein, in the light of the circumstances
under which they were or will be made, not misleading in any material respect.

 

57



--------------------------------------------------------------------------------



 



(m) Genco Guarantees. All Indebtedness of FES (including, without limitation,
its Indebtedness under the Loan Documents and pursuant to the FES-FGC Guaranty)
is guaranteed by NGC pursuant to the NGC-FES Guaranty; and all Indebtedness of
FES (including, without limitation, its Indebtedness under the Loan Documents
and pursuant to the FES-NGC Guaranty) is guaranteed by FGC pursuant to the
FGC-FES Guaranty.
ARTICLE V
COVENANTS OF THE BORROWERS
SECTION 5.01. Affirmative Covenants of the Borrowers.
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, such Borrower will:
(a) Preservation of Corporate Existence, Etc. (i) Without limiting the right of
such Borrower to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of Section 5.03(c)
hereof, preserve and maintain its corporate or limited liability company (as the
case may be) existence, (ii) qualify and remain qualified as a foreign
corporation or limited liability company (as the case may be) in each
jurisdiction in which such qualification is reasonably necessary in view of its
business and operations or the ownership of its properties and (iii) preserve,
renew and keep in full force and effect the rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of clauses (ii) and (iii) above, to the extent that failure to do so would
not reasonably be expected to result in a Material Adverse Effect with respect
to such Borrower; provided, however, that any Borrower may change its form of
organization from a corporation to a limited liability company or from a limited
liability company to a corporation if the Administrative Agent is reasonably
satisfied that such change shall not affect any obligations of such Borrower
under the Loan Documents.
(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
and orders of any Governmental Authority, the noncompliance with which would not
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, such compliance to include, without limitation, compliance with
the Patriot Act, regulations promulgated by the U.S. Treasury Department Office
of Foreign Assets Control, Environmental Laws and ERISA and paying before the
same become delinquent all material taxes, assessments and governmental charges
imposed upon it or upon its property, except to the extent compliance with any
of the foregoing is then being contested in good faith by appropriate legal
proceedings.
(c) Maintenance of Insurance, Etc. Maintain insurance with responsible and
reputable insurance companies or associations or through its own program of
self-insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Borrower operates.

 

58



--------------------------------------------------------------------------------



 



(d) Inspection Rights. At any reasonable time and from time to time as the
Administrative Agent, any Swing Line Lender, any Fronting Bank or any Lender may
reasonably request (upon five Business Days’ prior notice delivered to the
applicable Borrower and no more than once a year, unless an Event of Default has
occurred and is continuing), permit the Administrative Agent, such Fronting Bank
or such Lender or any agents or representatives thereof to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, such Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of such Borrower and any of its Subsidiaries with
any of their respective officers or directors; provided, however, that (x) such
Borrower reserves the right to restrict access to any of its Subsidiaries’
facilities in accordance with reasonably adopted procedures relating to safety
and security and (y) neither Borrower nor any of its Subsidiaries shall be
required to disclose to the Administrative Agent, any Swingline Lender, any
Fronting Bank or any Lender or any agents or representatives thereof any
information that is the subject of attorney-client privilege or attorney
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information or that is prevented
from disclosure pursuant to a confidentiality agreement with third parties
(provided that such Borrower agrees to use commercially reasonable efforts to
obtain any required third-party consent to such disclosure, subject to customary
nondisclosure restrictions applicable to the Administrative Agent, any Swingline
Lender, any Fronting Bank or the Lenders, as applicable). The Administrative
Agent, each Swing Line Lender, each Fronting Bank and each Lender agree to use
reasonable efforts to ensure that any information concerning such Borrower or
any of its Subsidiaries obtained by the Administrative Agent, such Fronting Bank
or such Lender pursuant to this subsection (d) or subsection (g) that is not
contained in a report or other document filed with the SEC, distributed by such
Borrower or FE to its security holders or otherwise generally available to the
public, will, to the extent permitted by law and except as may be required by
valid subpoena or in the normal course of the Administrative Agent’s, such Swing
Line Lender’s, such Fronting Bank’s or such Lender’s business operations be
treated confidentially by the Administrative Agent, such Swing Line Lender, such
Fronting Bank or such Lender, as the case may be, and will not be distributed or
otherwise made available by the Administrative Agent, such Swing Line Lender,
such Fronting Bank or such Lender, as the case may be, to any Person, other than
the Administrative Agent’s, such Swing Line Lender’s, such Fronting Bank’s or
such Lender’s employees, authorized agents or representatives (including,
without limitation, attorneys and accountants).
(e) Keeping of Books. Keep, and cause each Subsidiary to keep, proper books of
record and account in which entries shall be made of all financial transactions
and the assets and business of such Borrower and each of its Subsidiaries in
accordance with GAAP.
(f) Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties (except such
properties the failure of which to maintain or preserve would not have,
individually or in the aggregate, a Material Adverse Effect with respect to such
Borrower) that are used or that are useful in the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and in
accordance with prudent industry practices applicable to the industry of such
Borrower, in all material respects, and (subject to (b) above) applicable law it
being understood that this covenant relates only to the good working order and
condition of such properties and shall not be construed as a covenant of such
Borrower or any of its Subsidiaries not to dispose of such properties by sale,
lease, transfer or otherwise.

 

59



--------------------------------------------------------------------------------



 



(g) Reporting Requirements. Furnish, or cause to be furnished, to the
Administrative Agent, with sufficient copies for each Lender and each Fronting
Bank, the following:
(i) promptly after becoming aware of the occurrence of any Event of Default with
respect to such Borrower continuing on the date of such statement, the statement
of an Authorized Officer of such Borrower setting forth details of such Event of
Default and the action that such Borrower has taken or proposes to take with
respect thereto;
(ii) as soon as available and in any event within 60 days after the close of
each of the first three quarters in each fiscal year of such Borrower,
consolidated balance sheets of such Borrower and its Subsidiaries as at the end
of such quarter and consolidated statements of income of such Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, fairly presenting in all material
respects the financial condition of such Borrower and its Subsidiaries as at
such date and the results of operations of such Borrower and its Subsidiaries
for such period and setting forth in each case in comparative form the
corresponding figures for the corresponding period of the preceding fiscal year,
all in reasonable detail and duly certified (subject to year-end audit
adjustments) by the chief financial officer, treasurer, assistant treasurer or
controller of such Borrower as having been prepared in accordance with GAAP
consistently applied (in the case of such statements that are unaudited, subject
to year-end adjustments and the exclusion of detailed footnotes);
(iii) as soon as available and in any event within 105 days after the end of
each fiscal year of such Borrower, a copy of the annual report for such year for
such Borrower and its Subsidiaries, containing consolidated and consolidating
financial statements of such Borrower and its Subsidiaries for such year
certified by PricewaterhouseCoopers LLP, Deloitte & Touche LLP or other
independent public accountants of recognized national standing as fairly
presenting, in all material respects, the financial position of such Borrower
and its Subsidiaries as at the end of such year and the results of their
operations and their cash flows for the three-year period (or, if such Borrower
is not then required to file reports with the SEC pursuant to Section 13 or
15(d) of the Exchange Act, the two-year period) ending as at the end of such
year in conformity with GAAP;
(iv) concurrently with the delivery of the financial statements specified in
clauses (ii) and (iii) above a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of such Borrower (A) stating
whether such Borrower has any knowledge of the occurrence and continuance at the
date of such certificate of any Event of Default not theretofore reported
pursuant to the provisions of clause (i) of this subsection (g), and, if so,
stating the facts with respect thereto, and (B) setting forth in a true and
correct manner, the calculation of the ratio contemplated by Section 5.02
hereof, as of the date of the most recent financial statements accompanying such
certificate, to show such Borrower’s compliance with or the status of the
financial covenant contained in Section 5.02 hereof;

 

60



--------------------------------------------------------------------------------



 



(v) promptly after the sending or filing thereof, copies of any reports that
such Borrower sends to any of its securityholders, and copies of all reports on
Form 10-K, Form 10-Q or Form 8-K, if any, that such Borrower or any of its
Subsidiaries files with the SEC;
(vi) as soon as possible and in any event within 20 days after such Borrower or
any member of the Controlled Group knows or has reason to know that any
Termination Event with respect to any Plan has occurred or is reasonably likely
to occur, that would reasonably be expected to result in liability exceeding
$100,000,000 to such Borrower or such member of the Controlled Group, a
statement of the chief financial officer of such Borrower describing such
Termination Event and the action, if any, that such Borrower or such member of
the Controlled Group, as the case may be, proposes to take with respect thereto;
(vii) promptly upon reasonable request by the Administrative Agent or any
Lender, after the filing thereof with the Internal Revenue Service, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
with respect to each Plan;
(viii) promptly upon request and in any event within five Business Days after
receipt thereof by such Borrower or any member of the Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by such Borrower or
such member of the Controlled Group concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA;
(ix) promptly and in any event within five Business Days after Moody’s or S&P
has changed any relevant Reference Rating, notice of such change; and
(x) such other information respecting the condition or operations, financial or
otherwise, of such Borrower or any of its Subsidiaries, including, without
limitation, copies of all reports and registration statements that such Borrower
or any Subsidiary files with the SEC or any national securities exchange, as the
Administrative Agent, any Fronting Bank, any Swing Line Lender or any Lender
(through the Administrative Agent) may from time to time reasonably request.
The financial statements and reports described in paragraphs (ii), (iii) and
(v) above will be deemed to have been delivered hereunder if publicly available
on the SEC’s EDGAR Database or on FE’s website no later than the date specified
for delivery of same under paragraph (ii), (iii) or (v), as applicable, above.
If any financial statements or report described in (ii) and (iii) above is due
on a date that is not a Business Day, then such financial statements or report
shall be delivered on the next succeeding Business Day.
(h) Borrower Approvals. Maintain such Borrower’s Approval in full force and
effect and comply with all terms and conditions thereof until all amounts
outstanding under the Loan Documents shall have been repaid or paid (as the case
may be) and the Termination Date has occurred.

 

61



--------------------------------------------------------------------------------



 



(i) Subordination of Certain Affiliate Obligations. Cause all Indebtedness of
such Borrower and its Subsidiaries to any Affiliate, other than to such Borrower
or any of its Subsidiaries (including, without limitation, under the Second
Amended and Restated Non-Utility Money Pool Agreement, dated as of April 6, 2011
(as amended, modified, restated and replaced from time to time, the “Money
Pool”), among FE, the Borrowers and certain other Affiliates of the Borrowers),
to be subordinated to the obligations of such Borrower hereunder on the terms
set forth in Exhibit I hereto.
(j) FES Guarantees. Maintain and cause its applicable Subsidiaries to maintain
in full force and effect each Genco Guarantee to which such Person is a party
and not cause, permit or consent to, or permit its applicable Subsidiaries to
cause, permit or consent to, any modification or waiver of any Genco Guarantee
that would reasonably be expected to adversely affect the rights of the Lenders
thereunder.
SECTION 5.02. Debt to Capitalization Ratio.
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit for the account of any Borrower shall remain outstanding or any Lender
shall have any Commitment to any Borrower hereunder, such Borrower will maintain
a Debt to Capitalization Ratio of no more than 0.65 to 1.00 (determined as of
the last day of each fiscal quarter).
SECTION 5.03. Negative Covenants of the Borrowers.
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit for the account of any Borrower shall remain outstanding or any Lender
shall have any Commitment to any Borrower hereunder, such Borrower will not:
(a) Sales, Etc. (i) Sell, lease, transfer or otherwise dispose of any shares of
common stock of any Significant Subsidiary of such Borrower, whether now owned
or hereafter acquired by such Borrower, or permit any Significant Subsidiary of
such Borrower to do so, or (ii) sell, lease, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) or permit any of its
Subsidiaries to sell, lease, transfer or dispose of (whether in one transaction
or a series of transactions) assets located in The United States of America
(other than any assets that are purported to be conveyed in connection with a
Permitted Securitization but including assets purported to be conveyed pursuant
to any sale leaseback transaction) having an aggregate book value (determined as
of the date of such transaction for all such transactions since the date hereof)
that is greater than 20% of the book value of all of the consolidated fixed
assets of such Borrower, as reported on the most recent consolidated balance
sheet of such Borrower prior to the date of such sale, lease transfer or
disposition to any entity other than such Borrower or any of its wholly owned
direct or indirect Subsidiaries; provided, however, that this provision shall
not in any way restrict, and shall not apply to, (A) the disposition of any
Borrower’s direct or indirect interests in (1) the approximately 700 megawatt
Fremont Energy Center in Fremont, Ohio, (2) the 42 megawatt Richland Peaking
Facility in Defiance, Ohio, or (3) the 18 megawatt Stryker Peaking Facility in
Springfield, Ohio or (B) the sale, lease, transfer or other disposition of a
Borrower’s assets to the other Borrower, a Subsidiary of the other Borrower or a
newly-formed Person to which all or substantially all of the assets and
liabilities of both Borrowers or their Subsidiaries are being transferred, in
each case, pursuant to a transaction permitted under subsection (c) below. In
addition, Attributable Securitization Obligations of the Borrowers and their
respective Subsidiaries shall not at any time exceed in the aggregate
$500,000,000.

 

62



--------------------------------------------------------------------------------



 



(b) Liens, Etc. Create or suffer to exist, or permit any Significant Subsidiary
of such Borrower to create or suffer to exist, any Lien upon or with respect to
any of its properties (including, without limitation, any shares of any class of
equity security of any Significant Subsidiary of such Borrower), in each case to
secure or provide for the payment of Indebtedness, other than (i) liens
consisting of (A) pledges or deposits in the ordinary course of business to
secure obligations under worker’s compensation laws or similar legislation,
(B) deposits in the ordinary course of business to secure, or in lieu of,
surety, appeal, or customs bonds to which such Borrower or Significant
Subsidiary is a party, (C) pledges or deposits in the ordinary course of
business to secure performance in connection with bids, tenders or contracts
(other than contracts for the payment of money), or (D) materialmen’s,
mechanics’, carriers’, workers’, repairmen’s or other like Liens incurred in the
ordinary course of business for sums not yet due or currently being contested in
good faith by appropriate proceedings diligently conducted, or deposits to
obtain in the release of such Liens; (ii) purchase money liens or purchase money
security interests upon or in any property acquired or held by such Borrower or
Significant Subsidiary in the ordinary course of business, which secure the
purchase price of such property or secure indebtedness incurred solely for the
purpose of financing the acquisition of such property; (iii) Liens existing on
property acquired by such Borrower or Significant Subsidiary or on the property
of any Person at the time that such Person becomes a direct or indirect
Significant Subsidiary of such Borrower or Significant Subsidiary or is merged
into or consolidated with such Borrower or Significant Subsidiary; provided, in
each case, that such Liens were not created to secure the acquisition of such
Person; (iv) Liens in existence on the date of this Agreement; (v) Liens created
by any FMB Mortgage, so long as under the terms thereof no “event of default”
(howsoever designated) in respect of any bonds issued thereunder will be
triggered by reference to an Event of Default or Unmatured Default; (vi) Liens
securing Attributable Securitization Obligations on the assets purported to be
sold in connection with the applicable Permitted Securitization; (vii) Liens
securing Nonrecourse Indebtedness; (viii) Liens on cash or cash equivalents
deposited on behalf of or pledged to counterparties with respect to Permitted
Obligations of such Borrower or any of its Significant Subsidiaries; (ix) Liens
on cash or cash equivalents to defease Indebtedness of such Borrower or any of
its Subsidiaries; (x) Liens on cash or cash equivalents constituting proceeds
from a disposition of assets otherwise not prohibited under subsection
(a) above, which proceeds are deposited in escrow accounts for indemnification,
adjustment of purchase price or similar obligations to the purchaser of such
assets; (xi) Liens securing obligations in respect of pollution control or
industrial revenue bonds or nuclear fuel leases, provided that such Liens extend
to only the equipment, project, nuclear fuel or other assets financed with the
proceeds of such financing; (xii) Liens arising in connection with leases that
shall have been or should be, in accordance with GAAP, recorded as capital
leases in respect of which such Borrower or Significant Subsidiary is liable as
lessee; provided, that no such Lien shall extend to or cover any assets of such
Borrower or Significant Subsidiary other than the assets of such Borrower or
Significant Subsidiary subject to such lease and proceeds thereof; and
(xiii) Liens created for the sole purpose of refinancing, extending, renewing or
replacing in whole or in part Indebtedness secured by any Lien referred to in
the foregoing clauses (i) through (xii); provided, however, that the principal

 

63



--------------------------------------------------------------------------------



 



amount of Indebtedness (or, if greater, the aggregate lending commitment)
secured thereby shall not exceed the principal amount of Indebtedness (or, if
greater, the aggregate lending commitment) so secured at the time of such
refinancing, extension, renewal or replacement, and that such refinancing,
extension, renewal or replacement, as the case may be, shall be limited to all
or a part of the property or Indebtedness that secured the Lien so extended,
renewed or replaced (and any improvements on such property). Notwithstanding the
foregoing, First Mortgage Bonds may not be issued or used to secure, or
otherwise to assure creditors or counterparties with respect to payments on
other Indebtedness, Commodity Trading Obligations or Hedging Obligations of any
Borrower or any of its Subsidiaries, except that (A) each Genco may issue and
use First Mortgage Bonds in order to secure payment obligations of FES or such
Genco to any of FE’s regulated utility Subsidiaries with respect to FES’s
Mark-to-Market Obligations in an amount not greater than the difference between
(x) the amount of First Mortgage Bonds that may at the time of determination be
issued under the applicable issuance tests under the FMB Mortgage of such Genco
(as such issuance tests are in effect on the date hereof) and (y) the amount of
First Mortgage Bonds issued by such Genco and used for the purpose described in
clause (B) below, and (B) each Genco and Allegheny may issue First Mortgage
Bonds to secure Indebtedness of such Person or its Subsidiaries to unaffiliated
Persons in an aggregate principal amount outstanding at any time for the Gencos
and Allegheny collectively not in excess of $3.414 billion.
(c) Mergers, Etc. Merge with or into or consolidate with or into any other
Person, or permit any of its Subsidiaries to do so unless (i) immediately after
giving effect thereto, no event shall occur and be continuing that constitutes
an Event of Default, (ii) the consolidation or merger shall not materially and
adversely affect the ability of such Borrower (or its successor by merger or
consolidation as contemplated by clause (i) of this subsection (c)) to perform
its obligations hereunder or under any other Loan Document, and (iii) in the
case of any merger or consolidation to which such Borrower is a party, the
Person formed by such consolidation or into which such Borrower shall be merged
shall assume such Borrower’s obligations under this Agreement and the other Loan
Documents to which it is a party in a writing reasonably satisfactory in form
and substance to the Administrative Agent. Without limiting the foregoing,
(A) each Borrower may merge with or into or consolidate with or into (x) the
other Borrower or into a newly-formed Person into which both Borrowers are being
merged or consolidated (which will become the sole Borrower hereunder) or (y) a
wholly-owned Subsidiary of the other Borrower (in which case such other Borrower
will become the sole Borrower hereunder), and (B) each Borrower may transfer all
or substantially all of its assets and liabilities to the other Borrower, to a
wholly-owned Subsidiary of the other Borrower (in which case such other Borrower
will become the sole Borrower hereunder) or to a newly-formed Person to which
all or substantially all of the assets and liabilities of both Borrowers are
being transferred (which will become the sole Borrower hereunder), in each case
of clauses (A) and (B), if (1) the surviving Person, transferee or Person
otherwise specified above to become the sole Borrower hereunder, as applicable,
assumes both Borrowers’ obligations under this Agreement and the other Loan
Documents pursuant to an instrument in form and substance reasonably
satisfactory to the Administrative Agent, (2) the Administrative Agent receives
evidence reasonably satisfactory to it that, after giving effect to such
transactions, the Genco Guarantees will remain in full force and effect and will
apply (either as a result of such merger, consolidation or transfer or pursuant
to amendments to the Genco Guarantees) to the obligations of Allegheny under
this Agreement and the other Loan Documents (as so transferred or assumed) in
the same manner and to the same extent as they applied to the obligations of FES
under this Agreement and the other Loan Documents on the date hereof, (3) the
Reference Ratings of the surviving or resulting Borrower are not, after giving
effect to such transactions, any lower than the Reference Ratings of each
Borrower that was a party to such transactions immediately prior to the
consummation of such transactions, unless the Reference Ratings of such
surviving or resulting Borrower are at least BBB- and Baa3, and (4) the parties
to such transaction deliver to the Administrative Agent certified copies of all
corporate or limited liability, equity holder and Governmental Authority
approvals required in connection with such transactions and legal opinions of
counsel to such parties relating to such transactions and the assumption
agreement described in clause (1) above.

 

64



--------------------------------------------------------------------------------



 



(d) Compliance with ERISA. (i) Enter into any nonexempt “prohibited transaction”
(within the meaning of Section 4975 of the Code or Section 406 of ERISA)
involving any Plan that may result in any liability of such Borrower to any
Person that (in the opinion of the Majority Lenders and the Fronting Banks)
would reasonably be expected to have a Material Adverse Effect with respect to
any Borrower or (ii) allow or suffer to exist any other event or condition known
to such Borrower that results in any liability of such Borrower to the PBGC that
would reasonably be expected to have a Material Adverse Effect with respect to
any Borrower. For purposes of this subsection (d), “liability” shall not include
termination insurance premiums payable under Section 4007 of ERISA.
(e) Use of Proceeds. Use the proceeds of any Extension of Credit for any purpose
other than (ii) refinancing the Existing Facilities to which such Borrower is a
party and (ii) working capital and other general corporate purposes of such
Borrower and its Subsidiaries; provided, however, that such Borrower may not use
such proceeds in connection with any Hostile Acquisition.
(f) Limitation on Cross-Default Provisions. Incur or permit any Significant
Subsidiary to incur (which for purposes of this subsection (f), shall not
include the drawdown of any revolving credit facility or any letter of credit
facility in existence on the date hereof or any other incurrence of Indebtedness
or other obligation under agreements in existence on the date hereof pursuant to
the terms thereof as in effect on the date hereof) after the date hereof any
Indebtedness, Commodity Trading Obligations or Hedging Obligations that shall or
may become subject to acceleration, redemption or mandatory purchase prior to
the stated maturity date of such Indebtedness or the stated or otherwise
applicable date for performance of such Commodity Trading Obligations or Hedging
Obligations, as the case may be, upon the occurrence of one or more events of
default or credit event or similar events (howsoever designated) under any
document or instrument evidencing any other such Indebtedness, Commodity Trading
Obligations or Hedging Obligations (any such provision to the effect of the
foregoing being a “Cross-Default Provision”) of FE or any of its Subsidiaries
(other than any Borrower and its Subsidiaries); provided however, that, during
the six-month period following the date hereof, each Borrower and its
Subsidiaries may incur Commodity Trading Obligations and Hedging Obligations
pursuant to any ISDA Master Agreement and related schedule that contains such a
Cross-Default Provision if and to the extent that such ISDA Master Agreement and
related schedule contained such Cross-Default Provision on the date hereof; and
provided further, that any Cross-Default Provision of any Borrower or any of its
Subsidiaries that relates to the other Borrower or any of its Subsidiaries shall
not provide the applicable creditor or counterparty, as the case may be, rights
more extensive than those provided to the Lenders under Section 6.01(e) below
unless an Authorized Officer of the applicable Borrower shall have delivered a
certified true and correct copy of such Cross-Default Provision to the
Administrative Agent, whereupon the provisions of Section 6.01(e) shall be
deemed to be automatically amended without any further action on the part of any
Borrower, the Lenders or any other Person in a manner such that the Lenders
shall receive the benefit of any such more extensive rights to the same extent
that any such creditor or counterparty is entitled thereto.

 

65



--------------------------------------------------------------------------------



 



(g) Restrictions on Lending under Money Pool. At any time an Event of Default or
an Unmatured Default shall have occurred and be continuing, make, or cause or
permit any Subsidiary of such Borrower to make, loans and advances to any other
Person under the Money Pool.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default.
If any of the following events shall occur and be continuing with respect to any
Borrower (as to such Borrower, an “Event of Default”):
(a) (i) Any principal of any Advance or any Reimbursement Obligation shall not
be paid by such Borrower when the same becomes due and payable, or (ii) any
interest on any Advance or any fees or other amounts payable hereunder shall not
be paid by such Borrower within three Business Days after the same becomes due
and payable; or
(b) Any representation or warranty made by such Borrower (or any of its
officers) in any Loan Document or in connection with any Loan Document shall
prove to have been incorrect or misleading in any material respect when made; or
(c) (i) Such Borrower shall fail to perform or observe any covenant set forth in
(A) Section 5.01(j), Section 5.02 or Section 5.03 on its part to be performed or
observed or (B) Section 5.01(i) and such failure shall remain unremedied for
five Business Days, or (ii) such Borrower shall fail to perform or observe any
other term, covenant or agreement (other than those covenants otherwise covered
in clause (a) or (c)(i) of this Section 6.01) contained in this Agreement or any
other Loan Document on its part to be performed or observed and such failure
shall remain unremedied for 30 days after written notice thereof shall have been
given to such Borrower by the Administrative Agent or any Lender; or
(d) Any material provision of this Agreement or any other Loan Document shall at
any time and for any reason cease to be valid and binding upon such Borrower,
except pursuant to the terms thereof, or shall be declared to be null and void,
or the validity or enforceability thereof shall be contested in any manner by
such Borrower or any Governmental Authority, or such Borrower shall deny in any
manner that it has any or further liability or obligation under this Agreement
or any other Loan Document; or

 

66



--------------------------------------------------------------------------------



 



(e) Such Borrower or any Significant Subsidiary of such Borrower shall fail to
pay any principal of or premium or interest on any Indebtedness (other than
Indebtedness under this Agreement) that is outstanding in a principal amount in
excess of $100,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or
(f) Such Borrower or any Significant Subsidiary of such Borrower shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Borrower or any Significant Subsidiary of such Borrower seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition or arrangement with
creditors, a readjustment of its debts, in each case under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted or acquiesced in by it), either such proceeding shall remain
undismissed or unstayed for a period of 60 consecutive days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Borrower or any Significant Subsidiary of such
Borrower shall take any corporate action to authorize or to consent to any of
the actions set forth above in this subsection (f); or
(g) Any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $100,000,000 shall be rendered by a court of
final adjudication against such Borrower or any Significant Subsidiary of such
Borrower and either (i) valid enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(h) Any Termination Event with respect to a Plan or a Multiemployer Plan shall
have occurred, and, 30 days after notice thereof shall have been given to such
Borrower by the Administrative Agent or any Lender, such Termination Event (if
correctable) shall not have been corrected, and either (1) the actual liability
in respect of such Termination Event to such Borrower would reasonably be
expected to exceed $100,000,000, or (2) such Borrower or any member of the
Controlled Group as employer under a Multiemployer Plan shall have made a
complete or partial withdrawal from such Multiemployer Plan and, as a result
thereof, such Borrower would reasonably be expected to incur withdrawal
liability in an amount exceeding $100,000,000; or

 

67



--------------------------------------------------------------------------------



 



(i) (i) FE shall fail to own directly or indirectly 100% of the issued and
outstanding shares of common stock of each Borrower and each Borrower’s
Significant Subsidiaries, (ii) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of securities of FE
(or other securities convertible into such securities) representing 30% or more
of the combined voting power of all securities of FE entitled to vote in the
election of directors; or (iii) commencing after the date of this Agreement,
individuals who as of the date of this Agreement were directors shall have
ceased for any reason to constitute a majority of the Board of Directors of FE
unless the Persons replacing such individuals were nominated by the stockholders
or the Board of Directors of FE in accordance with FE’s Organizational Documents
(each a “Change of Control”);
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, (i) by notice to the defaulting
Borrower, declare the obligation of each Lender to make Advances to such
Borrower, the obligation of the Fronting Banks to issue Letters of Credit for
the account of such Borrower and the obligation of the Swing Line Lenders to
make Swing Line Advances to such Borrower, to be terminated, whereupon the same
shall forthwith terminate, and (ii) by notice to such Borrower, declare the
Advances made to such Borrower, an amount equal to the aggregate Stated Amount
of all issued but undrawn Letters of Credit issued for the account of such
Borrower, (such amount being the “Letter of Credit Cash Cover”) and all other
amounts payable under this Agreement and the other Loan Documents by such
Borrower to be forthwith due and payable, whereupon such Advances and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by such Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower or any
Significant Subsidiary of such Borrower under the Bankruptcy Code, (A) the
obligation of each Lender to make Advances to such Borrower, the obligation of
the Fronting Banks to issue Letters of Credit for the account of such Borrower,
and the obligation of the Swing Line Lenders to make Swing Line Advances to such
Borrower shall automatically be terminated and (B) all Advances made to such
Borrower, the Letter of Credit Cash Cover with respect to such Borrower and all
other amounts payable under this Agreement by such Borrower shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by such Borrower.
In the event that any Borrower is required to pay the Letter of Credit Cash
Cover pursuant to this Section, such payment shall be made in immediately
available funds to the Administrative Agent, which shall hold such funds as
collateral pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Fronting Banks to secure Reimbursement Obligations
in respect of Letters of Credit then outstanding, for the benefit of the Lenders
and the Fronting Banks.

 

68



--------------------------------------------------------------------------------



 



ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01. Authorization and Action.
Each Lender, each Fronting Bank and each Swing Line Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders and all Fronting Banks; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law. The Administrative Agent agrees to give to each Lender and
each Fronting Bank prompt notice of each notice given to it by the Borrowers
pursuant to the terms of this Agreement and to promptly forward to each Lender,
each Fronting Bank and each Swing Line Lender the financial statements and any
other certificates or statements delivered to the Administrative Agent pursuant
to Section 5.01(g).
SECTION 7.02. Administrative Agent’s Reliance, Etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender, any Fronting Bank, any Swing Line
Lender or the Borrowers for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat each Lender listed in the
Register as a “Lender” with a Commitment in the amount recorded in the Register
until the Administrative Agent receives and accepts an Assignment and Assumption
entered into by a Lender listed in the Register, as assignor, and the applicable
assignee, as provided in Section 8.08, at which time the Administrative Agent
will make such recordations in the Register as are appropriate to reflect the
assignment effected by such Assignment and Assumption; (ii) may consult with
legal counsel (including counsel for the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender, any Fronting Bank or any Swing Line Lender and
shall not be responsible to any Lender, any Fronting Bank or any Swing Line
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of the Loan Documents on the part of the
Borrowers or to inspect the property (including the books and records) of the
Borrowers, and, without limiting the foregoing, shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice is
given by a Lender or a Borrower to the Administrative Agent in accordance with
the terms of this Agreement; (v) shall not be responsible to any Lender, any
Fronting Bank or any Swing Line Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any other instrument or document furnished pursuant thereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or cable) believed by it in good faith to be genuine
and signed or sent by the proper party or parties.

 

69



--------------------------------------------------------------------------------



 



SECTION 7.03. JPMCB and the Fronting Banks and Swing Line Lenders.
With respect to its Commitment, the Advances made by it and any Note issued to
it, each of JPMCB and each Lender that is also a Fronting Bank or a Swing Line
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Administrative Agent,
a Fronting Bank or a Swing Line Lender (as the case may be); and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include each
of JPMCB and each Lender that is also a Fronting Bank as a Swing Line Lender in
its individual capacity. Each of JPMCB and each Lender that is also a Fronting
Bank as a Swing Line Lender and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, each Borrower, any of its respective subsidiaries and any
Person who may do business with or own securities of such Borrower or any such
subsidiary, all as if JPMCB or such Lender were not the Administrative Agent, a
Fronting Bank or a Swing Line Lender (as the case may be) and without any duty
to account therefor to the Lenders or any other Fronting Bank or Swing Line
Lender.
SECTION 7.04. Lender Credit Decision; No Other Duties.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Fronting Banks, the Swing Line Lenders or any
other Lender (or any such Person or any Affiliate thereof acting in the capacity
of “Joint Lead Arranger”, “Syndication Agent” or “Documentation Agent”) and
based on the financial statements referred to in Section 4.01(g) and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Fronting Banks, the Swing Line Lenders or any other
Lender (or any such Person or any Affiliate thereof acting in the capacity of
“Joint Lead Arranger”, “Syndication Agent” or “Documentation Agent”) and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
Anything herein to the contrary notwithstanding, none of the Persons listed on
the cover page hereof as a “Joint Lead Arranger”, “Documentation Agent” or
“Syndication Agent” shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Fronting Bank, a Swing Line Lender,
or a Lender hereunder.

 

70



--------------------------------------------------------------------------------



 



SECTION 7.05. Indemnification.
The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrowers), ratably according to the amounts of their
respective Commitments, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent (in its capacity as such) under this Agreement; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that such
expenses are reimbursable by the Borrowers but for which the Administrative
Agent is not reimbursed by the Borrowers.
SECTION 7.06. Successor Administrative Agent.
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders, the Fronting Banks, the Borrowers and the Swing Line Lenders and
may be removed at any time with or without cause by the Majority Lenders, the
Fronting Banks and the Swing Line Lenders. Upon any such resignation or removal,
the Majority Lenders, the Fronting Banks and the Swing Line Lenders shall have
the right, with the prior written consent of the Borrowers (unless an Event of
Default has occurred and is continuing), which consent shall not be unreasonably
withheld or delayed, to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, the Fronting Banks and the Swing Line Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Majority Lenders’, the Fronting Banks’
and the Swing Line Lenders’ removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Lenders, the Fronting
Banks and the Swing Line Lenders, appoint a successor Administrative Agent,
which shall be a Lender or an Affiliate of a Lender and (i) a commercial bank
organized under the laws of the United States, or any State thereof or (ii) a
commercial bank organized under the laws of any other country that is a member
of the OECD or has concluded special lending arrangements with the International
Monetary Fund associated with its “General Arrangements to Borrow”, or a
political subdivision of any such country, provided that such bank is acting
through a branch or agency located in the United States and shall have a
combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, if no Event of Default or Unmatured
Default shall have occurred and be continuing, then no successor Administrative
Agent shall be appointed under this Section 7.06 without the prior written
consent of the Borrowers, which consent shall not be unreasonably withheld or
delayed.

 

71



--------------------------------------------------------------------------------



 



SECTION 7.07. Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent; provided that, the appointment of a sub-agent that
is not an Affiliate of the Administrative Agent shall be subject to the prior
consent of the Borrowers (unless an Event of Default has occurred and is
continuing), which consent shall not be unreasonably withheld or delayed. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub-agent and the Related Parties of the Administrative Agent
shall be entitled to the benefits of all provisions of this Article VII and
Section 8.05, as though such sub-agents were the “Administrative Agent”, as if
set forth in full herein with respect thereto.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01. Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any Note, nor
consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders affected thereby (other than, in the case of clause (a), (e) or
(f) below, any Defaulting Lender), do any of the following: (a) waive any of the
conditions specified in Section 3.01 or 3.02 increase the Commitments of the
Lenders or subject the Lenders to any additional obligations, (b) change any
provision hereof in a manner that would alter the pro rata sharing of payments
or the pro rata reduction of Commitments among the Lenders, (c) reduce the
principal of, or interest (or rate of interest) on, the Advances or any fees or
other amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, the aggregate undrawn amount of
outstanding Letters of Credit or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder or (f) amend this
Section 8.01 or the definition of “Majority Lenders”; and provided, further,
that (i) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or Section 2.21; (ii) that no amendment, waiver or consent that would
adversely affect the rights of, or increase the obligations of, any Fronting
Bank, or that would alter any provision hereof relating to or affecting Letters
of Credit issued by such Fronting Bank or modify or waive Section 2.21, shall be
effective unless agreed to in writing by such Fronting Bank or modify or waive
Section 2.21; (iii) no amendment, waiver or consent that would adversely affect
the rights of, or increase the obligations of, any Swing Line Lender, or that
would alter provisions hereof relating to or affecting Swing Line Advances made
by such Swing Line Lender or modify or waive Section 2.21, shall be effective
unless agreed to in writing by such Swing Line Lender; and (iv) this Agreement
may be amended and restated without the consent of any Lender, any Fronting
Bank, any Swing Line Lender or the Administrative Agent if, upon giving effect
to such amendment and restatement, such Lender, such Fronting Bank, such Swing
Line Lender or the Administrative Agent, as the case may be, shall no longer be
a party to this Agreement (as so amended and restated) or have any Commitment or
other obligation hereunder (including, without limitation, any obligation to
make payment on account of a Drawing) and shall have been paid in full all
amounts payable hereunder to such Lender, such Fronting Bank, such Swing Line
Lender or the Administrative Agent, as the case may be.

 

72



--------------------------------------------------------------------------------



 



SECTION 8.02. Notices, Etc.
Unless specifically provided otherwise in this Agreement, all notices and other
communications provided for hereunder shall be in writing (including telecopier)
and delivered by hand or overnight courier service, mailed or sent by telecopy,
if to any Borrower, to it in care of FE at its address at 76 South Main Street,
Akron, Ohio 44308, Attention: Treasurer, Telecopy: (330) 384-3772; if to any
Bank (including any Swing Line Lender), at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender (including any
Swing Line Lender), at its Domestic Lending Office specified in the Assignment
and Assumption pursuant to which it became a Lender; if to the Administrative
Agent, at its address at JPMorgan Chase Bank, N.A., 1111 Fannin, 10th Floor,
Houston, TX 77002-6925, Attention: Leslie Hill, Telecopy: 713-427-6307, and with
a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, NY 10179,
Attention: Peter Christensen, Telecopy: 212-270-3897; if to any Fronting Bank
identified on Schedule II hereto, at the address specified opposite its name on
Schedule II hereto; if to any other Fronting Bank, at such address as shall be
designated by such Fronting Bank in a written notice to the other parties; or,
as to each party, at such other address as shall be designated by such party in
a written notice to the other parties. Subject to the other notice requirements
of this Agreement, all notices and communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
mailed or sent by telecopy to such party and received during the normal business
hours of such party as provided in this Section or in accordance with the latest
unrevoked direction from such party given in accordance with this Section. If
such notices and communications are received after the normal business hours of
such party, receipt shall be deemed to have been given upon the opening of the
recipient’s next Business Day.
SECTION 8.03. Electronic Communications.
(a) Each Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under the Credit Agreement prior to the
scheduled date therefor, (iii) provides notice of any Unmatured Default or Event
of Default under the Credit Agreement or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of the Credit Agreement
and/or any Borrowing or other Extension of Credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to
leslie.d.hill@chase.com and Peter.Christensen@jpmorgan.com or faxing the
Communications to (713) 427-6307 and (212) 270-3897. In addition, each Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner otherwise specified in this Agreement, but only to the extent
requested by the Administrative Agent.

 

73



--------------------------------------------------------------------------------



 



(b) Each Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”). Each Borrower acknowledges that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.
(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Subject to the other notice requirements of this Agreement,
all such notices and Communications given to the Administrative Agent or such
Lender in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if delivered by electronic/soft medium to
such party and received during the normal business hours of such party as
provided in this Section or in accordance with the latest unrevoked direction
from such party given in accordance with this Section. If such notices and
communications are received after the normal business hours of such party,
receipt shall be deemed to have been given upon the opening of the recipient’s
next Business Day.

 

74



--------------------------------------------------------------------------------



 



(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 8.04. No Waiver; Remedies.
No failure on the part of any Lender, any Fronting Bank, any Swing Line Lender
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 8.05. Costs and Expenses; Indemnification.
(a) Each Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent, each Fronting Bank and each Swing
Line Lender in connection with the preparation, execution, delivery, syndication
administration, modification and amendment of this Agreement, any Note, any
Letter of Credit and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Fronting Banks and the Swing Line Lenders with
respect thereto and with respect to advising the Administrative Agent, the
Fronting Banks and each Swing Line Lender as to their rights and
responsibilities under this Agreement. Each Borrower further agrees to pay on
demand all reasonable out-of-pocket costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses of counsel), incurred
by the Administrative Agent, the Fronting Banks, the Swing Line Lenders and the
Lenders in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, any Note and the other documents to
be delivered hereunder, including, without limitation, counsel fees and expenses
in connection with the enforcement of rights under this Section 8.05(a).
(b) Except as otherwise expressly provided to the contrary herein, if any
payment of principal of, or Conversion of, any Eurodollar Rate Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.11 or 2.14 or a prepayment
pursuant to Section 2.12 or acceleration of the maturity of any amounts owing
hereunder pursuant to Section 6.01 or upon an assignment made upon demand of a
Borrower pursuant to Section 8.08(h) or for any other reason, the applicable
Borrower shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance. Each Borrower’s obligations under
this subsection (b) shall survive the repayment of all other amounts owing to
the Lenders and the Administrative Agent under this Agreement and any Note and
the termination of the Commitments.

 

75



--------------------------------------------------------------------------------



 



(c) Each Borrower hereby agrees to indemnify and hold each Lender, each Fronting
Bank, the Administrative Agent and their respective Affiliates and their
respective officers, directors, employees and professional advisors (each, an
“Indemnified Person”) harmless from and against any and all claims, damages,
liabilities, costs or expenses (including reasonable attorney’s fees and
expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding) that any of them may incur or that may be claimed against
any of them by any Person (including any Borrower) by reason of or in connection
with or arising out of any investigation, litigation or proceeding related to
the Commitments or the commitment of each Fronting Bank hereunder and any use or
proposed use by any Borrower of the proceeds of any Extension of Credit or the
existence or use of any Letter of Credit or the amounts drawn thereunder, except
to the extent such claim, damage, liability, cost or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
Each Borrower’s obligations under this Section 8.05(c) shall survive (x) the
repayment of all amounts owing to the Lenders, the Fronting Banks and the
Administrative Agent under this Agreement and any Note, (y) the termination of
the Commitments, the commitment of the Fronting Banks hereunder and any Letters
of Credit and (z) the termination of this Agreement. If and to the extent that
the obligations of the Borrowers under this Section 8.05(c) are unenforceable
for any reason, each Borrower agrees to make the maximum payment in satisfaction
of such obligations that are not unenforceable that is permissible under
Applicable Law or, if less, such amount that may be ordered by a court of
competent jurisdiction.
(d) To the extent permitted by law, each Borrower also agrees not to assert any
claim against any Indemnified Person on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) in connection with, arising out of, or otherwise relating to this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.
(e) Each Borrower shall be liable for its pro rata share of any payment to be
made by the Borrowers under this Section 8.05, such pro rata share to be
determined on the basis of such Borrower’s Fraction; provided, however, that if
and to the extent that any such liabilities are reasonably determined by the
Borrowers (subject to the approval of the Administrative Agent which approval
shall not be unreasonably withheld) to be directly attributable to a specific
Borrower, only such Borrower shall be liable for such payments.

 

76



--------------------------------------------------------------------------------



 



SECTION 8.06. Right of Set-off.
Upon the occurrence and during the continuance of any Event of Default each
Lender, each Fronting Bank and each Swing Line Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, excluding, however, any payroll accounts maintained by the
Borrowers with such Lender, such Fronting Bank or such Swing Line Lender (as the
case may be) if and to the extent that such Lender, such Fronting Bank or such
Swing Line Lender (as the case may be) shall have expressly waived its set-off
rights in writing in respect of such payroll account) at any time held and other
indebtedness at any time owing by such Lender, such Fronting Bank or such Swing
Line Lender (as the case may be) to or for the credit or the account of the
Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement and any Note held by such Lender,
whether or not such Lender, such Fronting Bank or such Swing Line Lender (as the
case may be) shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender, each Fronting Bank and
each Swing Line Lender agrees promptly to notify the Borrowers after any such
set-off and application made by such Lender, such Fronting Bank or such Swing
Line Lender (as the case may be), provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and each Fronting Bank and each Swing Line Lender under this
Section 8.06 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender, such Fronting Bank or
such Swing Line Lender (as the case may be) may have.
SECTION 8.07. Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent and when the Administrative Agent shall
have been notified by each Bank, each Swing Line Lender and each Fronting Bank
that such Bank, such Swing Line Lender or such Fronting Bank (as the case may
be) has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent, each Swing Line Lender, each
Fronting Bank and each Lender and their respective successors and permitted
assigns, except that the Borrowers shall not have the right to assign their
rights or obligations hereunder or any interest herein (x) without the prior
written consent of the Lenders and the Fronting Banks or (y) pursuant to
Section 5.03(c).
SECTION 8.08. Assignments and Participations.
(a) Successors and Assigns Generally. No Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 8.08, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 8.08, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 8.08 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 8.08 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

77



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section 8.08 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section 8.08, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided that the Borrowers shall be deemed
to have consented to any such assignment unless they shall object thereto by
giving written notice to the Administrative Agent within five Business Days
after having received notice thereof.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 8.08 and, in
addition:
(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by giving written notice to the Administrative Agent within
five Business Days after having received notice thereof and provided, further,
that the Borrowers’ consent shall not be required during the primary syndication
hereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

78



--------------------------------------------------------------------------------



 



(C) the consent of each Fronting Bank and Swing Line Lender shall be required
for all assignments, other than pursuant to subsection (f) below.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Fronting
Bank, each Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit and Swing Line
Advances in accordance with its Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 8.08, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.16 and 8.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 8.08.

 

79



--------------------------------------------------------------------------------



 



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its offices at 1111 Fannin, 10th
Floor, Houston, TX 77002-6925 a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Advances owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Fronting Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 7.05 with respect to any payments made by such
Lender to its Participant(s). Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments,
Advances, Letters of Credit or its obligations under any Loan Document) except
to the Internal Revenue Service and only to the extent that such disclosure is
necessary to establish that such Commitment, Advance, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

80



--------------------------------------------------------------------------------



 



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a) through (f) of
Section 8.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.13 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 8.08; provided that such Participant
agrees to be subject to the provisions of Sections 2.16(f) and 8.08(h) as if it
were an assignee under subsection (b) of this Section 8.08. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.06 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.13 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g) Disclosure of Certain Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.08, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided, that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to the Borrowers received by it from such Lender.
(h) Replacement of Lenders. If any Lender shall make demand for payment under
Section 2.13(a), 2.13(b) or 2.16, or shall deliver any notice to the
Administrative Agent pursuant to Section 2.14 resulting in the suspension of
certain obligations of the Lenders with respect to Eurodollar Rate Advances, or
shall be a Defaulting Lender, then, within 30 days of such demand (if, and only
if, such payment demanded under Section 2.13(a), 2.13(b) or 2.16, as the case
may be, shall have been made by a Borrower) or such notice (if such suspension
is still in effect) or such Lenders’ becoming a Defaulting Lender, as the case
may be, such Borrower may demand that such Lender assign in accordance with this
Section 8.08 to one or more assignees designated by such Borrower and approved
by the required Persons under subsection (b)(iii) above all (but not less than
all) of such Lender’s Commitment and the Advances owing to it within the next
15 days. If any such assignee designated by such Borrower shall fail to
consummate such assignment on terms acceptable to such Lender, or if such
Borrower shall fail to designate any such assignee for all of such Lender’s

 

81



--------------------------------------------------------------------------------



 



Commitment or Advances, then such Lender may assign such Commitment and Advances
to any other assignee in accordance with this Section 8.08 during such 15-day
period; it being understood for purposes of this Section 8.08(h) that such
assignment shall be conclusively deemed to be on terms acceptable to such
Lender, and such Lender shall be compelled to consummate such assignment to an
assignee designated by such Borrower, if such assignee shall agree to such
assignment in substantially the form of Exhibit A hereto and shall offer
compensation to such Lender in an amount equal to the sum of the principal
amount of all Advances outstanding to such Lender plus all interest accrued
thereon to the date of such payment plus all other amounts payable by such
Borrower to such Lender hereunder (whether or not then due) as of the date of
such payment accrued in favor of such Lender hereunder. Notwithstanding the
foregoing, no Lender shall make any assignment at any time pursuant to this
subsection (g) if, at such time, (i) an Event of Default or Unmatured Default
has occurred and is continuing, (ii) any Borrower has not satisfied all of its
obligations hereunder with respect to such Lender or (iii) such replacement of
such Lender is not acceptable to the Administrative Agent, the Fronting Banks
and the Swing Line Lenders, as applicable, pursuant to subsection (b)(iii)
above.
SECTION 8.09. Governing Law.
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.10. Consent to Jurisdiction; Waiver of Jury Trial.
(a) To the fullest extent permitted by law, each Borrower hereby irrevocably
(i) submits to the exclusive jurisdiction of any New York State or Federal court
sitting in New York City and any appellate court from any thereof in any action
or proceeding arising out of or relating to this Agreement, any other Loan
Document or any Letter of Credit, and (ii) agrees that all claims in respect of
such action or proceeding may be heard and determined in such New York State
court or in such Federal court. Each Borrower hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each Borrower also irrevocably
consents, to the fullest extent permitted by law, to the service of any and all
process in any such action or proceeding by the mailing by certified mail of
copies of such process to such Borrower at its address specified in
Section 8.02. Each Borrower agrees, to the fullest extent permitted by law, that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b) EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH FRONTING BANK, EACH SWING LINE
LENDER AND THE LENDERS HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY LETTER OF CREDIT, OR ANY OTHER INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

82



--------------------------------------------------------------------------------



 



SECTION 8.11. Severability.
Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
SECTION 8.12. Entire Agreement.
This Agreement and the Notes issued hereunder constitute the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement, except (i) as expressly agreed in any such previous agreement
and (ii) for the Fee Letters and the Fronting Bank Fee Letters. Except as is
expressly provided for herein, nothing in this Agreement, expressed or implied,
is intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
SECTION 8.13. Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
SECTION 8.14. USA PATRIOT Act Notice.
Each Lender that is subject to the Patriot Act, each Fronting Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers pursuant to the requirements of the Patriot Act that it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrower and
other information that will allow such Lender, such Fronting Bank or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Patriot Act.
SECTION 8.15. No Fiduciary Duty.
The Administrative Agent, each Fronting Bank, each Swing Line Lender, each
Lender and their respective Affiliates (collectively, the “Credit Parties”), may
have economic interests that conflict with those of the Borrowers, their
stockholders and/or their affiliates. Each Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Credit Party,
on the one hand, and such Borrower, its stockholders or its affiliates, on the
other. The Borrowers acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Credit Parties, on the one hand, and the Borrowers, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Credit Party has assumed an advisory or fiduciary responsibility in favor of any
Borrower, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Credit Party has
advised, is currently advising or will advise any Borrower, its stockholders or
its Affiliates on other matters) or any other obligation to any Borrower except
the obligations expressly set forth in the Loan Documents and (y) each Credit
Party is acting solely as principal and not as the agent or fiduciary of any
Borrower, its management, stockholders, creditors or any other Person. Each
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Credit Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.
[Signatures to Follow]

 

83



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            FIRSTENERGY SOLUTIONS CORP.
      By:   /s/ James F. Pearson         James F. Pearson        Vice President
& Treasurer        ALLEGHENY ENERGY SUPPLY COMPANY, LLC
      By:   /s/ James F. Pearson         James F. Pearson        Vice President
& Treasurer   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent, as a Bank and as a Fronting Bank
      By:   /s/ Peter Christensen         Name:   Peter Christensen       
Title:   Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Bank, as a
Fronting Bank and as a Swing Line Lender
      By:   /s/ Mike Mason         Name:   Mike Mason        Title:   Director 
 

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-3



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Bank
      By:   /s/ Ann E. Sutton         Name:   Ann E. Sutton        Title:  
Director   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-4



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as
a Bank and as a Fronting Bank
      By:   /s/ Andrew N. Taylor         Name:   Andrew N. Taylor       
Title:   Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-5



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Bank and as a Fronting Bank
      By:   /s/ Maureen Maroney         Name:   Maureen Maroney       Title:  
Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-6



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Bank
and as a Fronting Bank
      By:   /s/ Sherrie I. Manson         Name:   Sherrie I. Manson      
Title:   Senior Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-7



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Bank and as a
Fronting Bank
      By:   /s/ Thane Rattew         Name:   Thane Rattew        Title:  
Managing Director   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-8



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
a Bank and as a Fronting Bank
      By:   /s/ Bradford Joyce         Name:   Bradford Joyce        Title:  
Director   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-9



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as a Bank
      By:   /s/ Eric Otieno         Name:   Eric Otieno        Title:  
Assistant Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-10



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as
a Bank and as a Fronting Bank
      By:   /s/ Frederick W. Price         Name:   Frederick W. Price       
Title:   Managing Director   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-11



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Bank
      By:   /s/ Sherrese Clarke         Name: Sherrese Clarke          Title:
  Authorized Signatory   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-12



--------------------------------------------------------------------------------



 



            BNP Paribas, as a Bank
      By:   /s/ Denis O’Meara         Name:   Denis O’Meara        Title:  
Managing Director            By:   /s/ Pasquale Perraglia         Name:  
Pasquale Perraglia        Title:   Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-13



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, Cayman Islands Branch, as a Bank
      By:   /s/ Shaheen Malik         Name:   Shaheen Malik       Title:   Vice
President            By:   /s/ Rahul Parmar         Name:   Rahul Parmar       
Title:   Associate   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-14



--------------------------------------------------------------------------------



 



            Goldman Sachs Bank USA, as a Bank
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-15



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Bank
      By:   /s/ Thomas Casey         Name:   Thomas Casey        Title:  
Authorized Signatory   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-16



--------------------------------------------------------------------------------



 



            UBS AG, Stamford Branch, as a Bank
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director            By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-17



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD. as a Bank
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Authorized
Signatory   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-18



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Christian S. Brown         Name:   Christian S. Brown       
Title:   Senior Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-19



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION, as a Bank
      By:   /s/ Hiroshi Higuma         Name:   Hiroshi Higuma        Title:  
Joint General Manager   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-20



--------------------------------------------------------------------------------



 



            U.S. Bank National Association, as a Bank
      By:   /s/ Eric J. Cosgrove         Name:   Eric J. Cosgrove       
Title:   Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-21



--------------------------------------------------------------------------------



 



            The Bank of New York Mellon, as a Bank
      By:   /s/ Richard K. Fronapfel, Jr.         Name:   Richard K. Fronapfel,
Jr.        Title:   Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-22



--------------------------------------------------------------------------------



 



            CoBank, ACB, as a Bank
      By:   /s/ Josh Batchelder         Name:   Josh Batchelder        Title:  
Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-23



--------------------------------------------------------------------------------



 



            Banco Bilbao Vizcaya Argentaria, SA- New York
Branch, as a Bank
      By:   /s/ Michael Oka         Name:   Michael Oka        Title:  
Executive Director            By:   /s/ Michael D’Anna         Name:   Michael
D’Anna        Title:   Executive Director   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-24



--------------------------------------------------------------------------------



 



            CIBC Inc., as a Bank
      By:   /s/ Robert W. Casey, Jr.         Name:   Robert Casey       
Title:   Authorized Signatory            By:   /s/ Josh Hogarth         Name:  
Josh Hogarth        Title:   Director   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-25



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Bank
      By:   /s/ Tom Byargeon         Name:   Tom Byargeon        Title:  
Managing Director              By:   /s/ Sharada Manne         Name:   Sharada
Manne        Title:   Director   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-26



--------------------------------------------------------------------------------



 



            Sovereign Bank, as a Bank
      By:   /s/ Robert D. Lanigan         Name:   Robert D. Lanigan       
Title:   SVP   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-27



--------------------------------------------------------------------------------



 



            THE HUNTINGTON NATIONAL BANK, as a Bank
      By:   /s/ Brian H. Gallagher         Name:   Brian H. Gallagher       
Title:   Senior Vice President   

[Signature Page to FirstEnergy Solutions Corp./Allegheny Energy Supply Company,
LLC Credit Agreement]

 

S-28



--------------------------------------------------------------------------------



 



SCHEDULE I
List of Commitments and Lending Offices

                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
JPMorgan Chase Bank, N.A.
  $ 111,111,111.11     1111 Fannin, 10th Floor
  Same as Domestic

          Houston, TX 77002-6925
  Lending Office
 
               
 
          Account Manager: Leslie Hill
   
 
          Phone: (713) 750-2318
   
 
          Fax: (713) 427-6307
   
 
          Email: leslie.d.hill@chase.com    
 
               
Bank of America, N.A.
  $ 111,111,111.11     104 N Tryon Street, Floor 17
  Same as Domestic

          Charlotte, NC 28155-0001
  Lending Office
 
               
 
          Contact: Mike Mason
   
 
          Phone: (980) 683-1839
   
 
          Fax: (980) 233-7196
   
 
          Email: Michael.mason@baml.com    
 
               
Barclays Bank PLC
  $ 111,111,111.11     745 Seventh Avenue
  Same as Domestic
 
          New York, NY 10019
  Lending Office
 
               
 
          Contact: Adam Stewart
   
 
          Phone: (201) 499-3220
   
 
          Fax: (212) 412-7401
   
 
          Email: adam.stewart@barcap.com    
 
          Group Email: xrausloanops1@barclayscapital.com    
 
               
The Royal Bank of Scotland plc
  $ 111,111,111.11     600 Washington Boulevard, Stamford,
  Same as Domestic

          Connecticut 06901   Lending Office
 
               
 
          Contact: John Ferrante
   
 
          Phone: (203) 897-7623
   
 
          Fax: (203) 873-5300
   
 
          Email: john.ferrante@rbs.com
   
 
          Group Email: gbmnaagency@rbs.com    
 
               
Citibank, N.A.
  $ 111,111,111.11     399 Park Ave, 16th Floor 5
  Same as Domestic
 
          New York, NY 10043   Lending Office
 
               
 
          Contact: Loan Administration
   
 
          Phone: (302) 894-6052
   
 
          Fax: (212) 994-0847
   
 
          Email: GLOriginationOps@citi.com    

 

 



--------------------------------------------------------------------------------



 



                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
KeyBank National Association
  $ 111,111,111.11     124 Public Square
  Same as Domestic

          Cleaveland, OH 44114   Lending Office
 
               
 
          Contact: Yvette Dyson-Owens
   
 
          Phone: (216) 689-4815
   
 
          Fax: (216) 370-6119
   
 
          Email: Yvette_M_Dyson-Owens@Keybank.com    
 
               
The Bank of Nova Scotia
  $ 111,111,111.11     1 Liberty Plaza
  Same as Domestic

          New York, NY 10006   Lending Office
 
               
 
          Contact: Melissa McMillan
   
 
          Phone: (212) 225-5705
   
 
          Fax: (212) 225-5709
   
 
          Email: mellissa_mcmillan@scotiacapital.com    
 
               
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 55,555,555.56     1251 Avenue of the Americas
  Same as Domestic           New York, NY 10020-1104   Lending Office
 
               
 
          Contact: Mr. Jamie Velez
   
 
          Phone: (201) 413-8586
   
 
          Fax: (201) 521-2304    
 
               
Union Bank, N.A.
  $ 55,555,555.56     445 S. Figueroa Street, 15th Floor
  Same as Domestic
 
          Los Angeles, CA 90071   Lending Office
 
               
 
          Contact: Commercial Loan Operations
   
 
          Fax: (800) 446-9951
   
 
          Email: synd@unionbank.com    
 
               
Wells Fargo Bank, National Association
  $ 111,111,111.11     301 S. College St., 15th Floor
  Same as Domestic           MAC: D1053-150   Lending Office
 
          Charlotte, NC 28202
   
 
               
 
          Contact: Michelle P Field
   
 
          Phone: (303) 863-5411
   
 
          Fax: (303) 863-2729
   
 
          Email: Michelle.p.field@wellsfargo.com    
 
               
Morgan Stanley Bank, N.A.
  $ 108,333,333.33     1000 Lancaster Street
  Same as Domestic

          Baltimore, MD 21202   Lending Office
 
               
 
          Phone: (443) 627-4355
   
 
          Fax: (718) 233-2140
   
 
          Email: msloanservicing@morganstanley.com    

 

2



--------------------------------------------------------------------------------



 



                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
BNP Paribas
  $ 108,333,333.33     787 Seventh Avenue
  Same as Domestic
 
          New York, NY 10019   Lending Office
 
               
 
          Contact: Denis O’Meara
   
 
          Phone: (212) 471-8108
   
 
          Fax: (212) 841-2745
   
 
          Email: denis.omeara@us.bnpparibas.com    
 
               
Credit Suisse AG
  $ 108,333,333.33     Eleven Madison Avenue
  Same as Domestic
 
          New York, NY 10010   Lending Office
 
               
 
          Contact: Vijaykumar Kalji
   
 
          Phone: +91 20 6673 4371
   
 
          Fax: (866) 469-3871
   
 
          Email: vijaykumar.kalji@credit-suisse.com    
 
               
Goldman Sachs Bank USA
  $ 108,333,333.33     200 West Street
  Same as Domestic

          New York, NY 10282   Lending Office
 
               
 
          Contact: Operations
   
 
          Phone: (212) 902-1099
   
 
          Fax: (212) 977-3966
   
 
          Email: gs-sbd-admin-contacts@ny.email.gs.com    
 
               
Royal Bank of Canada
  $ 108,333,333.33     Three World Financial Center
  Same as Domestic
 
          5th Floor
  Lending Office
 
          New York, NY 10281    
 
               
 
          Contact: Manager, Loans Administration
   
 
          Phone: (212) 428-6322
   
 
          Fax: (212) 428-2372    
 
               
UBS AG, Stamford Branch
  $ 108,333,333.33     677 Washington Blvd.
  Same as Domestic

          Stamford, CT 06901   Lending Office
 
               
 
          Contact: Samantha Mason
   
 
          Phone: (203) 719-4839
   
 
          Fax: (203) 719-3390
   
 
          Email: Samantha.mason@ubs.com    
 
               
Mizuho Corporate Bank, LTD.
  $ 92,777,777.78     1251 Avenue of the Americas
  Same as Domestic

          New York, NY 10020   Lending Office

 

3



--------------------------------------------------------------------------------



 



                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
PNC Bank, National Association
  $ 92,777,777.78     249 First Avenue
  Same as Domestic

          Pittsburgh, PA 15222   Lending Office
 
               
 
          Contact: Maja Kuljic
   
 
          Phone: (440) 546-7364
   
 
          Fax: (877) 728-2851
   
 
          Email: Participationla8brv@pnc.com    
 
               
Sumitomo Mitsui Banking Corporation
  $ 92,777,777.78     277 Park Avenue
  Same as Domestic

          6th Floor
  Lending Office
 
          New York, NY 10172    
 
               
 
          Contact: Delma Mitchell
   
 
          Phone: (212) 224-4387
   
 
          Fax: (212) 224-4391
   
 
          Email: Delma_c_mitchell@smbcgroup.com    
 
               
U.S. Bank National Association
  $ 92,777,777.78     National Corporate Banking
  Same as Domestic

          CN-OH-W8
  Lending Office
 
          425 Walnut Street, 8th Floor
   
 
          Cincinnati, OH 45202    
 
               
 
          Contact: Eric Cosgrove
   
 
          Phone: (513) 632-3033
   
 
          Fax: (513) 632-2068
   
 
          Email: eric.cosgrove@usbank.com    
 
               
The Bank of New York Mellon
  $ 92,777,777.78     1 Wall Street, 19th Floor
  Same as Domestic

          New York, NY 10286   Lending Office
 
               
 
          Contact: Amber Mierek
   
 
          Phone: (315) 765-4300
   
 
          Fax: (315) 765-4782
   
 
          Email: amber.mierek@bnymellon.com    
 
               
CoBank, ACB
  $ 69,444,444.44     5500 South Quebec St.
  Same as Domestic
 
          Greenwood Village, CO 80111   Lending Office
 
               
 
          Contact: Graham Kaiser
   
 
          Phone: (303) 740-4386
   
 
          Fax: (303) 740-4021
   
 
          Email: agencybank@cobank.com    

 

4



--------------------------------------------------------------------------------



 



                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
Banco Bilbao
  $ 66,666,666.67     1345 Avenue of the Americas
  Same as Domestic
Vizcaya Argentaria, S.A.
          45th Floor
  Lending Office
 
          New York, NY 10105    
 
               
 
          Contact: C&I Banking
   
 
          Phone: (212) 728-2382
   
 
          Fax: (212) 333-2926
   
 
          Email: cibny@grupobbva.com    
 
               
CIBC
  $ 66,666,666.67     425 Lexington Avenue, 4th Floor
  Same as Domestic
 
          New York, NY 10017   Lending Office
 
               
 
          Contact: Angela Tom
   
 
          Phone: (416) 542-4446
   
 
          Fax: (905) 948-1934
   
 
          Email: Angela.Tom@cibc.ca    
 
               
Credit Agricole
  $ 66,666,666.67     1301 Avenue of the Americas
  Same as Domestic
Corporate and
          New York, NY 10019   Lending Office
Investment Bank
               
 
               
 
          Contact: Dixon Schultz
   
 
          Phone: (713) 890-8607
   
 
          Fax: (713) 890-8668
   
 
          Email: dixon.schultz@ca-cib.com    
 
               
Sovereign Bank
  $ 66,666,666.67     75 State Street
  Same as Domestic
 
          Boston, MA 02109   Lending Office
 
               
 
          Contact: Roxaine Ovid
   
 
          Phone: (610) 988-1261
   
 
          Fax: (484) 338-2831
   
 
          Email: participations@sovereignbank.com    
 
               
The Huntington
  $ 50,000,000.00     41 South High Street
  Same as Domestic
National Bank
          Columbus, OH 43215   Lending Office
 
               
 
          Contact: Shefali Patel
   
 
          Phone: (614) 480-5677
   
 
          Fax: (614) 480-2249
   
 
          Email: Shefali.patel@huntington.com    
 
               
TOTAL
  $ 2,500,000,000          

 

5



--------------------------------------------------------------------------------



 



SCHEDULE II
List of L/C Fronting Bank Commitments

                      L/C Fronting Bank   Fronting Bank   Fronting Bank Address
  Commitment  
 
           
JPMorgan Chase Bank, N.A.
  Global Trade Services,
  $ 257,200,000  
 
  10420 Highland Manor Drive
       
 
  Floor 4, Tampa, FL 33610-9128
       
 
  Attention: Letter of Credit Department
       
 
  Fax: (813) 432-5162
       
 
  Email: James.Alonzo@jpmchase.com        
 
           
Bank of America, N.A.
  100 North Tryon Street
  $ 357,200,000  
 
  Charlotte, NC 28255        
 
           
 
  Contact: John Yzeik
       
 
  Phone: (570) 330-4315
       
 
  Fax: (800) 755-4186
       
 
  Email: john.p.yzeik@baml.com        
 
           
The Royal Bank of Scotland plc
  600 Washington Boulevard, Stamford,
  $ 100,000,000  

  Connecticut 06901        
 
           
 
  Contact: Richard Emmich
       
 
  Phone: (203) 897-7619
       
 
  Fax: (212) 401-1494
       
 
  Email: richard.emmich@rbs.com        
 
           
Citibank, N.A.
  399 Park Ave, 16th Floor 5
  $ 357,200,000  
 
  New York, NY 10043        
 
           
 
  Contact: Loan Administration
       
 
  Phone: (302) 894-6052
       
 
  Fax: (212) 994-0847
       
 
  Email: GLOriginationOps@citi.com        
 
           
KeyBank National Association
  127 Public Square
  $ 357,200,000  
 
  Cleveland, OH 44114        
 
           
 
  Contact: Yvette Dyson-Owens
       
 
  Phone: (216) 689-4815
       
 
  Fax: (216) 370-6119
       
 
  Email: Yvette_M_Dyson-Owens@Keybank.com        

 

 



--------------------------------------------------------------------------------



 



                      L/C Fronting Bank   Fronting Bank   Fronting Bank Address
  Commitment  
 
           
The Bank of Nova Scotia
  1 Liberty Plaza
  $ 357,200,000  
 
  New York, NY 10006        
 
           
 
  Contact: Melissa McMillan
       
 
  Phone: (212) 225-5705
       
 
  Fax: (212) 225-5709
       
 
  Email: mellissa_mcmillan@scotiacapital.com        
 
           
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  1251 Avenue of the Americas
  $ 357,200,000  

  New York, NY 10020-1104        
 
           
 
  Contact: Mr. Jamie Velez
       
 
  Phone: (201) 413-8586
       
 
  Fax: (201) 521-2304        
 
           
Wells Fargo Bank, National Association
  301 S. College Street, 15th Floor
  $ 357,200,000  

  MAC: D1053-150
       
 
  Charlotte, NC 28202        
 
           
 
  Contact: Elaine Shue
       
 
  Phone: (704) 715-3133
       
 
  Fax: (877) 487-0377
       
 
  Email: Elaine.Shue@wachovia.com        

 

2



--------------------------------------------------------------------------------



 



SCHEDULE III
List of Swing Line Commitments

          Swing Line Lender   Swing Line Commitment  
 
       
JPMorgan Chase Bank, N.A.
  $ 125,000,000  
 
       
Bank of America, N.A.
  $ 125,000,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
Letters of Credit
Please see attached.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE V
Existing Facilities

1.  
$1,000,000,000 Credit Agreement, dated as of September 24, 2009, among
Allegheny, the banks, financial institutions and other institutional lenders
party thereto, Bank of America, N.A. and The Bank of Nova Scotia, as the initial
issuing banks for the letters of credit issued or to be issued thereunder, and
Bank of America, N.A., as Administrative Agent.

2.  
$2,750,000,000 Credit Agreement, dated as of August 24, 2006, as amended as of
November 2, 2007, among FES, certain other borrowers named therein, the lenders
and fronting banks parties thereto and Citibank, N.A., as administrative agent.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
Disclosure Documents
None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Assignment and Assumption
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swing line loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1.  
Assignor[s]:                  __________________ 
     
                                      __________________ 
     
[Assignor [is] [is not] a Defaulting Lender]

 

      1  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  2  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  3  
Select as appropriate.
  4  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 



--------------------------------------------------------------------------------



 



         
2.
  Assignee[s]:    
 
     
 
 
 
     
 
 
  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
 
       
3.
  Borrowers:
Company, LLC   FirstEnergy Solutions Corp. and Allegheny Energy Supply
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, .N.A. as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The $2,500,000,000 Credit Agreement dated as of June 17,
2011 among FirstEnergy Solutions Corp. and Allegheny Energy Supply Company, LLC,
as Borrowers, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the fronting banks and swing line lenders party
thereto
 
       
6.
  Assigned Interest[s]:    

                                                              Amount of    
Percentage                     Aggregate Amount of     Commitment/     Assigned
of                     Commitment/Advances     Advances     Commitment/    
CUSIP   Assignor[s]5   Assignee[s]6     for all Lenders7     Assigned8    
Advances8     Number  
 
          $       $         %          
 
          $       $         %          
 
          $       $         %          

[7.  
Trade Date:  _________]9

[Page break]
 

      5  
List each Assignor, as appropriate.
  6  
List each Assignee, as appropriate.
  7  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  8  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.
  9  
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------



 



Effective Date: ______  _____, 201____  [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]10
[NAME OF ASSIGNOR]
      By:           Name:           Title:           [NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE[S]11
[NAME OF ASSIGNEE]
      By:           Name:           Title:           [NAME OF ASSIGNEE]
      By:           Name:           Title:        

[Consented to and]12 Accepted:
 

      10  
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
  11  
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A., as
  Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        Consented to:    
 
        [LIST ALL FRONTING BANKS]., as a Fronting Bank    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        [LIST ALL SWING LINE LENDERS], as a Swing Line Lender    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        [FIRSTENERGY CORP.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        ALLEGHENY ENERGY SUPPLY COMPANY, LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title: ]13    

 

      12  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  13  
To be added only if the consent of the Borrowers are required by the terms of
the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------



 



ANNEX 1
$2,500,000,000 Credit Agreement, dated as of June 17, 2011, among FirstEnergy
Solutions Corp. and Allegheny Energy Supply Company, LLC, as Borrowers, the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the fronting banks and swing line lenders party thereto
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.08(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.08(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(g) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is not a U.S. Person, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement (including pursuant to
Section 2.16(e)(ii) of the Credit Agreement), duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Note
PROMISSORY NOTE

      U.S.$[_____]    _____  _____, 20____ 

FOR VALUE RECEIVED, the undersigned, [FIRSTENERGY SOLUTIONS CORP., an Ohio
corporation] [ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a Delaware limited liability
company] (the “Borrower”), HEREBY PROMISES TO PAY to [_____] (the “Lender”) for
the account of its Applicable Lending Office (such term and other capitalized
terms herein being used as defined in the Credit Agreement referred to below),
or its registered assigns, the principal sum of U.S.$[_____] or, if less, the
aggregate principal amount of the Advances made by the Lender to the Borrower
pursuant to the Credit Agreement outstanding on the Termination Date, payable on
the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Administrative Agent, at [INSERT
PAYMENT ADDRESS], in same day funds. Each Advance made by the Lender to the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of June 17, 2011 (the “Credit
Agreement”), among the Borrower, [FirstEnergy Solutions Corp.,] [Allegheny
Energy Supply Company, LLC,] the banks party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders thereunder, the fronting banks party
thereto from time to time and the swing line lenders party thereto from time to
time. The Credit Agreement, among other things, (i) provides for the making of
Advances by the Lender to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such Advance being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

 



--------------------------------------------------------------------------------



 



THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

                  [FIRSTENERGY SOLUTIONS CORP.]         [ALLEGHENY ENERGY SUPPLY
COMPANY, LLC]    
 
           
 
  By:  
 
   
 
      Name:
Title:    

 

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Notice of Pro-Rata Borrowing
JPMorgan Chase Bank, N.A., as Administrative Agent
  for the Lenders party to the Credit Agreement
  referred to below

     
 
   _____ _____, 200____ 

Ladies and Gentlemen:
The undersigned refers to the Credit Agreement, dated as of June 17, 2011 (the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, [FirstEnergy Solutions Corp.,] [Allegheny
Energy Supply Company, LLC,] the banks party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders thereunder, the fronting banks party
thereto from time to time and the swing line lenders party thereto from time to
time, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests [a] Pro-Rata Borrowing[s]
under the Credit Agreement, and in that connection sets forth below the
information relating to such Pro-Rata Borrowing[s] (the “Proposed Borrowing[s]”)
as required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing[s] is  _____,  _____.
(ii) The Type of Pro-Rata Advance to be made in connection with the [First]
Proposed Borrowing is [an Alternate Base Rate Pro-Rata Advance] [a Eurodollar
Rate Advance]. The aggregate amount of such Proposed Borrowing is $_____. [The
Interest Period for each Eurodollar Rate Advance made as part of such Proposed
Borrowing is  _____  [week][month[s]].]
[(iii) The Type of Pro-Rata Advance to be made in connection with the [Second]
Proposed Borrowing is [an Alternate Base Rate Pro-Rata Advance] [a Eurodollar
Rate Advance]. The aggregate amount of such Proposed Borrowing is $_____. [The
Interest Period for each Eurodollar Rate Advance made as part of such Proposed
Borrowing is  _____  [week][month[s]].]
[(iii)][(iv)] The Borrower requesting the Proposed Borrowing[s] is  _____.

 

 



--------------------------------------------------------------------------------



 



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing[s]:
(A) the representations and warranties of such Borrower contained in Section
4.01 [(other than (1) subsection (f) thereof, (2) the first sentence of
subsection (g) thereof (but solely with respect to the unaudited consolidated
balance sheet of such Borrower and its Subsidiaries, as at March 31, 2011, and
the related consolidated statements of income, retained earnings and cash flows
for the three months then ended), and (3) the last sentence of subsection
(g) thereof)]* of the Credit Agreement are correct, before and after giving
effect to the Proposed Borrowing[s] and to the application of the proceeds
therefrom, as though made on and as of such date (other than, as to any such
representation or warranty that by its terms refers to a specific date other
than the date of the Proposed Borrowing[s], in which case, such representation
and warranty is true and correct as of such specific date);
(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing[s] or from the application of the proceeds therefrom, that constitutes
an Event of Default or an Unmatured Default with respect to such Borrower; and
(C) immediately following such Proposed Borrowing[s], (1) the aggregate amount
of Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment and (3) the Outstanding Credits for the
account of any Borrower shall not exceed the Borrower Sublimit for such
Borrower.
Please transfer or credit the funds to the following account:
Bank:  _____ 
Address:  _____ 
ABA #:  _____ 
Account #:  _____ 
Beneficiary:  _____ 
[remainder of page intentionally left blank]
 

      *  
Delete for initial Extension of Credit.

 

C-2



--------------------------------------------------------------------------------



 



                  Very truly yours,
          [FIRSTENERGY SOLUTIONS CORP.]         [ALLEGHENY ENERGY SUPPLY
COMPANY, LLC]**    
 
           
 
  By:  
 
   
 
      Name:
Title:    

 

      **  
Please use a separate Notice of Pro-Rata Borrowing for each Borrower.

 

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Notice of Swing Line Borrowing
JPMorgan Chase Bank, N.A., as Administrative Agent
  for the Lenders party to the Credit Agreement
  referred to below

     
 
   _____ _____, 200____ 

Ladies and Gentlemen:
The undersigned refers to the Credit Agreement, dated as of June 17, 2011 (the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, [FirstEnergy Solutions Corp.,] [Allegheny
Energy Supply Company, LLC,] the banks party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders thereunder, the fronting banks party
thereto from time to time and the swing line lenders party thereto from time to
time, and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the
Credit Agreement that the undersigned hereby requests a Swing Line Borrowing
under the Credit Agreement, and in that connection sets forth below the
information relating to such Swing Line Borrowing (the “Proposed Borrowing”) as
required by Section 2.03(b) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing is  _____,  _____.
(ii) The aggregate amount of the Proposed Borrowing is $_____.
(iii) The Borrower requesting the Proposed Borrowing is  _____.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A) the representations and warranties of such Borrower contained in Section
4.01 [(other than (1) subsection (f) thereof, (2) the first sentence of
subsection (g) thereof (but solely with respect to the unaudited consolidated
balance sheet of such Borrower and its Subsidiaries, as at March 31, 2011, and
the related consolidated statements of income, retained earnings and cash flows
for the three months then ended), and (3) the last sentence of subsection
(g) thereof)]* of the Credit Agreement are correct, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (other than, as to any such
representation or warranty that by its terms refers to a specific date other
than the date of the Proposed Borrowing, in which case, such representation and
warranty is true and correct as of such specified date);
 

      *  
Delete for initial Extension of Credit.

 

 



--------------------------------------------------------------------------------



 



(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes an
Event of Default or an Unmatured Default with respect to such Borrower ; and
(C) immediately following such Proposed Borrowing, (1) the aggregate amount of
Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment, (3) the Outstanding Credits for the account
of any Borrower shall not exceed the Borrower Sublimit for such Borrower, and
(4) the aggregate principal amount of the Swing Line Advances outstanding shall
not exceed the Swing Line Sublimit.
Please transfer or credit the funds to the following account:
Bank:  _____ 
Address:  _____ 
ABA #:  _____ 
Account #:  _____ 
Beneficiary:  _____ 

                  Very truly yours,    
 
                [FIRSTENERGY SOLUTIONS CORP.]         [ALLEGHENY ENERGY SUPPLY
COMPANY, LLC]    
 
           
 
  By:  
 
   
 
      Name:
Title:    

 

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Letter of Credit Request

     
 
   _____ _____, 200_____ 

JPMorgan Chase Bank, N.A., as Administrative Agent
[INSERT ADMINISTRATIVE AGENT’S ADDRESS]
Attn:  _____ 
[_____, as Fronting Bank
[ADDRESS]]
Ladies and Gentlemen:
The undersigned, [FIRSTENERGY SOLUTIONS CORP. an Ohio corporation], [ALLEGHENY
ENERGY SUPPLY COMPANY, LLC, a Delaware limited liability company] (the
“Borrower”), refer to that certain Credit Agreement, dated as of June 17, 2011
(the “Credit Agreement”), among FirstEnergy Solutions Corp., Allegheny Energy
Supply Company, LLC, the banks party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders thereunder, the fronting banks party
thereto from time to time and the swing line lenders party thereto from time to
time. Capitalized terms used herein, and not otherwise defined herein, shall
have their respective defined meanings as set forth in the Credit Agreement.
Pursuant to Section 2.04(d) of the Credit Agreement, the Borrower irrevocably
requests that the Fronting Bank to which this Letter of Credit Request is
addressed issue a Letter of Credit on the following terms:
1. Date of Issuance:
2. Expiration Date:
3. Stated Amount:
4. Beneficiary:
5. Account Party:
and the terms set forth in the attached application for said Letter of Credit.

 

 



--------------------------------------------------------------------------------



 



The Borrower hereby further certifies that (i) as of the date hereof, (ii) as of
the Date of Issuance and (iii) after the issuance of the Letter of Credit
requested hereby:
(A) the representations and warranties of such Borrower contained in
Section 4.01 [(other than (1) subsection (f) thereof, (2) the first sentence of
subsection (g) thereof (but solely with respect to the unaudited consolidated
balance sheet of such Borrower and its Subsidiaries, as at March 31, 2011, and
the related consolidated statements of income, retained earnings and cash flows
for the three months then ended), and (3) the last sentence of subsection
(g) thereof)]* of the Credit Agreement are true and correct on and as of the
date hereof, before and after giving effect to the issuance of such Letter of
Credit and to the application of the proceeds therefrom, as though made on and
as of such date (other than, as to any such representation or warranty that by
its terms refers to a specific date other than the date of the issuance of such
Letter of Credit, in which case, such representation and warranty is true and
correct as of such specified date);
(B) no event has occurred and is continuing, or would result from the issuance
of the Letter of Credit requested hereby or from the application of the proceeds
therefrom, that constitutes an Event of Default or an Unmatured Default with
respect to such Borrower; and
(C) immediately following the issuance of such Letter of Credit, (1) the
aggregate amount of Outstanding Credits shall not exceed the aggregate amount of
the Commitments then in effect, (2) the Outstanding Credits of any Lender shall
not exceed the amount of such Lender’s Commitment [and] [,] (3) the Stated
Amount thereof, when aggregated with (x) the Stated Amount of each other Letter
of Credit that is outstanding or with respect to which a Letter of Credit
Request has been received and (y) the outstanding Reimbursement Obligations,
shall not exceed the L/C Commitment Amount [and (2) the aggregate Stated Amount
of all outstanding Letters of Credit issued by the Fronting Bank will not exceed
$]**.
If notice of the request for the above referenced Letter of Credit has been
given by the Borrower previously by telephone, then this notice shall be
considered a written confirmation of such telephone notice as required by
Section 2.04(d) of the Credit Agreement.

                  [FIRSTENERGY SOLUTIONS CORP.]         [ALLEGHENY ENERGY SUPPLY
COMPANY, LLC]    
 
           
 
  By:  
 
   
 
      Name:
Title:    

 

      *  
Delete for initial Extension of Credit.
  **  
Insert applicable Fronting Bank L/C Fronting Bank Commitment.

 

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Opinion of Wendy E. Stark, Associate General Counsel of FE
[LETTERHEAD OF FIRSTENERGY CORP.]
June 17, 2011
To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
Re: Credit Agreement, dated as of June 17, 2011
Ladies and Gentlemen:
I am Associate General Counsel of FirstEnergy Corp., an Ohio corporation (“FE”)
and have acted as counsel to its subsidiaries, FirstEnergy Solutions Corp., an
Ohio corporation (“FES”), and Allegheny Energy Supply Company, LLC, a Delaware
limited liability company (“Allegheny”, and together with FES, the “Borrowers”
and each a “Borrower”), in connection with the transactions contemplated by the
Credit Agreement, dated as of June 17, 2011 (the “Credit Agreement”), among the
Borrowers, the banks party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders thereunder, the fronting banks party thereto and the swing
line lenders party thereto. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings assigned to them in the Credit
Agreement. This opinion is being furnished to you pursuant to Section 3.01(a)(v)
of the Credit Agreement. The Credit Agreement and the Notes are sometimes
referred to in this opinion collectively as the “Loan Documents” and each
individually as a “Loan Document”.
For purposes of this opinion, I or persons under my supervision and control have
reviewed executed originals or copies of executed originals of the Credit
Agreement and each Note delivered on the date hereof. I or persons under my
supervision and control have also reviewed originals or copies of such corporate
records and other documents and matters and have made such investigation of fact
and law as I have considered relevant or necessary as a basis for this opinion.
In such review, I have assumed the accuracy and completeness of all agreements,
documents, records, certificates and other materials submitted to us, the
conformity with the originals of all such materials submitted to us as copies
(whether or not certified and including facsimiles), the authenticity of the
originals of such materials and all materials submitted to us as originals, the
genuineness of all signatures (other than those on behalf of the Borrowers) and
the legal capacity of all natural persons.

 

G-1



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 2
I have also assumed (a) the due organization, valid existence and good standing
under the laws of its jurisdiction of incorporation of each party (other than
FES) to each Loan Document, (b) the corporate or other power and due
authorization of each Person (other than FES) not a natural person to execute,
deliver and perform its obligations under each Loan Document to which it is a
party, (c) the due execution and delivery of each Loan Document by each party
thereto (other than FES), and (d) that each Loan Document constitutes the valid
and binding obligation of each party thereto, enforceable against such party in
accordance with its terms. As to various questions of fact relevant to this
opinion, I have relied, without independent investigation, upon certificates of
public officials, certificates of officers of the Borrowers and representations
and warranties of the Borrowers contained in the Credit Agreement.
I am a member of the Bar of the State of Ohio, and, for purposes of this
opinion, I do not hold myself out as an expert on the laws of any jurisdiction
other than the laws of the State of Ohio. I express no opinion herein as to the
application or effect of the laws of any jurisdiction other than the laws of the
State of Ohio.
Based on the foregoing and such legal considerations as I have deemed necessary
or advisable to express this opinion, I am of the opinion that:
1. FES is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Ohio, is duly qualified to do business as a
foreign corporation in and is in good standing under the laws of each other
state in which the ownership of its properties or the conduct of its business
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Effect, and has all corporate powers to carry
on its business as now conducted and to maintain and operate its property and
business.
2. No Governmental Action is or will be required under laws of the State of Ohio
for (a) the due execution or delivery by FES of any Loan Document or the
performance by FES of its obligations thereunder or (b) the consummation by FES
of any transaction contemplated by the Loan Documents, other than (1) such
Governmental Action as may be required as a condition to the exercise by FES of
its rights under Section 2.06(b) or Section 2.07 of the Credit Agreement and
(2) such Governmental Action as may be required after the date hereof in
connection with the performance by FES of the general covenants set forth in
Sections 5.01(a) and (b) of the Credit Agreement.
3. The execution and delivery by FES of each of the Loan Documents to which it
is a party, the performance by FES of its obligations under such Loan Documents,
the consummation by FES of the transactions contemplated by any such Loan
Document, and compliance by FES with the provisions thereof, will not result in
(a) a breach or contravention of any of the provisions of the Organizational
Documents of FES or (b) a breach or contravention of any Applicable Law of the
State of Ohio.

 

F-2



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 3
4. The execution and delivery by each Borrower of each of the Loan Documents to
which it is a party, the performance by such Borrower of its obligations under
such Loan Documents, the consummation by such Borrower of the transactions
contemplated by any such Loan Document, and compliance by such Borrower with the
provisions thereof, will not result in (a) a breach or contravention of any of
the provisions of any indenture, mortgage, lease or other agreement or
instrument to which such Borrower or any Subsidiary of such Borrower is a party
or by which any of its property is bound or (b) the creation or imposition of
any Lien upon any property of such Borrower or of any Subsidiary of such
Borrower, except in each case to the extent such breach or contravention, or the
creation or imposition of any such Lien, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect with respect
to such Borrower.
5. The execution, delivery and performance by FES of each of the Loan Documents
to which it is a party are within its corporate powers, have been duly
authorized by all necessary corporate action on the part of FES and do not, and
will not, require the consent or approval of FES’s shareholders, other than such
consents and approvals as have been duly obtained, given or accomplished.
6. The Credit Agreement and each Note executed and delivered by FES on the date
hereof has been duly executed and delivered by FES.
Except as disclosed in any Borrower’s Disclosure Documents, there is no pending
or, to the best of my knowledge, threatened action or proceeding (including,
without limitation, any proceeding relating to or arising out of Environmental
Laws) affecting directly such Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator that would reasonably be expected to
have a material adverse effect on such Borrower’s ability to perform its
obligations under the Loan Documents to which it is a party.
The opinions set forth herein are qualified in their entirety and subject to the
following:
A. No examination has been made of, and no opinion is expressed as to the effect
of, any zoning ordinance or permit pertaining to the authority of the Borrowers
to operate their properties or conduct their businesses.
B. I also express no opinion with respect to (i) the solvency of any Borrower;
or (ii) the compliance of the Credit Agreement or any other Loan Document or the
transactions contemplated thereby with, or the effect of any of the foregoing
with respect to, Federal and state securities Laws, rules and regulations.

 

F-3



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 4
C. This opinion and the matters addressed herein are as of the date hereof or
such earlier date as is specified herein, and I undertake no, and hereby
disclaim any, obligation to advise you of any change in any matter set forth
herein, whether based on a change in the law, a change in any fact relating to
the Borrowers or any other Person, or any other circumstance occurring after the
date hereof.
D. I have assumed that no fraud, dishonesty, forgery, coercion, duress or breach
of fiduciary duty exists with respect to any of the matters relevant to this
opinion.
E. This opinion is limited to the matters expressly set forth herein and no
opinion is to be implied or may be inferred beyond the matters expressly stated
herein.
F. This opinion is solely for the benefit of the addressees hereof in connection
with the transactions contemplated by the Credit Agreement and may not be relied
on by the addressees hereof for any other purpose or furnished or quoted to or
relied on by any other Person (other than the permitted successors and assigns
of such addressees under the Credit Agreement) for any purpose without my prior
written consent.

     
 
  Respectfully submitted,
 
   
 
  Wendy E. Stark
Associate General Counsel

 

F-4



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Opinion of Akin Gump Strauss Hauer & Feld LLP

     
 
  June 17, 2011

To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
Re: Credit Agreement, dated as of June 17, 2011
Ladies and Gentlemen:
We have acted as special New York counsel to FirstEnergy Solutions Corp., an
Ohio corporation (“FES”), and Allegheny Energy Supply Company, LLC, a Delaware
limited liability company (“Allegheny”, together with FES, the “Borrowers” and
each a “Borrower”), in connection with the execution and delivery of the Credit
Agreement, dated as of June 17, 2011 (the “Credit Agreement”), among the
Borrowers, the banks party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders thereunder, the fronting banks party thereto and the swing
line lenders party thereto. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings assigned to them in the Credit
Agreement. This opinion is being furnished to you at the request of the
Borrowers pursuant to Section 3.01(a)(vi) of the Credit Agreement. The Credit
Agreement and the Notes are sometimes referred to in this opinion collectively
as the “Loan Documents” and each individually as a “Loan Document”.
The document listed on Schedule I hereto is hereinafter referred to in this
opinion as the “Certificate of Good Standing.”
In connection with this opinion, we have reviewed executed originals or copies
of executed originals of the Certificate of Good Standing, the Credit Agreement
and the form of the Notes attached thereto. We have also reviewed copies of the
Approvals and originals or certified copies of such corporate and company
records of each Borrower and other certificates and documents of officials of
each Borrower and certain of their affiliates, public officials and others as we
have deemed appropriate for purposes of this opinion, and relied upon them to
the extent we deem appropriate. As to various questions of fact relevant to this
opinion, we have relied, without independent investigation, upon certificates of
public officials, certificates of officers of each Borrower, and representations
and warranties of each Borrower contained in the Credit Agreement. In addition,
we have made no inquiry of any Borrower or any other Person (including
Governmental Authorities) regarding any judgments, orders, decrees, franchises,
licenses, certificates, registrations, permits or other public records or
agreements to which any Borrower is a party other than those described herein,
and our knowledge of any such matters is accordingly limited.

 

G-1



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 2
We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies. We have also assumed (i) the due organization, valid existence and good
standing under the laws of its jurisdiction of incorporation of each party to
each Loan Document (other than, with respect to valid existence and good
standing, Allegheny), (ii) the legal capacity of natural persons, (iii) the
corporate or other power and due authorization of each Person (other than
Allegheny) not a natural person to execute, deliver and perform its obligations
under each Loan Document to which it is a party, (iv) the due execution and
delivery of each Loan Document by all parties thereto (other than Allegheny),
(v) that each Loan Document constitutes the valid and binding obligation of each
party thereto (other than the Borrowers), enforceable against such party in
accordance with its terms, (vi) that the execution, delivery and performance by
each party to the Loan Documents (other than Allegheny) do not, and will not,
require the consent or approval of its shareholders or members, as the case may
be, and will not result in a breach or violation of, or conflict with, any of
the provisions of its Organizational Documents, (vii) that the execution,
delivery and performance by any party to the Loan Documents will not result in
(a) a breach or contravention of, or conflict with, any of the provisions of any
indenture, mortgage, lease or other agreement or instrument to which it is a
party or (b) a breach or violation of, or conflict with, any law (other than, in
the case of any Borrower, any Included Law (as defined herein)) or any order,
rule, regulation or determination of any Governmental Authority applicable to it
(other than, in the case of any Borrower, its Approval) and (vii) that all
required Governmental Action (other than, in the case of any Borrower, under any
Included Law) for the execution and delivery by each party to any Loan Document,
the performance by it of its obligations thereunder or the consummation by it of
any transaction contemplated thereby have been obtained or taken.
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that:
1. Allegheny is duly existing as a limited liability company, in good standing
under the laws of the State of Delaware, and has the limited liability company
power and authority to enter into and perform its obligations under each of the
Loan Documents to which it is a party.
2. Each of the Loan Documents to which Allegheny is a party (a) has been duly
authorized by all necessary limited liability company action by Allegheny and
(b) has been duly executed and delivered by Allegheny.
3. No Governmental Action is or will be required under any Included Law for the
due execution and delivery by each Borrower of each Loan Document to which it is
a party or the performance by it of its obligations thereunder, other than
(i) the Approvals, each of which is in full force and effect as of the date
hereof, and (ii) such Governmental Action as may be required after the date
hereof in connection with the performance by such Borrower of the general
covenants set forth in Sections 5.01(a) and (b) of the Credit Agreement.

 

G-2



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 3
4. The execution and delivery by each Borrower of each Loan Document to which it
is a party do not, and the performance by such Borrower of its obligations under
each such Loan Document will not, result in a breach or violation of (i) any
Included Law, (ii) the Approvals, or (iii) the Organizational Documents of
Allegheny listed on Schedule II hereto.
5. The Credit Agreement constitutes a valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms.
6. Each Note, when properly completed and executed by the applicable Borrower
and delivered in exchange for value, will constitute a valid and binding
obligation of such Borrower, enforceable against such Borrower in accordance
with its terms.
The opinions set forth herein are qualified in their entirety and subject to the
following:
A. We express no opinion as to the Laws (as defined below) of any jurisdiction
other than the Included Laws. We have made no special investigation or review of
any published constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of (i) the Laws of the
State of New York, (ii) the Delaware Limited Liability Company Act, as amended,
and (iii) the Federal Laws of the United States of America. For purposes of this
opinion, the term “Included Laws” means the items described in (a) clause
(ii) of the preceding sentence and (b) clauses (i) and (iii) of the preceding
sentence that are, in our experience, normally applicable to transactions of the
type contemplated by the Loan Documents. The term Included Laws specifically
excludes (i) Laws of any counties, cities, towns, municipalities and special
political subdivisions and any agencies thereof; (ii) zoning, land use, building
and construction Laws; (iii) Federal Reserve Board margin regulations; and
(iv) any environmental, labor, tax, pension, employee benefit, antiterrorism,
money laundering, insurance, antitrust, securities or intellectual property
Laws.
B. When used in this opinion, the phrases “known to us”, “to our knowledge” and
similar phrases (i) mean the conscious awareness of facts or other information
by (a) the lawyer in our firm who signed this letter, (b) any lawyer in our firm
actively involved in negotiating and preparing the Loan Documents and (c) solely
as to information relevant to a particular opinion, issue or confirmation
regarding a particular factual matter, any lawyer in our firm who is primarily
responsible for providing the response concerning that particular opinion, issue
or confirmation, and (ii) do not require or imply (a) any examination of this
firm’s, such lawyer’s or any other Person’s files, (b) that any inquiry be made
of the client, any lawyer (other than the lawyers described above), or any other
Person, or (c) any review or examination of any agreements, documents,
certificates, instruments or other papers (including, but not limited to, the
exhibits and schedules to the Loan Documents and the various papers referred to
in or contemplated by the Loan Documents and the respective exhibits and
schedules thereto) other than the Loan Documents.

 

G-3



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 4
C. The opinion expressed in paragraph 1 herein as to the valid existence and
good standing of Allegheny is given solely on the basis of the Certificate of
Good Standing and speaks only as of the date thereof rather than the date
hereof. Such opinion is limited to the meaning ascribed to such Certificate of
Good Standing by the State agency or official issuing such Certificate of Good
Standing and applicable Law.
D. The matters expressed in this opinion are subject to and qualified and
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally from time to time in effect; (ii) general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity); (iii) principles of commercial reasonableness
and unconscionability and an implied covenant of good faith and fair dealing;
(iv) the power of the courts to award damages in lieu of equitable remedies; and
(v) securities Laws and public policy underlying such Laws with respect to
rights to indemnification and contribution. Although it appears that the
requirements of Section 5-1401 of the New York General Obligations Law have been
met, we express no opinion on whether the choice of law provision in
Section 8.09 of the Credit Agreement or in each Note would raise any issues
under the United States constitution or in equity that would affect whether
courts in New York would enforce the choice of New York law to govern the Credit
Agreement or such Note. We have also assumed that the choice of law of the State
of New York as the governing law of the Credit Agreement and each Note would not
result in a violation of an important public policy of another state having
greater contacts with the transactions contemplated by the Loan Documents than
the State of New York.
E. The opinions expressed herein are as of the date hereof or such earlier date
as is specified herein, and we undertake no, and hereby disclaim any, obligation
to advise you of any change in any matter set forth herein, whether based on a
change in the Law, a change in any fact relating to any Borrower or any other
Person, or any other circumstance occurring after the date hereof. This opinion
is limited to the matters expressly stated herein and no opinions are to be
inferred or may be implied beyond the opinions expressly set forth herein.
F. We have assumed that no fraud, dishonesty, forgery, coercion, duress or
breach of fiduciary duty exists with respect to any of the matters relevant to
the opinions expressed in this letter.
G. We express no opinion as to (i) the compliance of the transactions
contemplated by the Loan Documents with any Laws applicable to any Person other
than the Borrowers; (ii) the financial condition or solvency of any Borrower;
(iii) the ability (financial or otherwise) of any Borrower or any other Person
to meet its obligations under the Loan Documents; (iv) the compliance of the
Loan Documents or the transactions contemplated thereby with, or the effect on
any of the opinions expressed herein of, the antifraud provisions of Federal and
state securities Laws; (v) the conformity of the Loan Document to any term sheet
or commitment letter; or (vi) any provision of any Loan Document which would, to
the extent not permitted by applicable Law, restrict, waive access to or vary
legal or equitable remedies or defenses (including, but not limited to, a right
to notice of and hearing on matters relating to prejudgment remedies, service of
process, proper jurisdiction and venue, forum non conveniens and the right to
trial by jury) or the right to collect damages (including, but not limited to,
actual, consequential, special, indirect, incidental, exemplary and punitive
damages).

 

G-4



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 5
H. For purposes of this letter, the phrase “transactions of the type
contemplated by the Loan Documents” and similar phrases mean (i) the making of
Advances and the issuance of Letters of Credit by the banks party to the Credit
Agreement and (ii) the performance by the Borrowers of their respective
obligations under the Loan Documents.
I. This letter is solely for your benefit, and no other Person (other than your
permitted successors and assigns under the Credit Agreement) shall be entitled
to rely upon this opinion. Without our prior written consent, this opinion may
not be quoted in whole or in part or otherwise referred to in any document and
may not be furnished or otherwise disclosed to or used by any other Person,
except for (i) delivery of copies hereof to counsel for the addressees hereof
and (ii) inclusion of copies hereof in a closing file relating to the Credit
Agreement.

     
 
  Very truly yours,
 
   
 
  AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P.

 

G-5



--------------------------------------------------------------------------------



 



SCHEDLE I

CERTIFICATE OF GOOD STANDING
Certificate of Good Standing of Allegeny, issued by the Secretary of State of
the State of Delaware on June 14, 2011.

 

G-6



--------------------------------------------------------------------------------



 



SCHEDLE II

ORGANIZATIONAL DOCUMENTS

1.  
Certificate of Formation of Allegheny, filed with the Secretary of State of the
State of Delaware on November 12, 1999.
  2.  
Fifth Amended and Restated Limited Liability Company Agreement of Allegheny,
effective as of September 4, 2003.

 

G-7



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of Opinion of
Special New York Counsel to the Administrative Agent

     
 
  June 17, 2011

JPMorgan Chase Bank, N.A., as
administrative agent, the fronting banks, the
swing line lenders and the lenders party to
the Credit Agreement defined below
Re: FirstEnergy Solutions Corp. and Allegheny Energy Supply Company, LLC
Ladies and Gentlemen:
We have acted as special New York counsel to JPMorgan Chase Bank, N.A.,
individually and as administrative agent (the “Administrative Agent”), in
connection with the preparation, execution and delivery of the Credit Agreement,
dated as of June 17, 2011 (the “Credit Agreement”), among FirstEnergy Solutions
Corp., an Ohio corporation (“FES”), Allegheny Energy Supply Company, LLC, a
Delaware limited liability Company (“Allegheny”, and together with FES, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
thereunder, the fronting banks party thereto, the swing line lenders party
thereto and the Banks party thereto. Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein as therein defined. This opinion
is being delivered pursuant to Section 3.01(a)(vii) of the Credit Agreement.
In that connection, we have examined (i) counterparts of the Credit Agreement,
executed by the Borrowers, the Banks, the Swing Line Lenders, the Administrative
Agent and the Fronting Banks, (ii) a form of the Notes and (iii) the other
documents furnished to the Administrative Agent pursuant to Section 3.01(a) of
the Credit Agreement, including (without limitation) the opinions of Wendy E.
Stark, Associate General Counsel of FE, counsel to the Borrowers, and Akin Gump
Strauss Hauer & Feld LLP, special counsel to the Borrowers (such opinions
referred to hereinafter, collectively, as the “Borrowers’ Counsel Opinions”).
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that each of the Banks, the Swing Line Lenders, the
Fronting Banks and the Administrative Agent have duly executed and delivered,
with all necessary power and authority (corporate and otherwise), the Credit
Agreement. We have further assumed that you have evaluated, and are satisfied
with, the creditworthiness of the Borrowers and the business and financial terms
evidenced by the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York and the
Federal law of the United States, we have relied upon the Borrowers’ Counsel
Opinions and have assumed without independent investigation the correctness of
the matters set forth therein, our opinions expressed below being subject to the
assumptions, qualifications and limitations set forth in the Borrowers’ Counsel
Opinions. As to matters of fact, we have relied solely upon the documents we
have examined. We note that we do not represent the Borrowers, and accordingly,
are not privy to the nature or character of their business. Accordingly, we have
assumed that the Borrowers are subject only to statutes, rules, regulations,
judgments, orders and other requirements of law generally applicable to
corporations doing business in the State of New York.
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

  (i)  
The Credit Agreement is, and each of the Notes when executed and delivered for
value received will be, the legal, valid and binding obligation of each Borrower
that is a party thereto enforceable against such Borrower in accordance with
their respective terms.

  (ii)  
While we have not independently considered the matters covered by the Borrowers’
Counsel Opinions to the extent necessary to enable us to express the conclusions
stated therein, each of the Borrowers’ Counsel Opinions and the other documents
furnished to the Administrative Agent pursuant to Section 3.01(a) of the Credit
Agreement are substantially responsive to the corresponding requirements set
forth in Section 3.01(a) of the Credit Agreement pursuant to which the same have
been delivered.

Our opinions are subject to the following qualifications:

  (a)  
Our opinion in paragraph (i) above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally.

  (b)  
Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

  (c)  
We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties in the circumstances in question is determined to have
constituted negligence.

  (d)  
We express no opinion herein as to (i) Section 8.06 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under Federal
or state securities laws and (v) the enforceability of waivers by parties of
their respective rights and remedies under law.

 

H-2



--------------------------------------------------------------------------------



 



  (e)  
Our opinion in paragraph (i) is limited to the law of the State of New York and
the Federal law of the United States, and we do not express any opinion herein
concerning any other law. Without limiting the generality of the foregoing, we
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of the Credit Agreement or the Notes may be sought that limits the rates of
interest legally chargeable or collectible.

  (f)  
In connection with any provision of the Credit Agreement or the Notes whereby
any Borrower submits to the jurisdiction of any court of competent jurisdiction,
we note the limitations of 28 U.S.C. §§1331 and 1332 on Federal court of
jurisdiction.

The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any Person that may become a Lender under the Credit
Agreement after the date hereof.

     
 
  Very truly yours,

MEO:kty:mg

 

H-3



--------------------------------------------------------------------------------



 



EXHIBIT I
TERMS AND CONDITIONS OF SUBORDINATION
FOR INDEBTEDNESS TO AFFILIATES
All Indebtedness (such term and other capitalized terms used herein, unless
otherwise defined herein, shall have the meaning specified in the Credit
Agreement to which this Exhibit I is attached), including, without limitation,
under the Money Pool, incurred by any Borrower and owing to any Affiliate of
such Borrower (other than any Subsidiary of such Borrower) shall be subject to
the following terms and conditions, which shall be incorporated in a written
agreement between the Borrower and any Affiliate to which any such Indebtedness
is owed.
Section 1. Subordination of Liabilities. [Name of Company] (the “Company”), for
itself, its successors and assigns, covenants and agrees and each holder of the
indebtedness evidenced by [DESCRIBE INDEBTEDNESS DOCUMENTATION] (the
“Subordinated Indebtedness”), by its acceptance thereof likewise covenants and
agrees that the payment of the principal of, and interest on, and all other
amounts owing in respect of, the Subordinated Indebtedness is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, to the
prior payment in full of Senior Indebtedness (as defined in Section 8) in cash.
The subordination provisions set forth herein shall constitute a continuing
offer to all persons who, in reliance upon such provisions, become holders of,
or continue to hold, Senior Indebtedness, and such provisions are made for the
benefit of the holders of Senior Indebtedness, and such holders are hereby made
obligees hereunder to the same extent as if their names were written herein as
such, and they and/or each of them may proceed to enforce such provisions.
SECTION 2. Company Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
principal thereof and premium, if any, and interest thereon or fees or any other
amounts owing in respect thereof, in each case to the extent due and owing at
such time, shall first be paid in full in cash, or such payment duly provided
for in cash or in a manner satisfactory to the holder or holders of such Senior
Indebtedness, before any payment is made on account of the principal of
(including installments thereof), or interest on, or any amount otherwise owing
in respect of, the Subordinated Indebtedness. Each holder of the Subordinated
Indebtedness hereby agrees that, so long as any Specified Event of Default (as
defined below) has occurred and is continuing, it will not ask, demand, sue for,
or otherwise take, accept or receive, any amounts owing in respect of the
Subordinated Indebtedness. As used herein, the term “Specified Event of Default”
shall mean any Event of Default described in Section 6.01(a), (e), (f) or (j) of
the Credit Agreement, and any Event of Default described in Section 6.01(c) of
the Credit Agreement relating to a breach of Section 5.01(i) or (j),
Section 5.02 or Section 5.03(a), (b) or (c) of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) In the event that notwithstanding the provisions of the preceding subsection
(a) of this Section 2, the Company shall make any payment on account of the
principal of, or interest on, or amounts otherwise owing in respect of, the
Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a), such payment shall be held by the holder of the Subordinated
Indebtedness, in trust for the benefit of, and shall be paid forthwith over and
delivered to, the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, as their respective interests may appear, for application
pro rata to the payment of all Senior Indebtedness remaining unpaid to the
extent necessary to pay all Senior Indebtedness in full in cash in accordance
with the terms of such Senior Indebtedness, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Indebtedness.
SECTION 3. Subordinated Indebtedness Subordinated to Prior Payment of all Senior
Indebtedness on Dissolution, Liquidation or Reorganization of Company. Upon any
distribution of assets of the Company upon any dissolution, winding up,
liquidation or reorganization of the Company (whether in bankruptcy, insolvency
or receivership proceedings or upon an assignment for the benefit of creditors
or otherwise):
(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash or in a manner satisfactory to the holder or holders of
such Senior Indebtedness of the principal thereof, premium, if any, and interest
(including, without limitation, all interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the governing documentation whether or not such interest is an
allowed claim in such proceeding) and all other amounts due thereon before the
holder of the Subordinated Indebtedness is entitled to receive any payment on
account of the principal of or interest on or any other amount owing in respect
of the Subordinated Indebtedness;
(b) any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities to which the holder of the
Subordinated Indebtedness would be entitled in respect of the Subordinated
Indebtedness except for the subordination provisions set forth herein, shall be
paid by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee or agent, directly to the holders of Senior
Indebtedness or their representative or representatives under the agreements
pursuant to which the Senior Indebtedness may have been issued, to the extent
necessary to make payment in full of all Senior Indebtedness remaining unpaid,
after giving effect to any concurrent payment or distribution to the holders of
such Senior Indebtedness; and
(c) in the event that, notwithstanding the foregoing provisions of this
Section 3, any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, shall be received by the
holder of the Subordinated Indebtedness on account of principal of, or interest
or other amounts due on, the Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash or in a manner satisfactory to the holder
or holders of such Senior Indebtedness, or effective provisions made for its
payment, such payment or distribution shall be received and held in trust for
and shall be paid over to the holders of the Senior Indebtedness remaining
unpaid or unprovided for or their representative or representatives under the
agreements pursuant to which the Senior Indebtedness may have been issued, for
application to the payment of such Senior Indebtedness until all such Senior
Indebtedness shall have been paid in full in cash or in a manner satisfactory to
the holder or holders of such Senior Indebtedness, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness.

 

2



--------------------------------------------------------------------------------



 



SECTION 4. In Furtherance of Subordination. Each holder of the Subordinated
Indebtedness agrees as follows:
(a) If any proceeding referred to in Section 3 above is commenced by or against
the Company:
(i) the Administrative Agent, acting on behalf of each holder of the Senior
Indebtedness, is hereby irrevocably authorized and empowered (in its own name or
in the name of the holder of the Subordinated Indebtedness or otherwise), but
shall have no obligation, to demand, sue for, collect and receive every payment
or distribution referred to in Section 3(b) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the claims arising under the Subordinated Indebtedness or
enforcing any security interest or other lien securing payment of the
Subordinated Indebtedness) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the holders of the
Senior Indebtedness hereunder; and
(ii) each holder of the Subordinated Indebtedness shall duly and promptly take
such action as the holders of the Senior Indebtedness may request (A) to collect
the Subordinated Indebtedness for the account of the holders of the Senior
Indebtedness and to file appropriate claims or proofs of claim in respect of the
Subordinated Indebtedness, (B) to execute and deliver to the holders of the
Senior Indebtedness such powers of attorney, assignments, or other instruments
as the holders of the Senior Indebtedness may request in order to enable the
holders of the Senior Indebtedness to enforce any and all claims with respect
to, and any security interests and other liens securing payment of, the
Subordinated Indebtedness, and (C) to collect and receive any and all payments
or distributions that may be payable or deliverable upon or with respect to the
Subordinated Indebtedness.
(b) The holders of the Senior Indebtedness are hereby authorized to demand
specific performance of this Agreement, whether or not the Company shall have
complied with any of the provisions hereof applicable to it, at any time when
the holder of the Subordinated Indebtedness shall have failed to comply with any
of the provisions of this Agreement applicable to it. The holder of the
Subordinated Indebtedness hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.

 

3



--------------------------------------------------------------------------------



 



SECTION 5. Subrogation. Subject to the prior payment in full of all Senior
Indebtedness in cash, the holder of the Subordinated Indebtedness shall be
subrogated to the rights of the holders of Senior Indebtedness to receive
payments or distributions of assets of the Company applicable to the Senior
Indebtedness until all amounts owing in respect of the Subordinated Indebtedness
shall be paid in full, and for the purpose of such subrogation no payments or
distributions to the holders of the Senior Indebtedness by or on behalf of the
Company or by or on behalf of the holder of the Subordinated Indebtedness by
virtue of the subordination provisions set forth herein that otherwise would
have been made to the holder of the Subordinated Indebtedness, shall be deemed
to be payment by the Company to or on account of the Senior Indebtedness, it
being understood that the subordination provisions set forth herein are and are
intended solely for the purpose of defining the relative rights of the holder of
the Subordinated Indebtedness, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.
SECTION 6. Obligation of the Company Unconditional. Nothing contained in the
subordination provisions set forth herein or in the documents evidencing the
Subordinated Indebtedness is intended to or shall impair, as between the Company
and the holder of the Subordinated Indebtedness, the obligation of the Company,
which is absolute and unconditional, to pay to the holder of the Subordinated
Indebtedness the principal of, interest on and all other amounts in respect of
the Subordinated Indebtedness as and when the same shall become due and payable
in accordance with its terms, or is intended to or shall affect the relative
rights of the holder of the Subordinated Indebtedness and creditors of the
Company other than the holders of the Senior Indebtedness, nor shall anything
herein or therein prevent the holder of the Subordinated Indebtedness from
exercising all remedies otherwise permitted by applicable law, subject to the
rights, if any, under the subordination provisions set forth herein of the
holders of Senior Indebtedness in respect of cash, property, or securities of
the Company received upon the exercise of any such remedy. Upon any distribution
of assets of the Company referred to herein, the holder of the Subordinated
Indebtedness shall be entitled to rely upon any order or decree made by any
court of competent jurisdiction in which such dissolution, winding up,
liquidation or reorganization proceedings are pending, or a certificate of the
liquidating trustee or agent or other person making any distribution to the
holder of the Subordinated Indebtedness, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or hereto.
SECTION 7. Subordination Rights Not Impaired by Acts or Omissions of Company or
Holders of Senior Indebtedness. No rights of any present or future holders of
any Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by an act or failure to act on the
part of the Company or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Company with the terms and provisions of
the Subordinated Indebtedness, regardless of any knowledge thereof which any
such holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the obligations of the holder of
the Subordinated Indebtedness with respect thereto, at any time or from time to
time and in their absolute discretion, change the manner, place or terms of
payment of, change or extend the time of payment of, or renew or alter, any
Senior Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of a
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from the holder of the
Subordinated Indebtedness.

 

4



--------------------------------------------------------------------------------



 



SECTION 8. Senior Indebtedness. (a) The term “Senior Indebtedness” shall mean
all Obligations (as defined below) of the Company under, or with respect to, the
Credit Agreement (as defined below).
(b) As used in this Agreement, the terms set forth below shall have the
respective meanings provided below:
“Credit Agreement” shall mean the Credit Agreement, dated as of June 17, 2011,
among FES, Allegheny, the various financial institutions from time to time party
thereto (the “Lenders”), JPMCB, as Administrative Agent, and certain other
parties thereto acting as fronting banks and swing line lenders, together with
the related documents thereto (including, without limitation, any guarantees and
security documents), as same may be amended, modified, extended, renewed,
restated or supplemented from time to time, and including any agreement
extending the maturity of, refinancing or restructuring all or any portion of,
or increasing the principal amount of, the indebtedness under such agreement or
of any successor agreements.
“Obligations” shall mean any principal, interest, premium, penalties, fees,
expenses, indemnities and other liabilities and obligations payable under the
documentation governing the Senior Indebtedness (including, without limitation,
all interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).

 

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
U.S. $2,000,000,000
CREDIT AGREEMENT
Dated as of June 17, 2011,
Among
FIRSTENERGY CORP.,
THE CLEVELAND ELECTRIC ILLUMINATING COMPANY,
METROPOLITAN EDISON COMPANY,
OHIO EDISON COMPANY,
PENNSYLVANIA POWER COMPANY,
THE TOLEDO EDISON COMPANY,
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED,
JERSEY CENTRAL POWER & LIGHT COMPANY,
MONONGAHELA POWER COMPANY,
PENNSYLVANIA ELECTRIC COMPANY,
THE POTOMAC EDISON COMPANY,
and
WEST PENN POWER COMPANY,
as Borrowers,
THE BANKS NAMED HEREIN,
as Banks,
THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent,
THE FRONTING BANKS
PARTY HERETO FROM TIME TO TIME
as Fronting Banks
and
THE SWING LINE LENDERS PARTY
HERETO FROM TIME TO TIME
as Swing Line Lenders

 

 



--------------------------------------------------------------------------------



 



      RBS SECURITIES INC.   CITIGROUP GLOBAL MARKETS INC. BARCLAYS CAPITAL  
KEYBANK NATIONAL ASSOCIATION J.P. MORGAN SECURITIES LLC   THE BANK OF NOVA
SCOTIA MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED   UNION BANK, N.A.  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.     WELLS FARGO SECURITIES, LLC

Joint Lead Arrangers

          CITIBANK, N.A.     UNION BANK, N.A. BARCLAYS CAPITAL   THE BANK OF
NOVA SCOTIA J.P. MORGAN SECURITIES LLC   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED   KEYBANK NATIONAL
ASSOCIATION Syndication Agents   WELLS FARGO BANK, NATIONAL ASSOCIATION    
Documentation Agents

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    23  
SECTION 1.03. Accounting Terms
    23  
SECTION 1.04. Terms Generally
    23  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
       
SECTION 2.01. The Pro-Rata Advances
    23  
SECTION 2.02. Making the Pro-Rata Advances
    24  
SECTION 2.03. Swing Line Advances
    25  
SECTION 2.04. Letters of Credit
    28  
SECTION 2.05. Fees
    36  
SECTION 2.06. Reduction of the Commitments; Borrower Sublimits
    37  
SECTION 2.07. Repayment of Advances
    37  
SECTION 2.08. Interest on Advances
    37  
SECTION 2.09. Additional Interest on Advances
    38  
SECTION 2.10. Interest Rate Determination
    38  
SECTION 2.11. Conversion of Advances
    39  
SECTION 2.12. Prepayments
    40  
SECTION 2.13. Increased Costs
    41  
SECTION 2.14. Illegality
    42  
SECTION 2.15. Payments and Computations
    43  
SECTION 2.16. Taxes
    45  
SECTION 2.17. Sharing of Payments, Etc.
    47  
SECTION 2.18. Noteless Agreement; Evidence of Indebtedness
    48  
SECTION 2.19. Extension of Termination Date
    48  
SECTION 2.20. Several Obligations
    50  
SECTION 2.21. Defaulting Lenders
    51  
 
       
ARTICLE III CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT
 
       
SECTION 3.01. Conditions Precedent to Initial Extension of Credit
    52  
SECTION 3.02. Conditions Precedent to Each Extension of Credit
    54  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
       
SECTION 4.01. Representations and Warranties of the Borrowers
    55  
 
       
ARTICLE V COVENANTS OF THE BORROWERS
 
       
SECTION 5.01. Affirmative Covenants of the Borrowers
    58  
SECTION 5.02. Debt to Capitalization Ratio
    61  
SECTION 5.03. Negative Covenants of the Borrowers
    62  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VI EVENTS OF DEFAULT
 
       
SECTION 6.01. Events of Default
    65  
 
       
ARTICLE VII THE ADMINISTRATIVE AGENT
 
       
SECTION 7.01. Authorization and Action
    68  
SECTION 7.02. Administrative Agent’s Reliance, Etc.
    68  
SECTION 7.03. RBS and the Fronting Banks and Swing Line Lenders
    69  
SECTION 7.04. Lender Credit Decision; No Other Duties
    69  
SECTION 7.05. Indemnification
    70  
SECTION 7.06. Successor Administrative Agent
    70  
SECTION 7.07. Delegation of Duties
    71  
 
       
ARTICLE VIII MISCELLANEOUS
 
       
SECTION 8.01. Amendments, Etc.
    71  
SECTION 8.02. Notices, Etc.
    72  
SECTION 8.03. Electronic Communications
    72  
SECTION 8.04. No Waiver; Remedies
    74  
SECTION 8.05. Costs and Expenses; Indemnification
    74  
SECTION 8.06. Right of Set-off
    76  
SECTION 8.07. Binding Effect
    76  
SECTION 8.08. Assignments and Participations
    76  
SECTION 8.09. Governing Law
    81  
SECTION 8.10. Consent to Jurisdiction; Waiver of Jury Trial
    81  
SECTION 8.11. Severability
    82  
SECTION 8.12. Entire Agreement
    82  
SECTION 8.13. Execution in Counterparts
    82  
SECTION 8.14. USA PATRIOT Act Notice
    82  
SECTION 8.15. No Fiduciary Duty
    83  

 

ii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

         
Schedule I
  —   List of Commitments and Lending Offices
Schedule II
  —   List of L/C Fronting Bank Commitments
Schedule III
  —   List of Swing Line Commitments
Schedule IV
  —   Letters of Credit
Schedule V
  —   Existing Facilities
Schedule VI
  —   Disclosure Documents
 
       
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Form of Note
Exhibit C
  —   Form of Notice of Pro-Rata Borrowing
Exhibit D
  —   Form of Notice of Swing Line Borrowing
Exhibit E
  —   Form of Letter of Credit Request
Exhibit F
  —   Form of Opinion of Wendy E. Stark, Associate General Counsel of FE
Exhibit G
  —   Form of Opinion of Akin Gump Strauss Hauer & Feld LLP
Exhibit H
  —   Form of Opinion of King & Spalding LLP

 

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of June 17, 2011, among FIRSTENERGY CORP. (“FE”), THE
CLEVELAND ELECTRIC ILLUMINATING COMPANY (“CEI”), METROPOLITAN EDISON COMPANY
(“Met-Ed”), OHIO EDISON COMPANY (“OE”), PENNSYLVANIA POWER COMPANY (“Penn”), THE
TOLEDO EDISON COMPANY (“TE”), AMERICAN TRANSMISSION SYSTEMS, INCORPORATED
(“ATSI”), JERSEY CENTRAL POWER & LIGHT COMPANY (“JCP&L”), MONONGAHELA POWER
COMPANY (“MP”), PENNSYLVANIA ELECTRIC COMPANY (“Penelec”), THE POTOMAC EDISON
COMPANY (“PE”) and WEST PENN POWER COMPANY (“West-Penn”, and together with FE,
CEI, Met-Ed, OE, Penn, TE, ATSI, JCP&L, MP, Penelec and PE, the “Borrowers”),
the banks and other financial institutions (the “Banks”) listed on the signature
pages hereof, The Royal Bank of Scotland plc (“RBS”), as Administrative Agent
(the “Administrative Agent”) for the Lenders hereunder, the fronting banks party
hereto from time to time and the swing line lenders party hereto from time to
time.
PRELIMINARY STATEMENTS
(1) The Borrowers have requested that the Lenders establish a five-year
unsecured revolving credit facility in the amount of $2,000,000,000 in favor of
the Borrowers, all of which may be used for general corporate purposes and
$700,000,000 of which may be used for the issuance of Letters of Credit.
(2) Subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments (as defined herein),
are willing to establish the requested revolving credit facility in favor of the
Borrowers.
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Account Party” has the meaning set forth in Section 2.04(a).
“Additional Commitment Lender” has the meaning set forth in Section 2.19(d).
“Administrative Agent” has the meaning set forth in the preamble hereto.

 

 



--------------------------------------------------------------------------------



 



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means a Pro-Rata Advance or a Swing Line Advance.
“AESC” means Allegheny Energy Supply Company, LLC, a Delaware limited liability
company, and any successor thereto.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agreement” means this Credit Agreement, as amended, modified and supplemented
from time to time.
“Alternate Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the highest of (i) the rate of interest per annum announced
publicly by RBS from time to time, as its “prime rate”, (ii) the sum of 1/2 of
1% per annum plus the Federal Funds Rate in effect from time to time and
(iii) the rate of interest per annum (rounded upwards, if necessary, to the
nearest 1/32 of 1%) appearing on Telerate Page 3750 (or any successor page) as
displaying the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) such day for a term of one month plus 1%;
provided, however, if more than one rate is specified on such service, the
applicable rate shall be the arithmetic mean of all such rates plus 1%.
“Alternate Base Rate Advance” means an Alternate Base Rate Pro-Rata Advance or a
Swing Line Advance.
“Alternate Base Rate Pro-Rata Advance” means a Pro-Rata Advance that bears
interest as provided in Section 2.08(a).
“Anniversary Date” has the meaning set forth in Section 2.19(a).
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction (including those
pertaining to health, safety or the environment or otherwise).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

2



--------------------------------------------------------------------------------



 



“Applicable Margin” means, for any Alternate Base Rate Advance or any Eurodollar
Rate Advance made to any Borrower, the interest rate per annum set forth in the
relevant row of the table below, determined by reference to the Reference
Ratings for such Borrower from time to time in effect:

                                                                               
              LEVEL 6                                               Reference  
            LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5     Ratings            
  Reference     Reference     Reference     Reference     lower than       LEVEL
1     Ratings lower     Ratings of     Ratings lower     Ratings     BB+ by S&P
      Reference     than Level 1     lower than     than Level 3     lower than
    and Ba1 by       Ratings at     but at least     Level 2 but at     but at
least     Level 4 but at     Moody’s, or       least A- by     BBB+ by     least
BBB by     BBB- by S&P     least BB+ by     no   BASIS FOR   S&P or A3 by    
S&P or Baa1     S&P or Baa2     or Baa3 by     S&P or Ba1     Reference  
PRICING   Moody’s.     by Moody’s.     by Moody’s.     Moody’s.     by Moody’s.
    Ratings.  
Applicable Margin for Eurodollar Rate Advances
    1.25 %     1.50 %     1.75 %     2.00 %     2.25 %     2.50 %
Applicable Margin for Alternate Base Rate Advances
    0.25 %     0.50 %     0.75 %     1.00 %     1.25 %     1.50 %

For purposes of the foregoing, (i) if there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the pricing level and (ii) if there
is a difference of more than one level in Reference Ratings of S&P and Moody’s,
the Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the pricing level, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the pricing level. If there exists only one Reference
Rating, such Reference Rating will be used to determine the pricing level.
“Approval” means (i) with respect to CEI, the CEI PUCO Order; (ii) with respect
to Met-Ed, the Met-Ed FERC Order; (iii) with respect to OE, the OE PUCO Order;
(iv) with respect to Penn, the Penn FERC Order, subject to any borrowing
limitations contained in the Organizational Documents of Penn; (v) with respect
to TE, the TE PUCO Order; (vi) with respect to ATSI, the ATSI PUCO Order;
(vii) with respect to JCP&L, the JCP&L FERC Order, subject to any borrowing
limitations contained in the Organizational Documents of JCP&L; (viii) with
respect to MP, the MP FERC Order; (ix) with respect to Penelec, the Penelec FERC
Order; (x) with respect to PE, the PE FERC Order and (xi) with respect to
West-Penn, the West-Penn FERC Order, in each case as amended, extended,
supplemented, replaced or renewed from time to time to authorize the performance
by such Borrower of this Agreement and each other Loan Document to which it is,
or is to become, a party and the consummation by such Borrower of the
transactions contemplated hereby and thereby, including, without limitation, the
Borrowings hereunder.

 

3



--------------------------------------------------------------------------------



 



“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender, and accepted by the Administrative Agent,
in substantially the form of Exhibit A hereto.
“ATSI” has the meaning set forth in the preamble hereto.
“ATSI PUCO Order” means the order of the PUCO, dated December 8, 2010, that
authorizes ATSI to obtain Extensions of Credit until December 31, 2011, as
amended, extended, supplemented, replaced or renewed from time to time.
“Attributable Securitization Obligations” has the meaning set forth in the
definition of “Permitted Securitization”.
“Authorized Officer” means, with respect to any notice, certificate or other
communication to be delivered by any Borrower hereunder, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of such Borrower, which officer shall have all necessary corporate or
limited liability company authorization to deliver such notice, certificate or
other communication.
“Available Commitment” means, for each Lender, the excess of such Lender’s
Commitment over such Lender’s Percentage of the Outstanding Credits. “Available
Commitments” shall refer to the aggregate of the Lenders’ Available Commitments
hereunder.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and any Federal law with respect to bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally.
“Bankruptcy Event” means, with respect to any Person, such Person has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

4



--------------------------------------------------------------------------------



 



“Banks” has the meaning set forth in the preamble hereto.
“Beneficiary” means any Person designated by an Account Party to whom a Fronting
Bank is to make payment, or on whose order payment is to be made, under a Letter
of Credit.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Extension Notice Date” has the meaning set forth in Section 2.19(a).
“Borrower Sublimit” means, as to any Borrower, the amount set forth opposite
such Borrower’s name below:

          Borrower   Borrower Sublimit  
FE
  $ 2,000,000,000  
CEI
  $ 500,000,000  
Met-Ed
  $ 300,000,000  
OE
  $ 500,000,000  
Penn
  $ 50,000,000  
TE
  $ 500,000,000  
ATSI
  $ 100,000,000  
JCP&L
  $ 425,000,000  
MP
  $ 150,000,000  
Penelec
  $ 300,000,000  
PE
  $ 150,000,000  
West-Penn
  $ 200,000,000  

“Borrowing” means a Pro-Rata Borrowing or a Swing Line Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Akron, Ohio and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day on which dealings
are carried on in the London interbank market.
“CEI” has the meaning set forth in the preamble hereto.
“CEI PUCO Order” means the order of the PUCO, dated December 8, 2010, that
authorizes CEI to obtain Extensions of Credit until December 31, 2011, as
amended, extended, supplemented, replaced or renewed from time to time.

 

5



--------------------------------------------------------------------------------



 



“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (iii) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
introduced or adopted after the date of this Agreement, regardless of the date
enacted or adopted.
“Change of Control” has the meaning set forth in Section 6.01(j).
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
“Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Assumption, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.08(c), as such amount may be
reduced pursuant to Section 2.06.
“Commodity Trading Obligations” means the obligations of any Person under any
commodity swap agreement, commodity future agreement, commodity option
agreement, commodity cap agreement, commodity floor agreement, commodity collar
agreement, commodity hedge agreement, commodity forward contract or derivative
transaction and any put, call or other agreement, arrangement or transaction,
including natural gas, power, emissions forward contracts, renewable energy
credits, or any combination of any such arrangements, agreements and/or
transactions, employed in the ordinary course of such Person’s business,
including such Person’s energy marketing, trading and asset optimization
business. The term “commodity” shall include electric energy and/or capacity,
transmission rights, coal, petroleum, natural gas, fuel transportation rights,
emissions allowances, weather derivatives and related products and by-products
and ancillary services.
“Communications” has the meaning set forth in Section 8.03(a).
“Consolidated Debt” means, with respect to any Borrower at any date of
determination the aggregate Indebtedness of such Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, but
shall not include (i) Nonrecourse Indebtedness of such Borrower and any of its
Subsidiaries, (ii) obligations under leases that shall have been or should be,
in accordance with GAAP, recorded as operating leases in respect of which such
Borrower or any of its Consolidated Subsidiaries is liable as a lessee,
(iii) the aggregate principal and/or face amount of Attributable Securitization
Obligations of such Borrower and its Consolidated Subsidiaries and (iv) the
aggregate principal amount of Trust Preferred Securities and Junior Subordinated
Deferred Interest Obligations not exceeding 15% of the Total Capitalization of
such Borrower and its Consolidated Subsidiaries (determined, for purposes of
such calculation, without regard to the amount of Trust Preferred Securities and
Junior Subordinated Deferred Interest Debt Obligations outstanding of such
Borrower); provided that the amount of any mandatory principal amortization or
defeasance of Trust Preferred Securities or Junior Subordinated Deferred
Interest Debt Obligations prior to the Termination Date shall be included in
this definition of Consolidated Debt.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Subsidiary” means, as to any Person, any Subsidiary of such Person
the accounts of which are or are required to be consolidated with the accounts
of such Person in accordance with GAAP.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with any Borrower and its Subsidiaries, are treated as a single
employer under Section 414(b), (c) or (m) or 414(o) of the Code.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Pro-Rata
Advances of one Type into Pro-Rata Advances of another Type or the selection of
a new, or the renewal of the same, Interest Period for Eurodollar Rate Advances
pursuant to Section 2.10 or 2.11.
“Credit Parties” has the meaning set forth in Section 8.15 hereto.
“Cross-Default Provision” has the meaning set forth in Section 5.03(f) hereto.
“Date of Issuance” means the date of issuance by a Fronting Bank of a Letter of
Credit under this Agreement.
“Debt to Capitalization Ratio” means, for any Borrower, the ratio of
Consolidated Debt of such Borrower to Total Capitalization of such Borrower.
“Defaulting Lender” means any Lender that (i) has failed, within three Business
Days of the date required to be funded or paid, to (A) fund any portion of its
Advances, (B) fund any portion of its participations in Letters of Credit or
Swing Line Advances or (C) pay over to the Administrative Agent, any Fronting
Bank or any Swing Line Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (A) or (B) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (ii) has notified any Borrower or the Administrative Agent, any
Fronting Bank or any Swing Line Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three Business Days after written request by
the Administrative Agent, any Fronting Bank or any Swing Line Lender, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective
Advances and participations in then outstanding Letters of Credit and Swing Line
Advances under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s,
such Fronting Bank’s or such Swing Line Lender’s (as applicable) receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (iv) has become the subject of a Bankruptcy Event.

 

7



--------------------------------------------------------------------------------



 



“Disclosure Documents” means (i) with respect to any Borrower that is required
to file reports with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act, such Borrower’s Annual Report on Form 10-K for the year ended December 31,
2010, Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 and
Current Reports on Form 8-K filed in 2011 prior to the date hereof and (ii) with
respect to any Borrower that is not required to file reports with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, (A) such Borrower’s
consolidated balance sheets as of December 31, 2010, and the related
consolidated statements of income, retained earnings and cash flows for the
fiscal year then ended, certified by PricewaterhouseCoopers LLP or Deloitte &
Touche LLP, as applicable, and unaudited consolidated balance sheets as of
March 31, 2011 and related consolidated statements of income, retained earnings
and cash flows for the three-month period then ended, with, in each case (except
for ATSI and Penn), any accompanying notes, all prepared in accordance with
GAAP, and (B) the matters described in the portion of Schedule VI hereto
applicable to such Borrower as indicated thereon.
“Dollars” and “$” each means lawful currency of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent.
“Drawing” means a drawing by a Beneficiary under any Letter of Credit.
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder, each as amended, modified
and in effect from time to time.

 

8



--------------------------------------------------------------------------------



 



“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent.
“Eurodollar Rate” means, for the Interest Period for any Eurodollar Rate Advance
made in connection with any Borrowing, the rate of interest per annum (rounded
upward to the nearest 1/32 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period for a period equal to such Interest Period. If, for any
reason, such rate is not available, the term “Eurodollar Rate” for such Interest
Period shall mean an interest rate per annum equal to the average rate per annum
(rounded upward to the nearest 1/32 of 1%) at which deposits in Dollars are
offered by the Reference Banks to prime banks in the London interbank eurodollar
market at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the Reference Banks’
respective Percentages of such Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.08(b).
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
“Event of Default” has the meaning set forth in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended and in effect from time to time.

 

9



--------------------------------------------------------------------------------



 



“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Borrower hereunder, (i) income or
franchise taxes imposed on (or measured by) the Recipient’s net income by the
United States, or by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Recipient is located, and (iii) any withholding
taxes that (A) are imposed on amounts payable to such Recipient at the time such
Recipient becomes a Recipient under this Agreement or designates a new lending
office, except in each case to the extent that amounts with respect to such
taxes were payable either (i) to such Recipient’s assignor immediately before
such Recipient became a Recipient under this Agreement, or (ii) to such
Recipient immediately before it designated a new lending office, (B) are
attributable to such Recipient’s failure to comply with Section 2.16(e), or
(C) are imposed as a result of a failure by such Recipient to satisfy the
conditions for avoiding withholding under FATCA.
“Existing Facilities” means the credit facilities listed on Schedule V hereto.
“Existing Termination Date” has the meaning set forth in Section 2.19(a).
“Expiration Date” means, with respect to a Letter of Credit, its stated
expiration date.
“Extension of Credit” means the making of any Advance or the issuance, extension
or renewal, or any amendment that increases the Stated Amount, of a Letter of
Credit.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.
“FE” has the meaning set forth in the preamble hereto.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the quotations
for such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.
“Fee Letters” means (i) the letter agreement, dated as of April 27, 2011,
between FE and RBS, (ii) the letter agreement, dated as of April 27, 2011, among
the Borrowers, RBS, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of
America, N.A., Barclays Bank PLC, J.P. Morgan Securities LLC, JPMorgan Chase
Bank, N.A. and RBS Securities Inc., and (iii) the letter agreement, dated as of
May 2, 2011, among the Borrowers, Citigroup Global Markets Inc., KeyBank
National Association, The Bank of Nova Scotia, Union Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank, National Association and Wells
Fargo Securities, LLC, in each case, as amended, modified or supplemented from
time to time.

 

10



--------------------------------------------------------------------------------



 



“FERC” means the Federal Energy Regulatory Commission or successor organization.
“FES” means FirstEnergy Solutions Corp., an Ohio corporation.
“FES/AESC Credit Agreement” means the Credit Agreement, dated as of June 17,
2011, among FES, AESC, the financial institutions from time to time party
thereto as lenders, JPMorgan Chase Bank, N.A., as administrative agent, and the
fronting banks and swing line lenders party thereto from time to time, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“First Mortgage Indenture” means a first mortgage indenture pursuant to which
any Borrower or any Subsidiary of a Borrower may issue bonds, notes or similar
instruments secured by a lien on all or substantially all of such Borrower’s or
such Subsidiary’s fixed assets, as the case may be.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Fraction” means, for any Borrower at any time, a fraction, the numerator of
which shall be the Borrower Sublimit of such Borrower at such time, and the
denominator of which shall be the sum of the Borrower Sublimits of all Borrowers
at such time.
“Fronting Bank” means each Lender identified as a “Fronting Bank” on Schedule II
and any other Lender (in each case, acting directly or through an Affiliate)
that delivers an instrument in form and substance satisfactory to the Borrowers
and the Administrative Agent whereby such other Lender (or its Affiliate) agrees
to act as “Fronting Bank” hereunder and that specifies the maximum aggregate
Stated Amount of Letters of Credit that such other Lender (or its Affiliates)
will agree to issue hereunder.
“Fronting Bank Fee Letter” has the meaning set forth in Section 3.01(b).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority (other than
requirements the failure to comply with which will not affect the validity or
enforceability of any Loan Document or have a material adverse effect on the
transactions contemplated by any Loan Document or any material rights, power or
remedy of any Person thereunder or any other action in respect of any
Governmental Authority).

 

11



--------------------------------------------------------------------------------



 



“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Hedging Obligations” mean, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, interest rate or
currency hedge agreement, and any put, call or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.
“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition. As used in this definition, the term “Target
Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly (i) acquires all or substantially all of
the assets or ongoing business of any other Person, whether through purchase of
assets, merger or otherwise, (ii) acquires (in one transaction or as the most
recent transaction in a series of transactions) control of at least a majority
in ordinary voting power of the securities of any such Person that have ordinary
voting power for the election of directors or (iii) otherwise acquires control
of more than a 50% ownership interest in any such Person.
“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, or for the deferred purchase price of property or services
other than trade accounts payable, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (iii) all obligations of
such Person upon which interest charges are customarily paid, (iv) all
obligations under leases that shall have been or should be, in accordance with
GAAP, recorded as capital leases in respect of which such Person is liable as
lessee, (v) withdrawal liability incurred under ERISA by such Person or any of
its affiliates to any Multiemployer Plan, (vi) reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers acceptances, surety or other bonds and similar instruments, (vii) all
Indebtedness of others secured by a Lien on any asset of such Person, whether or
not such Indebtedness is assumed by such Person and (viii) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to above.

 

12



--------------------------------------------------------------------------------



 



“Indemnified Person” has the meaning set forth in Section 8.05(c) hereto.
“Indemnified Taxes” means all Taxes (including Other Taxes) other than Excluded
Taxes.
“Interest Period” means, for each Eurodollar Rate Advance made to any Borrower
as part of the same Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Pro-Rata Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by such Borrower pursuant to the provisions below and, thereafter in
the case of Pro-Rata Advances, each subsequent period commencing on the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by such Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be, in the case of any Eurodollar Rate
Advance, one week or one, two, three or six months, in each case, as the
applicable Borrower may select by notice to the Administrative Agent pursuant to
Section 2.02(a) or Section 2.11(a); provided, however, that:
(i) no Borrower may select any Interest Period that ends after the latest
Termination Date;
(ii) Interest Periods commencing on the same date for Advances made as part of
the same Borrowing shall be of the same duration;
(iii) no more than five different Interest Periods shall apply to outstanding
Eurodollar Rate Advances with respect to any Borrower on any date of
determination, and no more than 20 different Interest Periods shall apply to
outstanding Eurodollar Rate Advances with respect to all Borrowers on any date
of determination; and
(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“ISDA Master Agreement” means the printed form of the 1992 ISDA Master Agreement
(Multicurrency — Cross Border) or the 2002 ISDA Master Agreement (Multicurrency
— Cross Border), as applicable, including any Schedule and Credit Support Annex
thereto, as published by the International Swaps and Derivatives Association,
Inc.

 

13



--------------------------------------------------------------------------------



 



“JCP&L” has the meaning set forth in the preamble hereto.
“JCP&L FERC Order” means the order of the FERC, dated March 10, 2010, that
authorizes JCP&L to obtain Extensions of Credit until May 31, 2012, as amended,
extended, supplemented, replaced or renewed from time to time.
“Junior Subordinated Deferred Interest Debt Obligations” means subordinated
deferrable interest debt obligations of any Borrower or any of its Subsidiaries
(i) for which the maturity date is subsequent to the Termination Date and
(ii) that are fully subordinated in right of payment to the Indebtedness
hereunder.
“L/C Commitment Amount” means $700,000,000 as the same may be reduced
permanently from time to time pursuant to Section 2.06.
“L/C Fronting Bank Commitment” means, with respect to any Fronting Bank, the
aggregate Stated Amount of all Letters of Credit that such Fronting Bank agrees
to issue, as modified from time to time pursuant to an agreement signed by such
Fronting Bank. With respect to each Lender that is a Fronting Bank on the date
hereof, such Fronting Bank’s L/C Fronting Bank Commitment shall equal such
Fronting Bank’s “L/C Fronting Bank Commitment” listed on Schedule II, and
(ii) with respect to any Lender that becomes a Fronting Bank after the date
hereof, such Lender’s L/C Fronting Bank Commitment shall equal the amount agreed
upon between the Borrowers and such Lender at the time that such Lender becomes
a Fronting Bank, in each case as such L/C Fronting Bank Commitment may be
modified in accordance with the terms of this Agreement.
“Lender Extension Notice Date” has the meaning set forth in Section 2.19(b).
“Lenders” means the Banks listed on the signature pages hereof and each assignee
of a Bank or another Lender that shall become a party hereto pursuant to
Section 8.08 and, as the context requires, includes the Swing Line Lenders.
“Letter of Credit” has the meaning set forth in Section 2.04(a).
“Letter of Credit Cash Cover” has the meaning set forth in Section 6.01.
“Letter of Credit Request” has the meaning set forth in Section 2.04(c).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
“Loan Documents” means this Agreement, any Note, the Fee Letters and the
Fronting Bank Fee Letters.

 

14



--------------------------------------------------------------------------------



 



“Majority Lenders” means, at any time prior to the Termination Date, Lenders
having in the aggregate more than 50% of the Commitments (without giving effect
to any termination in whole of the Commitments pursuant to Section 6.01) and at
any time on or after the Termination Date, Lenders having more than 50% of the
then aggregate Outstanding Credits of the Lenders; provided, that for purposes
hereof, no Borrower, nor any of its Affiliates, if a Lender, shall be included
in (i) the Lenders having such amount of the Commitments or the Advances or
(ii) determining the total amount of the Commitments or the Outstanding Credits.
“Margin Stock” has the meaning assigned to that term in Regulation U issued by
the Board of Governors of the Federal Reserve System, and as amended and in
effect from time to time.
“Material Adverse Effect” means, with respect to any Borrower, (i) any material
adverse effect on the business, property, operations or financial condition of
such Borrower and its Consolidated Subsidiaries, taken as a whole, or (ii) any
material adverse effect on the validity or enforceability against such Borrower
of this Agreement or any Note.
“Met-Ed” has the meaning set forth in the preamble hereto.
“Met-Ed FERC Order” means the order of the FERC, dated March 10, 2010, that
authorizes Met-Ed to obtain Extensions of Credit until May 31, 2012, as amended,
extended, supplemented, replaced or renewed from time to time.
“Moody’s” means Moody’s Investors Service, Inc.
“MP” has the meaning set forth in the preamble hereto.
“MP FERC Order” means the order of the FERC, dated June 29, 2010, that
authorizes MP to obtain Extensions of Credit until June 29, 2012, as amended,
extended, supplemented, replaced or renewed from time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any member of the
Controlled Group is or may reasonably be expected to have an obligation to make,
contributions, or with respect to which any Borrower may reasonably be expected
to incur liability.
“New Fronting Bank” has the meaning set forth in Section 2.04(r).
“Nonconsenting Lender” has the meaning set forth in Section 2.19(b).

 

15



--------------------------------------------------------------------------------



 



“Nonrecourse Indebtedness” means, with respect to any Borrower and its
Subsidiaries, (i) any Indebtedness that finances the acquisition, development,
construction or improvement of an asset in respect of which the Person to which
such Indebtedness is owed has no recourse whatsoever to such Borrower or any of
its Affiliates and (ii) any Indebtedness existing on the date of this Agreement
that finances the ownership or operation of an asset in respect of which the
Person to which such Indebtedness is owed has no recourse whatsoever to such
Borrower or any of its Affiliates, in each case of clauses (i) and (ii), other
than:

  (A)  
recourse to the named obligor with respect to such Indebtedness (the “Debtor”)
for amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset; and
    (B)  
recourse to the Debtor for the purpose only of enabling amounts to be claimed in
respect of such Indebtedness in an enforcement of any security interest or lien
given by the Debtor over the asset or the income, cash flow or other proceeds
deriving from the asset (or given by any shareholder or the like in the Debtor
over its shares or like interest in the capital of the Debtor) to secure the
Indebtedness, but only if the extent of the recourse to the Debtor is limited
solely to the amount of any recoveries made on any such enforcement; and
    (C)  
recourse to the Debtor generally or indirectly to any Affiliate of the Debtor,
under any form of assurance, undertaking or support, which recourse is limited
to a claim for damages (other than liquidated damages and damages required to be
calculated in a specified way) for a breach of an obligation (other than a
payment obligation or an obligation to comply or to procure compliance by
another with any financial ratios or other tests of financial condition) by the
Person against which such recourse is available.

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.18 in the form of Exhibit B hereto.
“Notice of Pro-Rata Borrowing” means a notice of a Pro-Rata Borrowing pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit C.
“Notice of Swing Line Borrowing” means a notice of a Swing Line Borrowing
pursuant to Section 2.03 which, if in writing, shall be substantially in the
form of Exhibit D.
“OE” has the meaning set forth in the preamble hereto.
“OE PUCO Order” means the order of the PUCO, dated December 8, 2010, that
authorizes OE to obtain Extensions of Credit until December 31, 2011, as
amended, extended, supplemented, replaced or renewed from time to time.
“OECD” means the Organization for Economic Cooperation and Development.
“Organizational Documents” means, as applicable to any Person, the charter, code
of regulations, articles of incorporation, by-laws, certificate of formation,
operating agreement, certificate of partnership, limited liability company
agreement, operating agreement, partnership agreement, certificate of limited
partnership, limited partnership agreement or other constitutive documents of
such Person.

 

16



--------------------------------------------------------------------------------



 



“Original Fronting Banks” has the meaning set forth in Section 2.04(r).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Credits” means, on any date of determination, an amount equal to
(i) the aggregate principal amount of all Advances outstanding on such date plus
(ii) the aggregate undrawn amount of all issued Letters of Credit outstanding on
such date plus (iii) the aggregate amount of Reimbursement Obligations
outstanding on such date (excluding Reimbursement Obligations that, on such date
of determination, are repaid with the proceeds of Advances made in accordance
with Sections 2.04 (f) and (g), to the extent the principal amount of such
Advances is included in the determination of the aggregate principal amount of
all outstanding Advances as provided in clause (i) of this definition). The
Outstanding Credits of a Lender on any date of determination shall be an amount
equal to the outstanding Advances made by such Lender plus the amount of such
Lender’s participation interest in outstanding Letters of Credit, Reimbursement
Obligations and Swing Line Advances included in the definition of “Outstanding
Credits”.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 8.08(d).
“Participant Register” has the meaning set forth in Section 8.08(d).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as in effect from time to time.
“Payment Date” means the date on which payment of a Drawing is made by a
Fronting Bank.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“PE” has the meaning set forth in the preamble hereto.
“PE FERC Order” means the order of the FERC, dated March 22, 2011, that
authorizes PE to obtain Extensions of Credit until May 31, 2012, as amended,
extended, supplemented, replaced or renewed from time to time.
“Penelec” has the meaning set forth in the preamble hereto.
“Penelec FERC Order” means the order of the FERC, dated March 10, 2010, that
authorizes Penelec to obtain Extensions of Credit until May 31, 2012, as
amended, extended, supplemented, replaced or renewed from time to time.

 

17



--------------------------------------------------------------------------------



 



“Penn” has the meaning set forth in the preamble hereto.
“Penn FERC Order” means the order of the FERC, dated March 10, 2010, that
authorizes Penn to obtain Extensions of Credit until May 31, 2012, as amended,
extended, supplemented, replaced or renewed from time to time.
“Percentage” means, in respect of any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such day by the
total of the Commitments on such day, and multiplying the quotient so obtained
by 100%.
“Permitted Obligations” mean (i) nonspeculative Hedging Obligations of any
Person and its subsidiaries arising in the ordinary course of business and in
accordance with such Person’s established risk management policies that are
designed to protect such Person against, among other things, fluctuations in
interest rates or currency exchange rates and which in the case of agreements
relating to interest rates shall have a notional amount no greater than the
payments due with respect to the applicable obligations being hedged and
(ii) Commodity Trading Obligations. For the avoidance of doubt, such
transactions shall be considered nonspeculative if undertaken in conformance
with FE’s Corporate Risk Management Policy then in effect, as approved by FE’s
Audit Committee, together with the Approved Business Unit Risk Management
Policies referenced thereunder, including, but not limited to, the FES Commodity
Portfolio Risk Management Policy.
“Permitted Securitization” means, for any Borrower and its Subsidiaries, any
sale, assignment, conveyance, grant and/or contribution, or series of related
sales, assignments, conveyances, grants and/or contributions, by such Borrower
or any of its Subsidiaries of Receivables (or purported sale, assignment,
conveyance, grant and/or contribution) to a trust, corporation or other entity,
where the purchase of such Receivables may be funded or exchanged in whole or in
part by the incurrence or issuance by the applicable Securitization SPV, if any,
of Indebtedness or securities (such Indebtedness and securities being
“Attributable Securitization Obligations”) that are to be secured by or
otherwise satisfied by payments from, or that represent interests in, the cash
flow derived primarily from such Receivables (provided, however, that
“Indebtedness” as used in this definition shall not include Indebtedness
incurred by a Securitization SPV owed to any Borrower or any of its
Subsidiaries, which Indebtedness represents all or a portion of the purchase
price or other consideration paid by such Securitization SPV for such
receivables or interests therein), where (i) any representation, warranty,
covenant, recourse, repurchase, hold harmless, indemnity or similar obligations
of such Borrower or any of its Subsidiaries, as applicable, in respect of
Receivables sold, assigned, conveyed, granted or contributed, or payments made
in respect thereof, are customary for transactions of this type, and do not
prevent the characterization of the transaction as a true sale under applicable
laws (including debtor relief laws) and (ii) any representation, warranty,
covenant, recourse, repurchase, hold harmless, indemnity or similar obligations
of any Securitization SPV in respect of Receivables sold, assigned, conveyed,
granted or contributed or payments made in respect thereof, are customary for
transactions of this type.

 

18



--------------------------------------------------------------------------------



 



“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means, at any time, an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
or 430 of the Code, (i) that is (A) maintained by or contributed to by (or to
which there is or may be an obligation to contribute to by) any Borrower or any
member of the Controlled Group for employees of any Borrower or a member of the
Controlled Group, or (B) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions, and (ii) each such plan as to which any Borrower or a member of
the Controlled Group has within the preceding five plan years maintained,
contributed to or had an obligation to contribute to.
“Platform” has the meaning set forth in Section 8.03(b).
“Pro-Rata Advance” means an advance by a Lender to any Borrower as part of a
Pro-Rata Borrowing pursuant to Section 2.01 and refers to an Alternate Base Rate
Pro-Rata Advance or a Eurodollar Rate Advance, subject to Conversion pursuant to
Section 2.10 or 2.11.
“Pro-Rata Borrowing” means a borrowing consisting of simultaneous Pro-Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01
or Converted pursuant to Section 2.10 or 2.11.
“PUCO” means The Public Utilities Commission of Ohio.
“RBS” has the meaning set forth in the preamble hereto.
“Receivables” means any accounts receivable, payment intangibles, notes
receivable, rights to receive future payments and related rights (whether now
existing or arising or acquired in the future, whether constituting accounts,
chattel paper, instruments, general intangibles or otherwise, and including the
right to payment of any interest or finance charges), including (i) financial
transmission rights (“FTRs”) or any other rights to payment from PJM
Interconnection LLC or another regional transmission authority of the Borrower
or any of its Subsidiaries or (ii) the right to impose, charge, collect and
receive special, irrevocable, nonbypassable charges based upon the consumption
of electricity imposed pursuant to Applicable Law on a Borrower’s or any of its
Subsidiaries’ ratepayers, and any supporting obligations and other financial
assets related thereto (including all collateral securing such accounts
receivables, FTRs or other assets, contracts and contract rights, all guarantees
with respect thereto, and all proceeds thereof) that are transferred, or in
respect of which security interests are granted in one or more transactions that
are customary for asset securitizations of such Receivables.
“Recipient” means, as applicable, (i) the Administrative Agent, (ii) any Lender,
(iii) any Fronting Bank and (iv) any Swing Line Lender.

 

19



--------------------------------------------------------------------------------



 



“Reference Banks” means RBS and any Lender as may be selected from time to time
to act as a replacement or additional Reference Bank hereunder by the
Administrative Agent.
“Reference Ratings” means, with respect to any Borrower, the ratings assigned by
S&P and Moody’s to the senior unsecured non-credit enhanced debt of such
Borrower; provided that, if there is no such rating, “Reference Ratings” shall
mean the ratings that are one level below the ratings assigned by S&P and
Moody’s to the senior secured debt of such Borrower.
“Register” has the meaning set forth in Section 8.08(c).
“Reimbursement Obligation” means the obligation of each Borrower to reimburse a
Fronting Bank for any Drawing paid by such Fronting Bank pursuant to
Section 2.04(g).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Reimbursement Date” has the meaning set forth in Section 2.04(f)(i).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“SEC” means the United States Securities and Exchange Commission.
“Securitization SPV” means any trust, partnership or other Person established by
a Borrower or a Subsidiary of such Borrower to implement a Permitted
Securitization.
“Significant Subsidiaries” means (i) with respect to FE, each of CEI, Met-Ed,
OE, Penn, TE, ATSI, JCP&L, MP, Penelec, PE, West-Penn, FES and AESC, and any
successor to any of them, and (ii) with respect to any Borrower, any significant
subsidiary (as such term is defined in Regulation S-X of the SEC (17 C.F.R.
§210.1-02(w)), or any successor provision) of such Borrower (excluding
Securitization SPVs).
“Specified Date” has the meaning set forth in Section 2.19(c).
“Stated Amount” means the maximum amount available to be drawn by a Beneficiary
under a Letter of Credit.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other persons performing similar
functions are at the time directly or indirectly owned by such a Person, or one
or more Subsidiaries, or by such Person and one or more of its Subsidiaries.

 

20



--------------------------------------------------------------------------------



 



“Swing Line Advance” means an Advance made by a Swing Line Lender to any
Borrower as part of a Swing Line Borrowing pursuant to Section 2.03.
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by a Swing Line Lender pursuant to Section 2.03.
“Swing Line Commitment” means, with respect to any Swing Line Lender, the
aggregate amount of Swing Line Advances that such Swing Line Lender agrees to
make, as modified from time to time pursuant to an agreement signed by such
Swing Line Lender. With respect to each Lender that is a Swing Line Lender on
the date hereof, such Swing Line Lender’s Swing Line Commitment shall equal the
“Swing Line Commitment” listed for such Swing Line Lender on Schedule III and,
with respect to any Lender that becomes a Swing Line Lender after the date
hereof, such Lender’s Swing Line Commitment shall equal the amount agreed upon
between the Borrowers and such Lenders at the time such Lender becomes a Swing
Line Lender.
“Swing Line Lender” means each of the Lenders identified as a “Swing Line
Lender” on Schedule III and any other Lender or Affiliate thereof that may be
appointed from time to time by the Borrowers to provide Swing Line Advances
under this Agreement, that is reasonably acceptable to the Administrative Agent
and that accepts such appointment.
“Swing Line Sublimit” means an amount equal to the lesser of (i) $250,000,000
and (ii) the aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the aggregate Commitments.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“TE” has the meaning set forth in the preamble hereto.
“TE PUCO Order” means the order of the PUCO, dated December 8, 2010, that
authorizes TE to obtain Extensions of Credit until December 31, 2011, as
amended, extended, supplemented, replaced or renewed from time to time.
“Termination Date” means June 17, 2016, subject, for certain Lenders, to the
extension described in Section 2.19 hereof, or, in any case, the earlier date of
termination in whole of the Commitments pursuant to Section 2.06 or Section 6.01
hereof.
“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of any member of the Controlled Group from a Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 or 4042 of ERISA, or (iv) the institution of proceedings to
terminate a Plan by the PBGC, or (v) any other event or condition that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment by a court of competent jurisdiction of a trustee to administer, any
Plan.

 

21



--------------------------------------------------------------------------------



 



“Total Capitalization” means, with respect to any Borrower at any date of
determination the sum, without duplication, of (i) Consolidated Debt of such
Borrower, (ii) the capital stock (but excluding treasury stock and capital stock
subscribed and unissued) and other equity accounts (including retained earnings
and paid in capital but excluding accumulated other comprehensive income and
loss) of such Borrower and its Consolidated Subsidiaries, (iii) consolidated
equity of the preference stockholders of such Borrower and its Consolidated
Subsidiaries, and (iv) the aggregate principal amount of Trust Preferred
Securities and Junior Subordinated Deferred Interest Debt Obligations of such
Borrower and its Consolidated Subsidiaries.
“Trust Preferred Securities” means any securities, however denominated,
(i) issued by any Borrower or any Consolidated Subsidiary of any Borrower,
(ii) that are not subject to mandatory redemption or the underlying securities,
if any, of which are not subject to mandatory redemption, (iii) that are
perpetual or mature no less than 30 years from the date of issuance, (iv) the
indebtedness issued in connection with which, including any guaranty, is
subordinate in right of payment to the unsecured and unsubordinated indebtedness
of the issuer of such indebtedness or guaranty, and (v) the terms of which
permit the deferral of the payment of interest or distributions thereon to a
date occurring after the Termination Date.
“Type” means the designation of a Borrowing or an Advance as a Eurodollar Rate
Borrowing or Advance or as an Alternate Base Rate Borrowing or Advance.
“Union Bank Facility” means the $250,000,000 Credit Agreement, dated as of
April 30, 2010, among Allegheny Energy, Inc., the banks, financial institutions
and other institutional lenders party thereto, the letter of credit issuing
banks party thereto and Union Bank, N.A., as administrative agent.
“Unmatured Default” means any event that, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(e)(ii)(C).
“West-Penn” has the meaning set forth in the preamble hereto.
“West-Penn FERC Order” means the order of the FERC, dated March 22, 2011, that
authorizes PE to obtain Extensions of Credit until May 31, 2012, as amended,
extended, supplemented, replaced or renewed from time to time.

 

22



--------------------------------------------------------------------------------



 



SECTION 1.02. Computation of Time Periods.
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
SECTION 1.03. Accounting Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g).
SECTION 1.04. Terms Generally.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provisions hereof, (iv) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement, and (v) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01. The Pro-Rata Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Pro-Rata Advances to each Borrower in Dollars only from time to time on
any Business Day during the period from the date hereof until the Termination
Date in an aggregate amount not to exceed at any time outstanding the Available
Commitment of such Lender. Each Pro-Rata Borrowing shall be in an aggregate
amount not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type and, in the case of
Eurodollar Rate Advances, having the same Interest Period made or Converted on
the same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Available Commitment, and subject to the
conditions set forth in Article III and the other terms and conditions hereof,
each Borrower may from time to time borrow, prepay pursuant to Section 2.12 and
reborrow under this Section 2.01; provided, that in no case shall any Lender be
required to make a Pro-Rata Advance to a Borrower hereunder if (i) the amount of
such Pro-Rata Advance would exceed such Lender’s Available Commitment, (ii) the
making of such Pro-Rata Advance, together with the making of the other Pro-Rata
Advances constituting part of the same Pro-Rata Borrowing, would cause the total
amount of all Outstanding Credits to exceed the aggregate amount of the
Commitments or (iii) the amount of such Pro-Rata Advance, together with all
other Outstanding Credits for the account of such Borrower, would exceed such
Borrower’s Borrower Sublimit.

 

23



--------------------------------------------------------------------------------



 



SECTION 2.02. Making the Pro-Rata Advances.
(a) Each Pro-Rata Borrowing shall be made on notice, given (i) in the case of a
Pro-Rata Borrowing comprising Eurodollar Rate Advances, not later than
11:00 a.m. (New York time) on the third Business Day prior to the date of the
proposed Borrowing, and (ii) in the case of a Pro-Rata Borrowing comprising
Alternate Base Rate Pro-Rata Advances, not later than 11:00 a.m. (New York time)
on the date of the proposed Pro-Rata Borrowing, by any Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof.
Each such Notice of Pro-Rata Borrowing by a Borrower shall be by telecopier, in
substantially the form of Exhibit C hereto, specifying therein the requested
(A) date of such Pro-Rata Borrowing, (B) Type of Pro-Rata Advances to be made in
connection with such Pro-Rata Borrowing, (C) aggregate amount of such Pro-Rata
Borrowing, (D) in the case of a Pro-Rata Borrowing comprising Eurodollar Rate
Advances, the initial Interest Period for each such Pro-Rata Advance, which
Pro-Rata Borrowing shall be subject to the limitations stated in the definition
of “Interest Period” in Section 1.01, and (E) the identity of the Borrower
requesting such Pro-Rata Borrowing. Each Borrower may request that more than one
Borrowing be made on any date. Each Lender shall, before 1:00 p.m. (New York
time) on the date of such Pro-Rata Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at its address
referred to in Section 8.02, in same day funds, such Lender’s Percentage of such
Pro-Rata Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to such Borrower at the
Administrative Agent’s aforesaid address.
(b) Each Notice of Pro-Rata Borrowing delivered by any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Notice of Pro-Rata
Borrowing delivered by any Borrower requesting Eurodollar Rate Advances, such
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure by such Borrower to fulfill on or
before the date specified in such Notice of Pro-Rata Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Pro-Rata Advance to be made by such Lender as part of such
Borrowing when such Pro-Rata Advance, as a result of such failure, is not made
on such date.
(c) Unless the Administrative Agent shall have received written notice via
facsimile transmission from a Lender prior to (A) 5:00 p.m. (New York time) one
Business Day prior to the date of a Pro-Rata Borrowing comprising Eurodollar
Rate Advances or (B) 12:00 noon (New York time) on the date of a Pro-Rata
Borrowing comprising Alternate Base Rate Pro-Rata Advances that such Lender will
not make available to the Administrative Agent such Lender’s Percentage of such
Pro-Rata Borrowing, the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the date of such
Pro-Rata Borrowing in accordance with subsection (a) of this Section 2.02 and
the Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such Percentage of such Pro-Rata
Borrowing available to the Administrative Agent, such Lender and such Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of such Borrower, the
interest rate applicable at the time to Pro-Rata Advances made in connection
with such Pro-Rata Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Pro-Rata Advance as part of such Pro-Rata Borrowing for purposes of this
Agreement.

 

24



--------------------------------------------------------------------------------



 



(d) The failure of any Lender to make the Pro-Rata Advance to be made by it as
part of any Pro-Rata Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Pro-Rata Advance on the date of such
Pro-Rata Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Pro-Rata Advance to be made by such other Lender on the
date of any Borrowing.
SECTION 2.03. Swing Line Advances.
(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender agrees to make Swing Line Advances to any Borrower in Dollars
only from time to time on any Business Day during the period from the date
hereof until the Termination Date in an aggregate amount not to exceed at any
time the amount of such Swing Line Lender’s Swing Line Commitment; provided,
however, no Swing Line Lender shall be required to make a Swing Line Advance
hereunder if (i) the amount of such Swing Line Advance, together with the
aggregate principal amount of all other Swing Line Advances outstanding would
exceed the Swing Line Sublimit, (ii) the making of such Swing Line Advance,
together with the making of the other Swing Line Advances constituting part of
the same Swing Line Borrowing, would cause the total amount of all Outstanding
Credits to exceed the aggregate amount of the Commitments or (iii) the amount of
such Swing Line Advance would exceed such Borrower’s Borrower Sublimit. Within
the foregoing limits, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.03, prepay under Section 2.12, and
reborrow under this Section 2.03. Immediately upon the making of a Swing Line
Advance, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to such Lender’s
Percentage of the amount of such Swing Line Advance. No more than five Swing
Line Advances may be outstanding hereunder at any time.
(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon any
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the applicable Swing Line Lender and the Administrative Agent not
later than 11:00 a.m. (New York time) on the date of the proposed Swing Line
Borrowing, or at such later time as a Swing Line Lender may agree, and shall
specify (i) the date of such Swing Line Borrowing, (ii) the amount of such Swing
Line Borrowing, which shall be not less than $1,000,000 or an integral multiple
of $1,000,000 in excess thereof, and (iii) the identity of the Borrower
requesting such Swing Line Borrowing. Each such telephonic notice must be
confirmed promptly by delivery to the relevant Swing Line Lender and the
Administrative Agent of a written Notice of Swing Line Borrowing, appropriately
completed and signed by such Borrower. Promptly after receipt by such Swing Line
Lender of any telephonic Notice of Swing Line Borrowing, such Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Notice of Swing Line Borrowing and,
if not, such Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless such Swing Line Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 12:00 p.m. (New York time) on
the date of the proposed Swing Line Borrowing (A) directing such Swing Line
Lender not to make such Swing Line Advance as a result of the limitations set
forth in the first sentence of Section 2.03(a) or (B) that one or more of the
applicable conditions specified in Article III is not then satisfied, then,
subject to the terms and conditions hereof, such Swing Line Lender will, not
later than 1:00 p.m. on the borrowing date specified in such Notice of Swing
Line Borrowing, make the amount of its Swing Line Advance available to the
applicable Borrower at its office by crediting the account of such Borrower on
the books of such Swing Line Lender in immediately available funds.

 

25



--------------------------------------------------------------------------------



 



(c) Refinancing of Swing Line Advances.
(i) Each Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of any Borrower (each of which hereby irrevocably authorizes
each Swing Line Lender to so request on its behalf), that each Lender make an
Alternate Base Rate Pro-Rata Advance in an amount equal to such Lender’s
Percentage of the amount of Swing Line Advances made by such Swing Line Lender
then outstanding to such Borrower. Such request shall be made in writing (which
written request shall be deemed to be a Notice of Pro-Rata Borrowing for
purposes hereof) and in accordance with the requirements of Sections 2.01 and
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Alternate Base Rate Pro-Rata Advances, but subject to the
unutilized portion of the Commitments and the conditions set forth in
Section 3.02. Such Swing Line Lender shall furnish such Borrower with a copy of
the applicable Notice of Pro-Rata Borrowing promptly after delivering such
notice to the Administrative Agent. Each Lender shall, before 1:00 p.m. (New
York time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 8.02, in same day funds, such Lender’s Percentage of such Pro-Rata
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to such Borrower at the
Administrative Agent’s aforesaid address, whereupon, subject to
Section 2.03(c)(ii), each Lender that so makes funds available shall be deemed
to have made an Alternate Base Rate Pro-Rata Advance to such Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable Swing Line Lender.
(ii) If for any reason any Swing Line Advance cannot be refinanced by a Pro-Rata
Borrowing in accordance with Section 2.03(c)(i), the request for Alternate Base
Rate Pro-Rata Advances submitted by a Swing Line Lender as set forth herein
shall be deemed to be a request by such Swing Line Lender that each Lender fund
its risk participation in the relevant Swing Line Advances, and each Lender’s
payment to the Administrative Agent for the account of such Swing Line Lender
pursuant to Section 2.03(c)(i) shall be deemed payment in respect of such
participation.

 

26



--------------------------------------------------------------------------------



 



(iii) If any Lender fails to make available to the Administrative Agent for the
account of any Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), such Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of such Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv) Each Lender’s obligation to make Pro-Rata Advances or to purchase and fund
risk participations in Swing Line Advances pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against any Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of an Unmatured Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Pro-Rata Advances
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 3.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of any Borrower to repay Swing Line Advances, together
with interest as provided herein.
(d) Repayment of Participations.
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Advance, if the applicable Swing Line Lender receives any
payment on account of such Swing Line Advance, such Swing Line Lender will
distribute to such Lender its Percentage of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swing Line Lender.
(ii) If any payment received by any Swing Line Lender in respect of principal or
interest on any Swing Line Advance is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 2.15(g) (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of such Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the obligations hereunder and
the termination of this Agreement.

 

27



--------------------------------------------------------------------------------



 



(e) Interest for Account of Swing Line Lenders. Each Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Advances made to such Borrower. Until each Lender funds its Alternate Base Rate
Pro-Rata Advance or risk participation pursuant to this Section 2.03 to
refinance such Lender’s Percentage of any Swing Line Advance, interest in
respect of such Percentage interest shall be solely for the account of such
Swing Line Lender.
(f) Payments Directly to Swing Line Lenders. Each Borrower with outstanding
Swing Line Advances shall make all payments of principal and interest in respect
of such Swing Line Advances directly to the Swing Line Lender that made such
Advances.
SECTION 2.04. Letters of Credit.
(a) Agreement of Fronting Banks. Subject to the terms and conditions of this
Agreement, each Fronting Bank agrees to issue and amend (including, without
limitation, to extend or renew) for the account of any Borrower or any
Subsidiary thereof (each such Person, an “Account Party”) one or more standby
letters of credit (individually, a “Letter of Credit” and collectively, the
“Letters of Credit”) from and including the date hereof to the third Business
Day preceding the Termination Date, in an aggregate Stated Amount at any time
outstanding not to exceed such Fronting Bank’s LC Fronting Bank Commitment, up
to a maximum aggregate Stated Amount of all Letters of Credit at any one time
outstanding equal to the L/C Commitment Amount minus Reimbursement Obligations
outstanding at such time. Each Letter of Credit may be renewable (if so
requested by the applicable Borrower), shall have a Stated Amount not less than
$100,000 and shall have an Expiration Date of no later than the earlier of
(x) the third Business Day preceding the latest Termination Date and (y) the
date occurring one year after the Date of Issuance of such Letter of Credit;
provided, however, that no Fronting Bank will issue or amend a Letter of Credit
if, immediately following such issuance or amendment, (i) the Stated Amount of
such Letter of Credit would (A) exceed the Available Commitments or (B) when
aggregated with (1) the Stated Amounts of all other outstanding Letters of
Credit and (2) the outstanding Reimbursement Obligations, exceed the L/C
Commitment Amount or (ii) the total amount of all Outstanding Credits would
exceed the aggregate amount of the Commitments. Letters of Credit shall be
denominated in Dollars only. Notwithstanding that any Letter of Credit issued or
outstanding hereunder may be in support of any obligations of, or for the
account of, a Subsidiary of a Borrower, any Borrower that requests the issuance
of any such Letter of Credit in support of any obligations of, or for the
account of, any of its Subsidiaries shall be obligated to reimburse the
applicable Fronting Bank for any and all drawings under such Letter of Credit.
Each Borrower that requests the issuance of any such Letter of Credit hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to such Borrower’s benefit and that such Borrower’s business
derives substantial benefits from the businesses of such Subsidiary. No Fronting
Bank shall be under any obligation to issue any Letter of Credit if (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Fronting Bank from issuing such
Letter of Credit, (B) any law applicable to such Fronting Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Fronting Bank shall prohibit, or request
that such Fronting Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Fronting Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Fronting Bank is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon such Fronting
Bank any unreimbursed loss, cost or expense that was not applicable on the date
hereof and that such Fronting Bank in good faith deems material to it, (C) the
issuance of such Letter of Credit would violate one or more policies of such
Fronting Bank or (D) such Fronting Bank is not required to make any Extension of
Credit in connection with a Letter of Credit under Section 2.21(d).

 

28



--------------------------------------------------------------------------------



 



(b) Forms. Each Letter of Credit shall be in a form customarily used by the
Fronting Bank that is to issue such Letter of Credit or in such other form as
has been approved by such Fronting Bank. At the time of issuance or amendment,
subject to the terms and conditions of this Agreement, the amount and the terms
and conditions of each Letter of Credit shall be subject to approval by the
applicable Fronting Bank and the applicable Borrower.
(c) Notice of Issuance; Application. The applicable Borrower shall give the
applicable Fronting Bank and the Administrative Agent written notice, or
telephonic notice confirmed in writing, in any case, at least two Business Days
(or such shorter period as such Fronting Bank may agree in its sole discretion)
prior to the requested Date of Issuance of a Letter of Credit, such notice to be
in substantially the form of Exhibit E hereto (a “Letter of Credit Request”).
Such Borrower shall also execute and deliver such customary letter of credit
application forms as requested from time to time by such Fronting Bank. Such
application forms shall indicate the identity of the Account Party and that such
Borrower is the “Applicant” or shall otherwise indicate that such Borrower is
the obligor in respect of any Letter of Credit to be issued thereunder. If the
terms or conditions of the application forms conflict with any provision of this
Agreement, the terms of this Agreement shall govern.
(d) Issuance. Provided that the applicable Borrower has given the notice
prescribed by Section 2.04(c) and subject to the other terms and conditions of
this Agreement, including the satisfaction of the applicable conditions
precedent set forth in Article III, the applicable Fronting Bank shall issue the
requested Letter of Credit on the requested Date of Issuance as set forth in the
applicable Letter of Credit Request for the benefit of the stipulated
Beneficiary and shall deliver the original of such Letter of Credit to the
Beneficiary at the address specified in the notice. At the request of the
applicable Borrower, such Fronting Bank shall deliver a copy of each Letter of
Credit to such Borrower within a reasonable time after the Date of Issuance
thereof. Upon the request of such Borrower, such Fronting Bank shall deliver to
such Borrower a copy of any Letter of Credit proposed to be issued hereunder
prior to the issuance thereof.
(e) Notice of Drawing. Each Fronting Bank shall promptly notify the applicable
Borrower by telephone, facsimile or other telecommunication of any Drawing under
a Letter of Credit issued for the account of such Borrower by such Fronting
Bank.

 

29



--------------------------------------------------------------------------------



 



(f) Payments. Each Borrower hereby agrees to pay to each Fronting Bank, in the
manner provided in subsection (g) below:
(i) on the date of receipt by such Borrower of notice of any Drawing pursuant to
a subsection (e) above, if such notice is received not later than 11:00 a.m.
(New York City time), or on the first Business Day following receipt of such
notice by such Borrower, if such notice is received later than 11:00 a.m. (New
York City time), an amount equal to the amount paid by such Fronting Bank in
connection with such Drawing (such date being the “Required Reimbursement
Date”); and
(ii) if any Drawing shall be reimbursed to any Fronting Bank after 12:00 noon
(New York time) on the applicable Payment Date, interest on any and all amounts
required to be paid pursuant to clause (i) of this subsection (f) from and after
such Payment Date until payment in full, payable on demand, at the annual rate
of interest applicable to Alternate Base Rate Advances as in effect from time to
time, provided, however, that from and after the Required Reimbursement Date
with respect to such Drawing until payment in full, such interest rate shall be
increased by 2.00%.
(g) Method of Reimbursement. Each Borrower shall reimburse each Fronting Bank
for each Drawing under any Letter of Credit issued for the account of such
Borrower by such Fronting Bank pursuant to subsection (f) above in the following
manner:
(i) such Borrower shall reimburse such Fronting Bank in the manner described in
subsection (f) above and Section 2.15; or
(ii) if (A) such Borrower has not reimbursed such Fronting Bank pursuant to
paragraph (i) above, (B) the applicable conditions to Borrowing set forth in
Articles II and III have been fulfilled, and (C) the Available Commitments in
effect at such time exceed the amount of the Drawing to be reimbursed, such
Borrower may reimburse such Fronting Bank for such Drawing with the proceeds of
an Alternate Base Rate Pro-Rata Advance or, if the conditions specified in the
foregoing clauses (A), (B) and (C) have been satisfied and a Notice of Borrowing
requesting a Eurodollar Rate Advance has been given in accordance with Section
2.02 three Business Days prior to the relevant Payment Date, with the proceeds
of a Eurodollar Rate Advance.
(h) Nature of Fronting Banks’ Duties. In determining whether to honor any
Drawing under any Letter of Credit issued by any Fronting Bank, such Fronting
Bank shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit.
Each Borrower otherwise assumes all risks of the acts and omissions of, or
misuse of any Letter of Credit issued by any Fronting Bank for the account of
such Borrower by, the Beneficiary of such Letter of Credit. In furtherance and
not in limitation of the foregoing, but consistent with applicable law, no
Fronting Bank shall be responsible, absent gross negligence or willful
misconduct, (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of any drawing honored under a Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile or otherwise, whether or not they be in
cipher; (iv) for errors in interpretation of technical terms; (v) for any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any such Letter of Credit, or the proceeds thereof;
(vi) for the misapplication by the Beneficiary of any such Letter of Credit or
of the proceeds of any drawing honored under such Letter of Credit; and
(vii) for any consequences arising from causes beyond the control of such
Fronting Bank. None of the above shall affect, impair or prevent the vesting of
any of such Fronting Bank’s rights or powers hereunder. Not in limitation of the
foregoing, any action taken or omitted to be taken by any Fronting Bank under or
in connection with any Letter of Credit shall not create against such Fronting
Bank any liability to the Borrowers or any Lender, except for actions or
omissions resulting from the gross negligence or willful misconduct of such
Fronting Bank or any of its agents or representatives, and such Fronting Bank
shall not be required to take any action that exposes such Fronting Bank to
personal liability or that is contrary to this Agreement or applicable law.

 

30



--------------------------------------------------------------------------------



 



(i) Obligations of Borrowers Absolute. The obligation of each Borrower to
reimburse each Fronting Bank for Drawings honored under the Letters of Credit
issued for the account of such Borrower by such Fronting Bank shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances including, without limitation,
the following circumstances:
(i) any lack of validity or enforceability of any Letter of Credit;
(ii) the existence of any claim, set-off, defense or other right that any
Borrower, any Account Party or any Affiliate of any Borrower or any Account
Party may have at any time against a Beneficiary or any transferee of any Letter
of Credit (or any Persons or entities for whom any such Beneficiary or
transferee may be acting), such Fronting Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction;
(iii) any draft, demand, certificate or any other documents presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(v) any non-application or misapplication by the Beneficiary of the proceeds of
any Drawing under a Letter of Credit; or
(vi) the fact that an Event of Default or an Unmatured Default shall have
occurred and be continuing.
No payment made under this Section shall be deemed to be a waiver of any claim
any Borrower may have against any Fronting Bank or any other Person.

 

31



--------------------------------------------------------------------------------



 



(j) Participations by Lenders. By the issuance of a Letter of Credit and without
any further action on the part of any Fronting Bank or any Lender in respect
thereof, each Fronting Bank shall hereby be deemed to have granted to each
Lender, and each Lender shall hereby be deemed to have acquired from such
Fronting Bank, an undivided interest and participation in such Letter of Credit
(including any letter of credit issued by such Fronting Bank in substitution or
exchange for such Letter of Credit pursuant to the terms thereof) equal to such
Lender’s Percentage of the Stated Amount of such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to such Fronting Bank, in accordance with this subsection (j), such Lender’s
Percentage of each payment made by such Fronting Bank in respect of an
unreimbursed Drawing under a Letter of Credit. Such Fronting Bank shall notify
the Administrative Agent of the amount of such unreimbursed Drawing honored by
it not later than (x) 12:00 noon (New York time) on the date of payment of a
draft under a Letter of Credit, if such payment is made at or prior to
11:00 a.m. (New York time) on such day, and (y) the close of business (New York
time) on the date of payment of a draft under a Letter of Credit, if such
payment is made after 11:00 a.m. (New York time) on such day, and the
Administrative Agent shall notify each Lender of the date and amount of such
unreimbursed Drawing under such Letter of Credit honored by such Fronting Bank
and the amount of such Lender’s Percentage therein no later than (1) 1:00 p.m.
(New York time) on such day, if such payment is made at or prior to 11:00 a.m.
(New York time) on such day, and (2) 11:00 a.m. (New York time) on the next
following Business Day, if such payment is made after 11:00 a.m. (New York time)
on such day. Not later than 2:00 p.m. (New York time) on the date of receipt of
a notice of an unreimbursed Drawing by a Lender, such Lender agrees to pay to
such Fronting Bank an amount equal to the product of (A) such Lender’s
Percentage and (B) the amount of the payment made by such Fronting Bank in
respect of such unreimbursed Drawing.
If payment of the amount due pursuant to the preceding sentence from a Lender is
received by such Fronting Bank after the close of business on the date it is
due, such Lender agrees to pay to such Fronting Bank, in addition to (and along
with) its payment of the amount due pursuant to the preceding sentence, interest
on such amount at a rate per annum equal to (i) for the period from and
including the date such payment is due to but excluding the second succeeding
Business Day, the Federal Funds Rate, and (ii) for the period from and including
the second Business Day succeeding the date such payment is due to but excluding
the date on which such amount is paid in full, the Federal Funds Rate plus
2.00%.
(k) Obligations of Lenders Absolute. Each Lender acknowledges and agrees that
(i) its obligation to acquire a participation in any Fronting Bank’s liability
in respect of the Letters of Credit and (ii) its obligation to make the payments
specified herein, and the right of each Fronting Bank to receive the same, in
the manner specified herein, are absolute and unconditional and shall not be
affected by any circumstances whatsoever, including, without limitation, (A) the
occurrence and continuance of any Event of Default or Unmatured Default; (B) any
other breach or default by any Borrower, the Administrative Agent or any Lender
hereunder; (C) any lack of validity or enforceability of any Letter of Credit or
any Loan Document; (D) the existence of any claim, setoff, defense or other
right that the Lender may have at any time against any Borrower, any other
Account Party, any Beneficiary, any Fronting Bank or any other Lender; (E) the
existence of any claim, setoff, defense or other right that any Borrower may
have at any time against any Beneficiary, any Fronting Bank, the Administrative
Agent, any Lender or any other Person, whether in connection with this Agreement
or any other documents contemplated hereby or any unrelated transactions;
(F) any amendment or waiver of, or consent to any departure from, all or any of
the Letters of Credit or this Agreement; (G) any statement or any document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (H) payment by any Fronting Bank under any Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit, so long as such payment is not the
consequence of such Fronting Bank’s gross negligence or willful misconduct in
determining whether documents presented under a Letter of Credit comply with the
terms thereof; (I) the occurrence of the Termination Date; or (J) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing. Nothing herein shall prevent the assertion by any Lender of a claim
by separate suit or compulsory counterclaim, nor shall any payment made by a
Lender under Section 2.04 hereof be deemed to be a waiver of any claim that a
Lender may have against any Fronting Bank or any other Person.

 

32



--------------------------------------------------------------------------------



 



(l) Proceeds of Reimbursements. Upon receipt of a payment from a Borrower
pursuant to subsection (f) hereof, the applicable Fronting Bank shall promptly
transfer to each Lender that has funded its participation in the applicable
Drawing pursuant to subsection (j) above, such Lender’s pro rata share
(determined in accordance with such Lender’s Percentage) of such payment. All
payments due to the Lenders from any Fronting Bank pursuant to this subsection
(l) shall be made to the Lenders if, as, and, to the extent possible, when such
Fronting Bank receives payments in respect of Drawings under the Letters of
Credit pursuant to subsection (f) hereof, and in the same funds in which such
amounts are received; provided that if any Lender to which such Fronting Bank is
required to transfer any such payment (or any portion thereof) pursuant to this
subsection (l) does not receive such payment (or portion thereof) prior to
(i) the close of business on the Business Day on which such Fronting Bank
received such payment from such Borrower, if such Fronting Bank received such
payment prior to 1:00 p.m. (New York time) on such day, or (ii) 1:00 p.m. (New
York time) on the Business Day next succeeding the Business Day on which such
Fronting Bank received such payment from the Borrower, if such Fronting Bank
received such payment after 1:00 p.m. (New York time) on such day, such Fronting
Bank agrees to pay to such Lender, along with its payment of the portion of such
payment due to such Lender, interest on such amount at a rate per annum equal to
(A) for the period from and including the Business Day when such payment was
required to be made to the Lenders to but excluding the second succeeding
Business Day, the Federal Funds Rate and (B) for the period from and including
the second Business Day succeeding the Business Day when such payment was
required to be made to the Lenders to but excluding the date on which such
amount is paid in full, the Federal Funds Rate plus 2.00%.
(m) Concerning the Fronting Banks. Each Fronting Bank will exercise and give the
same care and attention to the Letters of Credit issued by it as it gives to its
other letters of credit and similar obligations, and each Lender agrees that
each Fronting Bank’s sole liability to such Lender shall be (i) to distribute
promptly, as and when received by such Fronting Bank, and in accordance with the
provisions of subsection (l) above, such Lender’s Percentage of any payments to
such Fronting Bank by the Borrowers pursuant to subsection (f) above in respect
of Drawings under the Letters of Credit issued by such Fronting Bank, (ii) to
exercise or refrain from exercising any right or to take or to refrain from
taking any action under this Agreement or any Letter of Credit issued by such
Fronting Bank as may be directed in writing by the Majority Lenders (or, when
expressly required by the terms of this Agreement, all of the Lenders) or the
Administrative Agent acting at the direction and on behalf of the Majority
Lenders (or, when expressly required by the terms of this Agreement, all of the
Lenders), except to the extent required by the terms hereof or thereof or by
applicable law, and (iii) as otherwise expressly set forth in this Section 2.04.
No Fronting Bank shall be liable for any action taken or omitted at the request
or with approval of the Majority Lenders (or, when expressly required by the
terms of this Agreement, all of the Lenders) or of the Administrative Agent
acting on behalf of the Majority Lenders (or, when expressly required by the
terms of this Agreement, all of the Lenders) or for the nonperformance of the
obligations of any other party under this Agreement, any Letter of Credit or any
other document contemplated hereby or thereby. Without in any way limiting any
of the foregoing, each Fronting Bank may rely upon the advice of counsel
concerning legal matters and upon any written communication or any telephone
conversation that it believes to be genuine or to have been signed, sent or made
by the proper Person and shall not be required to make any inquiry concerning
the performance by any Borrower, any Beneficiary or any other Person of any of
their respective obligations and liabilities under or in respect of this
Agreement, any Letter of Credit or any other documents contemplated hereby or
thereby. No Fronting Bank shall have any obligation to make any claim, or assert
any Lien, upon any property held by such Fronting Bank or assert any offset
thereagainst in satisfaction of all or any part of the obligations of the
Borrowers hereunder; provided that each Fronting Bank shall, if so directed by
the Majority Lenders or the Administrative Agent acting on behalf of and with
the consent of the Majority Lenders, have an obligation to make a claim, or
assert a Lien, upon property held by such Fronting Bank in connection with this
Agreement, or assert an offset thereagainst.

 

33



--------------------------------------------------------------------------------



 



Each Fronting Bank may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of banking or trust business with
the Borrowers or any of their Affiliates, or any other Person, and receive
payment on such loans or extensions of credit and otherwise act with respect
thereto freely and without accountability in the same manner as if it were not a
Fronting Bank hereunder.
Each Fronting Bank makes no representation or warranty and shall have no
responsibility with respect to: (i) the genuineness, legality, validity, binding
effect or enforceability of this Agreement or any other documents contemplated
hereby; (ii) the truthfulness, accuracy or performance of any of the
representations, warranties or agreements contained in this Agreement or any
other documents contemplated hereby; (iii) the collectibility of any amounts due
under this Agreement; (iv) the financial condition of the Borrowers or any other
Person; or (v) any act or omission of any Beneficiary with respect to its use of
any Letter of Credit or the proceeds of any Drawing under any Letter of Credit.
(n) Indemnification of Fronting Banks by Lenders. To the extent that any
Fronting Bank is not reimbursed and indemnified by the Borrowers under
Section 8.05 hereof, each Lender agrees to reimburse and indemnify such Fronting
Bank on demand, pro rata in accordance with such Lender’s Percentage, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against such
Fronting Bank, in any way relating to or arising out of this Agreement, any
Letter of Credit or any other document contemplated hereby or thereby, or any
action taken or omitted by such Fronting Bank under or in connection with this
Agreement, any Letter of Credit or any other document contemplated hereby or
thereby; provided, however, that such Lender shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Fronting
Bank’s gross negligence or willful misconduct; and provided further, however,
that such Lender shall not be liable to such Fronting Bank or any other Lender
for the failure of any Borrower to reimburse such Fronting Bank for any drawing
made under a Letter of Credit issued for the account of such Borrower with
respect to which such Lender has paid such Fronting Bank such Lender’s pro rata
share (determined in accordance with such Lender’s Percentage), or for such
Borrower’s failure to pay interest thereon. Each Lender’s obligations under this
subsection (n) shall survive the payment in full of all amounts payable by such
Lender under subsection (j) above, and the termination of this Agreement and the
Letters of Credit. Nothing in this subsection (n) is intended to limit any
Lender’s reimbursement obligation contained in subsection (j) above.

 

34



--------------------------------------------------------------------------------



 



(o) Representations of Lenders. As between any Fronting Bank and the Lenders, by
its execution and delivery of this Agreement each Lender hereby represents and
warrants solely to such Fronting Bank that (i) it is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation,
and has full corporate power, authority and legal right to execute, deliver and
perform its obligations to such Fronting Bank under this Agreement; and (ii)
this Agreement constitutes its legal, valid and binding obligation enforceable
against it in accordance with the terms hereof, except as such enforceability
may be limited by applicable bank organization, moratorium, conservatorship or
other laws now or hereafter in effect affecting the enforcement of creditors
rights in general and the rights of creditors of banks, and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).
(p) The Letters of Credit listed in Schedule IV shall be deemed “Letters of
Credit” upon fulfillment of the conditions precedent listed in Sections 3.01 and
3.02.
(q) Successor Fronting Bank. Any Fronting Bank may resign at any time by giving
written notice thereof to the Lenders, the other Fronting Banks and the
Borrowers, as long as such Fronting Bank has no Letters of Credit outstanding
under this Agreement. Upon such resignation, the Borrowers may designate one or
more Lenders as Fronting Banks to replace the retiring Fronting Bank. If a
Fronting Bank has any Letters of Credit outstanding under this Agreement and
delivers a written notice of its intent to resign to the Lenders, the other
Fronting Banks and the Borrowers, such Fronting Bank shall continue to honor its
obligations under this Agreement, but shall have no obligation to issue any new
Letter of Credit. Upon receipt of such notice of intent to resign, the Borrowers
and such Fronting Bank may agree to replace or terminate the outstanding Letters
of Credit issued by such Fronting Bank and to designate one or more Lenders as
Fronting Banks to replace such Fronting Bank.
(r) Reallocation of L/C Fronting Bank Commitments. If any Lender becomes a
Fronting Bank after the date hereof (a “New Fronting Bank”), the L/C Fronting
Bank Commitments of the Lenders that are Fronting Banks on the date hereof (the
“Original Fronting Banks”) shall be reduced by an aggregate amount equal to such
New Fronting Bank’s L/C Fronting Banks Commitment, with such reduction to be
allocated among the Original Fronting Banks ratably in accordance such Original
Fronting Banks’ respective L/C Fronting Bank Commitments on the date of such
reduction.

 

35



--------------------------------------------------------------------------------



 



SECTION 2.05. Fees.
(a) FE agrees to pay to the Administrative Agent for the account of each Lender
a commitment fee on the amount of such Lender’s Percentage of the unused
aggregate Commitments at such time from the date hereof in the case of each Bank
and from the effective date specified in the Assignment and Assumption pursuant
to which it became a Lender in the case of each other Lender until the
Termination Date applicable to such Lender, payable on the last day of each
March, June, September and December during such period, and on such Termination
Date, at the rate per annum set forth below determined by reference to the
Reference Ratings of FE from time to time in effect:

                                                                               
              LEVEL 6               LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5
    Reference               Reference     Reference     Reference     Reference
    Ratings       LEVEL 1     Ratings lower     Ratings of     Ratings lower    
Ratings lower     lower than       Reference     than Level 1     lower than    
than Level 3     than Level 4     BB+ by S&P       Ratings at least     but at
least     Level 2 but at     but at least     but at least     and Ba1 by      
A- by S&P or     BBB+ by     least BBB by     BBB- by S&P     BB+ by S&P    
Moody’s, or   BASIS FOR   A3 by     S&P or Baa1     S&P or Baa2     or Baa3 by  
  or Ba1 by     no Reference   PRICING   Moody’s.     by Moody’s.     by
Moody’s.     Moody’s.     Moody’s.     Ratings.  
Commitment Fee
    0.15 %     0.20 %     0.25 %     0.30 %     0.40 %     0.55 %

For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the commitment fee, and (ii) there is
a difference of more than one level in Reference Ratings of S&P and Moody’s, the
Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the commitment fee, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the commitment fee. If there exists only one Reference
Rating, such Reference Rating will be used to determine the commitment fee.
(b) FE agrees to pay the fees payable by the Borrowers in such amounts and
payable on such terms as set forth in the Fee Letters.
(c) FE agrees to pay to the Administrative Agent, for the account of the
Lenders, a fee in an amount equal to the then Applicable Margin for Eurodollar
Rate Advances for each Borrower multiplied by the Stated Amount of each Letter
of Credit issued for the account of such Borrower, in each case for the number
of days that such Letter of Credit is issued and outstanding, payable quarterly
in arrears on the last day of each March, June, September and December and on
the date such Letter of Credit expires.
(d) FE agrees to pay to each Fronting Bank, for its own account, certain fees
payable by each applicable Borrower in such amounts and payable on such terms as
set forth in the Fronting Bank Fee Letter to which such Fronting Bank is a
party.

 

36



--------------------------------------------------------------------------------



 



SECTION 2.06. Reduction of the Commitments; Borrower Sublimits.
The Borrowers shall have the right, upon at least three Business Days’ notice to
the Administrative Agent, to terminate in whole or, upon same day notice, from
time to time to permanently reduce ratably in part the unused portion of the
Commitments; provided that each partial reduction shall be in the aggregate
amount of $5,000,000 or in an integral multiple of $1,000,000 in excess thereof;
provided, further, that the Commitments may not be reduced to an amount that is
less than the aggregate Stated Amount of outstanding Letters of Credit. Subject
to the foregoing, any reduction of the Commitments to an amount below
$700,000,000 shall also result in a reduction of the L/C Commitment Amount to
the extent of such deficit. Each such notice of termination or reduction shall
be irrevocable; provided, further, that, if, after giving effect to any
reduction of the Commitments, the Swing Line Sublimit or any Borrower Sublimit
exceeds the amount of the aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. Any Commitment reduced or
terminated pursuant to this Section may not be reinstated.
SECTION 2.07. Repayment of Advances.
Each Borrower agrees to repay the principal amount of each Advance made by each
Lender to such Borrower no later than the earlier of (i) 364 days after the date
such Advance is made (or in the case of a Swing Line Advance, 10 days after the
date such Swing Line Advance is made) and (ii) the latest Termination Date
applicable to such Lender; provided, however, that if any Borrower shall deliver
to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent (including, without limitation, certified copies of
governmental approvals and legal opinions) that such Borrower is authorized
under Applicable Law to incur Indebtedness hereunder maturing more than 364 days
after the date of incurrence of such Indebtedness, such Borrower shall repay
each Advance made to it by a Lender no later than the latest Termination Date
applicable to such Lender.
SECTION 2.08. Interest on Advances.
Each Borrower agrees to pay interest on the unpaid principal amount of each
Advance made by each Lender to such Borrower from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum,
subject to Section 2.15(f):
(a) Alternate Base Rate Pro-Rata Advances. If such Advance is an Alternate Base
Pro-Rata Rate Advance, a rate per annum equal at all times to the Alternate Base
Rate in effect from time to time plus the Applicable Margin for such Alternate
Base Rate Pro-Rata Advance in effect from time to time, payable quarterly in
arrears on the last day of each March, June, September and December, on the
Termination Date and on the date such Alternate Base Rate Pro-Rata Advance shall
be Converted or be paid in full and as provided in Section 2.12;
(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Margin for such Eurodollar Rate Advance in effect from time to time, payable on
the last day of each Interest Period for such Eurodollar Rate Advance (and, in
the case of any Interest Period of six months, on the last day of the third
month of such Interest Period), on the Termination Date and on the date such
Eurodollar Rate Advance shall be Converted or be paid in full and as provided in
Section 2.12; and

 

37



--------------------------------------------------------------------------------



 



(c) Swing Line Advances. If such Advance is a Swing Line Advance, a rate per
annum equal to the sum of the Alternate Base Rate in effect from time to time
plus the Applicable Margin for such Swing Line Advance payable on the date such
Swing Line Advance is paid in full and as provided in Section 2.12.
SECTION 2.09. Additional Interest on Advances.
Each Borrower agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Advance made by such Lender to such
Borrower, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance; provided, that no Lender shall be entitled to demand additional
interest under this Section 2.09 more than 90 days following the last day of the
Interest Period in respect of which such demand is made; provided further,
however, that the foregoing proviso shall in no way limit the right of any
Lender to demand or receive such additional interest to the extent that such
additional interest relates to the retroactive application by the Board of
Governors of the Federal Reserve System of any regulation described above if
such demand is made within 90 days after the implementation of such retroactive
regulation. Such additional interest shall be determined by such Lender and
notified to the applicable Borrower through the Administrative Agent, and such
determination shall be conclusive and binding for all purposes, absent manifest
error.
SECTION 2.10. Interest Rate Determination.
(a) The Administrative Agent shall give prompt notice to the applicable Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.08(a), (b) or (c).
(b) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Advances, (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate or (iii) the Eurodollar
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Majority Lenders of making or funding their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrowers and the Lenders, whereupon

 

38



--------------------------------------------------------------------------------



 



(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into an Alternate Base Rate Pro-Rata
Advance, and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.
(c) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period thereofor, Convert into a Base Rate Advance, and the
obligation of the Lenders to make or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
SECTION 2.11. Conversion of Advances.
(a) Voluntary. Any Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York time) on the third
Business Day prior to the date of any proposed Conversion into Eurodollar Rate
Advances, and on the date of any proposed Conversion into Alternate Base Rate
Pro-Rata Advances, and subject to the provisions of Sections 2.10 and 2.14,
Convert all Pro-Rata Advances of one Type made to such Borrower in connection
with the same Borrowing into Pro-Rata Advances of another Type or Types or
Pro-Rata Advances of the same Type having the same or a new Interest Period;
provided, however, that any Conversion of, or with respect to, any Eurodollar
Rate Advances into Pro-Rata Advances of another Type or Pro-Rata Advances of the
same Type having the same or new Interest Periods, shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Rate Advances, unless
the applicable Borrower shall also reimburse the Lenders in respect thereof
pursuant to Section 8.05(b) on the date of such Conversion. Each such notice of
a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Pro-Rata Advances to be Converted, and
(iii) if such Conversion is into, or with respect to, Eurodollar Rate Advances,
the duration of the Interest Period for each such resulting Pro-Rata Advance.
(b) Mandatory. If any Borrower shall fail to select the Type of any Pro-Rata
Advance or the duration of any Interest Period for any Borrowing comprising
Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01 and Section 2.11(a), or if any
proposed Conversion of a Borrowing that is to comprise Eurodollar Rate Advances
upon Conversion shall not occur as a result of the circumstances described in
paragraph (c) below, the Administrative Agent will forthwith so notify such
Borrower and the Lenders, and such Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into Alternate Base Rate
Pro-Rata Advances.
(c) Failure to Convert. Each notice of Conversion given by any Borrower pursuant
to subsection (a) above shall be irrevocable and binding on such Borrower. In
the case of any Borrowing that is to comprise Eurodollar Rate Advances upon
Conversion, the Borrower agrees to indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure of such Conversion
to occur pursuant to the provisions of Section 2.10(c), including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund such
Eurodollar Rate Advances upon such Conversion, when such Conversion does not
occur. Each Borrower’s obligations under this subsection (c) shall survive the
repayment of all other amounts owing by such Borrower to the Lenders and the
Administrative Agent under this Agreement and any Note and the termination of
the Commitments.

 

39



--------------------------------------------------------------------------------



 



SECTION 2.12. Prepayments.
(a) Optional. Any Borrower may at any time prepay the outstanding principal
amounts of the Advances made to such Borrower as part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid, upon notice thereof given to the
Administrative Agent by such Borrower not later than 11:00 a.m. (New York time)
(i) on the date of any such prepayment in the case of Alternate Base Rate
Advances and (ii) on the second Business Day prior to any such prepayment in the
case of Eurodollar Rate Advances; provided, however, that (x) each partial
prepayment of any Borrowing shall be in an aggregate principal amount not less
than $5,000,000 with respect to Pro-Rata Borrowings and $1,000,000 with respect
to Swing Line Borrowings and (y) in the case of any such prepayment of a
Eurodollar Rate Advance, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.05(b) on the date of such
prepayment.
(b) Mandatory. (i) If and to the extent that the Outstanding Credits on any date
hereunder shall exceed the aggregate amount of the Commitments hereunder on such
date, each Borrower agrees to (A) prepay on such date a principal amount of
Advances and/or (B) pay to the Administrative Agent an amount in immediately
available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to all or a portion
of the amount available for drawing under the Letters of Credit outstanding at
such time, which prepayment under clause (A) and payment under clause (B) shall,
when taken together result in the amount of Outstanding Credits minus the amount
paid to the Administrative Agent pursuant to clause (B) being less than or equal
to the aggregate amount of the Commitments hereunder on such date.
(ii) If at any time the Outstanding Credits with respect to a Borrower on any
date hereunder shall exceed the Borrower Sublimit for such Borrower, such
Borrower agrees to (A) prepay on such date Advances in a principal amount equal
to such excess and/or (B) pay to the Administrative Agent an amount in
immediately available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to all or a portion
of the amount available for drawing under the Letters of Credit outstanding to
such Borrower at such time, which prepayment under clause (A) and payment under
clause (B) shall, when taken together, result in the amount of Outstanding
Credits minus the amount paid to the Administrative Agent pursuant to clause
(B) being less than or equal to the aggregate amount of the applicable Borrower
Sublimit hereunder on such date.
(iii) If at any time the aggregate principal amount of the Swing Line Advances
exceeds the Swing Line Sublimit, each Borrower agrees to prepay the Swing Line
Advances outstanding to such Borrower in a principal amount equal to such
Borrower’s pro-rata amount of such excess, determined on the basis of the
percentage of the aggregate principal amount of Swing Line Advances outstanding
to such Borrower.

 

40



--------------------------------------------------------------------------------



 



Any prepayment of Advances shall be accompanied by accrued interest on the
amount prepaid to the date of such prepayment and, in the case of any such
prepayment of Eurodollar Rate Advances, the applicable Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.05(b).
SECTION 2.13. Increased Costs.
(a) If, due to any Change in Law, there shall be any increase in the cost (other
than in respect of Taxes, which are addressed exclusively in Section 2.16) to
any Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances or any increase in the cost to any Fronting Bank or any Lender of
issuing, maintaining or participating in Letters of Credit, other than, in each
case, relating to Taxes, then each Borrower shall from time to time, upon demand
by such Lender or such Fronting Bank (as the case may be) (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender or such Fronting Bank (as the case may be) additional
amounts sufficient to compensate such Lender or such Fronting Bank (as the case
may be) for such increased cost. A certificate as to the amount of such
increased cost and the basis therefor, submitted to each Borrower and the
Administrative Agent by such Lender or such Fronting Bank (as the case may be),
shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.
(b) If any Lender or any Fronting Bank determines that any Change in Law affects
or would affect the amount of capital required or expected to be maintained by
such Lender or such Fronting Bank (as the case may be) or any corporation
controlling such Lender or such Fronting Bank (as the case may be) and that the
amount of such capital is increased by or based upon the existence of (i) such
Lender’s commitment to lend or participate in Letters of Credit hereunder and
other commitments of this type or (ii) the Advances made by such Lender or
(iii) the participations in Letters of Credit acquired by such Lender or (iv) in
the case of any Fronting Bank, such Fronting Bank’s commitment to issue,
maintain and honor drawings under Letters of Credit hereunder, or (v) the
honoring of Letters of Credit by any Fronting Bank hereunder, then, upon demand
by such Lender or such Fronting Bank (as the case may be) (with a copy of such
demand to the Administrative Agent), each Borrower shall immediately pay to the
Administrative Agent for the account of such Lender or such Fronting Bank (as
the case may be), from time to time as specified by such Lender or such Fronting
Bank (as the case may be), additional amounts sufficient to compensate such
Lender, such Fronting Bank or such corporation in the light of such
circumstances, to the extent that such Lender or such Fronting Bank (as the case
may be) determines such increase in capital to be allocable to (i) in the case
of such Lender, the existence of such Lender’s commitment to lend hereunder or
the Advances made by such Lender or (ii) the participations in Letters of Credit
acquired by such Lender or (iii) in the case of any Fronting Bank, such Fronting
Bank’s Commitment to issue, maintain and honor drawings under Letters of Credit
hereunder, or (iv) the honoring of Letters of Credit by any Fronting Bank
hereunder. A certificate as to such amounts submitted to each Borrower and the
Administrative Agent by such Lender or such Fronting Bank (as the case may be)
shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.

 

41



--------------------------------------------------------------------------------



 



(c) Each Borrower shall be liable for its pro rata share of each payment to be
made by the Borrowers under subsections (a) and (b) of this Section 2.13,
determined on the basis of such Borrower’s Fraction; provided, however, that if
and to the extent that any such liabilities are reasonably determined by the
Borrowers (subject to the approval of the Administrative Agent, which approval
shall not be unreasonably withheld) to be directly attributable to Advances made
to a specific Borrower, then only such Borrower shall be liable for such
payments.
(d) Failure or delay on the part of any Lender or Fronting Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Fronting Bank’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender or Fronting Bank pursuant
to this Section for any increased costs or additional amounts incurred more than
180 days prior to the date that such Lender or Fronting Bank notifies the
Borrowers of such Lender’s or Fronting Bank’s intention to claim such
compensation (except that, if such Change in Law giving rise to such increased
costs is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 2.14. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for any Lender
or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrowers shall forthwith prepay in full
all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless (A) the Borrowers, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
all Lenders then outstanding into Advances of another Type in accordance with
Section 2.11 or (B) the Administrative Agent notifies the Borrowers that the
circumstances causing such prepayment no longer exist. Any Lender that becomes
aware of circumstances that would permit such Lender to notify the
Administrative Agent of any illegality under this Section 2.14 shall use its
best efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such change would avoid or eliminate such illegality and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

42



--------------------------------------------------------------------------------



 



SECTION 2.15. Payments and Computations.
(a) Each Borrower shall make each payment hereunder and under any Note not later
than 12:00 noon (New York time) on the day when due in Dollars to the
Administrative Agent or, with respect to payments made in respect of
Reimbursement Obligations, to the applicable Fronting Bank, at its address
referred to in Section 8.02 in same day funds, without set-off, counterclaim or
defense and any such payment to the Administrative Agent or any Fronting Bank
(as the case may be) shall constitute payment by such Borrower hereunder or
under any Note, as the case may be, for all purposes, and upon such payment the
Lenders shall look solely to the Administrative Agent or such Fronting Bank (as
the case may be) for their respective interests in such payment. The
Administrative Agent or such Fronting Bank (as the case may be) will promptly
after any such payment cause to be distributed like funds relating to the
payment of principal or interest or commitment fees or Reimbursement Obligations
ratably (other than amounts payable pursuant to Section 2.02(c), 2.05, 2.09,
2.11(c), 2.13, 2.16, 2.21 or 8.05(b)) (according to the Lenders’ respective
Commitments) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.08(d),
from and after the effective date specified in such Assignment and Assumption,
the Administrative Agent and each Fronting Bank shall make all payments
hereunder and under any Note in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
(b) Each Borrower hereby authorizes each Lender, each Swing Line Lender and each
Fronting Bank, if and to the extent payment owed to such Lender, such Swing Line
Lender or such Fronting Bank (as the case may be) is not made by such Borrower
to the Administrative Agent, such Swing Line Lender or such Fronting Bank (as
the case may be) when due hereunder or under any Note held by such Lender, to
charge from time to time against any or all of such Borrower’s accounts (other
than any payroll account maintained by such Borrower with such Lender, such
Swing Line Lender or such Fronting Bank (as the case may be) if and to the
extent that such Lender, such Swing Line Lender or such Fronting Bank (as the
case may be) shall have expressly waived its set-off rights in writing in
respect of such payroll account) with such Lender, such Swing Line Lender or
such Fronting Bank (as the case may be) any amount so due.
(c) All computations of interest based on the Alternate Base Rate (based upon
RBS’s “prime rate”) shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of commitment
fees and of interest based on the Alternate Base Rate (based upon the Federal
Funds Rate or upon clause (iii) of the definition of Alternate Base Rate), the
Eurodollar Rate or the Federal Funds Rate shall be made by the Administrative
Agent, and all computations of interest pursuant to Section 2.09 shall be made
by a Lender, on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such commitment fees or interest are payable. Each
determination by the Administrative Agent (or, in the case of Section 2.09, by a
Lender) of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(d) Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fees, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

43



--------------------------------------------------------------------------------



 



(e) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that each Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that a Borrower shall not have
so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.
(f) The principal amount of any Advance (or any portion thereof) payable by a
Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the rate otherwise applicable to such
Advance plus 2% per annum, payable upon demand. Any other amount payable by a
Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the rate of interest applicable to
Alternate Base Rate Advances plus 2% per annum, payable upon demand.
(g) To the extent that any payment by or on behalf of a Borrower is made to the
Administrative Agent, any Fronting Bank or any Lender, or the Administrative
Agent, any Fronting Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Fronting Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender and each Fronting Bank severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the Fronting Banks under
clause (ii) of the preceding sentence shall survive the payment in full of any
amounts hereunder and the termination of this Agreement.

 

44



--------------------------------------------------------------------------------



 



SECTION 2.16. Taxes.
(a) Any and all payments by each Borrower hereunder and under any Note or any
other Loan Document shall be made, in accordance with Section 2.15, free and
clear of and without deduction or withholding for any Indemnified Taxes, and all
liabilities with respect thereto. If a Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other Loan Document to any Recipient, (i) if such Taxes are
Indemnified Taxes, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16) such Recipient receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall timely pay or
cause to be timely paid the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.
(b) In addition, each Borrower agrees to timely pay or cause to be timely paid
any Other Taxes in accordance with Applicable Law.
(c) Each Borrower agrees to indemnify each Recipient, within 30 days after
written demand therefore, for the full amount of Indemnified Taxes (including,
without limitation, any Indemnified Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid or payable by such Recipient and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
asserted. A certificate as to the amount of such payment or liability delivered
to FE by or on behalf of the applicable Recipient shall be conclusive, absent
manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e) Tax Forms.
(i) Any Lender that is a U.S. Person shall deliver to each Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 (or copies thereof) certifying, to the extent such
Lender is legally entitled to do so, that such Lender is exempt from U.S.
federal backup withholding tax.

 

45



--------------------------------------------------------------------------------



 



(ii) Any Lender that is not a U.S. Person and that is entitled to an exemption
from or reduction of withholding tax under the Code or any treaty to which the
United States is a party with respect to payments under this Agreement shall
deliver to each Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding, as applicable. Without limiting the
generality of the foregoing, each Lender that is not a U.S. Person shall, to the
extent it is legally entitled to do so, (w) on or prior to the date such Lender
becomes a Lender under this Agreement, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this subsection, and (z) from time to
time upon the reasonable request by any Borrower or the Administrative Agent,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by such Borrower or the Administrative Agent), whichever
of the following is applicable:
(A) if such Lender is claiming eligibility for benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly executed originals of IRS Form W-8BEN, or any
successor form thereto, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other payments under any Loan Document, duly
executed originals of IRS Form W-8BEN, or any successor form thereto,
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B) duly executed originals of IRS Form W-8ECI, or any successor form thereto,
certifying that the payments received by such Lender are effectively connected
with such Lender’s conduct of a trade or business in the United States;
(C) if such Lender is claiming the benefits of the exemption for “portfolio
interest” under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN, or any successor form thereto, together with a
certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of
Section 881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is
not, with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section of the Code,
(2) such Lender is not a 10% shareholder of the Borrower within the meaning of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or
(D) if such Lender is not the beneficial owner (for example, a partnership or a
Lender granting a participation), duly executed originals of IRS Form W-8IMY, or
any successor form thereto, accompanied by IRS Form W-9, IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate, and/or other certification
documents from each beneficial owner, as applicable.
(iii) Each Lender agrees that if any form or certification it previously
delivered under this Section 2.16(e) expires or becomes obsolete or inaccurate
in any respect and such Lender is not legally entitled to provide an updated
form or certification, it shall promptly notify the Borrowers and the
Administrative Agent of its inability to update such form or certification.

 

46



--------------------------------------------------------------------------------



 



(f) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by any Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for each of the Borrowers and the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(h) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.16 shall survive the payment in full of principal and interest
hereunder and under any Note.
SECTION 2.17. Sharing of Payments, Etc.
(a) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it or participations in Letters of Credit acquired by it (other
than pursuant to Section 2.02(c), 2.09, 2.11(c), 2.13, 2.16, 2.21 or 8.05(b)) in
excess of its ratable share of payments on account of the Advances or Letters of
Credit (as the case may be) obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
made by them or participations in Letters of Credit acquired by them (as the
case may be) as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (a) the amount of such Lender’s required repayment to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.17 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.

 

47



--------------------------------------------------------------------------------



 



(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.03(c), 2.04(j) or 7.05, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, any Swing
Line Lender or any Fronting Bank to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.18. Noteless Agreement; Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Advance made hereunder, the Borrower thereof, the
Type thereof and the Interest Period (if any) with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from such Borrower to each Lender hereunder, and (iii) the amount of any sum
received by the Administrative Agent hereunder from each Borrower and each
Lender’s share thereof.
(c) Subject to Section 8.08(c), the entries maintained in the accounts
maintained pursuant to subsections (a) and (b) above shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of each Borrower to repay such obligations in accordance with their
terms.
(d) Any Lender may request that its Advances be evidenced by a Note. In such
event, each Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender and its registered assigns. Thereafter, the Advances
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 8.08) be represented by one or more Notes
payable to the payee named therein, or to its registered assigns pursuant to
Section 8.08, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Borrowings once
again be evidenced as described in subsections (a) and (b) above.
SECTION 2.19. Extension of Termination Date.
(a) The Borrowers may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not earlier than 45 days prior to any anniversary
of the date of this Agreement (the “Anniversary Date”) but no later than 30 days
prior to such anniversary of the Closing Date (the date of delivery of any such
notice being the “Borrower Extension Notice Date”), request that each Lender
extend such Lender’s Termination Date for an additional one year after the
Termination Date then in effect for such Lender hereunder (the “Existing
Termination Date”). The Borrowers may request no more than two extensions
pursuant to this Section.

 

48



--------------------------------------------------------------------------------



 



(b) Each Lender, acting in its sole and individual discretion, shall, by notice
to the Administrative Agent given not earlier than 30 days prior to the
applicable Anniversary Date and not later than the date (the “Lender Extension
Notice Date”) that is 20 days prior to the Applicable Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Existing Termination Date
(a “Nonconsenting Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Extension Notice Date), and any Lender that does not so advise the
Administrative Agent on or before the Lender Extension Notice Date shall be
deemed to be a Nonconsenting Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.
(c) The Administrative Agent shall notify the Borrowers of each Lender’s
determination under this Section no later than the date 15 days prior to the
applicable Anniversary Date, or, if such date is not a Business Day, on the next
preceding Business Day (the “Specified Date”).
(d) The Borrowers shall have the right on or before the fifth Business Day after
the Specified Date to replace each Nonconsenting Lender (i) with an existing
Lender, and/or (ii) by adding as “Lenders” under this Agreement in place
thereof, one or more Persons (each Lender in clauses (i) and (ii), an
“Additional Commitment Lender”), in each case, with the approval of the
Administrative Agent, the Swing Line Lenders and the Fronting Banks (which
approvals shall not be unreasonably withheld), each of which Additional
Commitment Lenders shall have entered into an agreement in form and substance
satisfactory to the Borrowers and the Administrative Agent pursuant to which
such Additional Commitment Lender shall, effective as of the Specified Date,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date); provided that the aggregate amount of the Commitments
for all Additional Commitment Lenders shall be no more than the aggregate amount
of the Commitments of all Nonconsenting Lenders; provided, further, that the
existing Lenders shall have the right to increase their Commitments up to the
amount of the Nonconsenting Lenders’ Commitments before the Borrowers shall have
the right to substitute any other Person for any Nonconsenting Lender.
(e) If (and only if) the aggregate amount of the Commitments of the Lenders that
have agreed to extend their Existing Termination Dates plus the aggregate
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Specified Date, then, effective as of the Specified Date, the Existing
Termination Date of each Lender agreeing to an extension and of each Additional
Commitment Lender shall be extended to the date that is one year after the
Existing Termination Date, and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

 

49



--------------------------------------------------------------------------------



 



(f) Notwithstanding the foregoing, the extension of a Lender’s Existing
Termination Date pursuant to this Section shall be effective with respect to
such Lender on the Specified Date but only if (i) the following statements shall
be true: (A) no event has occurred and is continuing, or would result from the
extension of the Existing Termination Date, that constitutes an Event of Default
or an Unmatured Default and (B) the representations and warranties contained in
Section 4.01 (other than the first sentence of subsection (g) thereof but solely
with respect to the unaudited consolidated balance sheet of such Borrower and
its Subsidiaries, as at March 31, 2011, and the related consolidated statements
of income, retained earnings and cash flows for the three months then ended) are
correct in all material respects on and as of the Specified Date, before and
after giving effect to such extension, as though made on and as of such date,
except for those made specifically as of another date, in which case such
representations and warranties shall be true as of such other date, provided
that, for purposes of the representations and warranties in Sections 4.01(f) and
the last sentence of 4.01(g), the Disclosure Documents shall include all the SEC
filings made by FE and the Borrowers prior to the applicable Borrower Extension
Notice Date and (ii) on or prior to the Specified Date the Administrative Agent
shall have received the following, each dated the Specified Date and in form and
substance satisfactory to the Administrative Agent: (x) a certificate of an
Authorized Officer of each Borrower to the effect that as of the Specified Date
the statements set forth in clauses (A) and (B) above are true, (y) certified
copies of the resolutions of the Board of Directors of each Borrower authorizing
such extension and the performance of this Agreement on and after the Specified
Date, and of all documents evidencing other necessary corporate action and
Governmental Action with respect to this Agreement and such extension of the
Existing Termination Date and (z) an opinion of counsel to the Borrowers, as to
such matters related to the foregoing as the Administrative Agent or the Lenders
through the Administrative Agent may reasonably request.
(g) Subject to subsection (d) above, the Commitment of any Nonconsenting Lender
shall automatically terminate on its Existing Termination Date (without regard
to any extension by any other Lender).
(h) Each Swing Line Lender and Fronting Bank may, in its sole discretion, elect
not to serve in such capacity following any extension of the Termination Date;
provided that, (i) the Borrowers and the Administrative Agent may appoint a
replacement for any such resigning Swing Line Lender or Fronting Bank and
(ii) the extension of the Termination Date may become effective without regard
to whether such replacement is found.
SECTION 2.20. Several Obligations.
Each Borrower’s obligations hereunder are several and not joint. Any action
taken by or on behalf of the Borrowers shall not result in one Borrower being
held responsible for the actions, debts or liabilities of the other Borrowers.
Nothing contained herein shall be interpreted as requiring the Borrowers to
effect Borrowings jointly.

 

50



--------------------------------------------------------------------------------



 



SECTION 2.21. Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the Percentage of such Defaulting Lender in
the unused portion of each Borrower’s Borrower Sublimit pursuant to
Section 2.05(a);
(b) the Commitment and Outstanding Credits of such Defaulting Lender shall not
be included in determining whether (i) the Majority Lenders have taken or may
take any action under this Agreement or (ii) all Lenders affected thereby have
taken or may take any action under this Agreement, except to the extent
Section 8.01 requires the consent of all Lenders affected thereby (and does not
otherwise exclude the Defaulting Lenders from such required consent) to an
amendment, waiver or other modification;
(c) if any Swing Line Advance, Letter of Credit or Reimbursement Obligation is
outstanding at the time such Lender becomes a Defaulting Lender then:
(i) all or any part of the obligation of such Defaulting Lender to participate
in such Swing Line Advance, Letter of Credit or Reimbursement Obligation shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Outstanding Credits does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 3.02 are satisfied at such time;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay its Swing Line Advances, if
any, and (y) second, cash collateralize for the benefit of the applicable
Fronting Banks only such Borrower’s obligations, if any, corresponding to such
Defaulting Lender’s obligation to participate in Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (i) above) in a manner
reasonably satisfactory to the Administrative Agent and such Fronting Banks for
so long as such LC Exposure is outstanding;
(iii) if and to the extent that any Borrower cash collateralizes any portion of
such Defaulting Lender’s obligation to participate in Letters of Credit pursuant
to clause (ii) above, such Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.05(c) with respect to such
Defaulting Lender’s Percentage of the Stated Amount of all Letters of Credit
during the period such Defaulting Lender’s obligation is cash collateralized;
(iv) if the obligation of the non-Defaulting Lenders to participate in Letters
of Credit is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.05(c) shall be adjusted in accordance with
such non-Defaulting Lenders’ Percentages; and
(v) if all or any portion of the obligation of the non-Defaulting Lenders to
participate in Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Fronting Bank or any other Lender hereunder, all fees payable
under Section 2.05(c) with respect to such Defaulting Lender’s Percentage of the
Stated Amount of all Letters of Credit shall be payable to the applicable
Fronting Banks until and to the extent that such obligation is reallocated
and/or cash collateralized; and

 

51



--------------------------------------------------------------------------------



 



(d) so long as such Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Advance, and no Fronting Bank shall be required
to make any Extension of Credit in connection with a Letter of Credit, unless it
is satisfied that the related exposure and the Defaulting Lender’s then
outstanding obligations to participate in such Letter of Credit will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the applicable Borrower in accordance with subsection
(c) above, and participating interests in any newly made Swing Line Advance or
any new Extension of Credit relating to a Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with subsection (c)(i) above
(and such Defaulting Lender shall not participate therein).
If a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue, then no
Swing Line Lender shall be required to fund any Swing Line Advance, and no
Fronting Bank shall be required to issue, amend or increase any Letter of
Credit, unless such Swing Line Lender or Fronting Bank, as the case may be,
shall have entered into arrangements with the applicable Borrower or such Lender
reasonably satisfactory to such Swing Line Lender or Fronting Bank, as the case
may be, to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the applicable Borrower, the Swing
Line Lenders and the Fronting Banks all agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the obligation of such Lender to participate in Swing Line Advances
made to such Borrower and Letters of Credit for the account of such Borrower
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Advances of the other
Lenders (other than Swing Line Advances) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its Percentage.
ARTICLE III
CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT
SECTION 3.01. Conditions Precedent to Initial Extension of Credit.
The obligation of each Lender and each Swing Line Lender to make its initial
Advance to any Borrower, and the obligation of each Fronting Bank to issue its
initial Letter of Credit, are subject to the conditions precedent that on or
before the date of any such Extension of Credit:
(a) The Administrative Agent shall have received the following, each dated the
same date (except for the financial statements referred to in paragraph (iv)),
in form and substance satisfactory to the Administrative Agent and (except for
any Note) with one copy for each Swing Line Lender, each Fronting Bank and each
Lender:
(i) This Agreement, duly executed by each of the parties hereto, and Notes
requested by any Lender pursuant to Section 2.18(d), duly completed and executed
by each Borrower and payable to the order of such Lender;

 

52



--------------------------------------------------------------------------------



 



(ii) Certified copies of the resolutions of the Board of Directors of each
Borrower (or the equivalent authorization, in the case of Allegheny) approving
this Agreement and the other Loan Documents to which it is, or is to be, a party
and of all documents evidencing any other necessary corporate action with
respect to this Agreement and such Loan Documents;
(iii) A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (A) the names and true signatures of the officers of such Borrower
authorized to sign each Loan Document to which such Borrower is, or is to
become, a party and the other documents to be delivered hereunder; (B) that
attached thereto are true and correct copies of the Organizational Documents of
such Borrower, in each case as in effect on such date, and (C) that attached
thereto are true and correct copies of all governmental and regulatory
authorizations and approvals (including such Borrower’s Approval) required for
the due execution, delivery and performance by such Borrower of this Agreement
and each other Loan Document to which such Borrower is, or is to become, a
party;
(iv) Copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the date of such
Extension of Credit will be deemed to have been delivered under this clause
(iv));
(v) An opinion of Wendy E. Stark, Associate General Counsel of FE, counsel for
the Borrowers, substantially in the form of Exhibit F hereto;
(vi) An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for the
Borrowers, substantially in the form of Exhibit G hereto;
(vii) A favorable opinion of King & Spalding LLP, special New York counsel for
the Administrative Agent, substantially in the form of Exhibit H hereto; and
(viii) Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank, any
Swing Line Lender or any other Lender may reasonably request, all in form and
substance satisfactory to the Administrative Agent, such Fronting Bank, such
Swing Line Lender or such other Lender (as the case may be).
(b) FE and each Fronting Bank shall have entered into an agreement, in form and
substance satisfactory to such Fronting Bank, concerning fees payable by the
Borrowers to such Fronting Bank for its own account (the “Fronting Bank Fee
Letters”).
(c) FE shall have paid all of the fees payable in accordance with the Fee
Letters, and FE shall have paid all the fees payable in accordance with the
Fronting Bank Fee Letters.
(d) All amounts outstanding under the Existing Facilities and the Union Bank
Facility, in each case, whether for principal, interest, fees or otherwise,
shall have been paid in full, all commitments to lend thereunder shall have been
terminated, and the Existing Facilities and the Union Bank Facility shall have
been terminated.

 

53



--------------------------------------------------------------------------------



 



(e) The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent such documentation or information is
requested by the Administrative Agent on behalf of the Lenders prior to the date
hereof.
SECTION 3.02. Conditions Precedent to Each Extension of Credit.
The obligation of each Lender and each Swing Line Lender to make an Advance to
any Borrower as part of any Borrowing (including the initial Borrowing) that
would increase the aggregate principal amount of Advances outstanding hereunder,
and the obligation of each Fronting Bank to issue, amend, extend or renew a
Letter of Credit (including the initial Letter of Credit for the account of such
Borrower), in each case, as part of an Extension of Credit, shall be subject to
the further conditions precedent that on the date of such Extension of Credit:
(i) The following statements shall be true (and each of the giving of the
applicable Notice of Pro-Rata Borrowing, Notice of Swing Line Borrowing or
Letter of Credit Request and the acceptance by such Borrower of the proceeds of
such Borrowing or the acceptance of a Letter of Credit by the Beneficiary
thereof, as the case may be, shall constitute a representation and warranty by
such Borrower that on the date of such Extension of Credit such statements are
true):
(A) The representations and warranties of such Borrower contained in Section
4.01 (other than (1) subsection (f) thereof, (2) the first sentence of
subsection (g) thereof (but solely with respect to the unaudited consolidated
balance sheet of FE and its Subsidiaries, as at March 31, 2011, and the related
consolidated statements of income, retained earnings and cash flows for the
three months then ended), and (3) the last sentence of subsection (g) thereof
with respect to any Extension of Credit following the initial Extension of
Credit) hereof are true and correct on and as of the date of such Extension of
Credit, before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date
(other than, as to any such representation or warranty that by its terms refers
to a specific date other than the date of such Extension of Credit, in which
case, such representation and warranty shall be true and correct as of such
specific date);
(B) No event has occurred and is continuing, or would result from such Extension
of Credit or from the application of the proceeds therefrom, that constitutes an
Event of Default or an Unmatured Default with respect to such Borrower; and
(C) Immediately following such Extension of Credit, (1) the aggregate amount of
Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment, (3) the aggregate principal amount of
Advances outstanding for such Borrower shall not exceed the amounts authorized
under such Borrower’s Approval, (4) the Outstanding Credits for the account of
any Borrower shall not exceed the Borrower Sublimit for such Borrower, (5) the
aggregate principal amount of the Swing Line Advances outstanding shall not
exceed the Swing Line Sublimit, and (6) if such Extension of Credit relates to a
Letter of Credit, the Stated Amount thereof, when aggregated with (x) the Stated
Amount of each other Letter of Credit that is outstanding or with respect to
which a Letter of Credit Request has been received and (y) the outstanding
Reimbursement Obligations, shall not exceed the L/C Commitment Amount; and

 

54



--------------------------------------------------------------------------------



 



(ii) Such Borrower shall have delivered to the Administrative Agent copies of
such other approvals and documents as the Administrative Agent, any Fronting
Bank, any Swing Line Lender or any other Lender (through the Administrative
Agent) may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrowers.
Each Borrower represents and warrants as follows:
(a) Existence and Power. It is a corporation or limited liability company, as
the case may be, duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation, is duly qualified to do business as a
foreign corporation or limited liability company in and is in good standing
under the laws of each state in which the ownership of its properties or the
conduct of its business makes such qualification necessary, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower, and has all corporate or limited
liability company powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted except where
the failure to do so, in each case, would not reasonably be expected to have a
Material Adverse Effect.
(b) Due Authorization. The execution, delivery and performance by it of each
Loan Document to which it is, or is to become, a party, have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholders or members, as the case
may be, other than such consents and approvals as have been duly obtained, given
or accomplished.
(c) No Violation, Etc. Neither the execution, delivery or performance by it of
this Agreement or any other Loan Document to which it is, or is to become, a
party, nor the consummation by it of the transactions contemplated hereby or
thereby, nor compliance by it with the provisions hereof or thereof, contravenes
or will contravene, or results or will result in a breach of, any of the
provisions of its Organizational Documents, any Applicable Law, or any
indenture, mortgage, lease or any other agreement or instrument to which it or
any of its Subsidiaries is party or by which its property or the property of any
of its Subsidiaries is bound, or results or will result in the creation or
imposition of any Lien upon any of its property or the property of any of its
Subsidiaries except as provided herein, except to the extent such contravention
or breach, or the creation or imposition of any such Lien, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower. Each Borrower and each of
its Subsidiaries is in compliance with all laws (including, without limitation,
ERISA and Environmental Laws), regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.

 

55



--------------------------------------------------------------------------------



 



(d) Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by it, or the
consummation by it of the transactions contemplated by this Agreement or any
other Loan Document to which it is, or is to become, a party other than such
Borrower’s Approval, as applicable, which has been duly issued and is in full
force and effect.
(e) Execution and Delivery. This Agreement and the other Loan Documents to which
it is, or is to become, a party have been or will be (as the case may be) duly
executed and delivered by it, and this Agreement is, and upon execution and
delivery thereof each other Loan Document will be, the legal, valid and binding
obligation of it enforceable against it in accordance with its terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.
(f) Litigation. Except as disclosed in such Borrower’s Disclosure Documents,
there is no pending or, to such Borrower’s knowledge, threatened action or
proceeding (including, without limitation, any proceeding relating to or arising
out of Environmental Laws) affecting such Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that would reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.
(g) Financial Statements; Material Adverse Change. The consolidated balance
sheets of such Borrower and its Subsidiaries, as at December 31, 2010, and the
related consolidated statements of income, retained earnings and cash flows of
such Borrower and its Subsidiaries, certified by PricewaterhouseCoopers LLP or
Deloitte & Touche LLP, as applicable, independent public accountants, and the
unaudited consolidated balance sheet of such Borrower and its Subsidiaries, as
at March 31, 2011, and the related consolidated statements of income, retained
earnings and cash flows of such Borrower and its Subsidiaries, for the three
months then ended, copies of which have been furnished to each Lender, each
Swing Line Lender and each Fronting Bank, in all cases as amended and restated
to the date hereof, present fairly in all material respects the consolidated
financial position of such Borrower and its Subsidiaries as at the indicated
dates and the consolidated results of the operations of such Borrower and its
Subsidiaries for the periods ended on the indicated dates, all in accordance
with GAAP consistently applied (in the case of such statements that are
unaudited, subject to year-end adjustments and the exclusion of detailed
footnotes). Except as disclosed in such Borrower’s Disclosure Documents, there
has been no change, event or occurrence since December 31, 2010 that has had a
Material Adverse Effect with respect to such Borrower.

 

56



--------------------------------------------------------------------------------



 



(h) ERISA. Except as would not reasonably be expected to have a Material Adverse
Effect:
(i) No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan.
(ii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Internal Revenue Service and furnished (or made available) to the
Banks, (A) is complete and accurate, (B) fairly presents the funding status of
such Plan, and (C) since the date of such Schedule B there has been no change in
such funding status.
(iii) Neither it nor any member of the Controlled Group has incurred or
reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan.
(i) Margin Stock. After applying the proceeds of each Extension of Credit, not
more than 25% of the value of the assets of such Borrower and its Subsidiaries
subject to the restrictions of Section 5.03(a) or (b) will consist of or be
represented by Margin Stock. Such Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Extension of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.
(j) Investment Company. Such Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(k) No Event of Default. No event has occurred and is continuing that
constitutes an Event of Default or an Unmatured Default in each case with
respect to such Borrower.
(l) No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of such Borrower to the
Administrative Agent, any Fronting Bank or any Lender pursuant to or in
connection with the Loan Documents and the transactions contemplated thereby,
when taken together with such Borrower’s Disclosure Documents, do not contain
and will not contain, when taken as a whole, any untrue statement of a material
fact and do not omit and will not omit, when taken as a whole, to state any fact
necessary to make the statements therein, in the light of the circumstances
under which they were or will be made, not misleading in any material respect.

 

57



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE BORROWERS
SECTION 5.01. Affirmative Covenants of the Borrowers.
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, such Borrower will:
(a) Preservation of Corporate Existence, Etc. (i) Without limiting the right of
such Borrower to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of Section 5.03(c)
hereof, preserve and maintain its corporate or limited liability company (as the
case may be) existence, (ii) qualify and remain qualified as a foreign
corporation or limited liability company (as the case may be) in each
jurisdiction in which such qualification is reasonably necessary in view of its
business and operations or the ownership of its properties and (iii) preserve,
renew and keep in full force and effect the rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of clauses (ii) and (iii) above, to the extent that failure to do so would
not reasonably be expected to result in a Material Adverse Effect with respect
to such Borrower; provided, however, that any Borrower may change its form of
organization from a corporation to a limited liability company or from a limited
liability company to a corporation if the Administrative Agent is reasonably
satisfied that such change shall not affect any obligations of such Borrower
under the Loan Documents.
(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
and orders of any Governmental Authority, the noncompliance with which would not
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, such compliance to include, without limitation, compliance with
the Patriot Act, regulations promulgated by the U.S. Treasury Department Office
of Foreign Assets Control, Environmental Laws and ERISA and paying before the
same become delinquent all material taxes, assessments and governmental charges
imposed upon it or upon its property, except to the extent compliance with any
of the foregoing is then being contested in good faith by appropriate legal
proceedings.
(c) Maintenance of Insurance, Etc. Maintain insurance with responsible and
reputable insurance companies or associations or through its own program of
self-insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Borrower operates.

 

58



--------------------------------------------------------------------------------



 



(d) Inspection Rights. At any reasonable time and from time to time as the
Administrative Agent, any Swing Line Lender, any Fronting Bank or any Lender may
reasonably request (upon five Business Days’ prior notice delivered to the
applicable Borrower and no more than once a year, unless an Event of Default has
occurred and is continuing), permit the Administrative Agent, such Fronting Bank
or such Lender or any agents or representatives thereof to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, such Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of such Borrower and any of its Subsidiaries with
any of their respective officers or directors; provided, however, that (x) such
Borrower reserves the right to restrict access to any of its Subsidiaries’
facilities in accordance with reasonably adopted procedures relating to safety
and security and (y) neither Borrower nor any of its Subsidiaries shall be
required to disclose to the Administrative Agent, any Swingline Lender, any
Fronting Bank or any Lender or any agents or representatives thereof any
information that is the subject of attorney-client privilege or attorney
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information or that is prevented
from disclosure pursuant to a confidentiality agreement with third parties
(provided that such Borrower agrees to use commercially reasonable efforts to
obtain any required third-party consent to such disclosure, subject to customary
nondisclosure restrictions applicable to the Administrative Agent, any Swingline
Lender, any Fronting Bank or the Lenders, as applicable). The Administrative
Agent, each Swing Line Lender, each Fronting Bank and each Lender agree to use
reasonable efforts to ensure that any information concerning such Borrower or
any of its Subsidiaries obtained by the Administrative Agent, such Fronting Bank
or such Lender pursuant to this subsection (d) or subsection (g) that is not
contained in a report or other document filed with the SEC, distributed by such
Borrower or FE to its security holders or otherwise generally available to the
public, will, to the extent permitted by law and except as may be required by
valid subpoena or in the normal course of the Administrative Agent’s, such Swing
Line Lender’s, such Fronting Bank’s or such Lender’s business operations be
treated confidentially by the Administrative Agent, such Swing Line Lender, such
Fronting Bank or such Lender, as the case may be, and will not be distributed or
otherwise made available by the Administrative Agent, such Swing Line Lender,
such Fronting Bank or such Lender, as the case may be, to any Person, other than
the Administrative Agent’s, such Swing Line Lender’s, such Fronting Bank’s or
such Lender’s employees, authorized agents or representatives (including,
without limitation, attorneys and accountants).
(e) Keeping of Books. Keep, and cause each Subsidiary to keep, proper books of
record and account in which entries shall be made of all financial transactions
and the assets and business of such Borrower and each of its Subsidiaries in
accordance with GAAP.
(f) Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties (except such
properties the failure of which to maintain or preserve would not have,
individually or in the aggregate, a Material Adverse Effect with respect to such
Borrower) that are used or that are useful in the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and in
accordance with prudent industry practices applicable to the industry of such
Borrower, in all material respects, and (subject to (b) above) applicable law it
being understood that this covenant relates only to the good working order and
condition of such properties and shall not be construed as a covenant of such
Borrower or any of its Subsidiaries not to dispose of such properties by sale,
lease, transfer or otherwise.
(g) Reporting Requirements. Furnish, or cause to be furnished, to the
Administrative Agent, with sufficient copies for each Lender and each Fronting
Bank, the following:
(i) promptly after becoming aware of the occurrence of any Event of Default with
respect to such Borrower continuing on the date of such statement, the statement
of an Authorized Officer of such Borrower setting forth details of such Event of
Default and the action that such Borrower has taken or proposes to take with
respect thereto;

 

59



--------------------------------------------------------------------------------



 



(ii) as soon as available and in any event within 60 days after the close of
each of the first three quarters in each fiscal year of such Borrower,
consolidated balance sheets of such Borrower and its Subsidiaries as at the end
of such quarter and consolidated statements of income of such Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, fairly presenting in all material
respects the financial condition of such Borrower and its Subsidiaries as at
such date and the results of operations of such Borrower and its Subsidiaries
for such period and setting forth in each case in comparative form the
corresponding figures for the corresponding period of the preceding fiscal year,
all in reasonable detail and duly certified (subject to year-end audit
adjustments) by the chief financial officer, treasurer, assistant treasurer or
controller of such Borrower as having been prepared in accordance with GAAP
consistently applied (in the case of such statements that are unaudited, subject
to year-end adjustments and the exclusion of detailed footnotes);
(iii) as soon as available and in any event within 105 days after the end of
each fiscal year of such Borrower, a copy of the annual report for such year for
such Borrower and its Subsidiaries, containing consolidated and consolidating
financial statements of such Borrower and its Subsidiaries for such year
certified by PricewaterhouseCoopers LLP, Deloitte & Touche LLP or other
independent public accountants of recognized national standing as fairly
presenting, in all material respects, the financial position of such Borrower
and its Subsidiaries as at the end of such year and the results of their
operations and their cash flows for the three-year period (or, if such Borrower
is not then required to file reports with the SEC pursuant to Section 13 or
15(d) of the Exchange Act, the two-year period) ending as at the end of such
year in conformity with GAAP;
(iv) concurrently with the delivery of the financial statements specified in
clauses (ii) and (iii) above a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of such Borrower (A) stating
whether such Borrower has any knowledge of the occurrence and continuance at the
date of such certificate of any Event of Default not theretofore reported
pursuant to the provisions of clause (i) of this subsection (g), and, if so,
stating the facts with respect thereto, and (B) setting forth in a true and
correct manner, the calculation of the ratio contemplated by Section 5.02
hereof, as of the date of the most recent financial statements accompanying such
certificate, to show such Borrower’s compliance with or the status of the
financial covenant contained in Section 5.02 hereof;
(v) promptly after the sending or filing thereof, copies of any reports that
such Borrower sends to any of its securityholders, and copies of all reports on
Form 10-K, Form 10-Q or Form 8-K, if any, that such Borrower or any of its
Subsidiaries files with the SEC;

 

60



--------------------------------------------------------------------------------



 



(vi) as soon as possible and in any event within 20 days after such Borrower or
any member of the Controlled Group knows or has reason to know that any
Termination Event with respect to any Plan has occurred or is reasonably likely
to occur, that would reasonably be expected to result in liability exceeding
$100,000,000 to such Borrower or such member of the Controlled Group, a
statement of the chief financial officer of such Borrower describing such
Termination Event and the action, if any, that such Borrower or such member of
the Controlled Group, as the case may be, proposes to take with respect thereto;
(vii) promptly upon reasonable request by the Administrative Agent or any
Lender, after the filing thereof with the Internal Revenue Service, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
with respect to each Plan;
(viii) promptly upon request and in any event within five Business Days after
receipt thereof by such Borrower or any member of the Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by such Borrower or
such member of the Controlled Group concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA;
(ix) promptly and in any event within five Business Days after Moody’s or S&P
has changed any relevant Reference Rating, notice of such change; and
(x) such other information respecting the condition or operations, financial or
otherwise, of such Borrower or any of its Subsidiaries, including, without
limitation, copies of all reports and registration statements that such Borrower
or any Subsidiary files with the SEC or any national securities exchange, as the
Administrative Agent, any Fronting Bank, any Swing Line Lender or any Lender
(through the Administrative Agent) may from time to time reasonably request.
The financial statements and reports described in paragraphs (ii), (iii) and
(v) above will be deemed to have been delivered hereunder if publicly available
on the SEC’s EDGAR Database or on FE’s website no later than the date specified
for delivery of same under paragraph (ii), (iii) or (v), as applicable, above.
If any financial statements or report described in (ii) and (iii) above is due
on a date that is not a Business Day, then such financial statements or report
shall be delivered on the next succeeding Business Day.
(h) Borrower Approvals. Maintain such Borrower’s Approval in full force and
effect and comply with all terms and conditions thereof until all amounts
outstanding under the Loan Documents shall have been repaid or paid (as the case
may be) and the Termination Date has occurred.
SECTION 5.02. Debt to Capitalization Ratio.
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit for the account of any Borrower shall remain outstanding or any Lender
shall have any Commitment to any Borrower hereunder, such Borrower will maintain
a Debt to Capitalization Ratio of no more than 0.65 to 1.00 (determined as of
the last day of each fiscal quarter).

 

61



--------------------------------------------------------------------------------



 



SECTION 5.03. Negative Covenants of the Borrowers.
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by any Borrower hereunder shall remain unpaid, any Letter of
Credit for the account of any Borrower shall remain outstanding or any Lender
shall have any Commitment to any Borrower hereunder, such Borrower will not:
(a) Sales, Etc. (i) Sell, lease, transfer or otherwise dispose of any shares of
common stock of any Significant Subsidiary of such Borrower, whether now owned
or hereafter acquired by such Borrower, or permit any Significant Subsidiary of
such Borrower to do so, or (ii) sell, lease, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) or permit any of its
Subsidiaries to sell, lease, transfer or dispose of (whether in one transaction
or a series of transactions) assets located in The United States of America
(other than any assets that are purported to be conveyed in connection with a
Permitted Securitization but including assets purported to be conveyed pursuant
to any sale leaseback transaction) having an aggregate book value (determined as
of the date of such transaction for all such transactions since the date hereof)
that is greater than 20% of the book value of all of the consolidated fixed
assets of such Borrower, as reported on the most recent consolidated balance
sheet of such Borrower prior to the date of such sale, lease transfer or
disposition to any entity other than such Borrower or any of its wholly owned
direct or indirect Subsidiaries; provided, however, that this provision shall
not in any way restrict, and shall not apply to, (A) the disposition of any
Borrower’s direct or indirect interests in (1) the approximately 700 megawatt
Fremont Energy Center in Fremont, Ohio, (2) Signal Peak Energy, LLC, (3) the 42
megawatt Richland Peaking Facility in Defiance, Ohio, or (4) the 18 megawatt
Stryker Peaking Facility in Springfield, Ohio or (B) the sale, lease, transfer
or other disposition of a Borrower’s assets to another Borrower, a Subsidiary of
another Borrower or a newly-formed Person to which all or substantially all of
the assets and liabilities of such Borrowers or their Subsidiaries are being
transferred, in each case, pursuant to a transaction permitted under subsection
(c) below.
(b) Liens, Etc. Create or suffer to exist, or permit any Significant Subsidiary
of such Borrower (other than FES, AESC and their respective Subsidiaries) to
create or suffer to exist, any Lien upon or with respect to any of its
properties (including, without limitation, any shares of any class of equity
security of any Significant Subsidiary of such Borrower (other than FES, AESC
and their respective Subsidiaries)), in each case to secure or provide for the
payment of Indebtedness, other than (i) liens consisting of (A) pledges or
deposits in the ordinary course of business to secure obligations under worker’s
compensation laws or similar legislation, (B) deposits in the ordinary course of
business to secure, or in lieu of, surety, appeal, or customs bonds to which
such Borrower or Significant Subsidiary is a party, (C) pledges or deposits in
the ordinary course of business to secure performance in connection with bids,
tenders or contracts (other than contracts for the payment of money), or
(D) materialmen’s, mechanics’, carriers’, workers’, repairmen’s or other like
Liens incurred in the ordinary course of business for sums not yet due or
currently being contested in good faith by appropriate proceedings diligently
conducted, or deposits to obtain in the release of such Liens; (ii) purchase
money liens or purchase money security interests upon or in any property
acquired or held by such Borrower or Significant Subsidiary in the ordinary
course of business, which secure the purchase price of such property or secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property; (iii) Liens existing on property acquired by such

 

62



--------------------------------------------------------------------------------



 



Borrower or Significant Subsidiary or on the property of any Person at the time
that such Person becomes a direct or indirect Significant Subsidiary of such
Borrower or Significant Subsidiary or is merged into or consolidated with such
Borrower or Significant Subsidiary; provided, in each case, that such Liens were
not created to secure the acquisition of such Person; (iv) Liens in existence on
the date of this Agreement; (v) Liens created by any First Mortgage Indenture,
so long as under the terms thereof no “event of default” (howsoever designated)
in respect of any bonds issued thereunder will be triggered by reference to an
Event of Default or Unmatured Default; (vi) Liens securing Attributable
Securitization Obligations on the assets purported to be sold in connection with
the applicable Permitted Securitization; (vii) Liens securing Nonrecourse
Indebtedness; (viii) Liens on cash or cash equivalents deposited on behalf of or
pledged to counterparties with respect to Permitted Obligations of such Borrower
or any of its Significant Subsidiaries; (ix) Liens on cash or cash equivalents
to defease Indebtedness of such Borrower or any of its Subsidiaries; (x) Liens
on cash or cash equivalents constituting proceeds from a disposition of assets
otherwise not prohibited under subsection (a) above, which proceeds are
deposited in escrow accounts for indemnification, adjustment of purchase price
or similar obligations to the purchaser of such assets; (xi) Liens securing
obligations in respect of pollution control or industrial revenue bonds or
nuclear fuel leases, provided that such Liens extend to only the equipment,
project, nuclear fuel or other assets financed with the proceeds of such
financing; (xii) Liens arising in connection with leases that shall have been or
should be, in accordance with GAAP, recorded as capital leases in respect of
which such Borrower or Significant Subsidiary is liable as lessee; provided,
that no such Lien shall extend to or cover any assets of such Borrower or
Significant Subsidiary other than the assets of such Borrower or Significant
Subsidiary subject to such lease and proceeds thereof; and (xiii) Liens created
for the sole purpose of refinancing, extending, renewing or replacing in whole
or in part Indebtedness secured by any Lien referred to in the foregoing clauses
(i) through (xii); provided, however, that the principal amount of Indebtedness
(or, if greater, the aggregate lending commitment) secured thereby shall not
exceed the principal amount of Indebtedness (or, if greater, the aggregate
lending commitment) so secured at the time of such refinancing, extension,
renewal or replacement, and that such refinancing, extension, renewal or
replacement, as the case may be, shall be limited to all or a part of the
property or Indebtedness that secured the Lien so extended, renewed or replaced
(and any improvements on such property).
(c) Mergers, Etc. Merge with or into or consolidate with or into any other
Person, or permit any of its Subsidiaries to do so unless (i) immediately after
giving effect thereto, no event shall occur and be continuing that constitutes
an Event of Default, (ii) the consolidation or merger shall not materially and
adversely affect the ability of such Borrower (or its successor by merger or
consolidation as contemplated by clause (i) of this subsection (c)) to perform
its obligations hereunder or under any other Loan Document, and (iii) in the
case of any merger or consolidation to which such Borrower is a party, the
Person formed by such consolidation or into which such Borrower shall be merged
shall assume such Borrower’s obligations under this Agreement and the other Loan
Documents to which it is a party in a writing reasonably satisfactory in form
and substance to the Administrative Agent. Without limiting the foregoing,
(A) any Borrower may merge with or into or consolidate with or into (x) another
Borrower or into a newly-formed Person into which one or more Borrowers are
being merged or consolidated (which Person will become a Borrower hereunder and
a wholly-owned Subsidiary of FE) or (y) a wholly-owned Subsidiary of another
Borrower (in which case only such

 

63



--------------------------------------------------------------------------------



 



other Borrower will continue as a Borrower hereunder), and (B) any Borrower may
transfer all or substantially all of its assets and liabilities to another
Borrower, to a wholly-owned Subsidiary of another Borrower (in which case only
such other Borrower will continue as a Borrower hereunder) or to a newly-formed
Person to which all or substantially all of the assets and liabilities of one or
more Borrowers are being transferred (which Person will become a Borrower
hereunder and a wholly-owned Subsidiary of FE), in each case of clauses (A) and
(B), if (1) the surviving Person, transferee or Person otherwise specified above
to become a Borrower hereunder, as applicable, assumes such Borrower’s or
Borrowers’, as applicable, obligations under this Agreement and the other Loan
Documents pursuant to an instrument in form and substance reasonably
satisfactory to the Administrative Agent, (2) the Reference Ratings of the
surviving or resulting Borrower are not, after giving effect to such
transactions, any lower than the Reference Ratings of each Borrower that was a
party to such transactions immediately prior to the consummation of such
transactions, unless the Reference Ratings of such surviving or resulting
Borrower are at least BBB- and Baa3, and (3) the parties to such transaction
deliver to the Administrative Agent certified copies of all corporate or limited
liability, equity holder and Governmental Authority approvals required in
connection with such transactions and legal opinions of counsel to such parties
relating to such transactions and the assumption agreement described in clause
(1) above. For the avoidance of doubt, nothing in this Section 5.03(c) shall
restrict any (i) merger or consolidation of FES, AESC or any of their respective
Subsidiaries with or into any Person or (ii) transfer of all or substantially
all of the assets and liabilities of FES, AESC or any of their respective
Subsidiaries to any Person, in each case, to the extent such merger,
consolidation or transfer is permitted under the FES/AESC Credit Agreement.
(d) Compliance with ERISA. (i) Enter into any nonexempt “prohibited transaction”
(within the meaning of Section 4975 of the Code or Section 406 of ERISA)
involving any Plan that may result in any liability of such Borrower to any
Person that (in the opinion of the Majority Lenders and the Fronting Banks)
would reasonably be expected to have a Material Adverse Effect with respect to
any Borrower or (ii) allow or suffer to exist any other event or condition known
to such Borrower that results in any liability of such Borrower to the PBGC that
would reasonably be expected to have a Material Adverse Effect with respect to
any Borrower. For purposes of this subsection (d), “liability” shall not include
termination insurance premiums payable under Section 4007 of ERISA.
(e) Use of Proceeds. Use the proceeds of any Extension of Credit for any purpose
other than (ii) refinancing the Existing Facilities to which such Borrower is a
party and (ii) working capital and other general corporate purposes of such
Borrower and its Subsidiaries; provided, however, that such Borrower may not use
such proceeds in connection with any Hostile Acquisition.
(f) Limitation on Cross-Default Provisions. Incur or permit any Significant
Subsidiary (other than FES, AESC and their respective Subsidiaries) to incur
(which for purposes of this subsection (f), shall not include the drawdown of
any revolving credit facility or any letter of credit facility in existence on
the date hereof or any other incurrence of Indebtedness or other obligation
under agreements in existence on the date hereof pursuant to the terms thereof
as in effect on the date hereof) after the date hereof any Indebtedness,
Commodity Trading Obligations or Hedging Obligations that shall or may become
subject to acceleration, redemption or mandatory purchase prior to the stated
maturity date of such Indebtedness or the stated or otherwise applicable date
for performance

 

64



--------------------------------------------------------------------------------



 



of such Commodity Trading Obligations or Hedging Obligations, as the case may
be, upon the occurrence of one or more events of default or credit event or
similar events (howsoever designated) under any document or instrument
evidencing any other such Indebtedness, Commodity Trading Obligations or Hedging
Obligations (any such provision to the effect of the foregoing being a
“Cross-Default Provision”) of FES, AESC or any of their respective Subsidiaries;
provided however, that, during the six-month period following the date hereof,
each Borrower and its Subsidiaries may incur Commodity Trading Obligations and
Hedging Obligations pursuant to any ISDA Master Agreement and related schedule
that contains such a Cross-Default Provision if and to the extent that such ISDA
Master Agreement and related schedule contained such Cross-Default Provision on
the date hereof.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default.
If any of the following events shall occur and be continuing with respect to any
Borrower (as to such Borrower, an “Event of Default”):
(a) (i) Any principal of any Advance or any Reimbursement Obligation shall not
be paid by such Borrower when the same becomes due and payable, or (ii) any
interest on any Advance or any fees or other amounts payable hereunder shall not
be paid by such Borrower within three Business Days after the same becomes due
and payable; or
(b) Any representation or warranty made by such Borrower (or any of its
officers) in any Loan Document or in connection with any Loan Document shall
prove to have been incorrect or misleading in any material respect when made; or
(c) (i) Such Borrower shall fail to perform or observe any covenant set forth in
Section 5.02 or Section 5.03 on its part to be performed or observed, or
(ii) such Borrower shall fail to perform or observe any other term, covenant or
agreement (other than those covenants otherwise covered in clause (a) or (c)(i)
of this Section 6.01) contained in this Agreement or any other Loan Document on
its part to be performed or observed and such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to such Borrower
by the Administrative Agent or any Lender; or
(d) Any material provision of this Agreement or any other Loan Document shall at
any time and for any reason cease to be valid and binding upon such Borrower,
except pursuant to the terms thereof, or shall be declared to be null and void,
or the validity or enforceability thereof shall be contested in any manner by
such Borrower or any Governmental Authority, or such Borrower shall deny in any
manner that it has any or further liability or obligation under this Agreement
or any other Loan Document; or

 

65



--------------------------------------------------------------------------------



 



(e) Such Borrower or any Significant Subsidiary of such Borrower (other than
FES, AESC and their respective Subsidiaries) shall fail to pay any principal of
or premium or interest on any Indebtedness (other than Indebtedness of such
Borrower under this Agreement, but including, with respect to FE, Indebtedness
of its Significant Subsidiaries under this Agreement) that is outstanding in a
principal amount in excess of $100,000,000 in the aggregate when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or any such Indebtedness shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; or
(f) Such Borrower or any Significant Subsidiary of such Borrower (other than
FES, AESC and their respective Subsidiaries) shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
any Significant Subsidiary of such Borrower (other than FES, AESC and their
respective Subsidiaries) seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition or arrangement with creditors, a readjustment
of its debts, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted or acquiesced in by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
consecutive days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Borrower or any
Significant Subsidiary of such Borrower (other than FES, AESC and their
respective Subsidiaries) shall take any corporate action to authorize or to
consent to any of the actions set forth above in this subsection (f); or
(g) Any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $100,000,000 shall be rendered by a court of
final adjudication against such Borrower or any Significant Subsidiary of such
Borrower and either (i) valid enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(h) Any Termination Event with respect to a Plan or a Multiemployer Plan shall
have occurred, and, 30 days after notice thereof shall have been given to such
Borrower by the Administrative Agent or any Lender, such Termination Event (if
correctable) shall not have been corrected, and either (1) the actual liability
in respect of such Termination Event to such Borrower would reasonably be
expected to exceed $100,000,000, or (2) such Borrower or any member of the
Controlled Group as employer under a Multiemployer Plan shall have made a
complete or partial withdrawal from such Multiemployer Plan and, as a result
thereof, such Borrower would reasonably be expected to incur withdrawal
liability in an amount exceeding $100,000,000; or

 

66



--------------------------------------------------------------------------------



 



(i) (i) FE shall fail to own directly or indirectly 100% of the issued and
outstanding shares of common stock of each Significant Subsidiary (with any such
failure constituting an Event of Default with respect to FE and any such
Significant Subsidiary that is also a Borrower), (ii) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of FE (or other securities convertible into such securities)
representing 30% or more of the combined voting power of all securities of FE
entitled to vote in the election of directors; or (iii) commencing after the
date of this Agreement, individuals who as of the date of this Agreement were
directors shall have ceased for any reason to constitute a majority of the Board
of Directors of FE unless the Persons replacing such individuals were nominated
by the stockholders or the Board of Directors of FE in accordance with FE’s
Organizational Documents (each a “Change of Control”);
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, (i) by notice to the defaulting
Borrower, declare the obligation of each Lender to make Advances to such
Borrower, the obligation of the Fronting Banks to issue Letters of Credit for
the account of such Borrower and the obligation of the Swing Line Lenders to
make Swing Line Advances to such Borrower, to be terminated, whereupon the same
shall forthwith terminate, and (ii) by notice to such Borrower, declare the
Advances made to such Borrower, an amount equal to the aggregate Stated Amount
of all issued but undrawn Letters of Credit issued for the account of such
Borrower, (such amount being the “Letter of Credit Cash Cover”) and all other
amounts payable under this Agreement and the other Loan Documents by such
Borrower to be forthwith due and payable, whereupon such Advances and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by such Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower or any
Significant Subsidiary of such Borrower under the Bankruptcy Code, (A) the
obligation of each Lender to make Advances to such Borrower, the obligation of
the Fronting Banks to issue Letters of Credit for the account of such Borrower,
and the obligation of the Swing Line Lenders to make Swing Line Advances to such
Borrower shall automatically be terminated and (B) all Advances made to such
Borrower, the Letter of Credit Cash Cover with respect to such Borrower and all
other amounts payable under this Agreement by such Borrower shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by such Borrower.
In the event that any Borrower is required to pay the Letter of Credit Cash
Cover pursuant to this Section, such payment shall be made in immediately
available funds to the Administrative Agent, which shall hold such funds as
collateral pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Fronting Banks to secure Reimbursement Obligations
in respect of Letters of Credit then outstanding, for the benefit of the Lenders
and the Fronting Banks.

 

67



--------------------------------------------------------------------------------



 



ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01. Authorization and Action.
Each Lender, each Fronting Bank and each Swing Line Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders and all Fronting Banks; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law. The Administrative Agent agrees to give to each Lender and
each Fronting Bank prompt notice of each notice given to it by the Borrowers
pursuant to the terms of this Agreement and to promptly forward to each Lender,
each Fronting Bank and each Swing Line Lender the financial statements and any
other certificates or statements delivered to the Administrative Agent pursuant
to Section 5.01(g).
SECTION 7.02. Administrative Agent’s Reliance, Etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender, any Fronting Bank, any Swing Line
Lender or the Borrowers for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat each Lender listed in the
Register as a “Lender” with a Commitment in the amount recorded in the Register
until the Administrative Agent receives and accepts an Assignment and Assumption
entered into by a Lender listed in the Register, as assignor, and the applicable
assignee, as provided in Section 8.08, at which time the Administrative Agent
will make such recordations in the Register as are appropriate to reflect the
assignment effected by such Assignment and Assumption; (ii) may consult with
legal counsel (including counsel for the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender, any Fronting Bank or any Swing Line Lender and
shall not be responsible to any Lender, any Fronting Bank or any Swing Line
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of the Loan Documents on the part of the
Borrowers or to inspect the property (including the books and records) of the
Borrowers, and, without limiting the foregoing, shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice is
given by a Lender or a Borrower to the Administrative Agent in accordance with
the terms of this Agreement; (v) shall not be responsible to any Lender, any
Fronting Bank or any Swing Line Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any other instrument or document furnished pursuant thereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or cable) believed by it in good faith to be genuine
and signed or sent by the proper party or parties.

 

68



--------------------------------------------------------------------------------



 



SECTION 7.03. RBS and the Fronting Banks and Swing Line Lenders.
With respect to its Commitment, the Advances made by it and any Note issued to
it, each of RBS and each Lender that is also a Fronting Bank or a Swing Line
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Administrative Agent,
a Fronting Bank or a Swing Line Lender (as the case may be); and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include each
of RBS and each Lender that is also a Fronting Bank as a Swing Line Lender in
its individual capacity. Each of RBS and each Lender that is also a Fronting
Bank as a Swing Line Lender and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, each Borrower, any of its respective Subsidiaries and any
Person who may do business with or own securities of such Borrower or any such
Subsidiary, all as if RBS or such Lender were not the Administrative Agent, a
Fronting Bank or a Swing Line Lender (as the case may be) and without any duty
to account therefor to the Lenders or any other Fronting Bank or Swing Line
Lender.
SECTION 7.04. Lender Credit Decision; No Other Duties.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Fronting Banks, the Swing Line Lenders or any
other Lender (or any such Person or any Affiliate thereof acting in the capacity
of “Joint Lead Arranger”, “Syndication Agent” or “Documentation Agent”) and
based on the financial statements referred to in Section 4.01(g) and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Fronting Banks, the Swing Line Lenders or any other
Lender (or any such Person or any Affiliate thereof acting in the capacity of
“Joint Lead Arranger”, “Syndication Agent” or “Documentation Agent”) and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
Anything herein to the contrary notwithstanding, none of the Persons listed on
the cover page hereof as a “Joint Lead Arranger”, “Documentation Agent” or
“Syndication Agent” shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Fronting Bank, a Swing Line Lender,
or a Lender hereunder.

 

69



--------------------------------------------------------------------------------



 



SECTION 7.05. Indemnification.
The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrowers), ratably according to the amounts of their
respective Commitments, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent (in its capacity as such) under this Agreement; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that such
expenses are reimbursable by the Borrowers but for which the Administrative
Agent is not reimbursed by the Borrowers.
SECTION 7.06. Successor Administrative Agent.
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders, the Fronting Banks, the Borrowers and the Swing Line Lenders and
may be removed at any time with or without cause by the Majority Lenders, the
Fronting Banks and the Swing Line Lenders. Upon any such resignation or removal,
the Majority Lenders, the Fronting Banks and the Swing Line Lenders shall have
the right, with the prior written consent of the Borrowers (unless an Event of
Default has occurred and is continuing), which consent shall not be unreasonably
withheld or delayed, to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, the Fronting Banks and the Swing Line Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Majority Lenders’, the Fronting Banks’
and the Swing Line Lenders’ removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Lenders, the Fronting
Banks and the Swing Line Lenders, appoint a successor Administrative Agent,
which shall be a Lender or an Affiliate of a Lender and (i) a commercial bank
organized under the laws of the United States, or any State thereof or (ii) a
commercial bank organized under the laws of any other country that is a member
of the OECD or has concluded special lending arrangements with the International
Monetary Fund associated with its “General Arrangements to Borrow”, or a
political subdivision of any such country, provided that such bank is acting
through a branch or agency located in the United States and shall have a
combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, if no Event of Default or Unmatured
Default shall have occurred and be continuing, then no successor Administrative
Agent shall be appointed under this Section 7.06 without the prior written
consent of the Borrowers, which consent shall not be unreasonably withheld or
delayed.

 

70



--------------------------------------------------------------------------------



 



SECTION 7.07. Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent; provided that, the appointment of a sub-agent that
is not an Affiliate of the Administrative Agent shall be subject to the prior
consent of the Borrowers (unless an Event of Default has occurred and is
continuing), which consent shall not be unreasonably withheld or delayed. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub-agent and the Related Parties of the Administrative Agent
shall be entitled to the benefits of all provisions of this Article VII and
Section 8.05, as though such sub-agents were the “Administrative Agent”, as if
set forth in full herein with respect thereto.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01. Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any Note, nor
consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders affected thereby (other than, in the case of clause (a), (e) or
(f) below, any Defaulting Lender), do any of the following: (a) waive any of the
conditions specified in Section 3.01 or 3.02 increase the Commitments of the
Lenders or subject the Lenders to any additional obligations, (b) change any
provision hereof in a manner that would alter the pro rata sharing of payments
or the pro rata reduction of Commitments among the Lenders, (c) reduce the
principal of, or interest (or rate of interest) on, the Advances or any fees or
other amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, the aggregate undrawn amount of
outstanding Letters of Credit or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder or (f) amend this
Section 8.01 or the definition of “Majority Lenders”; and provided, further,
that (i) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or Section 2.21; (ii) that no amendment, waiver or consent that would
adversely affect the rights of, or increase the obligations of, any Fronting
Bank, or that would alter any provision hereof relating to or affecting Letters
of Credit issued by such Fronting Bank or modify or waive Section 2.21, shall be
effective unless agreed to in writing by such Fronting Bank or modify or waive
Section 2.21; (iii) no amendment, waiver or consent that would adversely affect
the rights of, or increase the obligations of, any Swing Line Lender, or that
would alter provisions hereof relating to or affecting Swing Line Advances made
by such Swing Line Lender or modify or waive Section 2.21, shall be effective
unless agreed to in writing by such Swing Line Lender; and (iv) this Agreement
may be amended and restated without the consent of any Lender, any Fronting
Bank, any Swing Line Lender or the Administrative Agent if, upon giving effect
to such amendment and restatement, such Lender, such Fronting Bank, such Swing
Line Lender or the Administrative Agent, as the case may be, shall no longer be
a party to this Agreement (as so amended and restated) or have any Commitment or
other obligation hereunder (including, without limitation, any obligation to
make payment on account of a Drawing) and shall have been paid in full all
amounts payable hereunder to such Lender, such Fronting Bank, such Swing Line
Lender or the Administrative Agent, as the case may be.

 

71



--------------------------------------------------------------------------------



 



SECTION 8.02. Notices, Etc.
Unless specifically provided otherwise in this Agreement, all notices and other
communications provided for hereunder shall be in writing (including telecopier)
and delivered by hand or overnight courier service, mailed or sent by telecopy,
if to any Borrower, to it in care of FE at its address at 76 South Main Street,
Akron, Ohio 44308, Attention: Treasurer, Telecopy: (330) 384-3772; if to any
Bank (including any Swing Line Lender), at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender (including any
Swing Line Lender), at its Domestic Lending Office specified in the Assignment
and Assumption pursuant to which it became a Lender; if to the Administrative
Agent, at its address at, The Royal Bank of Scotland plc, 600 Washington
Boulevard, Stamford, Connecticut 06901, Attention: John Ferrante / Juan Zuniga,
Telecopy: (203) 873-5300 / (212) 401-1494; if to any Fronting Bank identified on
Schedule II hereto, at the address specified opposite its name on Schedule II
hereto; if to any other Fronting Bank, at such address as shall be designated by
such Fronting Bank in a written notice to the other parties; or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties. Subject to the other notice requirements of this
Agreement, all notices and communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
mailed or sent by telecopy to such party and received during the normal business
hours of such party as provided in this Section or in accordance with the latest
unrevoked direction from such party given in accordance with this Section. If
such notices and communications are received after the normal business hours of
such party, receipt shall be deemed to have been given upon the opening of the
recipient’s next Business Day.
SECTION 8.03. Electronic Communications.
(a) Each Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under the Credit Agreement prior to the
scheduled date therefor, (iii) provides notice of any Unmatured Default or Event
of Default under the Credit Agreement or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of the Credit Agreement
and/or any Borrowing or other Extension of Credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to gbmnaagency@rbs.com
or faxing the Communications to (203) 873-5300 / (212) 401-1494. In addition,
each Borrower agrees to continue to provide the Communications to the
Administrative Agent in the manner otherwise specified in this Agreement, but
only to the extent requested by the Administrative Agent.

 

72



--------------------------------------------------------------------------------



 



(b) Each Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”). Each Borrower acknowledges that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.
(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Subject to the other notice requirements of this Agreement,
all such notices and Communications given to the Administrative Agent or such
Lender in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if delivered by electronic/soft medium to
such party and received during the normal business hours of such party as
provided in this Section or in accordance with the latest unrevoked direction
from such party given in accordance with this Section. If such notices and
communications are received after the normal business hours of such party,
receipt shall be deemed to have been given upon the opening of the recipient’s
next Business Day.

 

73



--------------------------------------------------------------------------------



 



(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 8.04. No Waiver; Remedies.
No failure on the part of any Lender, any Fronting Bank, any Swing Line Lender
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 8.05. Costs and Expenses; Indemnification.
(a) Each Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent, each Fronting Bank and each Swing
Line Lender in connection with the preparation, execution, delivery, syndication
administration, modification and amendment of this Agreement, any Note, any
Letter of Credit and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Fronting Banks and the Swing Line Lenders with
respect thereto and with respect to advising the Administrative Agent, the
Fronting Banks and each Swing Line Lender as to their rights and
responsibilities under this Agreement. Each Borrower further agrees to pay on
demand all reasonable out-of-pocket costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses of counsel), incurred
by the Administrative Agent, the Fronting Banks, the Swing Line Lenders and the
Lenders in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, any Note and the other documents to
be delivered hereunder, including, without limitation, counsel fees and expenses
in connection with the enforcement of rights under this Section 8.05(a).
(b) Except as otherwise expressly provided to the contrary herein, if any
payment of principal of, or Conversion of, any Eurodollar Rate Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.11 or 2.14 or a prepayment
pursuant to Section 2.12 or acceleration of the maturity of any amounts owing
hereunder pursuant to Section 6.01 or upon an assignment made upon demand of a
Borrower pursuant to Section 8.08(h) or for any other reason, the applicable
Borrower shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance. Each Borrower’s obligations under
this subsection (b) shall survive the repayment of all other amounts owing to
the Lenders and the Administrative Agent under this Agreement and any Note and
the termination of the Commitments.

 

74



--------------------------------------------------------------------------------



 



(c) Each Borrower hereby agrees to indemnify and hold each Lender, each Fronting
Bank, the Administrative Agent and their respective Affiliates and their
respective officers, directors, employees and professional advisors (each, an
“Indemnified Person”) harmless from and against any and all claims, damages,
liabilities, costs or expenses (including reasonable attorney’s fees and
expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding) that any of them may incur or that may be claimed against
any of them by any Person (including any Borrower) by reason of or in connection
with or arising out of any investigation, litigation or proceeding related to
the Commitments or the commitment of each Fronting Bank hereunder and any use or
proposed use by any Borrower of the proceeds of any Extension of Credit or the
existence or use of any Letter of Credit or the amounts drawn thereunder, except
to the extent such claim, damage, liability, cost or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
Each Borrower’s obligations under this Section 8.05(c) shall survive (x) the
repayment of all amounts owing to the Lenders, the Fronting Banks and the
Administrative Agent under this Agreement and any Note, (y) the termination of
the Commitments, the commitment of the Fronting Banks hereunder and any Letters
of Credit and (z) the termination of this Agreement. If and to the extent that
the obligations of the Borrowers under this Section 8.05(c) are unenforceable
for any reason, each Borrower agrees to make the maximum payment in satisfaction
of such obligations that are not unenforceable that is permissible under
Applicable Law or, if less, such amount that may be ordered by a court of
competent jurisdiction.
(d) To the extent permitted by law, each Borrower also agrees not to assert any
claim against any Indemnified Person on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) in connection with, arising out of, or otherwise relating to this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.
(e) Each Borrower shall be liable for its pro rata share of any payment to be
made by the Borrowers under this Section 8.05, such pro rata share to be
determined on the basis of such Borrower’s Fraction; provided, however, that if
and to the extent that any such liabilities are reasonably determined by the
Borrowers (subject to the approval of the Administrative Agent which approval
shall not be unreasonably withheld) to be directly attributable to a specific
Borrower, only such Borrower shall be liable for such payments.

 

75



--------------------------------------------------------------------------------



 



SECTION 8.06. Right of Set-off.
Upon the occurrence and during the continuance of any Event of Default each
Lender, each Fronting Bank and each Swing Line Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, excluding, however, any payroll accounts maintained by the
Borrowers with such Lender, such Fronting Bank or such Swing Line Lender (as the
case may be) if and to the extent that such Lender, such Fronting Bank or such
Swing Line Lender (as the case may be) shall have expressly waived its set-off
rights in writing in respect of such payroll account) at any time held and other
indebtedness at any time owing by such Lender, such Fronting Bank or such Swing
Line Lender (as the case may be) to or for the credit or the account of the
Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement and any Note held by such Lender,
whether or not such Lender, such Fronting Bank or such Swing Line Lender (as the
case may be) shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender, each Fronting Bank and
each Swing Line Lender agrees promptly to notify the Borrowers after any such
set-off and application made by such Lender, such Fronting Bank or such Swing
Line Lender (as the case may be), provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and each Fronting Bank and each Swing Line Lender under this
Section 8.06 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender, such Fronting Bank or
such Swing Line Lender (as the case may be) may have.
SECTION 8.07. Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent and when the Administrative Agent shall
have been notified by each Bank, each Swing Line Lender and each Fronting Bank
that such Bank, such Swing Line Lender or such Fronting Bank (as the case may
be) has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent, each Swing Line Lender, each
Fronting Bank and each Lender and their respective successors and permitted
assigns, except that the Borrowers shall not have the right to assign their
rights or obligations hereunder or any interest herein (x) without the prior
written consent of the Lenders and the Fronting Banks or (y) pursuant to
Section 5.03(c).
SECTION 8.08. Assignments and Participations.
(a) Successors and Assigns Generally. No Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 8.08, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 8.08, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 8.08 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 8.08 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

76



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section 8.08 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section 8.08, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided that the Borrowers shall be deemed
to have consented to any such assignment unless they shall object thereto by
giving written notice to the Administrative Agent within five Business Days
after having received notice thereof.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 8.08 and, in
addition:
(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by giving written notice to the Administrative Agent within
five Business Days after having received notice thereof and provided, further,
that the Borrowers’ consent shall not be required during the primary syndication
hereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

77



--------------------------------------------------------------------------------



 



(C) the consent of each Fronting Bank and Swing Line Lender shall be required
for all assignments, other than pursuant to subsection (f) below.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Fronting
Bank, each Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit and Swing Line
Advances in accordance with its Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 8.08, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.16 and 8.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 8.08.

 

78



--------------------------------------------------------------------------------



 



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its offices at 600 Washington
Boulevard, Stamford, Connecticut 06901 a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Fronting Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 7.05 with respect to any payments made by such
Lender to its Participant(s). Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments,
Advances, Letters of Credit or its obligations under any Loan Document) except
to the Internal Revenue Service and only to the extent that such disclosure is
necessary to establish that such Commitment, Advance, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

79



--------------------------------------------------------------------------------



 



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a) through (f) of
Section 8.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.13 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 8.08; provided that such Participant
agrees to be subject to the provisions of Sections 2.16(f) and 8.08(h) as if it
were an assignee under subsection (b) of this Section 8.08. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.06 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.13 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g) Disclosure of Certain Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.08, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided, that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to the Borrowers received by it from such Lender.
(h) Replacement of Lenders. If any Lender shall make demand for payment under
Section 2.13(a), 2.13(b) or 2.16, or shall deliver any notice to the
Administrative Agent pursuant to Section 2.14 resulting in the suspension of
certain obligations of the Lenders with respect to Eurodollar Rate Advances, or
shall be a Defaulting Lender, then, within 30 days of such demand (if, and only
if, such payment demanded under Section 2.13(a), 2.13(b) or 2.16, as the case
may be, shall have been made by a Borrower) or such notice (if such suspension
is still in effect) or such Lenders’ becoming a Defaulting Lender, as the case
may be, such Borrower may demand that such Lender assign in accordance with this
Section 8.08 to one or more assignees designated by such Borrower and approved
by the required Persons under subsection (b)(iii) above all (but not less than
all) of such Lender’s Commitment and the Advances owing to it within the next
15 days. If any such assignee designated by such Borrower shall fail to
consummate such assignment on terms acceptable to such Lender, or if such
Borrower shall fail to designate any such assignee for all of such Lender’s

 

80



--------------------------------------------------------------------------------



 



Commitment or Advances, then such Lender may assign such Commitment and Advances
to any other assignee in accordance with this Section 8.08 during such 15-day
period; it being understood for purposes of this Section 8.08(h) that such
assignment shall be conclusively deemed to be on terms acceptable to such
Lender, and such Lender shall be compelled to consummate such assignment to an
assignee designated by such Borrower, if such assignee shall agree to such
assignment in substantially the form of Exhibit A hereto and shall offer
compensation to such Lender in an amount equal to the sum of the principal
amount of all Advances outstanding to such Lender plus all interest accrued
thereon to the date of such payment plus all other amounts payable by such
Borrower to such Lender hereunder (whether or not then due) as of the date of
such payment accrued in favor of such Lender hereunder. Notwithstanding the
foregoing, no Lender shall make any assignment at any time pursuant to this
subsection (g) if, at such time, (i) an Event of Default or Unmatured Default
has occurred and is continuing, (ii) any Borrower has not satisfied all of its
obligations hereunder with respect to such Lender or (iii) such replacement of
such Lender is not acceptable to the Administrative Agent, the Fronting Banks
and the Swing Line Lenders, as applicable, pursuant to subsection (b)(iii)
above.
SECTION 8.09. Governing Law.
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.10. Consent to Jurisdiction; Waiver of Jury Trial.
(a) To the fullest extent permitted by law, each Borrower hereby irrevocably
(i) submits to the exclusive jurisdiction of any New York State or Federal court
sitting in New York City and any appellate court from any thereof in any action
or proceeding arising out of or relating to this Agreement, any other Loan
Document or any Letter of Credit, and (ii) agrees that all claims in respect of
such action or proceeding may be heard and determined in such New York State
court or in such Federal court. Each Borrower hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each Borrower also irrevocably
consents, to the fullest extent permitted by law, to the service of any and all
process in any such action or proceeding by the mailing by certified mail of
copies of such process to such Borrower at its address specified in
Section 8.02. Each Borrower agrees, to the fullest extent permitted by law, that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b) EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH FRONTING BANK, EACH SWING LINE
LENDER AND THE LENDERS HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY LETTER OF CREDIT, OR ANY OTHER INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

 

81



--------------------------------------------------------------------------------



 



SECTION 8.11. Severability.
Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
SECTION 8.12. Entire Agreement.
This Agreement and the Notes issued hereunder constitute the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement, except (i) as expressly agreed in any such previous agreement
and (ii) for the Fee Letters and the Fronting Bank Fee Letters. Except as is
expressly provided for herein, nothing in this Agreement, expressed or implied,
is intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
SECTION 8.13. Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
SECTION 8.14. USA PATRIOT Act Notice.
Each Lender that is subject to the Patriot Act, each Fronting Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers pursuant to the requirements of the Patriot Act that it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrower and
other information that will allow such Lender, such Fronting Bank or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Patriot Act.

 

82



--------------------------------------------------------------------------------



 



SECTION 8.15. No Fiduciary Duty.
The Administrative Agent, each Fronting Bank, each Swing Line Lender, each
Lender and their respective Affiliates (collectively, the “Credit Parties”), may
have economic interests that conflict with those of the Borrowers, their
stockholders and/or their affiliates. Each Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Credit Party,
on the one hand, and such Borrower, its stockholders or its affiliates, on the
other. The Borrowers acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Credit Parties, on the one hand, and the Borrowers, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Credit Party has assumed an advisory or fiduciary responsibility in favor of any
Borrower, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Credit Party has
advised, is currently advising or will advise any Borrower, its stockholders or
its Affiliates on other matters) or any other obligation to any Borrower except
the obligations expressly set forth in the Loan Documents and (y) each Credit
Party is acting solely as principal and not as the agent or fiduciary of any
Borrower, its management, stockholders, creditors or any other Person. Each
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Credit Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.
[Signatures to Follow]

 

83



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            FIRSTENERGY CORP.
THE CLEVELAND ELECTRIC ILLUMINATING COMPANY
METROPOLITAN EDISON COMPANY
OHIO EDISON COMPANY
PENNSYLVANIA POWER COMPANY
THE TOLEDO EDISON COMPANY
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED
MONONGAHELA POWER COMPANY
PENNSYLVANIA ELECTRIC COMPANY
THE POTOMAC EDISON COMPANY
WEST PENN POWER COMPANY
    By:   /s/ James F. Pearson         James F. Pearson        Vice President &
Treasurer        JERSEY CENTRAL POWER & LIGHT COMPANY
      By:   /s/ Randy Scilla         Randy Scilla        Treasurer   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-1



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent, as a Bank,
as a Swing Line Lender and as a Fronting Bank
      By:   /s/ Andrew N. Taylor         Name:   Andrew N. Taylor       
Title:   Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Bank
      By:   /s/ Mike Mason         Name:   Mike Mason        Title:   Director 
 

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-3



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Bank, as a Fronting Bank and as a Swing Line
Lender
      By:   /s/ Ann E. Sutton         Name:   Ann E. Sutton        Title:  
Director   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-4



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Bank and as a Fronting Bank
      By:   /s/ Peter Christensen         Name:   Peter Christensen       
Title:   Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-5



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Bank
      By:   /s/ Maureen Maroney         Name:   Maureen Maroney        Title:  
Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-6



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Sherrie I. Manson         Name:   Sherrie I. Manson       
Title:   Senior Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-7



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Bank
      By:   /s/ Thane Rattew         Name:   Thane Rattew        Title:  
Managing Director   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-8



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank
      By:   /s/ Bradford Joyce         Name:   Bradford Joyce        Title:  
Director   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-9



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as a Bank
      By:   /s/ Eric Otieno         Name:   Eric Otieno        Title:  
Assistant Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-10



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Frederick W. Price         Name:   Frederick W. Price       
Title:   Managing Director   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-11



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Bank
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-12



--------------------------------------------------------------------------------



 



            BNP Paribas, as a Bank
      By:   /s/ Denis O’Meara         Name:   Denis O’Meara        Title:  
Managing Director            By:   /s/ Pasquale Perraglia         Name:  
Pasquale Perraglia        Title:   Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-13



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, Cayman Islands Branch, as a Bank
      By:   /s/ Shaheen Malik         Name:   Shaheen Malik        Title:   Vice
President            By:   /s/ Rahul Parmar         Name:   Rahul Parmar       
Title:   Associate   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-14



--------------------------------------------------------------------------------



 



            Goldman Sachs Bank USA, as a Bank
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-15



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Bank
      By:   /s/ Thomas Casey         Name:   Thomas Casey        Title:  
Authorized Signatory   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-16



--------------------------------------------------------------------------------



 



            UBS AG, Stamford Branch, as a Bank
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director            By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-17



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD, as a Bank
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Authorized
Signatory   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-18



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Christian S. Brown         Name:   Christian S. Brown       
Title:   Senior Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-19



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION, as a Bank
      By:   /s/ Hiroshi Higuma         Name:   Hiroshi Higuma        Title:  
Joint General Manager   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-20



--------------------------------------------------------------------------------



 



            U.S. Bank National Association, as a Bank
      By:   /s/ Eric J. Cosgrove         Name:   Eric J. Cosgrove       
Title:   Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-21



--------------------------------------------------------------------------------



 



            The Bank of New York Mellon, as a Bank
      By:   /s/ Richard K. Fronapfel, Jr.         Name:   Richard K. Fronapfel,
Jr.        Title:   Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-22



--------------------------------------------------------------------------------



 



            CoBank, ACB, as a Bank
      By:   /s/ Josh Batchelder         Name:   Josh Batchelder        Title:  
Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-23



--------------------------------------------------------------------------------



 



            Banco Bilbao Vizcaya Argentaria, SA- New York Branch as a Bank
      By:   /s/ Michael Oka         Name:   Michael Oka        Title:  
Executive Director            By:   /s/ Michael D’Anna         Name:   Michael
D’Anna        Title:   Executive Director   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-24



--------------------------------------------------------------------------------



 



            CIBC Inc., as a Bank
      By:   /s/ Robert W. Casey, Jr.         Name:   Robert Casey       
Title:   Authorized Signatory            By:   /s/ Josh Hogarth         Name:  
Josh Hogarth        Title:   Director   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-25



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Bank
      By:   /s/ Tom Byargeon         Name:   Tom Byargeon        Title:  
Managing Director            By:   /s/ Sharada Manne         Name:   Sharada
Manne        Title:   Director   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-26



--------------------------------------------------------------------------------



 



            Sovereign Bank, as a Bank
      By:   /s/ Robert D. Lanigan         Name:   Robert D. Lanigan       
Title:   SVP   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-27



--------------------------------------------------------------------------------



 



            THE HUNTINGTON NATIONAL BANK, as a Bank
      By:   /s/ Brian H. Gallagher         Name:   Brian H. Gallagher       
Title:   Senior Vice President   

[Signature Page to FirstEnergy Corp. Credit Agreement]

 

S-28



--------------------------------------------------------------------------------



 



SCHEDULE I
List of Commitments and Lending Offices

                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
The Royal Bank of Scotland plc
  $ 88,888,888.89     600 Washington Boulevard, Stamford,
Connecticut 06901   Same as Domestic
Lending Office
 
               
 
          Contact: John Ferrante
Phone: (203) 897-7623
Fax: (203) 873-5300
Email: john.ferrante@rbs.com
Group Email: gbmnaagency@rbs.com    
 
               
Bank of America, N.A.
  $ 88,888,888.89     104 N Tryon Street, Floor 17
Charlotte, NC 28155-0001

Contact: Mike Mason
Phone: (980) 683-1839
Fax: (980) 233-7196
Email: Michael.mason@baml.com   Same as Domestic
Lending Office
 
               
Barclays Bank PLC
  $ 88,888,888.89     745 Seventh Avenue
New York, NY 10019

Primary Contact: Shawn Powers
Phone: (201) 499-4580
Fax: (917) 522-0555
Email: shawn.powers@barcap.com
Group Email:
xrausloanops3@barclayscapital.com   Same as Domestic
Lending Office
 
               
JPMorgan Chase Bank, N.A.
  $ 88,888,888.89     1111 Fannin, 10th Floor
Houston, TX 77002-6925

Account Manager: Leslie Hill
Phone: (713) 750-2318
Fax: (713) 427-6307
Email: leslie.d.hill@chase.com   Same as Domestic
Lending Office
 
               
Citibank, N.A.
  $ 88,888,888.89     399 Park Ave, 16th Floor 5
New York, NY 10043

Contact: Loan Administration
Phone: (302) 894-6052
Fax: (212) 994-0847
Email: GLOriginationOps@citi.com   Same as Domestic
Lending Office

 

 



--------------------------------------------------------------------------------



 



                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
KeyBank National
Association
  $ 88,888,888.89     124 Public Square
Cleaveland, OH 44114

Contact: Yvette Dyson-Owens
Phone: (216) 689-4815
Fax: (216) 370-6119
Email: Yvette_M_Dyson-Owens@Keybank.com   Same as Domestic
Lending Office
 
               
The Bank of Nova Scotia
  $ 88,888,888.89     1 Liberty Plaza
New York, NY 10006

Contact: Melissa McMillan
Phone: (212) 225-5705
Fax: (212) 225-5709
Email: mellissa_mcmillan@scotiacapital.com   Same as Domestic
Lending Office
 
               
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 44,444,444.44     1251 Avenue of the Americas
New York, NY 10020-1104

Contact: Mr. Jamie Velez
Phone: (201) 413-8586
Fax: (201) 521-2304   Same as Domestic
Lending Office
 
               
Union Bank, N.A.
  $ 44,444,444.44     445 S. Figueroa Street, 15th Floor
Los Angeles, CA 90071

Contact: Commercial Loan Operations
Fax: (800) 446-9951
Email: synd@unionbank.com   Same as Domestic
Lending Office
 
               
Wells Fargo Bank,
National
Association
  $ 88,888,888.89     301 S. College St., 15th Floor
MAC: D1053-150
Charlotte, NC 28202

Contact: Michelle P Field
Phone: (303) 863-5411
Fax: (303) 863-2729
Email: Michelle.p.field@wellsfargo.com   Same as Domestic
Lending Office
 
               
Morgan Stanley Bank, N.A.
  $ 86,666,666.67     1000 Lancaster Street
Baltimore, MD 21202
Phone: (443) 627-4355
Fax: (718) 233-2140
Email: msloanservicing@morganstanley.com   Same as Domestic
Lending Office

 

2



--------------------------------------------------------------------------------



 



                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
BNP Paribas
  $ 86,666,666.67     787 Seventh Avenue
New York, NY 10019

Contact: Denis O’Meara
Phone: (212) 471-8108
Fax: (212) 841-2745
Email: denis.omeara@us.bnpparibas.com   Same as Domestic
Lending Office
 
               
Credit Suisse AG
  $ 86,666,666.67     Eleven Madison Avenue
New York, NY 10010

Contact: Vijaykumar Kalji
Phone + 91 20 6673 4371
Fax: (866) 469-3871
Email: vijaykumar.kalji@credit-suisse.com   Same as Domestic
Lending Office
 
               
Goldman Sachs Bank
USA
  $ 86,666,666.67     200 West Street
New York, NY 10282

Contact: Operations
Phone: (212) 902-1099
Fax: (212) 977-3966
Email: gs-sbd-admin-contacts@ny.email.gs.com   Same as Domestic
Lending Office
 
               
Royal Bank of Canada
  $ 86,666,666.67     Three World Financial Center
5th Floor
New York, NY 10281

Contact: Manager, Loans Administration
Phone: (212) 428-6322
Fax: (212) 428-2372   Same as Domestic
Lending Office
 
               
UBS AG, Stamford
Branch
  $ 86,666,666.67     677 Washington Blvd.
Stamford, CT 06901

Contact: Samantha Mason
Phone: (203) 719-4839
Fax: (203) 719-3390
Email: Samantha.mason@ubs.com   Same as Domestic
Lending Office
 
               
Mizuho Corporate Bank, LTD.
  $ 74,222,222.22     1251 Avenue of the Americas
New York, NY 10020   Same as Domestic
Lending Office

 

3



--------------------------------------------------------------------------------



 



                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
PNC Bank, National
Association
  $ 74,222,222.22     249 First Avenue
Pittsburgh, PA 15222

Contact: Maja Kuljic
Phone: (440) 546-7364
Fax: (877) 728-2851
Email: Participationla8brv@pnc.com   Same as Domestic
Lending Office
 
               
Sumitomo Mitsui
Banking Corporation
  $ 74,222,222.22     277 Park Avenue
6th Floor
New York, NY 10172

Contact: Delma Mitchell
Phone: (212) 224-4387
Fax: (212) 224-4391
Email: Delma_c_mitchell@smbcgroup.com   Same as Domestic
Lending Office
 
               
U.S. Bank National Association
  $ 74,222,222.22     National Corporate Banking
CN-OH-W8
425 Walnut Street, 8th Floor
Cincinnati, OH 45202

Contact: Eric Cosgrove
Phone: (513) 632-3033
Fax: (513) 632-2068
Email: eric.cosgrove@usbank.com   Same as Domestic
Lending Office
 
               
The Bank of New York Mellon
  $ 74,222,222.22     1 Wall Street, 19th Floor
New York, NY 10286

Contact: Amber Mierek
Phone: (315) 765-4300
Fax: (315) 765-4782
Email: amber.mierek@bnymellon.com   Same as Domestic
Lending Office
 
               
CoBank, ACB
  $ 55,555,555.56     5500 South Quebec St.
Greenwood Village, CO 80111

Contact: Graham Kaiser
Phone: (303) 740-4386
Fax: (303) 740-4021
Email: agencybank@cobank.com   Same as Domestic
Lending Office

 

4



--------------------------------------------------------------------------------



 



                                  Eurodollar Lending Lender   Allocation    
Domestic Lending Office   Office
 
               
Banco Bilbao Vizcaya Argentaria, S.A.
  $ 53,333,333.33     1345 Avenue of the Americas
45th Floor
New York, NY 10105

Contact: C&I Banking
Phone: (212) 728-2382
Fax: (212) 333-2926
Email: cibny@grupobbva.com   Same as Domestic
Lending Office
 
               
CIBC
  $ 53,333,333.33     425 Lexington Avenue, 4th Floor
New York, NY 10017

Contact: Angela Tom
Phone: (416) 542-4446
Fax: (905) 948-1934
Email: Angela.Tom@cibc.ca   Same as Domestic
Lending Office
 
               
Credit Agricole Corporate and Investment Bank
  $ 53,333,333.33     1301 Avenue of the Americas
New York, NY 10019

Contact: Dixon Schultz
Phone: (713) 890-8607
Fax: (713) 890-8668
Email: dixon.schultz@ca-cib.com   Same as Domestic
Lending Office
 
               
Sovereign Bank
  $ 53,333,333.33     75 State Street
Boston, MA 02109

Contact: Roxaine Ovid
Phone: (610) 988-1261
Fax: (484) 338-2831
Email: participations@sovereignbank.com   Same as Domestic
Lending Office
 
               
The Huntington
National Bank
  $ 40,000,000.00     41 South High Street
Columbus, OH 43215

Contact: Shefali Patel
Phone: (614) 480-5677
Fax: (614) 480-2249
Email: Shefali.patel@huntington.com   Same as Domestic
Lending Office
 
               
TOTAL
  $ 2,000,000,000          

 

5



--------------------------------------------------------------------------------



 



SCHEDULE II
List of L/C Fronting Bank Commitments

                      L/C Fronting Bank   Fronting Bank   Fronting Bank Address
  Commitment  
 
           
The Royal Bank of Scotland plc
  600 Washington Boulevard, Stamford,
Connecticut 06901

Primary Contact: Richard Emmich
Phone: (203) 897-7619
Fax: (212) 401-1494
Email: richard.emmich@rbs.com

Secondary Contact: Marchette Major
Phone: (203) 897-7638
Fax: (212) 401-1494
Email: marchette.major@rbs.com   $ 250,000,000  
 
           
Barclays Bank PLC
  Letter of Credit Department
200 Park Avenue
New York, NY 10166
Attn: Dawn Townsend
Phone: (201) 499-2081
Fax: (212) 412-5011
Email: dawn.townsend@barcap.com   $ 350,000,000  
 
  Group Email: XraLetterofCredit@barclayscapital.com        
 
           
JPMorgan Chase Bank, N.A.
  Global Trade Services,
10420 Highland Manor Drive
Floor 4, Tampa, FL 33610-9128
Attention: Letter of Credit Department
Fax: (813) 432-5162
Email: James.Alonzo@jpmchase.com   $ 100,000,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
List of Swing Line Commitments

          Swing Line Lender   Swing Line Commitment  
 
       
The Royal Bank of Scotland plc
  $ 125,000,000  
 
       
Barclays Bank PLC
  $ 125,000,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
Letters of Credit
Please see attached.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE V
Existing Facilities

1.  
$2,750,000,000 Credit Agreement, dated as of August 24, 2006, as amended as of
November 2, 2007, among certain of the Borrowers, the lenders and fronting banks
parties thereto and Citibank, N.A., as administrative agent.
  2.  
$110,000,000 Credit Agreement, dated as of December 18, 2009, among Monongahela
Power Company, certain banks, financial institutions and other institutional
lenders, The Bank of Nova Scotia, as joint lead arranger and administrative
agent, and Union Bank, N.A., as joint lead arranger and as syndication agent.
  3.  
$150,000,000 Credit Agreement, dated as of April 30, 2010, among The Potomac
Edison Company, certain banks, financial institutions and other institutional
lenders, The Bank of Nova Scotia as the global coordinator, Commerzbank AG, New
York and Grand Cayman Branches, as joint lead arranger and administrative agent,
and BNP Paribas Securities Corp., as joint lead arranger and as syndication
agent.
  4.  
$200,000,000 Credit Agreement, dated as of April 30, 2010, among West Penn Power
Company, certain banks, financial institutions and other institutional lenders,
The Bank of Nova Scotia as the global coordinator, joint lead arranger and as
syndication agent, PNC Bank, National Association, as administrative agent, and
PNC Capital Markets LLC, as joint lead arranger.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
Disclosure Documents

1.  
Update to matters addressed in each of FE’s, Met-Ed’s and Penelec’sFirst Quarter
Form 10-Q, Note 10 — Regulatory Matters, (E) Pennsylvania, concerning Met-Ed and
Penelec and the collection of marginal transmission losses:
     
On June 14, 2011, the Commonwealth Court affirmed the Pennsylvania Public
Utility Commission’s (PPUC) decision that the marginal transmission losses are
not recoverable as transmission costs. Met-Ed and Penelec are considering an
appeal of the Commonwealth Court’s decision to the Pennsylvania Supreme Court.
If management ultimately determines that the probability of success is not high
enough to support continued recognition of the regulatory assets that had been
established for the recoverable marginal transmission losses, Met-Ed and Penelec
would write off the regulatory assets.
  2.  
Update to matters addressed in (i) FE’s First Quarter Form 10-Q, Note 10 —
Regulatory Matters, (H) FERC Matters, RTO Realignment; and (ii) ATSI 2010 Annual
Financial Statements, Note 10 — Commitments and Contingencies, Regulatory
Matters, RTO Realignment:
     
On February 1, 2011, ATSI — in conjunction with PJM — submitted its proposal for
moving its transmission rate into PJM’s tariffs to FERC. On May 31, 2011, FERC
issued an order that made the following rulings: (i) ATSI’s formula rate was
moved into PJM’s tariffs without change; (ii) ATSI’s request to recover exit
fees, entry costs, and MTEP costs was found to lack evidentiary basis and FERC
directed that these costs (that would have been incremental to ATSI’s formula
rate) be removed from the rate until such time as ATSI presents evidence that
demonstrates that the benefits to transmission customers of moving to PJM exceed
these costs; (iii) consistent with existing practices under the PJM tariff, ATSI
had proposed to adopt a formal process for communicating information about the
annual update to ATSI’s formula rate to customers — FERC noted that some
transmission customers objected to parts of the proposed process and set this
narrow set of issues for hearing.
     
On April 1, 2011, the Midwest ISO Transmission Owners (including ATSI) filed
proposed tariff language that describes the mechanics of collecting and
administering MTEP costs from ATSI-zone ratepayers. This filing is important
because the Midwest ISO Transmission Owners agreed that transmission customers,
and not ATSI (or other utilities) are responsible for MTEP costs. On May 31,
2011, FERC issued an order rejecting elements of this filing. The basis for
FERC’s rejection was FERC’s finding, in the ATSI T-Rates case order, that ATSI
had not yet established that the MTEP costs should be recovered from customers.
FERC directed ATSI and the RTOs (PJM and MISO) to submit compliance filings by
June 30, 2011 to adjust the tariffs as necessary to implement the May 31, 2011
orders. ATSI will submit the compliance filings as directed. Moreover, ATSI
likely will ask for rehearing of FERC’s directives with regard to exit fees,
entry costs, and MTEP costs.
     
FERC has ruled that ATSI cannot yet recover the MISO exit fee in its
transmission rates, from the ATSI Utilities and its other transmission
customers.

 

 



--------------------------------------------------------------------------------



 



3.  
Update to matters addressed in (i) FE’s First Quarter Form 10-Q, Note 10 —
Regulatory Matters, (H) FERC Matters, MISO Multi-Value Project Rule Proposal;
and (ii) ATSI 2010 Annual Financial Statements, Note 10 — Commitments and
Contingencies, Regulatory Matters, MISO Multi-Value Project Rule Proposal:
     
On May 31, 2011, FERC issued an order that made the following rulings:
(i) ATSI’s formula rate was moved into PJM’s tariffs without change; (ii) ATSI’s
request to recover exit fees, entry costs, and MTEP costs was found to lack
evidentiary basis and FERC directed that these costs (that would have been
incremental to ATSI’s formula rate) be removed from the rate until such time as
ATSI presents evidence that demonstrates that the benefits to transmission
customers of moving to PJM exceed these costs; (iii) consistent with existing
practices under the PJM tariff ATSI had proposed to adopt a formal process for
communicating information about the annual update to ATSI’s formula rate to
customers — FERC noted that some transmission customers objected to parts of the
proposed process and set this narrow set of issues for hearing. FERC also
announced that it would host a settlement conference on June 23, 2011, to
determine if settlement can be reached on the narrow question of the procedures
and protocols for communicating data to customers about the annual update to the
formula rate. FirstEnergy will attend this settlement conference.
     
FERC directed ATSI and the RTOs (PJM and MISO) to submit compliance filings by
June 30, 2011 to adjust the tariffs as necessary to implement the May 31, 2011
orders. ATSI will submit the compliance filings as directed. Moreover, ATSI
likely will ask for rehearing of FERC’s directives with regard to exit fees,
entry costs, and MTEP costs. The rehearing filing will be submitted on June 30,
2011.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Assignment and Assumption
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swing line loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

             
1.
  Assignor[s]:        
 
           

 

      1  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  2  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  3  
Select as appropriate.
  4  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 



--------------------------------------------------------------------------------



 



             
 
                [Assignor [is] [is not] a Defaulting Lender]
 
           
2.
  Assignee[s]:        
 
           
 
           
 
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]
 
            3.   Borrowers:   FirstEnergy Corp., The Cleveland Electric
Illuminating Company, Metropolitan Edison Company, Ohio Edison Company,
Pennsylvania Power Company, The Toledo Edison Company, American Transmission
Systems, Incorporated, Jersey Central Power & Light Company, Monongahela Power
Company, Pennsylvania Electric Company, The Potomac Edison Company and West Penn
Power Company
 
            4.   Administrative Agent:   The Royal Bank of Scotland plc as the
administrative agent under the Credit Agreement
 
            5.   Credit Agreement:   The $2,000,000,000 Credit Agreement dated
as of June 17, 2011 among FirstEnergy Corp., The Cleveland Electric Illuminating
Company, Metropolitan Edison Company, Ohio Edison Company, Pennsylvania Power
Company, The Toledo Edison Company, American Transmission Systems, Incorporated,
Jersey Central Power & Light Company, Monongahela Power Company, Pennsylvania
Electric Company, The Potomac Edison Company and West Penn Power Company, as
Borrowers, the Lenders parties thereto, The Royal Bank of Scotland plc, as
Administrative Agent, and the fronting banks and swing line lenders party
thereto
 
           
6.
  Assigned Interest[s]:        

                                                              Amount of    
Percentage                     Aggregate Amount of     Commitment/     Assigned
of                     Commitment/Advances     Advances     Commitment/    
CUSIP   Assignor[s]5   Assignee[s]6     for all Lenders7     Assigned8    
Advances8     Number  
 
          $       $         %          
 
          $       $         %          
 
          $       $         %          

             
[7.
  Trade Date:                                           ]9    

 

      5  
List each Assignor, as appropriate.
  6  
List each Assignee, as appropriate.
  7  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  8  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.
  9  
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------



 



Effective Date:                           , 201    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]10
[NAME OF ASSIGNOR]
      By:           Name:           Title:           [NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE[S]11
[NAME OF ASSIGNEE]
      By:           Name:           Title:           [NAME OF ASSIGNEE]
      By:           Name:           Title:      

 

      10  
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
  11  
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------



 



          [Consented to and]12 Accepted:
 
        THE ROYAL BANK OF SCOTLAND PLC, as
Administrative Agent
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        Consented to:    
 
        [LIST ALL FRONTING BANKS]., as a Fronting Bank    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        [LIST ALL SWING LINE LENDERS], as a Swing Line Lender    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        [FIRSTENERGY CORP.
THE CLEVELAND ELECTRIC ILLUMINATING COMPANY
METROPOLITAN EDISON COMPANY
OHIO EDISON COMPANY
PENNSYLVANIA POWER COMPANY
THE TOLEDO EDISON COMPANY
AMERICAN TRANSMISSION SYSTEMS, INCORPORATED
MONONGAHELA POWER COMPANY
PENNSYLVANIA ELECTRIC COMPANY
THE POTOMAC EDISON COMPANY
WEST PENN POWER COMPANY    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    
 
        JERSEY CENTRAL POWER & LIGHT COMPANY    
 
       
By:
       
 
       
 
  Name:    
 
  Title:]13    

 

      12  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  13  
To be added only if the consent of the Borrowers are required by the terms of
the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------



 



ANNEX 1
$2,000,000,000 Credit Agreement, dated as of June 17, 2011, among FirstEnergy
Corp., The Cleveland Electric Illuminating Company, Metropolitan Edison Company,
Ohio Edison Company, Pennsylvania Power Company, The Toledo Edison Company,
American Transmission Systems, Incorporated, Jersey Central Power & Light
Company, Monongahela Power Company, Pennsylvania Electric Company, The Potomac
Edison Company and West Penn Power Company, as Borrowers, the Lenders parties
thereto, The Royal Bank of Scotland plc, as Administrative Agent, and the
fronting banks and swing line lenders party thereto
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.08(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.08(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(g) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is not a U.S. Person, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement (including pursuant to Section
2.16(e)(ii) of the Credit Agreement), duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Note
PROMISSORY NOTE

      U.S.$[                    ]                             , 20     

FOR VALUE RECEIVED, the undersigned, [FIRSTENERGY CORP.] [THE CLEVELAND ELECTRIC
ILLUMINATING COMPANY] [METROPOLITAN EDISON COMPANY] [OHIO EDISON COMPANY]
[PENNSYLVANIA POWER COMPANY] [THE TOLEDO EDISON COMPANY] [AMERICAN TRANSMISSION
SYSTEMS, INCORPORATED] [JERSEY CENTRAL POWER & LIGHT COMPANY] [MONONGAHELA POWER
COMPANY] [PENNSYLVANIA ELECTRIC COMPANY] [THE POTOMAC EDISON COMPANY] [WEST PENN
POWER COMPANY], a[n] [                    ] corporation (the “Borrower”), HEREBY
PROMISES TO PAY to [                    ] (the “Lender”) for the account of its
Applicable Lending Office (such term and other capitalized terms herein being
used as defined in the Credit Agreement referred to below), or its registered
assigns, the principal sum of U.S.$[                    ] or, if less, the
aggregate principal amount of the Advances made by the Lender to the Borrower
pursuant to the Credit Agreement outstanding on the Termination Date, payable on
the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to The Royal Bank of Scotland plc, as Administrative Agent, at [INSERT
PAYMENT ADDRESS], in same day funds. Each Advance made by the Lender to the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of June 17, 2011 (the “Credit
Agreement”), among the Borrower, [FirstEnergy Corp.,] [The Cleveland Electric
Illuminating Company,] [Metropolitan Edison Company,] [Ohio Edison Company,]
[Pennsylvania Power Company,] [The Toledo Edison Company,] [American
Transmission Systems, Incorporated,] [Jersey Central Power & Light Company,]
[Monongahela Power Company,] [Pennsylvania Electric Company,] [The Potomac
Edison Company,] [West Penn Power Company,] the banks party thereto, The Royal
Bank of Scotland plc, as Administrative Agent for the Lenders thereunder, the
fronting banks party thereto from time to time and the swing line lenders party
thereto from time to time. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

 



--------------------------------------------------------------------------------



 



The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

            [FIRSTENERGY CORP.]
[THE CLEVELAND ELECTRIC ILLUMINATING COMPANY]
[METROPOLITAN EDISON COMPANY]
[OHIO EDISON COMPANY]
[PENNSYLVANIA POWER COMPANY]
[THE TOLEDO EDISON COMPANY]
[AMERICAN TRANSMISSION SYSTEMS, INCORPORATED]
[JERSEY CENTRAL POWER & LIGHT COMPANY]
[MONONGAHELA POWER COMPANY]
[PENNSYLVANIA ELECTRIC COMPANY]
[THE POTOMAC EDISON COMPANY]
[WEST PENN POWER COMPANY]
      By:           Name:           Title:        

 

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Notice of Pro-Rata Borrowing
The Royal Bank of Scotland plc, as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below
                , 200     
Ladies and Gentlemen:
The undersigned refers to the Credit Agreement, dated as of June 17, 2011 (the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, [FirstEnergy Corp.,] [The Cleveland Electric
Illuminating Company,] [Metropolitan Edison Company,] [Ohio Edison Company,]
[Pennsylvania Power Company,] [The Toledo Edison Company,] [American
Transmission Systems, Incorporated,] [Jersey Central Power & Light Company,]
[Monongahela Power Company,] [Pennsylvania Electric Company,] [The Potomac
Edison Company,] [West Penn Power Company,] the banks party thereto, The Royal
Bank of Scotland plc, as Administrative Agent for the Lenders thereunder, the
fronting banks party thereto from time to time and the swing line lenders party
thereto from time to time, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests [a]
Pro-Rata Borrowing[s] under the Credit Agreement, and in that connection sets
forth below the information relating to such Pro-Rata Borrowing[s] (the
“Proposed Borrowing[s]”) as required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing[s] is                     ,
     .
(ii) The Type of Pro-Rata Advance to be made in connection with the [First]
Proposed Borrowing is [an Alternate Base Rate Pro-Rata Advance] [a Eurodollar
Rate Advance]. The aggregate amount of such Proposed Borrowing is
$                    . [The Interest Period for each Eurodollar Rate Advance
made as part of such Proposed Borrowing is            [week][month[s]].]
[(iii) The Type of Pro-Rata Advance to be made in connection with the [Second]
Proposed Borrowing is [an Alternate Base Rate Pro-Rata Advance] [a Eurodollar
Rate Advance]. The aggregate amount of such Proposed Borrowing is
$                    . [The Interest Period for each Eurodollar Rate Advance
made as part of such Proposed Borrowing is            [week][month[s]].]

 

 



--------------------------------------------------------------------------------



 



[(iii)][(iv)] The Borrower requesting the Proposed Borrowing[s] is
                    .
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing[s]:
(A) the representations and warranties of such Borrower contained in Section
4.01 [(other than (1) subsection (f) thereof, (2) the first sentence of
subsection (g) thereof (but solely with respect to the unaudited consolidated
balance sheet of such Borrower and its Subsidiaries, as at March 31, 2011, and
the related consolidated statements of income, retained earnings and cash flows
for the three months then ended), and (3) the last sentence of subsection
(g) thereof)]* of the Credit Agreement are correct, before and after giving
effect to the Proposed Borrowing[s] and to the application of the proceeds
therefrom, as though made on and as of such date (other than, as to any such
representation or warranty that by its terms refers to a specific date other
than the date of the Proposed Borrowing[s], in which case, such representation
and warranty is true and correct as of such specific date);
(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing[s] or from the application of the proceeds therefrom, that constitutes
an Event of Default or an Unmatured Default with respect to such Borrower; and
(C) immediately following such Proposed Borrowing[s], (1) the aggregate amount
of Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment and (3) the Outstanding Credits for the
account of any Borrower shall not exceed the Borrower Sublimit for such
Borrower.
Please transfer or credit the funds to the following account:
Bank:                     
Address:                     
ABA #:                     
Account #:                     
Beneficiary:                     
[remainder of page intentionally left blank]
 

      *  
Delete for initial Extension of Credit.

 

C-2



--------------------------------------------------------------------------------



 



            Very truly yours,**

[FIRSTENERGY CORP.]
[THE CLEVELAND ELECTRIC ILLUMINATING COMPANY]
[METROPOLITAN EDISON COMPANY]
[OHIO EDISON COMPANY]
[PENNSYLVANIA POWER COMPANY]
[THE TOLEDO EDISON COMPANY]
[AMERICAN TRANSMISSION SYSTEMS, INCORPORATED]
[JERSEY CENTRAL POWER & LIGHT COMPANY]
[MONONGAHELA POWER COMPANY]
[PENNSYLVANIA ELECTRIC COMPANY]
[THE POTOMAC EDISON COMPANY]
[WEST PENN POWER COMPANY]
      By:           Name:           Title:        

 

      **  
Please use a separate Notice of Pro-Rata Borrowing for each Borrower.

 

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Notice of Swing Line Borrowing
The Royal Bank of Scotland plc, as Administrative Agent
for the Lenders party to the Credit Agreement
referred to below
                , 200     
Ladies and Gentlemen:
The undersigned refers to the Credit Agreement, dated as of June 17, 2011 (the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, [FirstEnergy Corp.,] [The Cleveland Electric
Illuminating Company,] [Metropolitan Edison Company,] [Ohio Edison Company,]
[Pennsylvania Power Company,] [The Toledo Edison Company,] [American
Transmission Systems, Incorporated,] [Jersey Central Power & Light Company,]
[Monongahela Power Company,] [Pennsylvania Electric Company,] [The Potomac
Edison Company,] [West Penn Power Company,] the banks party thereto, The Royal
Bank of Scotland plc, as Administrative Agent for the Lenders thereunder, the
fronting banks party thereto from time to time and the swing line lenders party
thereto from time to time, and hereby gives you notice, irrevocably, pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Swing Line Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Swing Line Borrowing (the “Proposed
Borrowing”) as required by Section 2.03(b) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing is                     ,      .
(ii) The aggregate amount of the Proposed Borrowing is $                    .
(iii) The Borrower requesting the Proposed Borrowing is                     .
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A) the representations and warranties of such Borrower contained in Section
4.01 [(other than (1) subsection (f) thereof, (2) the first sentence of
subsection (g) thereof (but solely with respect to the unaudited consolidated
balance sheet of such Borrower and its Subsidiaries, as at March 31, 2011, and
the related consolidated statements of income, retained earnings and cash flows
for the three months then ended), and (3) the last sentence of subsection (g)
thereof)]* of the Credit Agreement are correct, before and after giving effect
to the Proposed Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date (other than, as to any such representation or
warranty that by its terms refers to a specific date other than the date of the
Proposed Borrowing, in which case, such representation and warranty is true and
correct as of such specified date);

 

 



--------------------------------------------------------------------------------



 



(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes an
Event of Default or an Unmatured Default with respect to such Borrower ; and
(C) immediately following such Proposed Borrowing, (1) the aggregate amount of
Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment, (3) the Outstanding Credits for the account
of any Borrower shall not exceed the Borrower Sublimit for such Borrower, and
(4) the aggregate principal amount of the Swing Line Advances outstanding shall
not exceed the Swing Line Sublimit.
Please transfer or credit the funds to the following account:
Bank:                     
Address:                     
ABA #:                     
Account #:  _____ 
Beneficiary:                     
[remainder of page intentionally left blank]
 

      *  
Delete for initial Extension of Credit.

 

D-2



--------------------------------------------------------------------------------



 



            Very truly yours,

[FIRSTENERGY CORP.]
[THE CLEVELAND ELECTRIC ILLUMINATING COMPANY]
[METROPOLITAN EDISON COMPANY]
[OHIO EDISON COMPANY]
[PENNSYLVANIA POWER COMPANY]
[THE TOLEDO EDISON COMPANY]
[AMERICAN TRANSMISSION SYSTEMS, INCORPORATED]
[JERSEY CENTRAL POWER & LIGHT COMPANY]
[MONONGAHELA POWER COMPANY]
[PENNSYLVANIA ELECTRIC COMPANY]
[THE POTOMAC EDISON COMPANY]
[WEST PENN POWER COMPANY]
      By:           Name:           Title:        

 

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Letter of Credit Request
                , 200     
The Royal Bank of Scotland plc, as
Administrative Agent
[INSERT ADMINISTRATIVE AGENT’S ADDRESS]
Attn:                                         
[                                        , as Fronting Bank
[ADDRESS]]
Ladies and Gentlemen:
The undersigned, [FIRSTENERGY CORP.] [THE CLEVELAND ELECTRIC ILLUMINATING
COMPANY] [METROPOLITAN EDISON COMPANY] [OHIO EDISON COMPANY] [PENNSYLVANIA POWER
COMPANY] [THE TOLEDO EDISON COMPANY] [AMERICAN TRANSMISSION SYSTEMS,
INCORPORATED] [JERSEY CENTRAL POWER & LIGHT COMPANY] [MONONGAHELA POWER COMPANY]
[PENNSYLVANIA ELECTRIC COMPANY] [THE POTOMAC EDISON COMPANY] [WEST PENN POWER
COMPANY], a[n] [                    ] corporation (the “Borrower”), refer to
that certain Credit Agreement, dated as of June 17, 2011 (the “Credit
Agreement”), among the Borrower, [FirstEnergy Corp.,] [The Cleveland Electric
Illuminating Company,] [Metropolitan Edison Company,] [Ohio Edison Company,]
[Pennsylvania Power Company,] [The Toledo Edison Company,] [American
Transmission Systems, Incorporated,] [Jersey Central Power & Light Company,]
[Monongahela Power Company,] [Pennsylvania Electric Company,] [The Potomac
Edison Company,] [West Penn Power Company,] the banks party thereto, The Royal
Bank of Scotland plc, as Administrative Agent for the Lenders thereunder, the
fronting banks party thereto from time to time and the swing line lenders party
thereto from time to time. Capitalized terms used herein, and not otherwise
defined herein, shall have their respective defined meanings as set forth in the
Credit Agreement.
Pursuant to Section 2.04(d) of the Credit Agreement, the Borrower irrevocably
requests that the Fronting Bank to which this Letter of Credit Request is
addressed issue a Letter of Credit on the following terms:
1. Date of Issuance:
2. Expiration Date:

 

 



--------------------------------------------------------------------------------



 



3. Stated Amount:
4. Beneficiary:
5. Account Party:
and the terms set forth in the attached application for said Letter of Credit.
The Borrower hereby further certifies that (i) as of the date hereof, (ii) as of
the Date of Issuance and (iii) after the issuance of the Letter of Credit
requested hereby:
(A) the representations and warranties of such Borrower contained in
Section 4.01 [(other than (1) subsection (f) thereof, (2) the first sentence of
subsection (g) thereof (but solely with respect to the unaudited consolidated
balance sheet of such Borrower and its Subsidiaries, as at March 31, 2011, and
the related consolidated statements of income, retained earnings and cash flows
for the three months then ended), and (3) the last sentence of subsection
(g) thereof)]* of the Credit Agreement are true and correct on and as of the
date hereof, before and after giving effect to the issuance of such Letter of
Credit and to the application of the proceeds therefrom, as though made on and
as of such date (other than, as to any such representation or warranty that by
its terms refers to a specific date other than the date of the issuance of such
Letter of Credit, in which case, such representation and warranty is true and
correct as of such specified date);
(B) no event has occurred and is continuing, or would result from the issuance
of the Letter of Credit requested hereby or from the application of the proceeds
therefrom, that constitutes an Event of Default or an Unmatured Default with
respect to such Borrower; and
(C) immediately following the issuance of such Letter of Credit, (1) the
aggregate amount of Outstanding Credits shall not exceed the aggregate amount of
the Commitments then in effect, (2) the Outstanding Credits of any Lender shall
not exceed the amount of such Lender’s Commitment [and] [,] (3) the Stated
Amount thereof, when aggregated with (x) the Stated Amount of each other Letter
of Credit that is outstanding or with respect to which a Letter of Credit
Request has been received and (y) the outstanding Reimbursement Obligations,
shall not exceed the L/C Commitment Amount [and (2) the aggregate Stated Amount
of all outstanding Letters of Credit issued by the Fronting Bank will not exceed
$]**.
If notice of the request for the above referenced Letter of Credit has been
given by the Borrower previously by telephone, then this notice shall be
considered a written confirmation of such telephone notice as required by
Section 2.04(d) of the Credit Agreement.
[remainder of page intentionally left blank]
 

      *  
Delete for initial Extension of Credit.
  **  
Insert applicable Fronting Bank L/C Fronting Bank Commitment.

 

E-2



--------------------------------------------------------------------------------



 



            Very truly yours,

[FIRSTENERGY CORP.]
[THE CLEVELAND ELECTRIC ILLUMINATING COMPANY]
[METROPOLITAN EDISON COMPANY]
[OHIO EDISON COMPANY]
[PENNSYLVANIA POWER COMPANY]
[THE TOLEDO EDISON COMPANY]
[AMERICAN TRANSMISSION SYSTEMS, INCORPORATED]
[JERSEY CENTRAL POWER & LIGHT COMPANY]
[MONONGAHELA POWER COMPANY]
[PENNSYLVANIA ELECTRIC COMPANY]
[THE POTOMAC EDISON COMPANY]
[WEST PENN POWER COMPANY]
      By:           Name:           Title:        

 

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Opinion of Wendy E. Stark, Associate General Counsel of FE
[LETTERHEAD OF FIRSTENERGY CORP.]
June 17, 2011
To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
Re: Credit Agreement, dated as of June 17, 2011
Ladies and Gentlemen:
I am Associate General Counsel of FirstEnergy Corp., an Ohio corporation (“FE”)
and have acted as counsel to FE, and its subsidiaries, The Cleveland Electric
Illuminating Company, an Ohio corporation (“CEI”), Metropolitan Edison Company,
a Pennsylvania corporation (“Met-Ed”), Ohio Edison Company, an Ohio corporation
(“OE”), Pennsylvania Power Company, a Pennsylvania corporation (“Penn”), The
Toledo Edison Company, an Ohio corporation (“TE”), American Transmission
Systems, Incorporated, an Ohio corporation (“ATSI”), Monongahela Power Company,
an Ohio corporation (“MP”), Pennsylvania Electric Company, a Pennsylvania
corporation (“Penelec”) and West Penn Power Company, a Pennsylvania corporation
(“West-Penn”, and together with FE, CEI, Met-Ed, OE, Penn, TE, ATSI, MP and
Penelec, the “Specified Borrowers” and each a “Specified Borrower”), in
connection with the transactions contemplated by the Credit Agreement, dated as
of June 17, 2011 (the “Credit Agreement”), among the Specified Borrowers, Jersey
Central Power & Light Company, The Potomac Edison Company, the banks party
thereto, The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder, the fronting banks party thereto and the swing line lenders party
thereto. Capitalized terms used herein but not otherwise defined herein shall
have the respective meanings assigned to them in the Credit Agreement. This
opinion is being furnished to you pursuant to Section 3.01(a)(v) of the Credit
Agreement. The Credit Agreement and the Notes are sometimes referred to in this
opinion collectively as the “Loan Documents” and each individually as a “Loan
Document”.
For purposes of this opinion, I or persons under my supervision and control have
reviewed executed originals or copies of executed originals of the Credit
Agreement and each Note delivered on the date hereof. I or persons under my
supervision and control have also reviewed originals or copies of the Approvals
and such corporate records and other documents and matters and have made such
investigation of fact and law as I have considered relevant or necessary as a
basis for this opinion. In such review, I have assumed the accuracy and
completeness of all agreements, documents, records, certificates and other
materials submitted to us, the conformity with the originals of all such
materials submitted to us as copies (whether or not certified and including
facsimiles), the authenticity of the originals of such materials and all
materials submitted to us as originals, the genuineness of all signatures (other
than those on behalf of the Specified Borrowers) and the legal capacity of all
natural persons.

 

 



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 2
I have also assumed (a) the due organization, valid existence and good standing
under the laws of its jurisdiction of incorporation of each party (other than
the Specified Borrowers) to each Loan Document, (b) the corporate or other power
and due authorization of each Person (other than the Specified Borrowers) not a
natural person to execute, deliver and perform its obligations under each Loan
Document to which it is a party, (c) the due execution and delivery of each Loan
Document by each party thereto (other than the Specified Borrowers), and
(d) that each Loan Document constitutes the valid and binding obligation of each
party thereto, enforceable against such party in accordance with its terms. As
to various questions of fact relevant to this opinion, I have relied, without
independent investigation, upon certificates of public officials, certificates
of officers of the Specified Borrowers and representations and warranties of the
Specified Borrowers contained in the Credit Agreement.
I am a member of the Bars of the State of Ohio and the Commonwealth of
Pennsylvania, and, for purposes of this opinion, I do not hold myself out as an
expert on the laws of any jurisdiction other than the laws of the State of Ohio
and the Commonwealth of Pennsylvania. I express no opinion herein as to the
application or effect of the laws of any jurisdiction other than the laws of the
State of Ohio or the Commonwealth of Pennsylvania.
Based on the foregoing and such legal considerations as I have deemed necessary
or advisable to express this opinion, I am of the opinion that:
1. Each Specified Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its incorporation, is
duly qualified to do business as a foreign corporation in and is in good
standing under the laws of each other state in which the ownership of its
properties or the conduct of its business makes such qualification necessary,
except where the failure to be so qualified would not have a Material Adverse
Effect, and has all corporate powers to carry on its business as now conducted
and to maintain and operate its property and business.
2. No Governmental Action is or will be required under laws of the State of Ohio
or the Commonwealth of Pennsylvania for (a) the due execution or delivery by any
Specified Borrower of any Loan Document or the performance by any Specified
Borrower of its obligations thereunder or (b) the consummation by any Specified
Borrower of any transaction contemplated by the Loan Documents, other than
(1) the CEI PUCO Order, the OE PUCO Order, the TE PUCO Order and the ATSI PUCO
Order, which are in full force and effect as of the date hereof, (2) such
Governmental Action as may be required as a condition to the exercise by any
Specified Borrower of its rights under Section 2.07 of the Credit Agreement and
(3) such Governmental Action as may be required after the date hereof in
connection with the performance by the Specified Borrowers of the general
covenants set forth in Sections 5.01(a) and (b) of the Credit Agreement.

 

F-2



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 3
3. The execution and delivery by each Specified Borrower of the Loan Documents
to which it is a party, the performance by such Specified Borrower of its
obligations under such Loan Documents, the consummation by such Specified
Borrower of the transactions contemplated by any such Loan Document, and
compliance by such Specified Borrower with the provisions thereof, will not
result in (a) a breach or contravention of any of the provisions of the
Organizational Documents of such Specified Borrower, (b) a breach or
contravention of any Applicable Law of the State of Ohio or the Commonwealth of
Pennsylvania, (c) a breach or contravention of any of the provisions of any
indenture, mortgage, lease or any other agreement or instrument to which any
Specified Borrower is a party or by which any of its property is bound, or
(d) the creation or imposition of any Lien upon any property of such Specified
Borrower, except in the case of (c) and (d) to the extent such breach or
contravention, or the creation or imposition of any such Lien, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect with respect to such Specified Borrower.
4. The execution, delivery and performance by each Specified Borrower of each of
the Loan Documents to which it is a party are within its corporate powers, have
been duly authorized by all necessary corporate action on the part of such
Specified Borrower and do not, and will not, require the consent or approval of
such Specified Borrower’s shareholders, other than such consents and approvals
as have been duly obtained, given or accomplished.
5. The Credit Agreement and each Note delivered on the date hereof by any
Specified Borrower has been duly executed and delivered by each Specified
Borrower.
Except as disclosed in any Specified Borrower’s Disclosure Documents, there is
no pending or, to the best of my knowledge, threatened action or proceeding
(including, without limitation, any proceeding relating to or arising out of
Environmental Laws) affecting directly such Specified Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that would
reasonably be expected to have a material adverse effect on such Specified
Borrower’s ability to perform its obligations under the Loan Documents to which
it is a party.
The opinions set forth herein are qualified in their entirety and subject to the
following:
A. No examination has been made of, and no opinion is expressed as to the effect
of, any zoning ordinance or permit pertaining to the authority of the Specified
Borrowers to operate their properties or conduct their businesses.
B. I also express no opinion with respect to (i) the solvency of any Specified
Borrower; or (ii) the compliance of the Credit Agreement or any other Loan
Document or the transactions contemplated thereby with, or the effect of any of
the foregoing with respect to, Federal and state securities Laws, rules and
regulations.

 

F-3



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 4
C. This opinion and the matters addressed herein are as of the date hereof or
such earlier date as is specified herein, and I undertake no, and hereby
disclaim any, obligation to advise you of any change in any matter set forth
herein, whether based on a change in the law, a change in any fact relating to
the Specified Borrowers or any other Person, or any other circumstance occurring
after the date hereof.
D. I have assumed that no fraud, dishonesty, forgery, coercion, duress or breach
of fiduciary duty exists with respect to any of the matters relevant to this
opinion.
E. This opinion is limited to the matters expressly set forth herein and no
opinion is to be implied or may be inferred beyond the matters expressly stated
herein.
F. This opinion is solely for the benefit of the addressees hereof in connection
with the transactions contemplated by the Credit Agreement and may not be relied
on by the addressees hereof for any other purpose or furnished or quoted to or
relied on by any other Person (other than the permitted successors and assigns
of such addressees under the Credit Agreement) for any purpose without my prior
written consent.
Respectfully submitted,
Wendy E. Stark, Esq.
Associate General Counsel

 

F-4



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Opinion of Akin Gump Strauss Hauer & Feld LLP
June 17, 2011
To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
Re: Credit Agreement, dated as of June 17, 2011
Ladies and Gentlemen:
We have acted as special New York counsel to FirstEnergy Corp., an Ohio
corporation (“FE”), and its subsidiaries, The Cleveland Electric Illuminating
Company, an Ohio corporation (“CEI”), Metropolitan Edison Company, a
Pennsylvania corporation (“Met-Ed”), Ohio Edison Company, an Ohio corporation
(“OE”), Pennsylvania Power Company, a Pennsylvania corporation (“Penn”), The
Toledo Edison Company, an Ohio corporation (“TE”), American Transmission
Systems, Incorporated, an Ohio corporation (“ATSI”), Jersey Central Power &
Light Company, a New Jersey corporation (“JCP&L”), Monongahela Power Company, an
Ohio corporation (“MP”), Pennsylvania Electric Company, a Pennsylvania
corporation (“Penelec”), The Potomac Edison Company, a Maryland and Virginia
corporation (“PE”) and West Penn Power Company, a Pennsylvania corporation
(together with FE, CEI, Met-Ed, OE, Penn, TE, ATSI, JCP&L, MP, Penelec and PE,
the “Borrowers” and each a “Borrower”), in connection with the execution and
delivery of the Credit Agreement, dated as of June 17, 2011 (the “Credit
Agreement”), among the Borrowers, the banks party thereto, The Royal Bank of
Scotland plc, as Administrative Agent for the Lenders thereunder, the fronting
banks party thereto and the swing line lenders party thereto. Capitalized terms
used herein but not otherwise defined herein shall have the respective meanings
assigned to them in the Credit Agreement. This opinion is being furnished to you
at the request of the Borrowers pursuant to Section 3.01(a)(vi) of the Credit
Agreement. The Credit Agreement and the Notes are sometimes referred to in this
opinion collectively as the “Loan Documents” and each individually as a “Loan
Document”.
In connection with this opinion, we have reviewed executed originals or copies
of executed originals of the Credit Agreement and the form of the Notes attached
thereto. We have also reviewed copies of the Approvals and originals or
certified copies of such corporate records of each Borrower and other
certificates and documents of officials of each Borrower and certain of their
affiliates, public officials and others as we have deemed appropriate for
purposes of this opinion, and relied upon them to the extent we deem
appropriate. As to various questions of fact relevant to this opinion, we have
relied, without independent investigation, upon certificates of public
officials, certificates of officers of each Borrower, and representations and
warranties of each Borrower contained in the Credit Agreement. In addition, we
have made no inquiry of any Borrower or any other Person (including Governmental
Authorities) regarding any judgments, orders, decrees, franchises, licenses,
certificates, registrations, permits or other public records or agreements to
which any Borrower is a party other than those described herein, and our
knowledge of any such matters is accordingly limited.

 

 



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 2
We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies. We have also assumed (i) the due organization, valid existence and good
standing under the laws of its jurisdiction of incorporation of each party to
each Loan Document, (ii) the legal capacity of natural persons, (iii) the
corporate or other power and due authorization of each Person not a natural
person to execute, deliver and perform its obligations under each Loan Document
to which it is a party, (iv) the due execution and delivery of each Loan
Document by all parties thereto, (v) that each Loan Document constitutes the
valid and binding obligation of each party thereto (other than the Borrowers),
enforceable against such party in accordance with its terms, (vi) that the
execution, delivery and performance by each party to the Loan Documents do not,
and will not, require the consent or approval of its shareholders and will not
result in (a) a breach or violation of, or conflict with, any of the provisions
of its Organizational Documents or (b) a breach or contravention of, or conflict
with, any of the provisions of any indenture, mortgage, lease or other agreement
or instrument to which it is a party or (c) a breach or violation of, or
conflict with, any law (other than, in the case of any Borrower, any Included
Law (as defined herein)) or any order, rule, regulation or determination of any
Governmental Authority applicable to it (other than, in the case of any
Borrower, its Regulatory Order), (vii) that all required Governmental Action
(other than, in the case of any Borrower, under any Included Law) for the
execution and delivery by each party to any Loan Document, the performance by it
of its obligations thereunder or the consummation by it of any transaction
contemplated thereby have been obtained or taken and (viii) that the Approvals
(other than the Met-Ed FERC Order, the Penn FERC Order, the JCP&L FERC Order,
the MP FERC Order, the Penelec FERC Order, the PE FERC Order and the West-Penn
FERC Order (collectively, the “Regulatory Orders”)) are in full force and
effect. We also note that, under their applicable Regulatory Orders as currently
in effect, certain Borrowers may not borrow up to their respective full Borrower
Sublimits. Accordingly, we have assumed that Borrowings by any Borrower shall
not at any time exceed amounts authorized by its Regulatory Order as then in
effect.
Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that:

  1.  
No Governmental Action is or will be required under any Included Law for the due
execution and delivery by each Borrower of each Loan Document to which it is a
party or the performance by it of its obligations thereunder, other than (i) the
Regulatory Orders, each of which is in full force and effect as of the date
hereof, and (ii) such Governmental Action as may be required after the date
hereof in connection with the performance by such Borrower of the general
covenants set forth in Sections 5.01(a) and (b) of the Credit Agreement.

 

G-2



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 3

  2.  
The execution and delivery by each Borrower of each Loan Document to which it is
a party do not, and the performance by such Borrower of its obligations under
each such Loan Document will not, result in a breach or violation of any
Included Law or any of the Regulatory Orders.
    3.  
The Credit Agreement constitutes a valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms.
    4.  
Each Note, when properly completed and executed by the applicable Borrower and
delivered in exchange for value, will constitute a valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its
terms.

The opinions set forth herein are qualified in their entirety and subject to the
following:
A. We express no opinion as to the Laws (as defined below) of any jurisdiction
other than the Included Laws. We have made no special investigation or review of
any published constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of (i) the Laws of the
State of New York, and (ii) the Federal Laws of the United States of America.
For purposes of this opinion, the term “Included Laws” means the items described
in clauses (i) and (ii) of the preceding sentence that are, in our experience,
normally applicable to transactions of the type contemplated by the Loan
Documents. The term Included Laws specifically excludes (i) Laws of any
counties, cities, towns, municipalities and special political subdivisions and
any agencies thereof; (ii) zoning, land use, building and construction Laws;
(iii) Federal Reserve Board margin regulations; and (iv) any environmental,
labor, tax, pension, employee benefit, antiterrorism, money laundering,
insurance, antitrust, securities or intellectual property Laws.
B. When used in this opinion, the phrases “known to us”, “to our knowledge” and
similar phrases (i) mean the conscious awareness of facts or other information
by (a) the lawyer in our firm who signed this letter, (b) any lawyer in our firm
actively involved in negotiating and preparing the Loan Documents and (c) solely
as to information relevant to a particular opinion, issue or confirmation
regarding a particular factual matter, any lawyer in our firm who is primarily
responsible for providing the response concerning that particular opinion, issue
or confirmation and (ii) do not require or imply (a) any examination of this
firm’s, such lawyer’s or any other Person’s files, (b) that any inquiry be made
of the client, any lawyer (other than the lawyers described above), or any other
Person or (c) any review or examination of any agreements, documents,
certificates, instruments or other papers (including, but not limited to, the
exhibits and schedules to the Loan Documents and the various papers referred to
in or contemplated by the Loan Documents and the respective exhibits and
schedules thereto) other than the Loan Documents.

 

G-3



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 4
C. The matters expressed in this opinion are subject to and qualified and
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally from time to time in effect; (ii) general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity); (iii) principles of commercial reasonableness
and unconscionability and an implied covenant of good faith and fair dealing;
(iv) the power of the courts to award damages in lieu of equitable remedies; and
(v) securities Laws and public policy underlying such Laws with respect to
rights to indemnification and contribution. Although it appears that the
requirements of Section 5-1401 of the New York General Obligations Law have been
met, we express no opinion on whether the choice of law provision in
Section 8.09 of the Credit Agreement or in each Note would raise any issues
under the United States constitution or in equity that would affect whether
courts in New York would enforce the choice of New York law to govern the Credit
Agreement or such Note. We have also assumed that the choice of law of the State
of New York as the governing law of the Credit Agreement and each Note would not
result in a violation of an important public policy of another state having
greater contacts with the transactions contemplated by the Loan Documents than
the State of New York.
D. The opinions expressed herein are as of the date hereof or such earlier date
as is specified herein, and we undertake no, and hereby disclaim any, obligation
to advise you of any change in any matter set forth herein, whether based on a
change in the law, a change in any fact relating to any Borrower or any other
Person, or any other circumstance occurring after the date hereof. This opinion
is limited to the matters expressly stated herein and no opinions are to be
inferred or may be implied beyond the opinions expressly set forth herein.
E. We have assumed that no fraud, dishonesty, forgery, coercion, duress or
breach of fiduciary duty exists with respect to any of the matters relevant to
the opinions expressed in this letter.
F. We express no opinion as to (i) the compliance of the transactions
contemplated by the Loan Documents with any Laws applicable to any Person other
than the Borrowers; (ii) the financial condition or solvency of any Borrower;
(iii) the ability (financial or otherwise) of any Borrower or any other Person
to meet its obligations under the Loan Documents; (iv) the compliance of the
Loan Documents or the transactions contemplated thereby with, or the effect on
any of the opinions expressed herein of, the antifraud provisions of Federal and
state securities Laws; (v) the conformity of the Loan Document to any term sheet
or commitment letter; or (vi) any provision of any Loan Document which would, to
the extent not permitted by applicable Law, restrict, waive access to or vary
legal or equitable remedies or defenses (including, but not limited to, a right
to notice of and hearing on matters relating to prejudgment remedies, service of
process, proper jurisdiction and venue, forum non conveniens and the right to
trial by jury) or the right to collect damages (including, but not limited to,
actual, consequential, special, indirect, incidental, exemplary and punitive
damages).

 

G-4



--------------------------------------------------------------------------------



 



To the Banks party to the within-mentioned Credit Agreement,
The Royal Bank of Scotland plc, as Administrative Agent for the Lenders
thereunder,
the fronting banks party thereto and the swing line lenders party thereto
June 17, 2011
Page 5
G. For purposes of this letter, the phrase “transactions of the type
contemplated by the Loan Documents” and similar phrases mean (i) the making of
Advances and the issuance of Letters of Credit by the banks party to the Credit
Agreement and (ii) the performance by the Borrowers of their respective
obligations under the Loan Documents.
H. This letter is solely for your benefit, and no other Person (other than your
permitted successors and assigns under the Credit Agreement) shall be entitled
to rely upon this opinion. Without our prior written consent, this opinion may
not be quoted in whole or in part or otherwise referred to in any document and
may not be furnished or otherwise disclosed to or used by any other Person,
except for (i) delivery of copies hereof to counsel for the addressees hereof
and (ii) inclusion of copies hereof in a closing file relating to the Credit
Agreement.
Very truly yours,
AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P.

 

G-5



--------------------------------------------------------------------------------



 



EXHIBIT H
Form of Opinion of
Special New York Counsel to the Administrative Agent
June 17, 2011
The Royal Bank of Scotland plc, as
administrative agent, the fronting banks, the
swing line lenders and the lenders party to
the Credit Agreement defined below
Re: FirstEnergy Corp., The Cleveland Electric Illuminating Company, Metropolitan
Edison Company, Ohio Edison Company, Pennsylvania Power Company, The Toledo
Edison Company, American Transmission Systems, Incorporated, Jersey Central
Power & Light Company, Monongahela Power Company, Pennsylvania Electric Company,
The Potomac Edison Company and West Penn Power Company
Ladies and Gentlemen:
We have acted as special New York counsel to The Royal Bank of Scotland plc,
individually and as administrative agent (the “Administrative Agent”), in
connection with the preparation, execution and delivery of the Credit Agreement,
dated as of June 17, 2011 (the “Credit Agreement”), among FirstEnergy Corp., an
Ohio corporation (“FE”), The Cleveland Electric Illuminating Company, an Ohio
corporation (“CEI”), Metropolitan Edison Company, a Pennsylvania corporation
(“Met-Ed”), Ohio Edison Company, an Ohio corporation (“OE”), Pennsylvania Power
Company, a Pennsylvania corporation (“Penn”), The Toledo Edison Company, an Ohio
corporation (“TE”), American Transmission Systems, Incorporated, a an Ohio
corporation (“ATSI”), Jersey Central Power & Light Company, a New Jersey
corporation (“JCP&L”), Monongahela Power Company, an Ohio corporation (“MP”),
Pennsylvania Electric Company, a Pennsylvania corporation (“Penelec”), The
Potomac Edison Company, a Maryland and Virginia corporation (“PE”) and West Penn
Power Company, a Pennsylvania corporation (“West-Penn”, and together with FE,
CEI, Met-Ed, OE, Penn, TE, ATSI, JCP&L, MP, Penelec and PE, the “Borrowers” and
each a “Borrower”), The Royal Bank of Scotland plc, as Administrative Agent for
the Lenders thereunder, the fronting banks party thereto, the swing line lenders
party thereto and the Banks party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein as therein defined. This
opinion is being delivered pursuant to Section 3.01(a)(vii) of the Credit
Agreement.
In that connection, we have examined (i) counterparts of the Credit Agreement,
executed by the Borrowers, the Banks, the Swing Line Lenders, the Administrative
Agent and the Fronting Banks, (ii) a form of the Notes and (iii) the other
documents furnished to the Administrative Agent pursuant to Section 3.01(a) of
the Credit Agreement, including (without limitation) the opinions of (i) Wendy
E. Stark, Associate General Counsel of FE, counsel to the Borrowers, (ii) DLA
Piper LLP (US), special counsel to PE, (iii) Hunton & Williams LLP, special
counsel to PE, (iv) Morgan, Lewis & Bockius LLP, special counsel to JCP&L, and
(v) Akin Gump Strauss Hauer & Feld LLP, special counsel to the Borrowers (such
opinions referred to hereinafter, collectively, as the “Borrowers’ Counsel
Opinions”).

 

 



--------------------------------------------------------------------------------



 



In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that each of the Banks, the Swing Line Lenders, the
Fronting Banks and the Administrative Agent have duly executed and delivered,
with all necessary power and authority (corporate and otherwise), the Credit
Agreement. We have further assumed that you have evaluated, and are satisfied
with, the creditworthiness of the Borrowers and the business and financial terms
evidenced by the Loan Documents.
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York and the
Federal law of the United States, we have relied upon the Borrowers’ Counsel
Opinions and have assumed without independent investigation the correctness of
the matters set forth therein, our opinions expressed below being subject to the
assumptions, qualifications and limitations set forth in the Borrowers’ Counsel
Opinions. As to matters of fact, we have relied solely upon the documents we
have examined. We note that we do not represent the Borrowers, and accordingly,
are not privy to the nature or character of their business. Accordingly, we have
assumed that the Borrowers are subject only to statutes, rules, regulations,
judgments, orders and other requirements of law generally applicable to
corporations doing business in the State of New York.
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

  (i)  
The Credit Agreement is, and each of the Notes when executed and delivered for
value received will be, the legal, valid and binding obligation of each Borrower
that is a party thereto enforceable against such Borrower in accordance with
their respective terms.
    (ii)  
While we have not independently considered the matters covered by the Borrowers’
Counsel Opinions to the extent necessary to enable us to express the conclusions
stated therein, each of the Borrowers’ Counsel Opinions and the other documents
furnished to the Administrative Agent pursuant to Section 3.01(a) of the Credit
Agreement are substantially responsive to the corresponding requirements set
forth in Section 3.01(a) of the Credit Agreement pursuant to which the same have
been delivered.

Our opinions are subject to the following qualifications:

  (a)  
Our opinion in paragraph (i) above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally.
    (b)  
Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

 

H-2



--------------------------------------------------------------------------------



 



  (c)  
We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties in the circumstances in question is determined to have
constituted negligence.
    (d)  
We express no opinion herein as to (i) Section 8.06 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under Federal
or state securities laws and (v) the enforceability of waivers by parties of
their respective rights and remedies under law.
    (e)  
Our opinion in paragraph (i) is limited to the law of the State of New York and
the Federal law of the United States, and we do not express any opinion herein
concerning any other law. Without limiting the generality of the foregoing, we
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of the Credit Agreement or the Notes may be sought that limits the rates of
interest legally chargeable or collectible.
    (f)  
In connection with any provision of the Credit Agreement or the Notes whereby
any Borrower submits to the jurisdiction of any court of competent jurisdiction,
we note the limitations of 28 U.S.C. §§1331 and 1332 on Federal court of
jurisdiction.

The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any Person that may become a Lender under the Credit
Agreement after the date hereof.
Very truly yours,
MEO:kty:mg

 

H-3